 

EXHIBIT 10.4

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of the 1st day
of March, 2013 (the “Assignment”), is entered into by and among Redwood
Residential Acquisition Corporation (the “Assignor” and, solely in its capacity
as servicing administrator described herein, the “Servicing Administrator”),
Sequoia Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer
(the “Servicer”), and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, a federal savings bank, not in its individual capacity but solely
as trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of February 1, 2013
(the “Pooling and Servicing Agreement”) among the Depositor, the Assignee and
Wells Fargo Bank, N.A., as master servicer and securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.          Assignment and Assumption.

 

(a)          Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 

1

 

 

(b)          Effective on and as of the date hereof, the Depositor hereby sells,
assigns, conveys and transfers to the Assignee all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c)          Assignee agrees to be bound, as “Owner” (as such term is defined in
the Flow Servicing Agreement), by all of the terms, covenants and conditions of
the Flow Servicing Agreement relating to the Specified Mortgage Loans, and from
and after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and Servicer all of Assignor’s obligations as Owner thereunder in
respect of the Specified Mortgage Loans, and Assignor is released from such
obligations.

 

2.                        Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.                         Continuing Rights and Responsibilities.

 

(a)  Controlling Holder Rights. The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section Matter     11.20 Servicer Shall Provide Access and Information as
Reasonably Required.

 

2

 

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section Matter     Addendum I Regulation AB Compliance Addendum

 

(c)          In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

 

Section       11.09 Transfer of Accounts.     11.16 Statements to the Owner.    
Subsection 2.04 of Addendum I Servicer Compliance Statement.     Subsection 2.05
of Addendum I Report on Assessment of Compliance and Attestation.

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 3(a) shall terminate and revert to Assignee. Assignor
will provide thirty (30) days notice to the Servicer of any such termination or
a change in the identity of the Controlling Holder of which Assignor has
knowledge.

 

(e)          Redwood Residential Acquisition Corporation, in its capacity as
Servicing Administrator under this Assignment, hereby assumes the obligations of
the Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

3

 

 

Flow Servicing Agreement:

 

Section   Matter       Clause (i) of the last paragraph of Section 11.13  
Payment by Servicing Administrator for Opinion of Counsel       Last sentence of
11.14, with respect to Servicing Advances only   Payment of Servicing Advances
to Servicer       11.17   P&I Advances             11.25(b)   Funding of P& I
Advances, including without limitation funding of Prepayment Interest Shortfalls
pursuant to the second paragraph of Section 11.15       11.25(c)   Funding of
Servicing Advances       14.03   Payment of termination fees to Servicer

 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 13.01 of the
Flow Servicing Agreement to terminate the Servicer following the occurrence of
an Event of Default with respect to the Servicer.

 

(g)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 14.03 of the
Flow Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h)          If the Servicing Administrator exercises its right to terminate the
Servicer pursuant to the foregoing paragraphs (f) or (g), no termination of the
Servicer shall be effective unless the Servicing Administrator shall have
appointed a successor Servicer under the Flow Servicing Agreement approved by
the Master Servicer.

 

(i)          No later than March 1 of each year when any Certificates are
outstanding, commencing in March 2014, the Servicing Administrator shall provide
to the Master Servicer its report on assessment of compliance with applicable
servicing criteria specified under Item 1122(d)(2)(iii) of Regulation AB and its
compliance statement required under Item 1123 of Regulation AB.

 

4

 

 

4.                          Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

5.                          Representations and Warranties.

 

(a)          Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

 

(b)          Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.                          Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.                          Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 

5

 

 

8.                        Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

Assignor: Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: William Moliski

 

Assignee: Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2013-3

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.                       Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.                     Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.                    Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Flow Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 

6

 

 

12.                    Master Servicer.

 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2013-3

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39153400, Sequoia Mortgage Trust 2013-3

Distribution Account

 

7

 

 

13.                   Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-3” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 13 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

14.                   Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

[remainder of page intentionally left blank]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.



 

  ASSIGNOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION

 

  By:           Name:           Title:  

 

  DEPOSITOR:       SEQUOIA RESIDENTIAL FUNDING, INC.

 

  By:           Name:           Title:  

 

  ASSIGNEE:       Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, not in its individual capacity but solely as Trustee

 

  By:           Name:           Title:  

 

  SERVICER:       CENLAR FSB

 

  By:           Name:           Title:  

 

[Signatures continue on following page]

 

[SEMT 2013-3 Cenlar AAR Signature Page]

 

 

 

 

  SERVICING ADMINISTRATOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION

 

  By:           Name:           Title:  

 

Accepted and agreed to by:       MASTER SERVICER:       WELLS FARGO BANK, N.A.  

 

By:           Name:           Title:    

 

[SEMT 2013-3 Cenlar AAR Signature Page]

 

 

 

 

EXHIBIT I

 



  1 2 3 4 5 6 7 8 9 10 11 12   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator Loan Purpose Cash Out Amount 1
1000383 0.002500     1002793   000051684 1 1 0 9   2 1000383 0.002500    
1002793   000052428 1 1 0 9   3 1000383 0.002500     1002793   000052687 1 1 0 3
  4 1000383 0.002500     1002793   000060749 1 1 0 7   5 1000383 0.002500    
1002793   000060880 1 1 0 9   6 1000383 0.002500     1002793   000061519 1 1 0 9
  7 1000383 0.002500     1002793   000061531 1 1 0 9   8 1000383 0.002500    
1002793   000061619 1 1 0 3   9 1000383 0.002500     1002793   000061949 1 1 0 3
  10 1000383 0.002500     1002793   000062118 1 1 0 7   11 1000383 0.002500    
1002793   000062359 1 1 0 9   12 1000383 0.002500     1002793   000062469 1 1 0
9   13 1000383 0.002500     1002793   000062715 1 1 0 7   14 1000383 0.002500  
  1002793   000063479 1 1 0 7   15 1000383 0.002500     1000596   0004760732 1 1
0 9   16 1000383 0.002500     1000312   001102206 1 1 0 9   17 1000383 0.002500
    1000312   001105577 1 1 0 3   18 1000383 0.002500     1000312   001121107 1
1 0 7   19 1000383 0.002500     1000312   001125304 1 1 0 9   20 1000383
0.002500     1000312   001127812 1 1 0 9   21 1000383 0.002500     1000312  
001129032 1 1 0 7   22 1000383 0.002500     1000312   001132855 1 1 0 9   23
1000383 0.002500     1000312   001133718 1 1 0 9   24 1000383 0.002500    
1000312   001135155 1 1 0 7   25 1000383 0.002500     1000312   001135232 1 1 0
9   26 1000383 0.002500     1000312   001135739 1 1 0 9   27 1000383 0.002500  
  1000312   001135874 1 1 0 9   28 1000383 0.002500     1000312   001136027 1 1
0 9   29 1000383 0.002500     1000312   001136318 1 1 0 3   30 1000383 0.002500
    1000312   001139439 1 1 0 7   31 1000383 0.002500     1005723   0038363305 1
1 0 9   32 1000383 0.002500     1005723   0038365243 1 1 0 7   33 1000383
0.002500     1005723   0038366332 1 1 0 9   34 1000383 0.002500     1003647  
0112091805 1 1 0 9   35 1000383 0.002500     1003647   0112100511 1 1 0 3   36
1000383 0.002500     1003647   0112101702 1 1 0 9   37 1000383 0.002500    
1003647   0112101802 1 1 0 7   38 1000383 0.002500     1005000   01-51843 1 1 0
9   39 1000383 0.002500     1003647   0212100500 1 1 0 9   40 1000383 0.002500  
  1003647   0212100801 1 1 0 9   41 1000383 0.002500     1003647   0312101023 1
1 0 9   42 1000383 0.002500     1003647   0312101707 1 1 0 9   43 1000383
0.002500     1003647   0612101800 1 1 0 9   44 1000383 0.002500     1003647  
0712092706 1 1 0 9   45 1000383 0.002500     1003647   0712101603 1 1 0 6   46
1000383 0.002500     1006318   1000044562 1 1 0 9   47 1000383 0.002500    
1006318   1000044769 1 1 0 9   48 1000383 0.002500     1006318   1000045293 1 1
0 7   49 1000383 0.002500     1006318   1000045406 1 1 0 9   50 1000383 0.002500
    1004333   1009122958 1 1 0 9   51 1000383 0.002500     1006318   1010045519
1 1 0 9   52 1000383 0.002500     1004333   1013120241 1 1 0 3   53 1000383
0.002500     1008808   1014889 1 1 0 9   54 1000383 0.002500     1008808  
1015052 1 1 0 9   55 1000383 0.002500     1008808   1015926 1 1 0 9   56 1000383
0.002500     9999995   10172941 1 1 0 9   57 1000383 0.002500     1008808  
1018378 1 1 0 9   58 1000383 0.002500     1008808   1018437 1 1 0 9   59 1000383
0.002500     1008808   1019422 1 1 0 9   60 1000383 0.002500     1008808  
1020289 1 1 0 9   61 1000383 0.002500     1008808   1020297 1 1 0 9   62 1000383
0.002500     1008808   1020446 1 1 0 9   63 1000383 0.002500     1004639  
104-12110189 1 1 0 9   64 1000383 0.002500     1001770   1050003346 1 1 0 9   65
1000383 0.002500     1000953   1108200891 1 1 0 9   66 1000383 0.002500    
1003647   112111400 1 1 0 7   67 1000383 0.002500     1002765   1121120016 1 1 0
9   68 1000383 0.002500     1008118   113156 1 1 0 9   69 1000383 0.002500    
1008118   113933 1 1 0 7   70 1000383 0.002500     1008118   114302 1 1 0 9   71
1000383 0.002500     1008118   114436 1 1 0 9   72 1000383 0.002500     1008118
  114524 1 1 0 9   73 1000383 0.002500     1008118   114960 1 1 0 7   74 1000383
0.002500     9999995   11572481 1 1 0 9   75 1000383 0.002500     9999995  
11572797 1 1 0 6   76 1000383 0.002500     1009011   12-0216540 1 1 0 9   77
1000383 0.002500     1009011   12-0226242 1 1 0 9   78 1000383 0.002500    
1009011   12-0227573 1 1 0 7   79 1000383 0.002500     1009011   12-0230165 1 1
0 9   80 1000383 0.002500     1009011   12-0230888 1 1 0 9   81 1000383 0.002500
    1009011   12-0232900 1 1 0 9   82 1000383 0.002500     1009011   12-0236413
1 1 0 9   83 1000383 0.002500     1009011   12-0236712 1 1 0 9   84 1000383
0.002500     1009011   12-0237162 1 1 0 9   85 1000383 0.002500     1009011  
12-0238943 1 1 0 7   86 1000383 0.002500     1009011   12-0239068 1 1 0 7   87
1000383 0.002500     1005723   1203466 1 1 0 3   88 1000383 0.002500     1005723
  1204101 1 1 0 9   89 1000383 0.002500     1001573   1205499 1 1 0 9   90
1000383 0.002500     1001200   1205PMI047923 1 1 0 9   91 1000383 0.002500    
1003924   121077714 1 1 0 6   92 1000383 0.002500     1006166   1211006945 1 1 0
7   93 1000383 0.002500     1001200   1211PMI055750 1 1 0 7   94 1000383
0.002500     1001573   1215138 1 1 0 7   95 1000383 0.002500     1002338  
12-485623-3 1 1 0 9   96 1000383 0.002500     1002338   12-486860-0 1 1 0 3   97
1000383 0.002500     1002338   12-489895-3 1 1 0 9   98 1000383 0.002500    
1002338   12-490871-1 1 1 0 7   99 1000383 0.002500     1002338   12-491833-0 1
1 0 9   100 1000383 0.002500     1002338   12-492388-4 1 1 0 9   101 1000383
0.002500     1002338   12-492394-2 1 1 0 9   102 1000383 0.002500     1002338  
12-492872-7 1 1 0 9   103 1000383 0.002500     1002338   12-493022-8 1 1 0 3  
104 1000383 0.002500     1002338   12-493101-0 1 1 0 3   105 1000383 0.002500  
  1002338   12-493108-5 1 1 0 3   106 1000383 0.002500     1002338   12-493125-9
1 1 0 9   107 1000383 0.002500     1002338   12-493136-6 1 1 0 6   108 1000383
0.002500     1002338   12-493154-9 1 1 0 3   109 1000383 0.002500     1002338  
12-493371-9 1 1 0 7   110 1000383 0.002500     1002338   12-493480-8 1 1 0 7  
111 1000383 0.002500     1002338   12-493597-9 1 1 0 7   112 1000383 0.002500  
  1002338   12-493639-9 1 1 0 9   113 1000383 0.002500     1002338   12-493696-9
1 1 0 6   114 1000383 0.002500     1002338   12-494102-7 1 1 0 3   115 1000383
0.002500     1002338   12-494187-8 1 1 0 9   116 1000383 0.002500     1002338  
12-494225-6 1 1 0 7   117 1000383 0.002500     1002338   12-494227-2 1 1 0 7  
118 1000383 0.002500     1002338   12-494290-0 1 1 0 7   119 1000383 0.002500  
  1002338   12-494401-3 1 1 0 7   120 1000383 0.002500     1002338   12-494438-5
1 1 0 7   121 1000383 0.002500     1002338   12-494449-2 1 1 0 9   122 1000383
0.002500     1002338   12-494479-9 1 1 0 7   123 1000383 0.002500     1002338  
12-494498-9 1 1 0 6   124 1000383 0.002500     1002338   12-494507-7 1 1 0 7  
125 1000383 0.002500     1002338   12-494521-8 1 1 0 9   126 1000383 0.002500  
  1002338   12-494526-7 1 1 0 9   127 1000383 0.002500     1002338   12-494551-5
1 1 0 7   128 1000383 0.002500     1002338   12-494566-3 1 1 0 7   129 1000383
0.002500     1002338   12-494572-1 1 1 0 7   130 1000383 0.002500     1002338  
12-494579-6 1 1 0 7   131 1000383 0.002500     1002338   12-494624-0 1 1 0 9  
132 1000383 0.002500     1002338   12-494632-3 1 1 0 7   133 1000383 0.002500  
  1002338   12-494736-2 1 1 0 6   134 1000383 0.002500     1002338   12-494788-3
1 1 0 3   135 1000383 0.002500     1002338   12-494830-3 1 1 0 7   136 1000383
0.002500     1002338   12-494914-5 1 1 0 3   137 1000383 0.002500     1002338  
12-494937-6 1 1 0 9   138 1000383 0.002500     1002338   12-494942-6 1 1 0 7  
139 1000383 0.002500     1002338   12-494987-1 1 1 0 7   140 1000383 0.002500  
  1002338   12-495000-2 1 1 0 3   141 1000383 0.002500     1002338   12-495004-4
1 1 0 9   142 1000383 0.002500     1002338   12-495015-0 1 1 0 9   143 1000383
0.002500     1002338   12-495040-8 1 1 0 6   144 1000383 0.002500     1002338  
12-495112-5 1 1 0 7   145 1000383 0.002500     1002338   12-495128-1 1 1 0 9  
146 1000383 0.002500     1002338   12-495159-6 1 1 0 6   147 1000383 0.002500  
  1002338   12-495249-5 1 1 0 7   148 1000383 0.002500     1002338   12-495386-5
1 1 0 9   149 1000383 0.002500     1002338   12-495637-1 1 1 0 6   150 1000383
0.002500     1002338   12-495680-1 1 1 0 7   151 1000383 0.002500     1004639  
125-1211101 1 1 0 9   152 1000383 0.002500     1000324   1312124945 1 1 0 9  
153 1000383 0.002500     1000324   1312125253 1 1 0 9   154 1000383 0.002500    
1000324   1312125740 1 1 0 9   155 1000383 0.002500     1002956   1313131212 1 1
0 7   156 1000383 0.002500     1000953   1338170336 1 1 0 3   157 1000383
0.002500     1000324   1351227804 1 1 0 9   158 1000383 0.002500     1000324  
1351240364 1 1 0 9   159 1000383 0.002500     1000324   1351240388 1 1 0 7   160
1000383 0.002500     1000324   1351241034 1 1 0 9   161 1000383 0.002500    
1000324   1351241052 1 1 0 9   162 1000383 0.002500     1000324   1351241681 1 1
0 9   163 1000383 0.002500     1000324   1351242023 1 1 0 9   164 1000383
0.002500     1000324   1351242317 1 1 0 9   165 1000383 0.002500     1000324  
1351242534 1 1 0 9   166 1000383 0.002500     1000324   1351243176 1 1 0 9   167
1000383 0.002500     1000324   1351243296 1 1 0 7   168 1000383 0.002500    
1000324   1351244941 1 1 0 9   169 1000383 0.002500     1000324   1351245626 1 1
0 9   170 1000383 0.002500     1000324   1351246071 1 1 0 9   171 1000383
0.002500     1000324   1351246786 1 1 0 7   172 1000383 0.002500     1000324  
1351247435 1 1 0 9   173 1000383 0.002500     1000324   1351247809 1 1 0 7   174
1000383 0.002500     1000324   1351248000 1 1 0 9   175 1000383 0.002500    
1000324   1351248440 1 1 0 9   176 1000383 0.002500     1000324   1351248583 1 1
0 9   177 1000383 0.002500     1000324   1351248680 1 1 0 9   178 1000383
0.002500     1000324   1351249100 1 1 0 9   179 1000383 0.002500     1000324  
1351249245 1 1 0 9   180 1000383 0.002500     1000324   1351249830 1 1 0 9   181
1000383 0.002500     1000324   1351249890 1 1 0 9   182 1000383 0.002500    
1000324   1351250012 1 1 0 9   183 1000383 0.002500     1000324   1351250316 1 1
0 9   184 1000383 0.002500     1000324   1351250654 1 1 0 9   185 1000383
0.002500     1000324   1351251075 1 1 0 9   186 1000383 0.002500     1000324  
1351251713 1 1 0 9   187 1000383 0.002500     1000324   1351251762 1 1 0 7   188
1000383 0.002500     1000324   1351252057 1 1 0 9   189 1000383 0.002500    
1000324   1351252110 1 1 0 9   190 1000383 0.002500     1000324   1351252284 1 1
0 9   191 1000383 0.002500     1000324   1351252942 1 1 0 9   192 1000383
0.002500     1000324   1351253033 1 1 0 9   193 1000383 0.002500     1000324  
1351254700 1 1 0 7   194 1000383 0.002500     1000324   1351255203 1 1 0 9   195
1000383 0.002500     1000324   1351255754 1 1 0 7   196 1000383 0.002500    
1000324   1351256148 1 1 0 9   197 1000383 0.002500     1000324   1351256224 1 1
0 9   198 1000383 0.002500     1000324   1351258108 1 1 0 9   199 1000383
0.002500     1000324   1351260219 1 1 0 6   200 1000383 0.002500     1000324  
1351260597 1 1 0 7   201 1000383 0.002500     1001770   1410005050 1 1 0 6   202
1000383 0.002500     1002765   1412102900 1 1 0 9   203 1000383 0.002500    
1000199   1422002570 1 1 0 7   204 1000383 0.002500     1000199   142-2002677 1
1 0 7   205 1000383 0.002500     1000324   1451247162 1 1 0 9   206 1000383
0.002500     1000324   1612452756 1 1 0 9   207 1000383 0.002500     1003924  
175112790 1 1 0 7   208 1000383 0.002500     1000536   20011101014 1 1 0 6   209
1000383 0.002500     1000536   20011101648 1 1 0 9   210 1000383 0.002500    
1000536   20011101667 1 1 0 9   211 1000383 0.002500     1003970   2012001765 1
1 0 9   212 1000383 0.002500     1003970   2012001776 1 1 0 7   213 1000383
0.002500     1003970   2012001825 1 1 0 9   214 1000383 0.002500     1003970  
2012001870 1 1 0 3   215 1000383 0.002500     1003970   2012001873 1 1 0 3   216
1000383 0.002500     1003970   2012001881 1 1 0 6   217 1000383 0.002500    
1003970   2012001903 1 1 0 9   218 1000383 0.002500     1003970   2012001911 1 1
0 6   219 1000383 0.002500     1003970   2012001954 1 1 0 7   220 1000383
0.002500     1003970   2012002009 1 1 0 9   221 1000383 0.002500     1003970  
2012002029 1 1 0 9   222 1000383 0.002500     1000497   2012-2166362 1 1 0 7  
223 1000383 0.002500     1000497   2012-2179714 1 1 0 9   224 1000383 0.002500  
  1000536   20361100221 1 1 0 9   225 1000383 0.002500     1000536   20361100223
1 1 0 6   226 1000383 0.002500     1000536   20361100643 1 1 0 9   227 1000383
0.002500     1000536   20361100719 1 1 0 7   228 1000383 0.002500     1000536  
20391100657 1 1 0 3   229 1000383 0.002500     1000536   20631103287 1 1 0 9  
230 1000383 0.002500     1000536   20731101029 1 1 0 7   231 1000383 0.002500  
  1000536   20771100107 1 1 0 7   232 1000383 0.002500     1000633   2098822 1 1
0 7   233 1000383 0.002500     1000522   2101587010 1 1 0 7   234 1000383
0.002500     1000633   2108655 1 1 0 9   235 1000383 0.002500     1000633  
2109215 1 1 0 9   236 1000383 0.002500     1000633   2116118 1 1 0 9   237
1000383 0.002500     1000633   2116916 1 1 0 7   238 1000383 0.002500    
1000633   2117731 1 1 0 9   239 1000383 0.002500     1000633   2117915 1 1 0 3  
240 1000383 0.002500     1000633   2117920 1 1 0 9   241 1000383 0.002500    
1000633   2117934 1 1 0 9   242 1000383 0.002500     1000633   2117942 1 1 0 6  
243 1000383 0.002500     1000633   2118056 1 1 0 9   244 1000383 0.002500    
1000633   2118292 1 1 0 7   245 1000383 0.002500     1000633   2118349 1 1 0 9  
246 1000383 0.002500     1000633   2119261 1 1 0 9   247 1000383 0.002500    
1000633   2119683 1 1 0 9   248 1000383 0.002500     1000633   2119978 1 1 0 6  
249 1000383 0.002500     1000536   2120701164 1 1 0 9   250 1000383 0.002500    
1000536   21231100119 1 1 0 7   251 1000383 0.002500     1000536   21381100499 1
1 0 7   252 1000383 0.002500     1000536   2138604464 1 1 0 7   253 1000383
0.002500     1000536   2138604483 1 1 0 3   254 1000383 0.002500     1000536  
21391100901 1 1 0 7   255 1000383 0.002500     1000536   21531100235 1 1 0 7  
256 1000383 0.002500     1000536   21551100409 1 1 0 9   257 1000383 0.002500  
  1000608   2160116 1 1 0 7   258 1000383 0.002500     1000536   21771100763 1 1
0 9   259 1000383 0.002500     1000536   21831100781 1 1 0 7   260 1000383
0.002500     1000536   21981101076 1 1 0 7   261 1000383 0.002500     1000536  
22381100177 1 1 0 9   262 1000383 0.002500     1000536   2244701962 1 1 0 9  
263 1000383 0.002500     1000536   22541100021 1 1 0 9   264 1000383 0.002500  
  1000536   22621100179 1 1 0 9   265 1000383 0.002500     1000536   22621100253
1 1 0 7   266 1000383 0.002500     1003626   22685 1 1 0 6   267 1000383
0.002500     1003626   22850 1 1 0 7   268 1000383 0.002500     1000536  
23041101957 1 1 0 7   269 1000383 0.002500     1000536   23071100149 1 1 0 9  
270 1000383 0.002500     1000199   236-2000908 1 1 0 3   271 1000383 0.002500  
  1000536   23631100056 1 1 0 9   272 1000383 0.002500     1000536   23631100070
1 1 0 9   273 1000383 0.002500     1003626   23766 1 1 0 7   274 1000383
0.002500     1003626   23963 1 1 0 9   275 1000383 0.002500     1003626   24011
1 1 0 9   276 1000383 0.002500     1003626   24052 1 1 0 9   277 1000383
0.002500     1003626   24056 1 1 0 9   278 1000383 0.002500     1003626   24112
1 1 0 9   279 1000383 0.002500     1003626   24117 1 1 0 3   280 1000383
0.002500     1003626   24150 1 1 0 9   281 1000383 0.002500     1003626   24205
1 1 0 6   282 1000383 0.002500     1003626   24225 1 1 0 7   283 1000383
0.002500     1003626   24226 1 1 0 9   284 1000383 0.002500     1003626   24231
1 1 0 7   285 1000383 0.002500     1003626   24312 1 1 0 6   286 1000383
0.002500     1000199   2552000485 1 1 0 9   287 1000383 0.002500     1001863  
256596 1 1 0 7   288 1000383 0.002500     1001863   270128 1 1 0 9   289 1000383
0.002500     1001863   271098 1 1 0 9   290 1000383 0.002500     1001863  
271357 1 1 0 3   291 1000383 0.002500     1001863   272423 1 1 0 3   292 1000383
0.002500     1001863   272490 1 1 0 3   293 1000383 0.002500     1001863  
273818 1 1 0 9   294 1000383 0.002500     1001863   273903 1 1 0 9   295 1000383
0.002500     1000199   2862000213 1 1 0 9   296 1000383 0.002500     9999996  
3000091512 1 1 0 9   297 1000383 0.002500     9999996   3000126747 1 1 0 9   298
1000383 0.002500     9999996   3000132665 1 1 0 9   299 1000383 0.002500    
9999996   3000133719 1 1 0 9   300 1000383 0.002500     9999996   3000133873 1 1
0 9   301 1000383 0.002500     9999996   3000134578 1 1 0 7   302 1000383
0.002500     9999996   3000135973 1 1 0 9   303 1000383 0.002500     9999996  
3000136966 1 1 0 9   304 1000383 0.002500     9999996   3000137117 1 1 0 9   305
1000383 0.002500     9999996   3000137233 1 1 0 9   306 1000383 0.002500    
9999996   3000137309 1 1 0 9   307 1000383 0.002500     9999996   3000138186 1 1
0 6   308 1000383 0.002500     9999996   3000139050 1 1 0 3   309 1000383
0.002500     9999996   3000139290 1 1 0 9   310 1000383 0.002500     9999996  
3000139392 1 1 0 3   311 1000383 0.002500     9999996   3000139458 1 1 0 9   312
1000383 0.002500     9999996   3000140660 1 1 0 7   313 1000383 0.002500    
9999996   3000142758 1 1 0 9   314 1000383 0.002500     9999996   3000143729 1 1
0 3   315 1000383 0.002500     9999996   3000144312 1 1 0 9   316 1000383
0.002500     1001266   30291209045502 1 1 0 3   317 1000383 0.002500     1001266
  30291211047401 1 1 0 7   318 1000383 0.002500     1002956   3100067755 1 1 0 9
  319 1000383 0.002500     1010347   31012070739 1 1 0 9   320 1000383 0.002500
    1000199   3222000145 1 1 0 9   321 1000383 0.002500     1000953   336106931
1 1 0 9   322 1000383 0.002500     1000536   36351100405 1 1 0 3   323 1000383
0.002500     1000536   36431100477 1 1 0 9   324 1000383 0.002500     1000536  
36431100497 1 1 0 6   325 1000383 0.002500     1000536   36501100365 1 1 0 7  
326 1000383 0.002500     1000536   36571100437 1 1 0 7   327 1000383 0.002500  
  1003924   367109704 1 1 0 9   328 1000383 0.002500     1000536   37221100723 1
1 0 3   329 1000383 0.002500     1000536   37221100765 1 1 0 9   330 1000383
0.002500     1000536   37361100047 1 1 0 9   331 1000383 0.002500     1000536  
37371100205 1 1 0 7   332 1000383 0.002500     1001770   3900000804 1 1 0 6  
333 1000383 0.002500     1006324   40120146 1 1 0 9   334 1000383 0.002500    
1002956   4500068428 1 1 0 7   335 1000383 0.002500     1002956   4599000313 1 1
0 7   336 1000383 0.002500     1000457   500010015 1 1 0 7   337 1000383
0.002500     1000457   500010267 1 1 0 9   338 1000383 0.002500     1000457  
500010742 1 1 0 3   339 1000383 0.002500     1000457   500011165 1 1 0 7   340
1000383 0.002500     1000457   500011410 1 1 0 3   341 1000383 0.002500    
1008498   503620526 1 1 0 9   342 1000383 0.002500     1008498   503635382 1 1 0
9   343 1000383 0.002500     1008498   503659350 1 1 0 9   344 1000383 0.002500
    1008498   503667712 1 1 0 9   345 1000383 0.002500     1008498   503705258 1
1 0 7   346 1000383 0.002500     1008498   503711334 1 1 0 7   347 1000383
0.002500     1008498   503712401 1 1 0 9   348 1000383 0.002500     1008498  
503716390 1 1 0 9   349 1000383 0.002500     1008498   503719031 1 1 0 9   350
1000383 0.002500     1008498   503721624 1 1 0 9   351 1000383 0.002500    
1008498   503722111 1 1 0 9   352 1000383 0.002500     1008498   503725963 1 1 0
9   353 1000383 0.002500     1008498   503728136 1 1 0 7   354 1000383 0.002500
    1008498   503729057 1 1 0 9   355 1000383 0.002500     1008498   503730269 1
1 0 7   356 1000383 0.002500     1008498   503733300 1 1 0 9   357 1000383
0.002500     1008498   503733454 1 1 0 9   358 1000383 0.002500     1008498  
503734387 1 1 0 7   359 1000383 0.002500     1008498   503734541 1 1 0 9   360
1000383 0.002500     1008498   503735054 1 1 0 9   361 1000383 0.002500    
1008498   503739374 1 1 0 3   362 1000383 0.002500     1008498   503743344 1 1 0
7   363 1000383 0.002500     1008498   503745270 1 1 0 7   364 1000383 0.002500
    1008498   503751017 1 1 0 9   365 1000383 0.002500     1008498   503759759 1
1 0 7   366 1000383 0.002500     1008498   503761587 1 1 0 7   367 1000383
0.002500     1003647   512102602 1 1 0 9   368 1000383 0.002500     1001342  
5121106008 1 1 0 7   369 1000383 0.002500     1001342   5121127000 1 1 0 7   370
1000383 0.002500     1002956   5400068594 1 1 0 9   371 1000383 0.002500    
1003924   545091211 1 1 0 7   372 1000383 0.002500     1003924   545120531 1 1 0
7   373 1000383 0.002500     1001770   5470000734 1 1 0 9   374 1000383 0.002500
    1002765   5612110903 1 1 0 7   375 1000383 0.002500     1005723   5719311112
1 1 0 9   376 1000383 0.002500     1001770   5950002164 1 1 0 9   377 1000383
0.002500     1001770   5950002283 1 1 0 7   378 1000383 0.002500     1001105  
6000124336 1 1 0 7   379 1000383 0.002500     1001105   6000127784 1 1 0 9   380
1000383 0.002500     1001105   6000141090 1 1 0 9   381 1000383 0.002500    
1001105   6000143856 1 1 0 9   382 1000383 0.002500     1001105   6000145414 1 1
0 9   383 1000383 0.002500     1001105   6000149762 1 1 0 9   384 1000383
0.002500     1001105   6000150463 1 1 0 9   385 1000383 0.002500     1001105  
6000150794 1 1 0 9   386 1000383 0.002500     1001105   6000151099 1 1 0 7   387
1000383 0.002500     1001105   6000151719 1 1 0 7   388 1000383 0.002500    
1001105   6000153186 1 1 0 9   389 1000383 0.002500     1001105   6000155843 1 1
0 7   390 1000383 0.002500     1001105   6000155876 1 1 0 3   391 1000383
0.002500     1001105   6000160181 1 1 0 9   392 1000383 0.002500     1001105  
6000163102 1 1 0 6   393 1000383 0.002500     1000536   6016600796 1 1 0 7   394
1000383 0.002500     1000536   60171100117 1 1 0 9   395 1000383 0.002500    
1008808   6024802 1 1 0 7   396 1000383 0.002500     1000536   6026600121 1 1 0
7   397 1000383 0.002500     1008808   6027469 1 1 0 9   398 1000383 0.002500  
  1008808   6027648 1 1 0 9   399 1000383 0.002500     1008808   6027742 1 1 0 9
  400 1000383 0.002500     1008808   6028024 1 1 0 9   401 1000383 0.002500    
1008808   6028361 1 1 0 9   402 1000383 0.002500     1008808   6028859 1 1 0 9  
403 1000383 0.002500     1008808   6029033 1 1 0 9   404 1000383 0.002500    
1008808   6029203 1 1 0 9   405 1000383 0.002500     1008808   6029315 1 1 0 9  
406 1000383 0.002500     1008808   6029320 1 1 0 9   407 1000383 0.002500    
1008808   6029958 1 1 0 9   408 1000383 0.002500     1008808   6030247 1 1 0 9  
409 1000383 0.002500     1008808   6030518 1 1 0 9   410 1000383 0.002500    
1008808   6030817 1 1 0 7   411 1000383 0.002500     1008808   6031600 1 1 0 9  
412 1000383 0.002500     1008808   6031985 1 1 0 9   413 1000383 0.002500    
1008808   6032367 1 1 0 9   414 1000383 0.002500     1008808   6032678 1 1 0 7  
415 1000383 0.002500     1008808   6032884 1 1 0 9   416 1000383 0.002500    
1008808   6032889 1 1 0 7   417 1000383 0.002500     1008808   6033045 1 1 0 6  
418 1000383 0.002500     1008808   6033194 1 1 0 9   419 1000383 0.002500    
1008808   6033530 1 1 0 9   420 1000383 0.002500     1008808   6033596 1 1 0 9  
421 1000383 0.002500     1008808   6033602 1 1 0 7   422 1000383 0.002500    
1008808   6033748 1 1 0 9   423 1000383 0.002500     1008808   6034200 1 1 0 9  
424 1000383 0.002500     1008808   6034419 1 1 0 9   425 1000383 0.002500    
1008808   6034467 1 1 0 9   426 1000383 0.002500     1008808   6034723 1 1 0 9  
427 1000383 0.002500     1008808   6034756 1 1 0 9   428 1000383 0.002500    
1008808   6034804 1 1 0 7   429 1000383 0.002500     1008808   6034958 1 1 0 7  
430 1000383 0.002500     1008808   6035044 1 1 0 9   431 1000383 0.002500    
1008808   6035188 1 1 0 9   432 1000383 0.002500     1008808   6035602 1 1 0 9  
433 1000383 0.002500     1008808   6036531 1 1 0 7   434 1000383 0.002500    
1008808   6037194 1 1 0 7   435 1000383 0.002500     1008808   6037196 1 1 0 9  
436 1000383 0.002500     1008808   6038502 1 1 0 7   437 1000383 0.002500    
1000457   700000439 1 1 0 7   438 1000383 0.002500     1000457   700000806 1 1 0
3   439 1000383 0.002500     1000457   700000894 1 1 0 3   440 1000383 0.002500
    1000457   700000921 1 1 0 7   441 1000383 0.002500     1006166   70003857 1
1 0 9   442 1000383 0.002500     1006166   70003918 1 1 0 9   443 1000383
0.002500     1006166   70003978 1 1 0 9   444 1000383 0.002500     1006166  
70003988 1 1 0 9   445 1000383 0.002500     1006166   70004023 1 1 0 3   446
1000383 0.002500     1006166   70004025 1 1 0 9   447 1000383 0.002500    
1006166   70004043 1 1 0 9   448 1000383 0.002500     1006166   70004130 1 1 0 9
  449 1000383 0.002500     1006166   70004488 1 1 0 7   450 1000383 0.002500    
1006166   70004622 1 1 0 7   451 1000383 0.002500     1006166   70004740 1 1 0 7
  452 1000383 0.002500     1001770   73000010479 1 1 0 7   453 1000383 0.002500
    1001105   8001080624 1 1 0 9   454 1000383 0.002500     1001105   8001169260
1 1 0 9   455 1000383 0.002500     1001105   8001176513 1 1 0 7   456 1000383
0.002500     1001105   8001179491 1 1 0 3   457 1000383 0.002500     1001105  
8001194375 1 1 0 9   458 1000383 0.002500     1001105   8001199937 1 1 0 3   459
1000383 0.002500     1001105   8001206591 1 1 0 9   460 1000383 0.002500    
1008808   8003134 1 1 0 9   461 1000383 0.002500     1000199   8121001169 1 1 0
9   462 1000383 0.002500     1001342   81211007 1 1 0 7   463 1000383 0.002500  
  1000342   81257786 1 1 0 9   464 1000383 0.002500     1000342   81268592 1 1 0
7   465 1000383 0.002500     1000199   8501000324 1 1 0 7   466 1000383 0.002500
    1000458   8501164063 1 1 0 9   467 1000383 0.002500     1000199   8601006586
1 1 0 3   468 1000383 0.002500     1000199   8701010678 1 1 0 7   469 1000383
0.002500     1000457   89862049 1 1 0 6   470 1000383 0.002500     1000302  
901916782 1 1 0 7   471 1000383 0.002500     1003924   940097609 1 1 0 9   472
1000383 0.002500     1003924   940113403 1 1 0 9   473 1000383 0.002500    
1000302   941902720 1 1 0 9   474 1000383 0.002500     1000302   956901803 1 1 0
7   475 1000383 0.002500     1000596   9734443 1 1 0 9   476 1000383 0.002500  
  1000302   994900147 1 1 0 9   477 1000383 0.002500     1000302   994900226 1 1
0 9   478 1000383 0.002500     1003970   2012002026 1 1 0 9   479 1000383
0.002500     1001770   1280001639 1 1 0 3   480 1000383 0.002500     1006318  
1000042349 1 1 0 9   481 1000383 0.002500     1006166   70004479 1 1 0 9   482
1000383 0.002500     1000497   2012-2177447 1 1 0 9   483 1000383 0.002500    
1006318   1000045458 1 1 0 9   484 1000383 0.002500     1000497   2012-2178310 1
1 0 9   485 1000383 0.002500     1001770   5510004442 1 1 0 7   486 1000383
0.002500     1003626   24299 1 1 0 9   487 1000383 0.002500     1003970  
2012001760 1 1 0 3   488 1000383 0.002500     9999996   3000142806 1 1 0 9   489
1000383 0.002500     1002372   1000027639 1 1 0 7   490 1000383 0.002500    
1000324   1351250296 1 1 0 9   491 1000383 0.002500     1000457   700001313 1 1
0 9   492 1000383 0.002500     1006318   1000044664 1 1 0 9   493 1000383
0.002500     1000324   1351257170 1 1 0 9   494 1000383 0.002500     1000324  
1351257183 1 1 0 9   495 1000383 0.002500     1009011   12-0211191 1 1 0 7   496
1000383 0.002500     1000536   20011101666 1 1 0 9   497 1000383 0.002500    
1000324   1351251853 1 1 0 9   498 1000383 0.002500     1003626   24261 1 1 0 9
  499 1000383 0.002500     1003626   24257 1 1 0 7   500 1000383 0.002500    
1000536   60171100094 1 1 0 7   501 1000383 0.002500     1000536   2036608437 1
1 0 9   502 1000383 0.002500     1009011   12-0238857 1 1 0 6   503 1000383
0.002500     1003626   24319 1 1 0 9   504 1000383 0.002500     1000608  
2251048 1 1 0 9   505 1000383 0.002500     9999996   3000140301 1 1 0 9   506
1000383 0.002500     1000536   60141100161 1 1 0 7   507 1000383 0.002500    
1006318   1010045594 1 1 0 7   508 1000383 0.002500     1001770   2070001881 1 1
0 9   509 1000383 0.002500     1000302   197907656 1 1 0 9   510 1000383
0.002500     1000536   22851100335 1 1 0 7   511 1000383 0.002500     1000536  
21831100909 1 1 0 6   512 1000383 0.002500     1000608   2256291 1 1 0 9   513
1000383 0.002500     1000324   1312126646 1 1 0 9   514 1000383 0.002500    
1000536   22561100109 1 1 0 9   515 1000383 0.002500     1000536   21171100348 1
1 0 7   516 1000383 0.002500     1000324   1312126854 1 1 0 9   517 1000383
0.002500     1000457   700001171 1 1 0 7   518 1000383 0.002500     1001770  
1400008498 1 1 0 3   519 1000383 0.002500     1002765   3121116008 1 1 0 9   520
1000383 0.002500     1006166   70004307 1 1 0 9   521 1000383 0.002500    
1000608   2262767 1 1 0 7   522 1000383 0.002500     1000536   23641100073 1 1 0
6   523 1000383 0.002500     1001770   6130000278 1 1 0 9   524 1000383 0.002500
    1000324   1351241772 1 1 0 9   525 1000383 0.002500     1000302   901917266
1 1 0 9   526 1000383 0.002500     1000608   2265100 1 1 0 7   527 1000383
0.002500     1002765   1120821026 1 1 0 9   528 1000383 0.002500     1006166  
70004844 1 1 0 9   529 1000383 0.002500     1006166   70004330 1 1 0 9   530
1000383 0.002500     1000324   1351260872 1 1 0 9   531 1000383 0.002500    
1000324   1612452312 1 1 0 9   532 1000383 0.002500     1002765   5212112600 1 1
0 7   533 1000383 0.002500     1000608   2227434 1 1 0 9   534 1000383 0.002500
    1000536   20011101896 1 1 0 6   535 1000383 0.002500     1000536  
20011101775 1 1 0 7   536 1000383 0.002500     1000324   1351262014 1 1 0 9  
537 1000383 0.002500     1003970   2012001988 1 1 0 9   538 1000383 0.002500    
1003924   545081847 1 1 0 7   539 1000383 0.002500     1001770   1420000403 1 1
0 9   540 1000383 0.002500     1000536   20471100427 1 1 0 7   541 1000383
0.002500     1000633   2120572 1 1 0 9   542 1000383 0.002500     1003970  
2012002202 1 1 0 9   543 1000383 0.002500     1000324   1351254397 1 1 0 9   544
1000383 0.002500     1000536   21281100117 1 1 0 7   545 1000383 0.002500    
1002765   1121205033 1 1 0 7   546 1000383 0.002500     1003924   121118730 1 1
0 9   547 1000383 0.002500     1000290   593811 1 1 0 7   548 1000383 0.002500  
  1000324   1351255508 1 1 0 7   549 1000383 0.002500     1001770   1400008475 1
1 0 7   550 1000383 0.002500     1001098   3612110010 1 1 0 9   551 1000383
0.002500     1001770   1100008705 1 1 0 3   552 1000383 0.002500     1000324  
1351261959 1 1 0 7   553 1000383 0.002500     1006318   1000046505 1 1 0 7   554
1000383 0.002500     1000536   23331100214 1 1 0 7   555 1000383 0.002500    
1001098   3812090542 1 1 0 3   556 1000383 0.002500     1000497   2012-2200322 1
1 0 9   557 1000383 0.002500     1003192   3912102150 1 1 0 7   558 1000383
0.002500     1006318   1000046541 1 1 0 7   559 1000383 0.002500     1001770  
1400008526 1 1 0 7   560 1000383 0.002500     1006166   70005089 1 1 0 7   561
1000383 0.002500     1002793   000052286 1 1 0 9   562 1000383 0.002500    
1002793   000060723 1 1 0 9   563 1000383 0.002500     1002793   000060802 1 1 0
9   564 1000383 0.002500     1002793   000063380 1 1 0 9   565 1000383 0.002500
    1002793   000064160 1 1 0 7   566 1000383 0.002500     1000302   933900126 1
1 0 9   567 1000383 0.002500     1000324   1312124206 1 1 0 9   568 1000383
0.002500     1000324   1351257935 1 1 0 9   569 1000383 0.002500     1000324  
1351252355 1 1 0 9   570 1000383 0.002500     1000324   1451253233 1 1 0 9   571
1000383 0.002500     1000324   1351248820 1 1 0 9   572 1000383 0.002500    
1000324   1351254613 1 1 0 9   573 1000383 0.002500     1000324   1351254354 1 1
0 9   574 1000383 0.002500     1000497   2012-2169303 1 1 0 9   575 1000383
0.002500     1000536   #30521100630 1 1 0 9   576 1000383 0.002500     1000536  
20031100153 1 1 0 7   577 1000383 0.002500     1000536   21391100830 1 1 0 3  
578 1000383 0.002500     1000536   37261100509 1 1 0 9   579 1000383 0.002500  
  1000536   21411100784 1 1 0 9   580 1000383 0.002500     1000536   21611100347
1 1 0 9   581 1000383 0.002500     1000536   23191100127 1 1 0 9   582 1000383
0.002500     1000457   7000000737 1 1 0 9   583 1000383 0.002500     1000458  
8501162193 1 1 0 9   584 1000383 0.002500     1000458   8501164132 1 1 0 3   585
1000383 0.002500     1000458   8501163587 1 1 0 9   586 1000383 0.002500    
1005723   0038367017 1 1 0 9   587 1000383 0.002500     1005723   38363354 1 1 0
9   588 1000383 0.002500     1005723   2468024680 1 1 0 3   589 1000383 0.002500
    1005723   1414141717 1 1 0 7   590 1000383 0.002500     1005723  
201211121436 1 1 0 9   591 1000383 0.002500     1005723   201211301031 1 1 0 3  
592 1000383 0.002500     1008498   503563132 1 1 0 9   593 1000383 0.002500    
1008498   503609425 1 1 0 3   594 1000383 0.002500     1008498   503653872 1 1 0
9   595 1000383 0.002500     1008498   503659064 1 1 0 9   596 1000383 0.002500
    1008498   503677289 1 1 0 9   597 1000383 0.002500     1008498   503691845 1
1 0 9   598 1000383 0.002500     1008498   503712122 1 1 0 3   599 1000383
0.002500     1008498   503718172 1 1 0 9   600 1000383 0.002500     1008498  
503720529 1 1 0 9   601 1000383 0.002500     1008498   503728097 1 1 0 9   602
1000383 0.002500     1008498   503732736 1 1 0 9   603 1000383 0.002500    
1008498   503740725 1 1 0 9   604 1000383 0.002500     1008498   503748823 1 1 0
7   605 1000383 0.002500     1008498   503753317 1 1 0 9   606 1000383 0.002500
    1008498   503758527 1 1 0 3   607 1000383 0.002500     1008498   503763588 1
1 0 3   608 1000383 0.002500     1008498   503764889 1 1 0 9   609 1000383
0.002500     1008498   503771084 1 1 0 7   610 1000383 0.002500     1008498  
503771755 1 1 0 9   611 1000383 0.002500     1001098   4812100015 1 1 0 9   612
1000383 0.002500     1001098   4812110099 1 1 0 3   613 1000383 0.002500    
1001098   3812110255 1 1 0 7   614 1000383 0.002500     1000953   336106983 1 1
0 9   615 1000383 0.002500     1000953   1108200898 1 1 0 9   616 1000383
0.002500     1003924   940115221 1 1 0 9   617 1000383 0.002500     1003924  
121119930 1 1 0 9   618 1000383 0.002500     1003924   445120842 1 1 0 9   619
1000383 0.002500     1004639   104-12060828 1 1 0 9   620 1000383 0.002500    
1004639   104-12070238 1 1 0 9   621 1000383 0.002500     1004639   104-12110053
1 1 0 9   622 1000383 0.002500     1004639   105-12110059 1 1 0 6   623 1000383
0.002500     1004639   104-12110662 1 1 0 9   624 1000383 0.002500     1004639  
116-1210106 1 1 0 9   625 1000383 0.002500     1004639   104-1209042 1 1 0 7  
626 1000383 0.002500     1004639   104-12110703 1 1 0 3   627 1000383 0.002500  
  1001105   8001064040 1 1 0 9   628 1000383 0.002500     1001105   6000138021 1
1 0 9   629 1000383 0.002500     1001105   8001192361 1 1 0 9   630 1000383
0.002500     1001105   8001197063 1 1 0 9   631 1000383 0.002500     1001105  
6000153897 1 1 0 9   632 1000383 0.002500     1001105   8001194458 1 1 0 9   633
1000383 0.002500     1001105   8001204141 1 1 0 9   634 1000383 0.002500    
1001105   6000157757 1 1 0 7   635 1000383 0.002500     1001105   6000156148 1 1
0 9   636 1000383 0.002500     1001105   8001194706 1 1 0 9   637 1000383
0.002500     1001105   8001188112 1 1 0 9   638 1000383 0.002500     1001105  
6000155389 1 1 0 9   639 1000383 0.002500     1001105   6000158276 1 1 0 9   640
1000383 0.002500     1001105   6000155983 1 1 0 7   641 1000383 0.002500    
1001105   8001194524 1 1 0 9   642 1000383 0.002500     1001105   6000163144 1 1
0 9   643 1000383 0.002500     1001105   6000164027 1 1 0 7   644 1000383
0.002500     1009011   12-0227754 1 1 0 9   645 1000383 0.002500     1009011  
12-0237199 1 1 0 9   646 1000383 0.002500     1009011   12-0237633 1 1 0 9   647
1000383 0.002500     1009011   12-0238826 1 1 0 9   648 1000383 0.002500    
1009011   12-0240068 1 1 0 7   649 1000383 0.002500     1000290   583709 1 1 0 9
  650 1000383 0.002500     1000290   585961 1 1 0 7   651 1000383 0.002500    
1000290   590441 1 1 0 7   652 1000383 0.002500     1000290   591245 1 1 0 7  
653 1000383 0.002500     1000290   586202 1 1 0 7   654 1000383 0.002500    
1000312   001122768 1 1 0 9   655 1000383 0.002500     1000312   001129892 1 1 0
9   656 1000383 0.002500     1000312   001126501 1 1 0 7   657 1000383 0.002500
    1000312   001107059 1 1 0 7   658 1000383 0.002500     1008118   113110 1 1
0 9   659 1000383 0.002500     1008118   112915 1 1 0 7   660 1000383 0.002500  
  1008118   114298 1 1 0 7   661 1000383 0.002500     1008118   115197 1 1 0 7  
662 1000383 0.002500     1008118   114604 1 1 0 7  



 



  13 14 15 16 17 18 19 20 21 22 23   Total Origination and Discount Points
Covered/High Cost Loan Indicator Relocation Loan Indicator Broker Indicator
Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance 1         1 0 0       290000.00 2         1 0 0       0.00 3         1 0
0       0.00 4         1 0 0       0.00 5         1 0 0       0.00 6         1 0
0       0.00 7         1 4 0       0.00 8         1 0 0       200000.00 9      
  1 0 0       500000.00 10         1 0 0       0.00 11         1 0 0       0.00
12         1 0 0       0.00 13         1 0 0       0.00 14         1 0 0      
0.00 15         1 0 0       0.00 16         1 0 0       324709.50 17         1 0
0       0.00 18         1 0 0       0.00 19         1 4 0       90000.00 20    
    1 4 0       0.00 21         1 4 0       0.00 22         1 0 0       0.00 23
        1 4 0       88750.00 24         1 0 0       0.00 25         1 0 0      
0.00 26         1 4 0       0.00 27         1 4 0       0.00 28         1 4 0  
    0.00 29         1 4 0       0.00 30         1 0 0       0.00 31         1 4
0       0.00 32         1 0 0       0.00 33         1 0 0       0.00 34        
1 1 0       0.00 35         1 1 0       0.00 36         1 4 0       0.00 37    
    1 4 0       0.00 38         1 0 0       0.00 39         1 4 0       0.00 40
        1 4 0       0.00 41         1 4 0       0.00 42         1 0 0       0.00
43         1 4 0       0.00 44         1 4 0       0.00 45         1 4 0      
0.00 46         1 0 0       0.00 47         1 0 0       0.00 48         1 4 0  
    0.00 49         1 1 0       0.00 50         1 0 0       0.00 51         1 4
0       0.00 52         1 4 0       0.00 53         1 0 0       0.00 54        
1 0 0       0.00 55         1 0 0       0.00 56         1 4 0       0.00 57    
    1 0 0       0.00 58         1 0 0       0.00 59         1 0 0       0.00 60
        1 4 0       0.00 61         1 4 0       0.00 62         1 0 0       0.00
63         5 0 0       0.00 64         1 0 0       0.00 65         5 4 0      
0.00 66         1 1 0       150000.00 67         1 4 0       0.00 68         1 0
0       0.00 69         1 0 0       0.00 70         1 4 0       0.00 71        
1 4 0       0.00 72         1 4 0       0.00 73         1 0 0       0.00 74    
    1 0 0       0.00 75         1 4 0       0.00 76         5 0 0       0.00 77
        5 4 0       0.00 78         5 4 0       0.00 79         5 4 0      
113000.00 80         1 4 0       0.00 81         5 4 0       0.00 82         1 1
0       0.00 83         1 4 0       75000.00 84         5 4 0       500000.00 85
        5 4 0       0.00 86         1 0 0       0.00 87         1 0 0       0.00
88         1 4 0       0.00 89         1 0 0       0.00 90         5 0 0      
0.00 91         1 0 0       0.00 92         1 4 0       0.00 93         1 4 0  
    0.00 94         1 4 0       0.00 95         1 0 0       0.00 96         1 0
0       0.00 97         1 0 0       0.00 98         1 0 0       0.00 99        
1 0 0       350000.00 100         1 0 0       800000.00 101         1 0 0      
0.00 102         1 0 0       302272.00 103         1 0 0       0.00 104        
1 0 0       250000.00 105         1 0 0       45000.00 106         1 0 0      
0.00 107         1 0 0       0.00 108         1 0 0       200000.00 109        
1 1 0       0.00 110         1 0 0       0.00 111         1 0 0       0.00 112  
      1 0 0       0.00 113         1 0 0       0.00 114         1 0 0      
200000.00 115         1 0 0       245000.00 116         1 4 0       0.00 117    
    1 0 0       0.00 118         1 0 0       0.00 119         1 0 0       0.00
120         1 0 0       0.00 121         1 0 0       32500.00 122         1 0 0
      0.00 123         1 0 0       0.00 124         1 0 0       0.00 125        
1 0 0       0.00 126         1 0 0       0.00 127         1 0 0       0.00 128  
      1 0 0       0.00 129         1 0 0       0.00 130         1 0 0       0.00
131         1 0 0       0.00 132         1 0 0       0.00 133         1 0 0    
  263750.00 134         1 0 0       0.00 135         1 0 0       0.00 136      
  1 0 0       0.00 137         1 0 0       0.00 138         1 0 0       0.00 139
        1 0 0       100000.00 140         1 1 0       0.00 141         1 1 0    
  0.00 142         1 0 0       0.00 143         1 0 0       0.00 144         1 0
0       0.00 145         1 0 0       0.00 146         1 0 0       0.00 147      
  1 0 0       0.00 148         1 0 0       0.00 149         1 0 0       0.00 150
        1 0 0       616000.00 151         1 0 0       0.00 152         1 0 0    
  0.00 153         1 0 0       0.00 154         1 4 0       0.00 155         1 4
0       0.00 156         1 4 0       235000.00 157         2 0 0       0.00 158
        2 4 0       99000.00 159         2 4 0       0.00 160         2 1 0    
  75476.00 161         2 4 0       0.00 162         2 4 0       0.00 163        
2 4 0       0.00 164         2 0 0       149000.00 165         2 0 0       0.00
166         2 4 0       0.00 167         2 4 0       0.00 168         2 4 0    
  0.00 169         2 0 0       0.00 170         2 0 0       0.00 171         2 4
0       0.00 172         2 4 0       0.00 173         2 0 0       0.00 174      
  2 0 0       0.00 175         2 4 0       0.00 176         2 0 0       0.00 177
        2 0 0       0.00 178         2 0 0       0.00 179         2 0 0      
0.00 180         2 4 0       0.00 181         2 0 0       250000.00 182        
2 0 0       0.00 183         2 4 0       0.00 184         2 0 0       250000.00
185         2 4 0       0.00 186         2 0 0       0.00 187         2 4 0    
  0.00 188         2 4 0       0.00 189         2 0 0       0.00 190         2 0
0       0.00 191         2 0 0       0.00 192         2 0 0       199999.00 193
        2 4 0       0.00 194         2 4 0       0.00 195         2 4 0      
0.00 196         2 4 0       0.00 197         2 4 0       0.00 198         2 4 0
      0.00 199         2 0 0       0.00 200         2 0 0       0.00 201        
1 0 0       0.00 202         1 4 0       0.00 203         1 4 0       0.00 204  
      5 0 0       0.00 205         5 4 0       0.00 206         1 0 0       0.00
207         5 4 0       0.00 208         1 0 0       0.00 209         1 4 0    
  0.00 210         1 0 0       0.00 211         1 0 0       0.00 212         1 4
0       0.00 213         1 4 0       86268.00 214         1 0 0       0.00 215  
      1 0 0       0.00 216         1 0 0       0.00 217         1 1 0       0.00
218         5 4 0       0.00 219         1 4 0       0.00 220         1 0 0    
  0.00 221         1 4 0       0.00 222         1 4 0       0.00 223         1 4
0       0.00 224         1 4 0       0.00 225         1 0 0       0.00 226      
  1 0 0       0.00 227         5 0 0       0.00 228         1 4 0       0.00 229
        1 4 0       0.00 230         1 4 0       0.00 231         1 4 0      
0.00 232         1 4 0       0.00 233         2 0 0       0.00 234         5 0 0
      150000.00 235         5 4 0       0.00 236         5 4 0       0.00 237  
      5 4 0       0.00 238         5 4 0       100000.00 239         5 4 0      
0.00 240         1 4 0       0.00 241         5 4 0       94000.00 242         5
4 0       0.00 243         5 4 0       0.00 244         5 4 0       0.00 245    
    1 4 0       0.00 246         5 4 0       0.00 247         1 0 0       0.00
248         1 4 0       0.00 249         1 0 0       0.00 250         5 4 0    
  0.00 251         5 4 0       0.00 252         1 4 0       0.00 253         1 4
0       0.00 254         1 4 0       0.00 255         1 4 0       0.00 256      
  1 4 0       0.00 257         1 4 0       0.00 258         1 0 0       0.00 259
        1 4 0       0.00 260         1 0 0       0.00 261         1 0 0      
0.00 262         1 4 0       0.00 263         1 0 0       0.00 264         1 0 0
      0.00 265         5 0 0       0.00 266         1 4 0       0.00 267        
1 1 0       0.00 268         1 4 0       0.00 269         1 0 0       0.00 270  
      5 0 0       0.00 271         1 4 0       72700.00 272         1 0 0      
0.00 273         1 0 0       0.00 274         1 4 0       0.00 275         1 0 0
      0.00 276         1 0 0       250000.00 277         1 0 0       0.00 278  
      1 0 0       239000.00 279         1 1 0       0.00 280         1 0 0      
0.00 281         1 0 0       0.00 282         1 0 0       0.00 283         1 0 0
      0.00 284         1 0 0       0.00 285         1 4 0       0.00 286        
5 0 0       0.00 287         1 0 0       0.00 288         1 4 0       0.00 289  
      1 0 0       0.00 290         1 0 0       233000.00 291         1 4 0      
0.00 292         1 4 0       0.00 293         1 0 0       150000.00 294        
1 0 0       0.00 295         1 0 0       0.00 296         1 0 0       422000.00
297         1 4 0       0.00 298         1 0 0       0.00 299         1 0 0    
  0.00 300         1 0 0       0.00 301         1 0 0       0.00 302         1 0
0       120000.00 303         1 0 0       635800.00 304         5 4 0       0.00
305         1 0 0       0.00 306         5 0 0       0.00 307         1 0 0    
  0.00 308         1 0 0       0.00 309         1 0 0       0.00 310         1 4
0       150000.00 311         1 4 0       0.00 312         1 0 0       0.00 313
        1 0 0       0.00 314         1 0 0       0.00 315         1 4 0      
0.00 316         1 0 0       0.00 317         1 4 0       0.00 318         1 4 0
      0.00 319         5 4 0       0.00 320         1 0 0       265000.00 321  
      5 4 0       0.00 322         1 0 0       0.00 323         1 4 0       0.00
324         1 4 0       0.00 325         1 0 0       0.00 326         1 0 0    
  0.00 327         1 0 0       0.00 328         5 4 0       0.00 329         1 0
0       0.00 330         1 0 0       0.00 331         1 4 0       0.00 332      
  1 0 0       0.00 333         1 0 0       0.00 334         1 4 0       0.00 335
        1 4 0       0.00 336         2 4 0       0.00 337         2 0 0      
250000.00 338         2 0 0       150000.00 339         2 0 0       0.00 340    
    2 0 0       0.00 341         2 0 0       0.00 342         1 0 0      
100000.00 343         2 0 0       37500.00 344         5 4 0       0.00 345    
    1 1 0       0.00 346         2 4 0       0.00 347         2 4 0       0.00
348         5 0 0       0.00 349         5 4 0       0.00 350         2 0 0    
  0.00 351         2 4 0       0.00 352         2 4 0       125000.00 353      
  2 0 0       0.00 354         2 4 0       0.00 355         2 4 0       0.00 356
        5 0 0       0.00 357         5 0 0       0.00 358         2 0 0      
0.00 359         5 0 0       0.00 360         2 0 0       0.00 361         2 0 0
      0.00 362         5 4 0       0.00 363         2 4 0       0.00 364        
5 0 0       0.00 365         2 4 0       0.00 366         2 0 0       0.00 367  
      1 4 0       0.00 368         5 0 0       0.00 369         5 4 0       0.00
370         1 4 0       0.00 371         5 0 0       0.00 372         5 0 0    
  0.00 373         1 0 0       0.00 374         1 4 0       0.00 375         1 0
0       100000.00 376         1 0 0       0.00 377         1 4 0       0.00 378
        2 4 0       0.00 379         2 0 0       101009.00 380         2 4 0    
  0.00 381         2 0 0       0.00 382         2 0 0       0.00 383         2 0
0       0.00 384         2 0 0       0.00 385         2 0 0       465000.00 386
        2 4 0       120000.00 387         2 0 0       0.00 388         2 0 0    
  0.00 389         2 0 0       125000.00 390         2 0 0       0.00 391      
  2 0 0       0.00 392         2 0 0       0.00 393         1 0 0       0.00 394
        1 0 0       0.00 395         2 0 0       0.00 396         1 4 0      
0.00 397         2 0 0       0.00 398         2 0 0       0.00 399         2 0 0
      0.00 400         2 0 0       0.00 401         2 0 0       0.00 402        
2 4 0       195000.00 403         2 4 0       0.00 404         2 4 0       0.00
405         2 0 0       0.00 406         2 0 0       0.00 407         2 0 0    
  0.00 408         2 4 0       0.00 409         2 4 0       357000.00 410      
  2 4 0       0.00 411         2 0 0       275461.00 412         2 0 0      
75000.00 413         2 0 0       0.00 414         2 0 0       0.00 415         2
0 0       500000.00 416         2 0 0       0.00 417         2 0 0       0.00
418         2 0 0       0.00 419         2 0 0       0.00 420         2 0 0    
  150000.00 421         2 0 0       0.00 422         2 0 0       0.00 423      
  2 0 0       0.00 424         2 0 0       170250.00 425         2 0 0      
0.00 426         2 0 0       0.00 427         2 4 0       13144.00 428         2
0 0       0.00 429         2 0 0       0.00 430         2 0 0       0.00 431    
    2 1 0       0.00 432         2 0 0       0.00 433         2 4 0       0.00
434         2 0 0       0.00 435         2 0 0       0.00 436         2 0 0    
  0.00 437         1 0 0       0.00 438         1 0 0       0.00 439         1 0
0       0.00 440         1 0 0       0.00 441         1 0 0       0.00 442      
  1 0 0       155000.00 443         1 0 0       0.00 444         1 0 0      
50000.00 445         1 0 0       0.00 446         1 0 0       0.00 447         1
0 0       0.00 448         1 0 0       0.00 449         1 4 0       0.00 450    
    1 0 0       0.00 451         1 4 0       0.00 452         1 0 0       0.00
453         1 0 0       290000.00 454         1 0 0       0.00 455         1 0 0
      0.00 456         1 0 0       0.00 457         1 4 0       0.00 458        
1 0 0       0.00 459         1 0 0       0.00 460         5 0 0       0.00 461  
      1 4 0       0.00 462         5 4 0       0.00 463         5 0 0       0.00
464         5 4 0       0.00 465         1 0 0       0.00 466         1 0 0    
  0.00 467         5 0 0       0.00 468         5 4 0       0.00 469         1 4
0       0.00 470         1 4 0       0.00 471         5 4 0       0.00 472      
  5 4 0       0.00 473         1 4 0       275000.00 474         1 4 0      
0.00 475         1 4 0       0.00 476         1 0 0       0.00 477         1 4 0
      111000.00 478         1 0 0       0.00 479         1 0 0       0.00 480  
      1 0 0       0.00 481         1 0 0       0.00 482         1 4 0       0.00
483         1 0 0       0.00 484         1 4 0       0.00 485         1 0 0    
  0.00 486         1 1 0       0.00 487         1 1 0       0.00 488         1 0
0       0.00 489         1 0 0       0.00 490         2 0 0       180000.00 491
        1 0 0       0.00 492         1 0 0       0.00 493         2 4 0      
0.00 494         2 0 0       0.00 495         1 4 0       0.00 496         1 0 0
      0.00 497         2 4 0       0.00 498         1 0 0       0.00 499        
1 1 0       0.00 500         1 0 0       0.00 501         1 0 0       0.00 502  
      1 0 0       0.00 503         1 0 0       340000.00 504         1 0 0      
0.00 505         1 0 0       447000.00 506         1 0 0       0.00 507        
1 4 0       0.00 508         1 4 0       0.00 509         1 4 0       0.00 510  
      1 4 0       0.00 511         1 0 0       0.00 512         1 4 0       0.00
513         1 4 0       0.00 514         1 0 0       363000.00 515         1 4 0
      0.00 516         1 4 0       0.00 517         1 0 0       0.00 518        
1 0 0       0.00 519         1 0 0       0.00 520         1 0 0       0.00 521  
      1 4 0       0.00 522         1 4 0       0.00 523         1 0 0       0.00
524         2 4 0       0.00 525         1 4 0       0.00 526         1 4 0    
  0.00 527         1 0 0       0.00 528         1 0 0       0.00 529         1 0
0       0.00 530         2 0 0       0.00 531         1 0 0       300000.00 532
        1 4 0       0.00 533         1 4 0       0.00 534         1 4 0      
0.00 535         1 0 0       0.00 536         2 4 0       0.00 537         1 4 0
      0.00 538         1 4 0       0.00 539         1 0 0       0.00 540        
1 4 0       0.00 541         1 4 0       0.00 542         1 0 0       0.00 543  
      2 4 0       0.00 544         1 0 0       0.00 545         1 4 0       0.00
546         1 0 0       0.00 547         1 0 0       0.00 548         2 0 0    
  0.00 549         1 0 0       0.00 550         2 4 0       0.00 551         1 0
0       0.00 552         2 4 0       0.00 553         1 0 0       0.00 554      
  1 0 0       0.00 555         2 0 0       0.00 556         1 4 0       0.00 557
        1 4 0       0.00 558         1 0 0       0.00 559         1 0 0      
0.00 560         1 0 0       0.00 561         1 4 0       62000.00 562         1
0 0       0.00 563         1 0 0       0.00 564         1 0 0       0.00 565    
    1 0 0       0.00 566         1 0 0       0.00 567         1 0 0       0.00
568         2 0 0       0.00 569         2 0 0       0.00 570         5 4 0    
  0.00 571         2 4 0       0.00 572         2 0 0       0.00 573         2 0
0       0.00 574         1 4 0       0.00 575         1 0 0       0.00 576      
  1 0 0       0.00 577         1 4 0       100000.00 578         1 0 0      
0.00 579         1 4 0       0.00 580         1 4 0       0.00 581         1 0 0
      0.00 582         1 4 0       215000.00 583         1 4 0       0.00 584  
      1 0 0       0.00 585         1 0 0       0.00 586         1 4 0       0.00
587         1 4 0       0.00 588         1 0 0       0.00 589         1 4 0    
  0.00 590         1 4 0       0.00 591         1 0 0       0.00 592         1 0
0       0.00 593         5 0 0       0.00 594         5 0 0       250000.00 595
        2 4 0       0.00 596         5 0 0       0.00 597         5 0 0      
100000.00 598         5 4 0       0.00 599         5 0 0       250000.00 600    
    2 0 0       500000.00 601         1 0 0       0.00 602         5 0 0      
0.00 603         2 0 0       0.00 604         2 4 0       0.00 605         2 4 0
      0.00 606         5 0 0       500000.00 607         2 1 0       0.00 608  
      5 4 0       0.00 609         5 0 0       0.00 610         5 0 0       0.00
611         2 0 0       0.00 612         2 4 0       0.00 613         2 0 0    
  0.00 614         1 4 0       0.00 615         1 4 0       0.00 616         1 4
0       0.00 617         1 0 0       0.00 618         1 4 0       0.00 619      
  1 0 0       0.00 620         1 4 0       0.00 621         1 4 0       0.00 622
        1 4 0       0.00 623         1 4 0       0.00 624         1 4 0      
0.00 625         1 0 0       0.00 626         1 4 0       0.00 627         1 0 0
      144732.00 628         2 0 0       0.00 629         1 0 0       0.00 630  
      1 0 0       250000.00 631         2 0 0       0.00 632         1 0 0      
0.00 633         1 0 0       0.00 634         2 0 0       0.00 635         2 0 0
      0.00 636         1 0 0       0.00 637         1 0 0       0.00 638        
2 0 0       0.00 639         2 0 0       0.00 640         2 0 0       0.00 641  
      1 0 0       0.00 642         2 0 0       100000.00 643         2 4 0      
0.00 644         1 4 0       0.00 645         1 1 0       0.00 646         1 4 0
      0.00 647         1 4 0       0.00 648         1 4 0       0.00 649        
1 0 0       0.00 650         5 4 0       0.00 651         1 0 0       0.00 652  
      1 4 0       0.00 653         1 0 0       0.00 654         1 4 0       0.00
655         1 0 0       0.00 656         1 4 0       0.00 657         1 0 0    
  0.00 658         1 4 0       0.00 659         1 4 0       0.00 660         1 4
0       0.00 661         1 4 0       0.00 662         1 4 0       0.00



 



  24 25 26 27 28 29 30 31 32 33 34   Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period 1   20121116 652000.00 0.042500 360
360 20130101 1 0 0   2   20121101 690000.00 0.041250 360 360 20130101 1 0 0   3
  20121105 845000.00 0.040000 360 360 20130101 1 0 0   4   20121101 904000.00
0.040000 360 360 20130101 1 0 0   5   20121130 820000.00 0.042500 360 360
20130101 1 0 0   6   20121127 894000.00 0.040000 360 360 20130101 1 0 0   7  
20121206 600000.00 0.041250 360 360 20130201 1 0 0   8   20121127 1000000.00
0.038750 360 360 20130101 1 0 0   9   20121202 1000000.00 0.038750 360 360
20130201 1 0 0   10   20121206 1199505.00 0.036250 360 360 20130201 1 0 0   11  
20121207 800000.00 0.038750 360 360 20130201 1 0 0   12   20121212 560000.00
0.038750 360 360 20130201 1 0 0   13   20121203 700000.00 0.036250 360 360
20130201 1 0 0   14   20121212 596000.00 0.032500 360 360 20130201 1 0 0   15  
20121204 648000.00 0.038750 360 360 20130201 1 0 0   16   20121217 1000000.00
0.037500 360 360 20130201 1 0 0   17   20121212 942500.00 0.037500 360 360
20130201 1 0 0   18   20121226 550000.00 0.035000 360 360 20130201 1 0 0   19  
20121202 650000.00 0.038750 360 360 20130101 1 0 0   20   20121219 640000.00
0.040000 360 360 20130201 1 0 0   21   20121119 788000.00 0.038750 360 360
20130101 1 0 0   22   20121221 462500.00 0.038750 360 360 20130201 1 0 0   23  
20121126 700000.00 0.037500 360 360 20130101 1 0 0   24   20121120 1500000.00
0.037500 360 360 20130101 1 0 0   25   20121113 500000.00 0.038750 360 360
20130101 1 0 0   26   20121215 635000.00 0.043750 360 360 20130201 1 0 0   27  
20121215 706000.00 0.040000 360 360 20130201 1 0 0   28   20121109 540000.00
0.040000 360 360 20130101 1 0 0   29   20121221 494000.00 0.040000 360 360
20130201 1 0 0   30   20121220 950000.00 0.035000 360 360 20130201 1 0 0   31  
20121130 667500.00 0.038750 360 360 20130101 1 0 0   32   20121206 528000.00
0.037500 360 360 20130201 1 0 0   33   20121210 622000.00 0.037500 360 360
20130201 1 0 0   34   20121210 843000.00 0.038750 360 360 20130201 1 0 0   35  
20121206 623000.00 0.038750 360 360 20130201 1 0 0   36   20121213 592000.00
0.040000 360 360 20130201 1 0 0   37   20121204 884000.00 0.037500 360 360
20130201 1 0 0   38   20121206 524000.00 0.040000 360 360 20130201 1 0 0   39  
20121228 800000.00 0.040000 360 360 20130301 1 0 0   40   20121220 983000.00
0.040000 360 360 20130201 1 0 0   41   20121218 650000.00 0.036250 360 360
20130201 1 0 0   42   20121206 494000.00 0.038750 360 360 20130201 1 0 0   43  
20121214 1415000.00 0.037500 360 360 20130201 1 0 0   44   20121213 998000.00
0.040000 360 360 20130201 1 0 0   45   20121129 592000.00 0.033750 360 360
20130101 1 0 0   46   20121207 800000.00 0.037500 360 360 20130201 1 0 0   47  
20121120 705665.00 0.038750 360 360 20130101 1 0 0   48   20121207 836000.00
0.038750 360 360 20130201 1 0 0   49   20121206 709000.00 0.037500 360 360
20130201 1 0 0   50   20121227 492000.00 0.038750 360 360 20130201 1 0 0   51  
20121214 986000.00 0.036250 360 360 20130201 1 0 0   52   20121226 700000.00
0.040000 360 360 20130201 1 0 0   53   20121114 650000.00 0.038750 360 360
20130101 1 0 0   54   20121024 680000.00 0.037500 360 360 20121201 1 0 0   55  
20121010 765000.00 0.040000 360 360 20121201 1 0 0   56   20121220 705000.00
0.036250 360 360 20130201 1 0 0   57   20121108 702000.00 0.038750 360 360
20130101 1 0 0   58   20121117 722000.00 0.037500 360 360 20130101 1 0 0   59  
20121220 648500.00 0.037500 360 360 20130201 1 0 0   60   20121205 662000.00
0.037500 360 360 20130201 1 0 0   61   20121130 622500.00 0.038750 360 360
20130101 1 0 0   62   20121207 750000.00 0.037500 360 360 20130201 1 0 0   63  
20121205 834500.00 0.037500 360 360 20130201 1 0 0   64   20121221 629100.00
0.038750 360 360 20130201 1 0 0   65   20121112 613500.00 0.037500 360 360
20130101 1 0 0   66   20121212 600000.00 0.038750 360 360 20130201 1 0 0   67  
20121221 579800.00 0.040000 360 360 20130201 1 0 0   68   20121130 606000.00
0.035000 360 360 20130101 1 0 0   69   20121130 878050.00 0.040000 360 360
20130101 1 0 0   70   20121130 490000.00 0.040000 360 360 20130101 1 0 0   71  
20121212 820000.00 0.040000 360 360 20130201 1 0 0   72   20121210 723000.00
0.038750 360 360 20130201 1 0 0   73   20121203 634800.00 0.037500 360 360
20130101 1 0 0   74   20121210 730000.00 0.036250 360 360 20130201 1 0 0   75  
20121224 945000.00 0.035000 360 360 20130201 1 0 0   76   20121206 775000.00
0.038750 360 360 20130201 1 0 0   77   20121210 970000.00 0.036250 360 360
20130201 1 0 0   78   20121207 551200.00 0.040000 360 360 20130201 1 0 0   79  
20121220 510000.00 0.040000 360 360 20130201 1 0 0   80   20121211 710000.00
0.038750 360 360 20130201 1 0 0   81   20121213 738000.00 0.040000 360 360
20130201 1 0 0   82   20121219 720000.00 0.040000 360 360 20130201 1 0 0   83  
20121219 735000.00 0.038750 360 360 20130201 1 0 0   84   20121203 896000.00
0.038750 360 360 20130201 1 0 0   85   20121214 784000.00 0.040000 360 360
20130201 1 0 0   86   20121217 794000.00 0.038750 360 360 20130201 1 0 0   87  
20121115 450000.00 0.041250 360 360 20130101 1 0 0   88   20121116 775400.00
0.040000 360 360 20130101 1 0 0   89   20121126 825000.00 0.037500 360 360
20130101 1 0 0   90   20121213 800000.00 0.038750 360 360 20130201 1 0 0   91  
20121219 600000.00 0.037500 360 360 20130201 1 0 0   92   20121219 712500.00
0.036250 360 360 20130201 1 0 0   93   20121220 770000.00 0.038750 360 360
20130201 1 0 0   94   20121116 600000.00 0.041250 360 360 20130101 1 0 0   95  
20121113 832250.00 0.039000 360 360 20130101 1 0 0   96   20120808 625000.00
0.038500 240 240 20121001 1 0 0   97   20121119 855000.00 0.038000 360 360
20130101 1 0 0   98   20121121 2000000.00 0.036000 360 360 20130101 1 120 0   99
  20121029 855000.00 0.037000 240 240 20130101 1 0 0   100   20121130 860000.00
0.037500 360 360 20130201 1 120 0   101   20121107 705000.00 0.037500 360 360
20130101 1 0 0   102   20121203 680000.00 0.037500 360 360 20130201 1 0 0   103
  20121111 587500.00 0.038500 360 360 20130101 1 0 0   104   20121119 1035000.00
0.037500 360 360 20130101 1 0 0   105   20121128 800000.00 0.039000 360 360
20130201 1 120 0   106   20121126 1694000.00 0.035500 360 360 20130201 1 0 0  
107   20121205 1936000.00 0.035000 360 360 20130201 1 0 0   108   20121121
920000.00 0.035500 360 360 20130101 1 0 0   109   20121203 932000.00 0.035000
360 360 20130201 1 0 0   110   20121113 678750.00 0.037000 360 360 20130101 1 0
0   111   20121102 928968.00 0.035500 360 360 20121201 1 0 0   112   20121128
990000.00 0.035000 360 360 20130201 1 0 0   113   20121128 1405000.00 0.034500
360 360 20130101 1 0 0   114   20121127 740000.00 0.037500 360 360 20130201 1 0
0   115   20121210 710000.00 0.038000 360 360 20130201 1 0 0   116   20121109
1000000.00 0.035500 360 360 20130101 1 0 0   117   20121109 1316250.00 0.035500
360 360 20130101 1 0 0   118   20121107 1100000.00 0.035000 360 360 20130101 1 0
0   119   20121109 810400.00 0.036500 360 360 20130101 1 0 0   120   20121108
1240000.00 0.035000 360 360 20130101 1 0 0   121   20121123 980000.00 0.037500
360 360 20130101 1 0 0   122   20121120 1792500.00 0.037000 360 360 20130101 1
120 0   123   20121102 924000.00 0.035000 360 360 20130101 1 0 0   124  
20121114 1560000.00 0.036500 360 360 20130101 1 120 0   125   20121211
1000000.00 0.035500 360 360 20130201 1 0 0   126   20121206 1125000.00 0.039000
360 360 20130201 1 120 0   127   20121113 725000.00 0.046500 360 360 20130101 1
0 0   128   20121108 960000.00 0.036500 360 360 20130101 1 0 0   129   20121120
800000.00 0.039000 360 360 20130201 1 0 0   130   20121212 792000.00 0.034500
360 360 20130201 1 0 0   131   20121217 913000.00 0.037500 360 360 20130201 1 0
0   132   20121109 1293750.00 0.037500 360 360 20130101 1 0 0   133   20121108
1150000.00 0.035000 360 360 20130101 1 0 0   134   20121207 875000.00 0.037500
360 360 20130201 1 0 0   135   20121113 456000.00 0.036500 360 360 20130101 1 0
0   136   20121130 949000.00 0.037500 360 360 20130201 1 0 0   137   20121127
790000.00 0.037500 360 360 20130201 1 0 0   138   20121112 626500.00 0.035000
360 360 20130101 1 0 0   139   20121107 1000000.00 0.035000 360 360 20130101 1 0
0   140   20121220 365000.00 0.040500 360 360 20130201 1 0 0   141   20121220
372000.00 0.040500 360 360 20130201 1 0 0   142   20121129 904000.00 0.037000
360 360 20130201 1 0 0   143   20121113 1215000.00 0.033500 360 360 20130101 1 0
0   144   20121113 480000.00 0.037000 360 360 20130101 1 0 0   145   20121206
900000.00 0.039000 360 360 20130201 1 120 0   146   20121120 1162500.00 0.033000
360 360 20130101 1 0 0   147   20121205 1000000.00 0.037000 360 360 20130201 1
120 0   148   20121203 716204.00 0.037500 360 360 20130201 1 0 0   149  
20121128 1136000.00 0.035500 360 360 20130201 1 0 0   150   20121119 1000000.00
0.035000 360 360 20130101 1 0 0   151   20121222 599200.00 0.038750 360 360
20130201 1 0 0   152   20121211 792000.00 0.038750 360 360 20130201 1 0 0   153
  20121214 798000.00 0.038750 360 360 20130201 1 0 0   154   20121130 722300.00
0.038750 360 360 20130101 1 0 0   155   20121114 511200.00 0.038750 360 360
20130101 1 0 0   156   20121220 658750.00 0.038750 360 360 20130201 1 0 0   157
  20121129 980000.00 0.040000 360 360 20130101 1 0 0   158   20121213 963000.00
0.035000 360 360 20130201 1 0 0   159   20121116 550000.00 0.038750 360 360
20130101 1 0 0   160   20121218 1000000.00 0.038750 360 360 20130201 1 0 0   161
  20121218 724500.00 0.040000 360 360 20130201 1 0 0   162   20121121 815400.00
0.041250 360 360 20130101 1 0 0   163   20121207 619000.00 0.038750 360 360
20130201 1 0 0   164   20121211 811000.00 0.038750 360 360 20130201 1 0 0   165
  20121130 885000.00 0.040000 360 360 20130101 1 0 0   166   20121207 712000.00
0.035000 360 360 20130201 1 0 0   167   20121207 685000.00 0.038750 360 360
20130201 1 0 0   168   20121207 575000.00 0.036250 360 360 20130201 1 0 0   169
  20121128 600000.00 0.033750 360 360 20130201 1 0 0   170   20121113 999999.00
0.038750 360 360 20130101 1 0 0   171   20121219 615000.00 0.037500 360 360
20130201 1 0 0   172   20121127 672000.00 0.038750 360 360 20130101 1 0 0   173
  20121128 675000.00 0.038750 360 360 20130101 1 0 0   174   20121114 593000.00
0.038750 360 360 20130101 1 0 0   175   20121206 672000.00 0.038750 360 360
20130201 1 0 0   176   20121217 960000.00 0.037500 360 360 20130201 1 0 0   177
  20121121 488400.00 0.037500 360 360 20130101 1 0 0   178   20121206 763000.00
0.037500 360 360 20130201 1 0 0   179   20121213 666000.00 0.038750 360 360
20130201 1 0 0   180   20121203 642000.00 0.038750 360 360 20130201 1 0 0   181
  20121211 705000.00 0.040000 360 360 20130201 1 0 0   182   20121210 564000.00
0.038750 360 360 20130201 1 0 0   183   20121120 660000.00 0.037500 360 360
20130101 1 0 0   184   20121203 865000.00 0.040000 360 360 20130201 1 0 0   185
  20121214 919750.00 0.036250 360 360 20130201 1 0 0   186   20121220 575000.00
0.035000 360 360 20130201 1 0 0   187   20121203 500000.00 0.037500 360 360
20130201 1 0 0   188   20121207 904000.00 0.037500 360 360 20130201 1 0 0   189
  20121129 1000000.00 0.038750 360 360 20130201 1 0 0   190   20121205 900000.00
0.037500 360 360 20130201 1 0 0   191   20121203 1000000.00 0.038750 360 360
20130201 1 0 0   192   20121220 715000.00 0.037500 360 360 20130201 1 0 0   193
  20121212 920500.00 0.037500 360 360 20130201 1 0 0   194   20121214 690800.00
0.040000 360 360 20130201 1 0 0   195   20121207 600000.00 0.035000 360 360
20130201 1 0 0   196   20121217 623000.00 0.036250 360 360 20130201 1 0 0   197
  20121205 898000.00 0.036250 360 360 20130201 1 0 0   198   20121217 705000.00
0.036250 360 360 20130201 1 0 0   199   20121220 937500.00 0.038750 360 360
20130201 1 0 0   200   20121221 590000.00 0.037500 360 360 20130201 1 0 0   201
  20121217 732000.00 0.038750 360 360 20130201 1 0 0   202   20121218 573600.00
0.035000 360 360 20130201 1 0 0   203   20121217 607960.00 0.036250 360 360
20130201 1 0 0   204   20121206 784700.00 0.042500 360 360 20130201 1 0 0   205
  20121128 592000.00 0.043750 360 360 20130101 1 0 0   206   20121129 977000.00
0.038750 360 360 20130201 1 0 0   207   20121219 596000.00 0.036250 360 360
20130201 1 0 0   208   20121023 757500.00 0.040000 360 360 20121201 1 0 0   209
  20121217 504000.00 0.038750 360 360 20130201 1 0 0   210   20121213 801900.00
0.038750 360 360 20130201 1 0 0   211   20121219 699500.00 0.037500 360 360
20130201 1 0 0   212   20121226 725000.00 0.036250 360 360 20130201 1 0 0   213
  20121228 960000.00 0.036250 360 360 20130301 1 0 0   214   20121203 825000.00
0.037500 360 360 20130201 1 0 0   215   20121212 1100000.00 0.037500 360 360
20130201 1 0 0   216   20121128 1121250.00 0.037500 360 360 20130101 1 0 0   217
  20121207 599000.00 0.035000 360 360 20130201 1 0 0   218   20121220 750000.00
0.035000 360 360 20130201 1 0 0   219   20121221 2415000.00 0.035000 360 360
20130201 1 0 0   220   20121221 762155.00 0.038750 360 360 20130201 1 0 0   221
  20121206 1190000.00 0.037500 360 360 20130201 1 0 0   222   20121213 643128.00
0.037500 360 360 20130201 1 0 0   223   20121220 710000.00 0.037500 360 360
20130201 1 0 0   224   20121120 545000.00 0.038750 360 360 20130101 1 0 0   225
  20121203 720000.00 0.042500 360 360 20130201 1 0 0   226   20121217 704000.00
0.038750 360 360 20130201 1 0 0   227   20121212 576000.00 0.040000 360 360
20130201 1 0 0   228   20121015 925000.00 0.038750 360 360 20121201 1 0 0   229
  20121226 916500.00 0.037500 360 360 20130201 1 0 0   230   20121128 736500.00
0.038750 360 360 20130101 1 0 0   231   20121115 732000.00 0.043750 360 360
20130101 1 0 0   232   20121214 999000.00 0.037500 360 360 20130201 1 0 0   233
  20121128 740400.00 0.038750 360 360 20130101 1 0 0   234   20121126 1125000.00
0.038750 360 360 20130101 1 0 0   235   20121127 1275000.00 0.038750 360 360
20130101 1 0 0   236   20121128 700000.00 0.038750 360 360 20130101 1 0 0   237
  20121129 691600.00 0.037500 360 360 20130101 1 0 0   238   20121207 700000.00
0.037500 360 360 20130201 1 0 0   239   20121207 900000.00 0.036250 360 360
20130201 1 0 0   240   20121127 846000.00 0.038750 360 360 20130201 1 0 0   241
  20121214 708000.00 0.038750 360 360 20130201 1 0 0   242   20121129 787500.00
0.037500 360 360 20130101 1 0 0   243   20121120 700000.00 0.038750 360 360
20130101 1 0 0   244   20121203 788800.00 0.038750 360 360 20130201 1 0 0   245
  20121214 1190000.00 0.037500 360 360 20130201 1 0 0   246   20121127 756000.00
0.036250 360 360 20130101 1 0 0   247   20121219 885000.00 0.036250 360 360
20130201 1 0 0   248   20121217 716000.00 0.035000 360 360 20130201 1 0 0   249
  20121024 680000.00 0.038750 360 360 20121201 1 0 0   250   20121207 725000.00
0.032500 360 360 20130201 1 0 0   251   20121205 598577.00 0.037500 360 360
20130201 1 0 0   252   20121116 640000.00 0.038750 360 360 20130101 1 0 0   253
  20121017 918750.00 0.043750 360 360 20121201 1 0 0   254   20121211 585000.00
0.035000 360 360 20130201 1 0 0   255   20121205 612000.00 0.041250 360 360
20130201 1 0 0   256   20121128 621000.00 0.038750 360 360 20130101 1 0 0   257
  20121211 563080.00 0.042500 360 360 20130201 1 0 0   258   20121220 808500.00
0.037500 360 360 20130201 1 0 0   259   20121011 655700.00 0.042500 360 360
20121201 1 0 0   260   20121227 448000.00 0.032500 360 360 20130201 1 0 0   261
  20121212 750000.00 0.036250 360 360 20130201 1 0 0   262   20121210 688000.00
0.040000 360 360 20130201 1 0 0   263   20121010 722000.00 0.038750 360 360
20121201 1 0 0   264   20121026 878000.00 0.041250 360 360 20121201 1 0 0   265
  20121217 600000.00 0.036250 360 360 20130201 1 0 0   266   20121219 604000.00
0.036250 360 360 20130201 1 0 0   267   20121217 648000.00 0.040000 360 360
20130201 1 0 0   268   20121211 664000.00 0.037500 360 360 20130201 1 0 0   269
  20121026 1469000.00 0.038750 360 360 20121201 1 0 0   270   20121109 950000.00
0.033750 360 360 20130101 1 0 0   271   20121108 602100.00 0.037500 360 360
20130101 1 0 0   272   20121203 1497000.00 0.038750 360 360 20130201 1 0 0   273
  20121207 796000.00 0.037500 360 360 20130201 1 0 0   274   20121210 995000.00
0.036250 360 360 20130201 1 0 0   275   20121206 635000.00 0.038750 360 360
20130201 1 0 0   276   20121221 750000.00 0.036250 360 360 20130201 1 0 0   277
  20121102 710000.00 0.037500 360 360 20130101 1 0 0   278   20121213 689000.00
0.037500 360 360 20130201 1 0 0   279   20121221 748000.00 0.037500 360 360
20130201 1 0 0   280   20121210 770000.00 0.038750 360 360 20130201 1 0 0   281
  20121126 912000.00 0.038750 360 360 20130101 1 0 0   282   20121220 1740000.00
0.036250 360 360 20130201 1 0 0   283   20121206 840000.00 0.037500 360 360
20130201 1 0 0   284   20121219 680000.00 0.038750 360 360 20130201 1 0 0   285
  20121217 592800.00 0.036250 360 360 20130201 1 0 0   286   20121128 697800.00
0.038750 360 360 20130101 1 0 0   287   20121210 1000000.00 0.037500 360 360
20130201 1 0 0   288   20121205 947500.00 0.038750 360 360 20130201 1 0 0   289
  20121219 557000.00 0.038750 360 360 20130201 1 0 0   290   20121217 571000.00
0.038750 360 360 20130201 1 0 0   291   20121217 500000.00 0.038750 360 360
20130201 1 0 0   292   20121214 509000.00 0.040000 360 360 20130201 1 0 0   293
  20121220 857000.00 0.038750 360 360 20130201 1 0 0   294   20121226 536000.00
0.038750 360 360 20130201 1 0 0   295   20121218 597492.00 0.038750 360 360
20130201 1 0 0   296   20121114 684000.00 0.038750 360 360 20130101 1 0 0   297
  20121127 637500.00 0.042500 360 360 20130101 1 0 0   298   20121127 1180000.00
0.040000 360 360 20130101 1 0 0   299   20121220 2000000.00 0.036250 360 360
20130201 1 0 0   300   20121026 680000.00 0.036250 360 360 20121201 1 0 0   301
  20121206 725000.00 0.035000 360 360 20130101 1 0 0   302   20121115 630000.00
0.038750 360 360 20130101 1 0 0   303   20121113 653000.00 0.038750 360 360
20130101 1 0 0   304   20121031 678000.00 0.038750 360 360 20121201 1 0 0   305
  20121212 1045000.00 0.038750 360 360 20130201 1 0 0   306   20121110 677000.00
0.040000 360 360 20130101 1 0 0   307   20121204 900000.00 0.038750 360 360
20130201 1 0 0   308   20121202 696000.00 0.038750 360 360 20130201 1 0 0   309
  20121114 707790.00 0.040000 360 360 20130101 1 0 0   310   20121207 870000.00
0.036250 360 360 20130201 1 0 0   311   20121130 714000.00 0.038750 360 360
20130101 1 0 0   312   20121120 963550.00 0.038750 360 360 20130101 1 0 0   313
  20121206 717000.00 0.037500 360 360 20130201 1 0 0   314   20121217 975000.00
0.040000 360 360 20130201 1 0 0   315   20121207 699000.00 0.038750 360 360
20130201 1 0 0   316   20121026 750000.00 0.042500 360 360 20121201 1 0 0   317
  20121221 577500.00 0.040000 360 360 20130201 1 0 0   318   20121024 961500.00
0.041250 360 360 20121201 1 0 0   319   20121024 784000.00 0.037500 360 360
20121201 1 0 0   320   20121113 583000.00 0.037500 360 360 20130101 1 0 0   321
  20121211 576000.00 0.041250 360 360 20130201 1 0 0   322   20121220 560000.00
0.040000 360 360 20130201 1 0 0   323   20121126 768000.00 0.043750 360 360
20130101 1 0 0   324   20121207 450000.00 0.038750 360 360 20130201 1 0 0   325
  20121017 600000.00 0.045000 360 360 20121201 1 0 0   326   20121211 460000.00
0.037500 360 360 20130201 1 0 0   327   20121213 625600.00 0.036250 360 360
20130201 1 0 0   328   20121210 477500.00 0.037500 360 360 20130201 1 0 0   329
  20121226 661000.00 0.038750 360 360 20130201 1 0 0   330   20121210 1180000.00
0.040000 360 360 20130201 1 0 0   331   20121217 512000.00 0.033750 360 360
20130201 1 0 0   332   20121128 731250.00 0.038750 360 360 20130101 1 0 0   333
  20121113 472500.00 0.036250 360 360 20130101 1 0 0   334   20121130 975000.00
0.038750 360 360 20130101 1 0 0   335   20121120 651546.00 0.038750 360 360
20130101 1 0 0   336   20121016 1000000.00 0.038750 360 360 20121201 1 0 0   337
  20121204 785000.00 0.045000 360 360 20130201 1 0 0   338   20121123 680000.00
0.038750 360 360 20130101 1 0 0   339   20121205 999900.00 0.037500 360 360
20130201 1 0 0   340   20121127 984950.00 0.037500 360 360 20130101 1 0 0   341
  20121115 708750.00 0.040000 360 360 20130101 1 0 0   342   20121213 764650.00
0.036250 360 360 20130201 1 0 0   343   20121211 579000.00 0.040000 360 360
20130201 1 0 0   344   20121203 1078000.00 0.040000 360 360 20130201 1 0 0   345
  20121205 2000000.00 0.037500 360 360 20130101 1 0 0   346   20121207 999000.00
0.042500 360 360 20130201 1 0 0   347   20121215 650000.00 0.038750 360 360
20130201 1 0 0   348   20121207 1190000.00 0.038750 360 360 20130201 1 0 0   349
  20121207 524800.00 0.038750 360 360 20130201 1 0 0   350   20121204 651000.00
0.036250 360 360 20130201 1 0 0   351   20121127 460000.00 0.037500 360 360
20130101 1 0 0   352   20121207 675000.00 0.037500 360 360 20130201 1 0 0   353
  20121119 960000.00 0.037500 360 360 20130101 1 0 0   354   20121217 499000.00
0.038750 360 360 20130201 1 0 0   355   20121119 546400.00 0.043750 360 360
20130101 1 0 0   356   20121211 704600.00 0.037500 360 360 20130201 1 0 0   357
  20121201 707000.00 0.035000 360 360 20130201 1 0 0   358   20121120 935200.00
0.042500 360 360 20130101 1 0 0   359   20121212 1044000.00 0.038750 360 360
20130201 1 0 0   360   20121214 710000.00 0.041250 360 360 20130201 1 0 0   361
  20121205 800000.00 0.036250 360 360 20130201 1 0 0   362   20121210 723750.00
0.041250 360 360 20130201 1 0 0   363   20121220 1746000.00 0.038750 360 360
20130201 1 0 0   364   20121214 545000.00 0.038750 360 360 20130201 1 0 0   365
  20121214 607400.00 0.042500 360 360 20130201 1 0 0   366   20121217 511875.00
0.042500 360 360 20130201 1 0 0   367   20121226 538000.00 0.038750 360 360
20130201 1 0 0   368   20121207 780000.00 0.040000 360 360 20130201 1 0 0   369
  20121214 583200.00 0.036250 360 360 20130201 1 0 0   370   20121214 806250.00
0.043750 360 360 20130201 1 0 0   371   20121217 660000.00 0.038750 360 360
20130201 1 0 0   372   20121217 583920.00 0.033750 360 360 20130201 1 0 0   373
  20121126 705300.00 0.038750 360 360 20130101 1 0 0   374   20121210 575000.00
0.035000 360 360 20130201 1 0 0   375   20121221 782545.00 0.038750 360 360
20130201 1 0 0   376   20121204 767000.00 0.037500 360 360 20130201 1 0 0   377
  20121206 956000.00 0.038750 360 360 20130201 1 0 0   378   20120813 1000000.00
0.038750 360 360 20121001 1 0 0   379   20121115 686000.00 0.043750 360 360
20130101 1 0 0   380   20121116 980000.00 0.041250 360 360 20130101 1 0 0   381
  20121124 785500.00 0.041250 360 360 20130101 1 0 0   382   20121102 780000.00
0.042500 360 360 20130101 1 0 0   383   20121207 725000.00 0.037500 360 360
20130201 1 0 0   384   20121221 902500.00 0.041250 360 360 20130201 1 0 0   385
  20121218 1370000.00 0.038750 360 360 20130201 1 0 0   386   20121107
1000000.00 0.037500 360 360 20130101 1 0 0   387   20121108 660000.00 0.043750
360 360 20130101 1 0 0   388   20121205 644000.00 0.038750 360 360 20130201 1 0
0   389   20121212 725000.00 0.042500 360 360 20130201 1 0 0   390   20121201
770000.00 0.040000 360 360 20130201 1 0 0   391   20121213 707000.00 0.037500
360 360 20130201 1 0 0   392   20121220 735000.00 0.037500 360 360 20130201 1 0
0   393   20121220 541600.00 0.038750 360 360 20130201 1 0 0   394   20121228
491850.00 0.037500 360 360 20130201 1 0 0   395   20121101 998850.00 0.040000
360 360 20130101 1 0 0   396   20121101 770000.00 0.035000 360 360 20130101 1 0
0   397   20121009 965000.00 0.046250 360 360 20121201 1 0 0   398   20121012
1079500.00 0.041250 360 360 20121201 1 0 0   399   20121012 983000.00 0.043750
360 360 20121201 1 0 0   400   20120906 684000.00 0.042500 360 360 20121101 1 0
0   401   20121101 825000.00 0.038750 360 360 20130101 1 0 0   402   20121102
962000.00 0.041250 360 360 20130101 1 0 0   403   20121015 542000.00 0.038750
360 360 20121201 1 0 0   404   20121101 970000.00 0.041250 360 360 20130101 1 0
0   405   20121015 696000.00 0.041250 360 360 20121201 1 0 0   406   20121016
1220000.00 0.041250 360 360 20121201 1 0 0   407   20121126 1138800.00 0.041250
360 360 20130101 1 0 0   408   20121015 818500.00 0.041250 360 360 20121201 1 0
0   409   20121019 728000.00 0.038750 360 360 20121201 1 0 0   410   20121018
729750.00 0.038750 360 360 20121201 1 0 0   411   20121210 703000.00 0.040000
360 360 20130201 1 0 0   412   20121116 660000.00 0.038750 360 360 20130101 1 0
0   413   20121107 766000.00 0.038750 360 360 20130101 1 0 0   414   20121011
950000.00 0.038750 360 360 20121201 1 0 0   415   20121217 1150000.00 0.040000
360 360 20130201 1 0 0   416   20121019 1095000.00 0.037500 360 360 20121201 1 0
0   417   20121011 1500000.00 0.040000 360 360 20121201 1 0 0   418   20121120
949000.00 0.042500 360 360 20130101 1 0 0   419   20121204 648000.00 0.040000
360 360 20130201 1 0 0   420   20121210 915000.00 0.036250 360 360 20130201 1 0
0   421   20121024 720000.00 0.040000 360 360 20121201 1 0 0   422   20121212
613000.00 0.041250 360 360 20130201 1 0 0   423   20121128 794000.00 0.037500
360 360 20130101 1 0 0   424   20121130 690000.00 0.040000 360 360 20130201 1 0
0   425   20121214 975000.00 0.037500 360 360 20130201 1 0 0   426   20121206
990000.00 0.038750 360 360 20130201 1 0 0   427   20121213 979000.00 0.038750
360 360 20130201 1 0 0   428   20121115 800000.00 0.040000 360 360 20130101 1 0
0   429   20121204 800000.00 0.040000 360 360 20130201 1 0 0   430   20121121
1225500.00 0.038750 360 360 20130101 1 0 0   431   20121214 965000.00 0.040000
360 360 20130201 1 0 0   432   20121126 838000.00 0.041250 360 360 20130101 1 0
0   433   20121129 618750.00 0.037500 360 360 20130201 1 0 0   434   20121204
816666.00 0.040000 360 360 20130201 1 0 0   435   20121213 990000.00 0.038750
360 360 20130201 1 0 0   436   20121217 774200.00 0.037500 360 360 20130201 1 0
0   437   20121205 999000.00 0.042500 360 360 20130201 1 0 0   438   20121217
680000.00 0.041250 360 360 20130201 1 0 0   439   20121207 662000.00 0.038750
360 360 20130201 1 0 0   440   20121212 766800.00 0.041250 360 360 20130201 1 0
0   441   20121212 702000.00 0.038750 360 360 20130201 1 0 0   442   20121109
714000.00 0.038750 360 360 20130101 1 0 0   443   20121213 709000.00 0.037500
360 360 20130201 1 0 0   444   20121205 640500.00 0.037500 360 360 20130201 1 0
0   445   20121210 1300000.00 0.038750 360 360 20130201 1 0 0   446   20121128
680000.00 0.037500 360 360 20130101 1 0 0   447   20121212 945000.00 0.037500
360 360 20130201 1 0 0   448   20121206 913000.00 0.038750 360 360 20130201 1 0
0   449   20121205 710400.00 0.037500 360 360 20130201 1 0 0   450   20121129
825000.00 0.032500 360 360 20130201 1 0 0   451   20121211 1170000.00 0.037500
360 360 20130201 1 0 0   452   20121218 552000.00 0.037500 360 360 20130201 1 0
0   453   20121023 665200.00 0.037500 360 360 20121201 1 0 0   454   20121107
1000000.00 0.035000 360 360 20130101 1 0 0   455   20121116 756800.00 0.037500
360 360 20130101 1 0 0   456   20121208 950000.00 0.035000 360 360 20130201 1 0
0   457   20121215 691000.00 0.035000 360 360 20130201 1 0 0   458   20121116
668000.00 0.035000 360 360 20130101 1 0 0   459   20121213 921000.00 0.036250
360 360 20130201 1 0 0   460   20121108 1250000.00 0.041250 360 360 20130101 1 0
0   461   20121126 878000.00 0.037500 360 360 20130101 1 0 0   462   20121204
740000.00 0.038750 360 360 20130201 1 0 0   463   20121210 969000.00 0.035000
360 360 20130201 1 0 0   464   20121204 600000.00 0.037500 360 360 20130201 1 0
0   465   20121212 551250.00 0.042500 360 360 20130201 1 0 0   466   20121221
628000.00 0.040000 360 360 20130201 1 0 0   467   20121130 660000.00 0.038750
360 360 20130101 1 0 0   468   20121219 1177500.00 0.037500 360 360 20130201 1 0
0   469   20121204 843750.00 0.038750 360 360 20130201 1 0 0   470   20121207
650000.00 0.037500 360 360 20130201 1 0 0   471   20121211 735000.00 0.043750
360 360 20130201 1 0 0   472   20121203 757000.00 0.037500 360 360 20130201 1 0
0   473   20121129 1000000.00 0.040000 360 360 20130101 1 0 0   474   20121227
825000.00 0.035000 360 360 20130201 1 0 0   475   20121211 950000.00 0.041250
360 360 20130201 1 0 0   476   20121012 779000.00 0.042500 360 360 20121201 1 0
0   477   20121221 524000.00 0.038750 360 360 20130201 1 0 0   478   20121227
532500.00 0.038750 360 360 20130301 1 0 0   479   20121219 700000.00 0.038750
360 360 20130201 1 0 0   480   20121226 893000.00 0.038750 360 360 20130201 1 0
0   481   20121228 702000.00 0.038750 360 360 20130201 1 0 0   482   20130102
870000.00 0.038750 360 360 20130301 1 0 0   483   20121207 1662500.00 0.036250
360 360 20130201 1 0 0   484   20121228 694000.00 0.038750 360 360 20130201 1 0
0   485   20121231 1000000.00 0.038750 360 360 20130201 1 0 0   486   20121219
840000.00 0.035000 360 360 20130201 1 0 0   487   20130102 884000.00 0.036250
360 360 20130301 1 0 0   488   20121218 593000.00 0.040000 360 360 20130201 1 0
0   489   20121228 676840.00 0.038750 360 360 20130201 1 0 0   490   20130102
695000.00 0.040000 360 360 20130201 1 0 0   491   20121227 563000.00 0.037500
360 360 20130201 1 0 0   492   20121228 1820000.00 0.038750 360 360 20130201 1 0
0   493   20121221 615000.00 0.035000 360 360 20130201 1 0 0   494   20121226
786000.00 0.036250 360 360 20130201 1 0 0   495   20121213 571100.00 0.037500
360 360 20130201 1 0 0   496   20121220 742300.00 0.038750 360 360 20130201 1 0
0   497   20121213 509000.00 0.040000 360 360 20130201 1 0 0   498   20130111
962000.00 0.036250 360 360 20130301 1 0 0   499   20130104 516000.00 0.036250
360 360 20130301 1 0 0   500   20121221 1000000.00 0.037500 360 360 20130201 1 0
0   501   20121211 664000.00 0.043750 360 360 20130201 1 0 0   502   20121221
1868750.00 0.035000 360 360 20130201 1 0 0   503   20130111 1465000.00 0.041250
360 360 20130301 1 0 0   504   20130104 875000.00 0.038750 360 360 20130301 1 0
0   505   20121210 694000.00 0.040000 360 360 20130201 1 0 0   506   20121231
672750.00 0.043750 360 360 20130201 1 0 0   507   20130103 900400.00 0.037500
360 360 20130301 1 0 0   508   20121226 673300.00 0.038750 360 360 20130201 1 0
0   509   20121226 812500.00 0.037500 360 360 20130201 1 0 0   510   20121231
860000.00 0.037500 360 360 20130201 1 0 0   511   20121218 519400.00 0.038750
360 360 20130201 1 0 0   512   20121217 711000.00 0.038750 360 360 20130201 1 0
0   513   20121221 650000.00 0.035000 360 360 20130201 1 0 0   514   20121130
837000.00 0.036250 360 360 20130101 1 0 0   515   20121221 679200.00 0.038750
360 360 20130201 1 0 0   516   20130104 664000.00 0.038750 360 360 20130301 1 0
0   517   20121219 540000.00 0.042500 360 360 20130201 1 0 0   518   20121227
637500.00 0.037500 360 360 20130201 1 0 0   519   20121218 567000.00 0.035000
360 360 20130201 1 0 0   520   20121231 664000.00 0.037500 360 360 20130201 1 0
0   521   20121210 650000.00 0.036250 360 360 20130201 1 0 0   522   20121214
608000.00 0.038750 360 360 20130201 1 0 0   523   20121226 675000.00 0.038750
360 360 20130201 1 0 0   524   20121220 1090000.00 0.037500 360 360 20130201 1 0
0   525   20121220 932000.00 0.037500 360 360 20130201 1 0 0   526   20121226
618750.00 0.037500 360 360 20130201 1 0 0   527   20121210 780000.00 0.037500
360 360 20130201 1 0 0   528   20121228 620000.00 0.038750 360 360 20130201 1 0
0   529   20121227 708000.00 0.037500 360 360 20130201 1 0 0   530   20121224
883000.00 0.040000 360 360 20130201 1 0 0   531   20121219 728000.00 0.041250
360 360 20130201 1 0 0   532   20121218 788000.00 0.036250 360 360 20130201 1 0
0   533   20121221 536000.00 0.038750 360 360 20130201 1 0 0   534   20121214
584000.00 0.037500 360 360 20130201 1 0 0   535   20130103 520000.00 0.036250
360 360 20130301 1 0 0   536   20121227 612500.00 0.035000 360 360 20130301 1 0
0   537   20130102 1068750.00 0.037500 360 360 20130301 1 0 0   538   20121228
603400.00 0.031250 360 360 20130201 1 0 0   539   20121218 837000.00 0.040000
360 360 20130201 1 0 0   540   20130104 490000.00 0.033750 360 360 20130301 1 0
0   541   20121227 677000.00 0.036250 360 360 20130201 1 0 0   542   20130108
700000.00 0.035000 360 360 20130301 1 0 0   543   20121224 868000.00 0.036250
360 360 20130201 1 0 0   544   20121231 604000.00 0.041250 360 360 20130201 1 0
0   545   20130103 719960.00 0.035000 360 360 20130301 1 0 0   546   20121226
573000.00 0.037500 360 360 20130201 1 0 0   547   20121228 806250.00 0.037500
360 360 20130201 1 0 0   548   20121221 800000.00 0.038750 360 360 20130201 1 0
0   549   20121228 528000.00 0.036250 360 360 20130201 1 0 0   550   20121226
710000.00 0.038750 360 360 20130201 1 0 0   551   20121224 511000.00 0.038750
360 360 20130201 1 0 0   552   20121231 622500.00 0.038750 360 360 20130201 1 0
0   553   20130104 752000.00 0.038750 360 360 20130301 1 0 0   554   20121227
700000.00 0.031250 360 360 20130201 1 0 0   555   20121226 862000.00 0.037500
360 360 20130301 1 0 0   556   20121227 680000.00 0.037500 360 360 20130301 1 0
0   557   20121221 1198400.00 0.037500 360 360 20130201 1 0 0   558   20121217
788400.00 0.038750 360 360 20130201 1 0 0   559   20121231 1274250.00 0.038750
360 360 20130201 1 0 0   560   20121227 876000.00 0.038750 360 360 20130301 1 0
0   561   20121029 496000.00 0.040000 360 360 20121201 1 0 0   562   20121121
901000.00 0.038750 360 360 20130101 1 0 0   563   20121214 895000.00 0.037500
360 360 20130201 1 0 0   564   20121226 520000.00 0.038750 360 360 20130201 1 0
0   565   20121226 650000.00 0.035000 360 360 20130201 1 0 0   566   20121221
830000.00 0.040000 360 360 20130201 1 0 0   567   20121218 696000.00 0.043750
360 360 20130201 1 0 0   568   20121217 850000.00 0.037500 360 360 20130201 1 0
0   569   20121221 776000.00 0.038750 360 360 20130201 1 0 0   570   20121221
940000.00 0.038750 360 360 20130201 1 0 0   571   20121217 655000.00 0.037500
360 360 20130201 1 0 0   572   20121224 903000.00 0.038750 360 360 20130201 1 0
0   573   20121212 1450000.00 0.040000 360 360 20130201 1 0 0   574   20121220
459000.00 0.040000 360 360 20130201 1 0 0   575   20121227 647200.00 0.038750
360 360 20130201 1 0 0   576   20121026 609600.00 0.040000 360 360 20121201 1 0
0   577   20121121 472000.00 0.038750 360 360 20130101 1 0 0   578   20121012
616500.00 0.038750 360 360 20121201 1 0 0   579   20121220 600000.00 0.041250
360 360 20130201 1 0 0   580   20121226 610000.00 0.038750 360 360 20130201 1 0
0   581   20121221 1344700.00 0.040000 360 360 20130201 1 0 0   582   20121024
950490.00 0.040000 360 360 20121201 1 0 0   583   20121205 880000.00 0.038750
360 360 20130101 1 0 0   584   20121226 487500.00 0.037500 360 360 20130201 1 0
0   585   20121226 1267000.00 0.036250 360 360 20130201 1 0 0   586   20121213
790000.00 0.038750 360 360 20130201 1 0 0   587   20121130 647000.00 0.041250
360 360 20130101 1 0 0   588   20121210 990000.00 0.040000 360 360 20130201 1 0
0   589   20121206 678300.00 0.037500 360 360 20130201 1 0 0   590   20121214
812000.00 0.038750 360 360 20130201 1 0 0   591   20121219 700000.00 0.037500
360 360 20130201 1 0 0   592   20121215 577900.00 0.036250 360 360 20130201 1 0
0   593   20121217 930000.00 0.038750 360 360 20130201 1 0 0   594   20121211
969000.00 0.038750 360 360 20130201 1 0 0   595   20121130 1382500.00 0.038750
360 360 20130101 1 0 0   596   20121204 673500.00 0.038750 360 360 20130201 1 0
0   597   20121205 518000.00 0.042500 360 360 20130201 1 0 0   598   20121218
550000.00 0.038750 360 360 20130201 1 0 0   599   20121206 888000.00 0.037500
360 360 20130201 1 0 0   600   20121227 900000.00 0.038750 360 360 20130201 1 0
0   601   20121221 680000.00 0.038750 360 360 20130201 1 0 0   602   20121127
716000.00 0.038750 360 360 20130101 1 0 0   603   20121205 712000.00 0.042500
360 360 20130201 1 0 0   604   20121220 825000.00 0.043750 360 360 20130201 1 0
0   605   20121212 495000.00 0.037500 360 360 20130201 1 0 0   606   20121219
990000.00 0.037500 360 360 20130201 1 0 0   607   20121218 797000.00 0.040000
360 360 20130201 1 0 0   608   20121219 579000.00 0.038750 360 360 20130201 1 0
0   609   20121212 993750.00 0.037500 360 360 20130201 1 0 0   610   20121221
685000.00 0.038750 360 360 20130201 1 0 0   611   20121205 456000.00 0.040000
360 360 20130201 1 0 0   612   20121218 775000.00 0.038750 360 360 20130201 1 0
0   613   20121221 692000.00 0.040000 360 360 20130201 1 0 0   614   20121217
775000.00 0.038750 360 360 20130201 1 0 0   615   20130104 1172500.00 0.036250
360 360 20130301 1 0 0   616   20121217 825000.00 0.038750 360 360 20130201 1 0
0   617   20121221 721500.00 0.038750 360 360 20130201 1 0 0   618   20121228
504000.00 0.036250 360 360 20130201 1 0 0   619   20121121 860000.00 0.038750
360 360 20130101 1 0 0   620   20121119 826000.00 0.042500 360 360 20130101 1 0
0   621   20121226 760000.00 0.038750 360 360 20130201 1 0 0   622   20121219
508000.00 0.038750 360 360 20130201 1 0 0   623   20130109 581500.00 0.038750
360 360 20130301 1 0 0   624   20121217 574000.00 0.036250 360 360 20130201 1 0
0   625   20121206 942400.00 0.038750 360 360 20130201 1 0 0   626   20121227
720500.00 0.035000 360 360 20130201 1 0 0   627   20121022 693931.00 0.037500
360 360 20121201 1 0 0   628   20121012 680000.00 0.040000 360 360 20121201 1 0
0   629   20121212 952100.00 0.033750 360 360 20130201 1 0 0   630   20121217
703500.00 0.036250 360 360 20130201 1 0 0   631   20121206 677000.00 0.038750
360 360 20130201 1 0 0   632   20121117 668552.00 0.035000 360 360 20130101 1 0
0   633   20121129 716700.00 0.035000 360 360 20130201 1 0 0   634   20121130
720000.00 0.041250 360 360 20130101 1 0 0   635   20121130 837000.00 0.037500
360 360 20130101 1 0 0   636   20121220 635000.00 0.032500 360 360 20130201 1 0
0   637   20130108 719000.00 0.035000 360 360 20130301 1 0 0   638   20121205
645000.00 0.037500 360 360 20130201 1 0 0   639   20121212 720000.00 0.038750
360 360 20130201 1 0 0   640   20121221 950000.00 0.037500 360 360 20130201 1 0
0   641   20121128 700000.00 0.037500 360 360 20130201 1 0 0   642   20121227
996000.00 0.038750 360 360 20130201 1 0 0   643   20121224 1195000.00 0.036250
360 360 20130201 1 0 0   644   20121217 510000.00 0.041250 360 360 20130201 1 0
0   645   20130122 934000.00 0.038750 360 360 20130301 1 0 0   646   20121220
824000.00 0.038750 360 360 20130201 1 0 0   647   20121231 545000.00 0.033750
360 360 20130301 1 0 0   648   20121221 1121250.00 0.036250 360 360 20130201 1 0
0   649   20121203 885400.00 0.038750 360 360 20130201 1 0 0   650   20121226
740000.00 0.041250 360 360 20130201 1 0 0   651   20121214 590800.00 0.038750
360 360 20130201 1 0 0   652   20121231 633600.00 0.037500 360 360 20130201 1 0
0   653   20121227 664965.00 0.037500 360 360 20130201 1 0 0   654   20121029
930000.00 0.040000 360 360 20121201 1 0 0   655   20121207 900000.00 0.040000
360 360 20130201 1 0 0   656   20121231 628000.00 0.037500 360 360 20130201 1 0
0   657   20121228 920000.00 0.036250 360 360 20130201 1 0 0   658   20121130
647850.00 0.040000 360 360 20130101 1 0 0   659   20121212 524000.00 0.041250
360 360 20130201 1 0 0   660   20121217 612000.00 0.040000 360 360 20130201 1 0
0   661   20121207 780000.00 0.038750 360 360 20130201 1 0 0   662   20121227
476800.00 0.036250 360 360 20130201 1 0 0  



 



  35 36 37 38 39 40 41 42 43 44 45   Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period 1 650200.26 0.042500 3207.45 20130201 0 0           2 687895.80 0.041250
3344.08 20130201 0 0           3 842560.96 0.040000 4034.16 20130201 0 0        
  4 901390.65 0.040000 4315.83 20130201 0 0           5 817736.51 0.042500
4033.91 20130201 0 0           6 891419.53 0.040000 4268.09 20130201 0 0        
  7 599154.60 0.041250 2907.90 20130201 0 0           8 997048.84 0.038750
4702.37 20130201 0 0           9 998526.80 0.038750 4702.37 20130201 0 0        
  10 1197658.15 0.036250 5470.36 20130201 0 0           11 798821.43 0.038750
3761.90 20130201 0 0           12 559175.00 0.038750 2633.33 20130201 0 0      
    13 698922.22 0.036250 3192.36 20130201 0 0           14 595020.34 0.032500
2593.83 20130201 0 0           15 647045.36 0.038750 3047.14 20130201 0 0      
    16 998493.84 0.037500 4631.16 20130201 0 0           17 941080.45 0.037500
4364.86 20130201 0 0           18 549134.42 0.035000 2469.75 20130201 0 0      
    19 648081.75 0.038750 3056.54 20130201 0 0           20 639077.87 0.040000
3055.46 20130201 0 0           21 785674.47 0.038750 3705.47 20130201 0 0      
    22 461818.64 0.038750 2174.85 20130201 0 0           23 697888.09 0.037500
3241.81 20130201 0 0           24 1495421.04 0.037500 6946.73 20130201 0 0      
    25 398201.49 0.038750 2351.19 20130201 0 0           26 634144.64 0.043750
3170.46 20130201 0 0           27 704982.78 0.040000 3370.55 20130201 0 0      
    28 537449.37 0.040000 2578.04 20130201 0 0           29 493288.24 0.040000
2358.43 20130201 0 0           30 948504.91 0.035000 4265.92 20130201 0 0      
    31 665530.10 0.038750 3138.83 20130201 0 0           32 527204.75 0.037500
2445.25 20130201 0 0           33 621063.17 0.037500 2880.58 20130201 0 0      
    34 841758.09 0.038750 3964.10 20130201 0 0           35 622082.19 0.038750
2929.58 20130201 0 0           36 591147.03 0.040000 2826.30 20130201 0 0      
    37 882668.56 0.037500 4093.94 20130201 0 0           38 523245.01 0.040000
2501.66 20130201 0 0           39 800000.00 0.040000 3819.32 20130201 0 0      
    40 981583.68 0.040000 4692.99 20130201 0 0           41 648999.21 0.036250
2964.33 20130201 0 0           42 493272.24 0.038750 2322.97 20130201 0 0      
    43 1382868.79 0.037500 6553.09 20130201 0 0           44 996562.07 0.040000
4764.60 20130201 0 0           45 590092.90 0.033750 2617.21 20130201 0 0      
    46 798795.08 0.037500 3704.92 20130201 0 0           47 703582.46 0.038750
3318.30 20130201 0 0           48 834768.40 0.038750 3931.18 20130201 0 0      
    49 707932.14 0.037500 3283.49 20130201 0 0           50 491275.18 0.038750
2313.57 20130201 0 0           51 984481.87 0.036250 4496.67 20130201 0 0      
    52 698991.42 0.040000 3341.91 20130201 0 0           53 648081.75 0.038750
3056.54 20130201 0 0           54 675563.54 0.037500 3149.19 20130201 0 0      
    55 761682.28 0.040000 3652.23 20130201 0 0           56 703914.53 0.036250
3215.16 20130201 0 0           57 699928.30 0.038750 3301.06 20130201 0 0      
    58 719821.72 0.037500 3343.69 20130201 0 0           59 647523.26 0.037500
3003.30 20130201 0 0           60 661000.16 0.037500 3065.83 20130201 0 0      
    61 620662.89 0.038750 2927.23 20130201 0 0           62 748870.38 0.037500
3473.37 20130201 0 0           63 833243.11 0.037500 3864.70 20130201 0 0      
    64 628173.21 0.038750 2958.26 20130201 0 0           65 611649.07 0.037500
2841.21 20130201 0 0           66 599116.08 0.038750 2821.42 20130201 0 0      
    67 578964.62 0.040000 2768.05 20130201 0 0           68 604089.79 0.035000
2721.21 20130201 0 0           69 875515.55 0.040000 4191.95 20130201 0 0      
    70 488585.65 0.040000 2339.33 20130201 0 0           71 818818.52 0.040000
3914.81 20130201 0 0           72 721934.88 0.038750 3399.81 20130201 0 0      
    73 632884.79 0.037500 2939.86 20130201 0 0           74 728876.04 0.036250
3329.17 20130201 0 0           75 943512.78 0.035000 4243.47 20130201 0 0      
    76 773858.26 0.038750 3644.34 20130201 0 0           77 968506.51 0.036250
4423.70 20130201 0 0           78 550405.82 0.040000 2631.51 20130201 0 0      
    79 509265.18 0.040000 2434.82 20130201 0 0           80 708954.03 0.038750
3338.68 20130201 0 0           81 736936.68 0.040000 3523.32 20130201 0 0      
    82 718962.61 0.040000 3437.39 20130201 0 0           83 733917.20 0.038750
3456.24 20130201 0 0           84 894680.01 0.038750 4213.32 20130201 0 0      
    85 782870.39 0.040000 3742.94 20130201 0 0           86 792830.28 0.038750
3733.68 20130201 0 0           87 448729.74 0.041250 2180.92 20130201 0 0      
    88 773161.85 0.040000 3701.88 20130201 0 0           89 822510.96 0.037500
3820.70 20130201 0 0           90 798821.43 0.038750 3761.90 20130201 0 0      
    91 599096.31 0.037500 2778.69 20130201 0 0           92 711402.97 0.036250
3249.37 20130201 0 0           93 770000.00 0.038750 3620.83 20130201 0 0      
    94 598306.29 0.041250 2907.90 20130201 0 0           95 829804.74 0.039000
3925.46 20130201 0 0           96 616279.47 0.038500 3738.16 20130201 0 0      
    97 852443.08 0.038000 3983.94 20130201 0 0           98 2000000.00 0.036000
6000.00 20130201 0 0           99 850171.11 0.037000 5046.98 20130201 0 0      
    100 860000.00 0.037500 2687.50 20130201 0 0           101 702873.00 0.037500
3264.96 20130201 0 0           102 678975.81 0.037500 3149.19 20130201 0 0      
    103 585758.51 0.038500 2754.25 20130201 0 0           104 1031877.38
0.037500 4793.25 20130201 0 0           105 800000.00 0.039000 2600.00 20130201
0 0           106 1691357.24 0.035500 7654.18 20130201 0 0           107
1932953.16 0.035000 8693.51 20130201 0 0           108 917125.21 0.035500
4156.93 20130201 0 0           109 930533.23 0.035000 4185.10 20130201 0 0      
    110 676684.08 0.037000 3124.17 20130201 0 0           111 924607.34 0.035500
4197.45 20130201 0 0           112 988441.95 0.035000 4445.54 20130201 0 0      
    113 1400532.48 0.034500 6269.93 20130201 0 0           114 738885.44
0.037500 3427.06 20130201 0 0           115 708940.03 0.038000 3308.30 20130201
0 0           116 996875.23 0.035500 4518.40 20130201 0 0           117
1312137.04 0.035500 5947.35 20130201 0 0           118 1096532.61 0.035000
4939.49 20130201 0 0           119 807911.64 0.036500 3707.25 20130201 0 0      
    120 1236091.32 0.035000 5568.15 20130201 0 0           121 977043.31
0.037500 4538.53 20130201 0 0           122 1792500.00 0.037000 5526.88 20130201
0 0           123 920986.82 0.035000 4149.17 20130201 0 0           124
1560000.00 0.036500 4745.00 20130201 0 0           125 998439.92 0.035500
4518.40 20130201 0 0           126 1125000.00 0.039000 3656.25 20130201 0 0    
      127 723138.42 0.046500 3738.37 20130201 0 0           128 957052.28
0.036500 4391.61 20130201 0 0           129 798826.65 0.039000 3773.35 20130201
0 0           130 790742.63 0.034500 3534.37 20130201 0 0           131
911624.88 0.037500 4228.25 20130201 0 0           132 1289846.73 0.037500
5991.56 20130201 0 0           133 1146375.02 0.035000 5164.01 20130201 0 0    
      134 873682.11 0.037500 4052.26 20130201 0 0           135 454599.83
0.036500 2086.02 20130201 0 0           136 947570.66 0.037500 4394.97 20130201
0 0           137 788810.13 0.037500 3658.61 20130201 0 0           138
624525.17 0.035000 2813.26 20130201 0 0           139 996847.85 0.035000 4490.45
20130201 0 0           140 364478.77 0.040500 1753.10 20130201 0 0           141
371468.77 0.040500 1786.72 20130201 0 0           142 902626.37 0.037000 4160.96
20130201 0 0           143 1211068.94 0.033500 5354.67 20130201 0 0          
144 478539.03 0.037000 2209.36 20130201 0 0           145 900000.00 0.039000
2925.00 20130201 0 0           146 1158706.09 0.033000 5091.23 20130201 0 0    
      147 1000000.00 0.037000 3083.33 20130201 0 0           148 715125.25
0.037500 3316.85 20130201 0 0           149 1134227.76 0.035500 5132.91 20130201
0 0           150 996847.85 0.035000 4490.45 20130201 0 0           151
598317.26 0.038750 2817.66 20130201 0 0           152 790833.22 0.038750 3724.28
20130201 0 0           153 796824.38 0.038750 3752.49 20130201 0 0           154
720168.36 0.038750 3396.52 20130201 0 0           155 509691.37 0.038750 2403.85
20130201 0 0           156 657779.52 0.038750 3097.69 20130201 0 0           157
977171.29 0.040000 4678.67 20130201 0 0           158 961484.44 0.035000 4324.30
20130201 0 0           159 548376.85 0.038750 2586.30 20130201 0 0           160
998526.79 0.038750 4702.37 20130201 0 0           161 723456.12 0.040000 3458.87
20130201 0 0           162 813098.25 0.041250 3951.83 20130201 0 0           163
618088.08 0.038750 2910.77 20130201 0 0           164 809805.22 0.038750 3813.62
20130201 0 0           165 882445.49 0.040000 4225.13 20130201 0 0           166
710879.47 0.035000 3197.20 20130201 0 0           167 683986.99 0.038750 3221.12
20130201 0 0           168 574114.68 0.036250 2622.29 20130201 0 0           169
599034.92 0.033750 2652.58 20130201 0 0           170 996538.56 0.038750 4702.37
20130201 0 0           171 614073.71 0.037500 2848.16 20130201 0 0           172
670016.80 0.038750 3159.99 20130201 0 0           173 673007.94 0.038750 3174.10
20130201 0 0           174 591249.95 0.038750 2788.51 20130201 0 0           175
671010.00 0.038750 3159.99 20130201 0 0           176 958554.09 0.037500 4445.91
20130201 0 0           177 486424.92 0.037500 2261.86 20130201 0 0           178
761850.80 0.037500 3533.57 20130201 0 0           179 665018.85 0.038750 3131.78
20130201 0 0           180 641027.20 0.038750 3018.92 20130201 0 0           181
703984.22 0.040000 3365.78 20130201 0 0           182 563169.11 0.038750 2652.14
20130201 0 0           183 656242.83 0.037500 3056.56 20130201 0 0           184
863753.68 0.040000 4129.64 20130201 0 0           185 918333.87 0.036250 4194.53
20130201 0 0           186 574095.07 0.035000 2582.01 20130201 0 0           187
499246.92 0.037500 2315.58 20130201 0 0           188 902638.43 0.037500 4186.56
20130201 0 0           189 997666.00 0.038750 4702.37 20130201 0 0           190
898644.45 0.037500 4168.04 20130201 0 0           191 998526.79 0.038750 4702.37
20130201 0 0           192 713923.10 0.037500 3311.28 20130201 0 0           193
919113.58 0.037500 4262.98 20130201 0 0           194 689804.68 0.040000 3297.98
20130201 0 0           195 599055.73 0.035000 2694.27 20130201 0 0           196
622040.78 0.036250 2841.20 20130201 0 0           197 896617.36 0.036250 4095.34
20130201 0 0           198 703914.52 0.036250 3215.16 20130201 0 0           199
936118.86 0.038750 4408.47 20130201 0 0           200 589111.36 0.037500 2732.38
20130201 0 0           201 730921.61 0.038750 3442.14 20130201 0 0           202
572697.28 0.035000 2575.72 20130201 0 0           203 607023.94 0.036250 2772.61
20130201 0 0           204 783618.90 0.042500 3860.25 20130201 0 0           205
590402.22 0.043750 2955.77 20130201 0 0           206 975560.68 0.038750 4594.22
20130201 0 0           207 595082.35 0.036250 2718.07 20130201 0 0           208
754214.80 0.040000 3616.42 20130201 0 0           209 503257.51 0.038750 2369.99
20130201 0 0           210 800718.64 0.038750 3770.83 20130201 0 0           211
698446.45 0.037500 3239.49 20130201 0 0           212 723883.73 0.036250 3306.37
20130201 0 0           213 960000.00 0.036250 4378.09 20130201 0 0           214
823757.43 0.037500 3820.70 20130201 0 0           215 1098343.23 0.037500
5094.27 20130201 0 0           216 1117867.18 0.037500 5192.68 20130201 0 0    
      217 598057.30 0.035000 2689.78 20130201 0 0           218 748819.66
0.035000 3367.84 20130201 0 0           219 2411199.32 0.035000 10844.43
20130201 0 0           220 761032.19 0.038750 3583.94 20130201 0 0           221
1188207.67 0.037500 5511.08 20130201 0 0           222 642159.35 0.037500
2978.43 20130201 0 0           223 708930.63 0.037500 3288.12 20130201 0 0      
    224 543391.62 0.038750 2562.79 20130201 0 0           225 719008.03 0.042500
3541.97 20130201 0 0           226 702962.86 0.038750 3310.47 20130201 0 0      
    227 575170.09 0.040000 2749.91 20130201 0 0           228 920898.65 0.038750
4349.69 20130201 0 0           229 915119.61 0.037500 4244.45 20130201 0 0      
    230 734326.46 0.038750 3463.30 20130201 0 0           231 730024.37 0.043750
3654.77 20130201 0 0           232 997495.36 0.037500 4626.52 20130201 0 0      
    233 738214.95 0.038750 3481.64 20130201 0 0           234 1121679.93
0.038750 5290.17 20130201 0 0           235 1271237.26 0.038750 5995.52 20130201
0 0           236 697934.19 0.038750 3291.66 20130201 0 0           237
689513.42 0.037500 3202.91 20130201 0 0           238 698945.69 0.037500 3241.81
20130201 0 0           239 898614.28 0.036250 4104.46 20130201 0 0           240
844753.67 0.038750 3978.21 20130201 0 0           241 706956.96 0.038750 3329.28
20130201 0 0           242 785124.09 0.037500 3647.04 20130201 0 0           243
697934.19 0.038750 3291.66 20130201 0 0           244 787637.93 0.038750 3709.23
20130201 0 0           245 1188207.67 0.037500 5511.08 20130201 0 0          
246 753668.48 0.036250 3447.75 20130201 0 0           247 883637.39 0.036250
4036.05 20130201 0 0           248 714873.17 0.035000 3215.16 20130201 0 0      
    249 676984.95 0.038750 3197.61 20130201 0 0           250 723808.29 0.032500
3155.25 20130201 0 0           251 597675.45 0.037500 2772.10 20130201 0 0      
    252 638111.25 0.038750 3009.52 20130201 0 0           253 915023.74 0.043750
4587.18 20130201 0 0           254 584079.33 0.035000 2626.91 20130201 0 0      
    255 611137.69 0.041250 2966.06 20130201 0 0           256 619167.33 0.038750
2920.17 20130201 0 0           257 562304.22 0.042500 2770.02 20130201 0 0      
    258 807282.27 0.037500 3744.29 20130201 0 0           259 652980.25 0.042500
3225.65 20130201 0 0           260 447263.61 0.032500 1949.72 20130201 0 0      
    261 748845.24 0.036250 3420.38 20130201 0 0           262 687008.71 0.040000
3284.62 20130201 0 0           263 718798.73 0.038750 3395.11 20130201 0 0      
    264 874275.95 0.041250 4255.22 20130201 0 0           265 599076.19 0.036250
2736.31 20130201 0 0           266 603070.03 0.036250 2754.55 20130201 0 0      
    267 647066.35 0.040000 3093.65 20130201 0 0           268 662999.91 0.037500
3075.09 20130201 0 0           269 1462486.62 0.038750 6907.78 20130201 0 0    
      270 946939.63 0.033750 4199.91 20130201 0 0           271 600283.45
0.037500 2788.42 20130201 0 0           272 1494794.61 0.038750 7039.45 20130201
0 0           273 794801.10 0.037500 3686.40 20130201 0 0           274
993468.02 0.036250 4537.71 20130201 0 0           275 634064.51 0.038750 2986.01
20130201 0 0           276 748845.25 0.036250 3420.38 20130201 0 0           277
707857.92 0.037500 3288.12 20130201 0 0           278 687962.26 0.037500 3190.87
20130201 0 0           279 746873.40 0.037500 3464.10 20130201 0 0           280
768865.63 0.038750 3620.83 20130201 0 0           281 909308.54 0.038750 4288.56
20130201 0 0           282 1737320.96 0.036250 7935.29 20130201 0 0          
283 838734.83 0.037500 3890.17 20130201 0 0           284 678998.22 0.038750
3197.61 20130201 0 0           285 591887.28 0.036250 2703.47 20130201 0 0      
    286 695740.68 0.038750 3281.31 20130201 0 0           287 998493.84 0.037500
4631.16 20130201 0 0           288 946104.14 0.038750 4455.50 20130201 0 0      
    289 556179.43 0.038750 2619.22 20130201 0 0           290 570158.80 0.038750
2685.05 20130201 0 0           291 499263.39 0.038750 2351.19 20130201 0 0      
    292 508266.62 0.040000 2430.04 20130201 0 0           293 855737.47 0.038750
4029.93 20130201 0 0           294 535210.36 0.038750 2520.47 20130201 0 0      
    295 596611.77 0.038750 2809.63 20130201 0 0           296 681981.41 0.038750
3216.42 20130201 0 0           297 634930.90 0.042500 3136.12 20130201 0 0      
    298 1176593.49 0.040000 5633.50 20130201 0 0           299 1996920.64
0.036250 9121.03 20130201 0 0           300 676849.55 0.036250 3101.15 20130201
0 0           301 722714.70 0.035000 3255.57 20130201 0 0           302
628140.78 0.038750 2962.49 20130201 0 0           303 615175.50 0.038750 3070.65
20130201 0 0           304 674691.87 0.038750 3188.21 20130201 0 0           305
1043460.50 0.038750 4913.98 20130201 0 0           306 675045.89 0.040000
3232.10 20130201 0 0           307 898674.12 0.038750 4232.13 20130201 0 0      
    308 694974.65 0.038750 3272.85 20130201 0 0           309 705747.00 0.040000
3379.10 20130201 0 0           310 868660.48 0.036250 3967.65 20130201 0 0      
    311 711892.88 0.038750 3357.49 20130201 0 0           312 959232.63 0.038750
4530.97 20130201 0 0           313 715920.09 0.037500 3320.54 20130201 0 0      
    314 973595.20 0.040000 4654.80 20130201 0 0           315 697970.23 0.038750
3286.96 20130201 0 0           316 746889.11 0.042500 3689.55 20130201 0 0      
    317 576667.93 0.040000 2757.07 20130201 0 0           318 956883.11 0.041250
4659.91 20130201 0 0           319 780446.43 0.037500 3630.83 20130201 0 0      
    320 581241.09 0.037500 2699.96 20130201 0 0           321 575188.42 0.041250
2791.58 20130201 0 0           322 559193.14 0.040000 2673.53 20130201 0 0      
    323 765927.21 0.043750 3834.51 20130201 0 0           324 449337.06 0.038750
2116.07 20130201 0 0           325 597620.77 0.045000 3040.11 20130201 0 0      
    326 459307.17 0.037500 2130.33 20130201 0 0           327 624636.77 0.036250
2853.06 20130201 0 0           328 476780.81 0.037500 2211.38 20130201 0 0      
    329 660026.21 0.038750 3108.27 20130201 0 0           330 1178299.83
0.040000 5633.50 20130201 0 0           331 511176.47 0.033750 2263.53 20130201
0 0           332 729091.96 0.038750 3438.61 20130201 0 0           333
471042.81 0.036250 2154.84 20130201 0 0           334 972122.61 0.038750 4584.81
20130201 0 0           335 649623.18 0.038750 3063.81 20130201 0 0           336
995566.10 0.038750 4702.37 20130201 0 0           337 783966.27 0.045000 3977.48
20130201 0 0           338 677993.21 0.038750 3197.61 20130201 0 0           339
998394.00 0.037500 4630.69 20130201 0 0           340 981978.38 0.037500 4561.46
20130201 0 0           341 706704.24 0.040000 3383.68 20130201 0 0           342
763472.68 0.036250 3487.20 20130201 0 0           343 578165.77 0.040000 2764.23
20130201 0 0           344 1076446.79 0.040000 5146.54 20130201 0 0          
345 1992962.84 0.037500 9262.31 20130201 0 0           346 997623.65 0.042500
4914.48 20130201 0 0           347 649042.42 0.038750 3056.54 20130201 0 0      
    348 1188246.89 0.038750 5595.82 20130201 0 0           349 524026.87
0.038750 2467.80 20130201 0 0           350 649997.67 0.036250 2968.89 20130201
0 0           351 458593.41 0.037500 2130.33 20130201 0 0           352
673983.35 0.037500 3126.03 20130201 0 0           353 957103.66 0.037500 4445.91
20130201 0 0           354 498264.87 0.038750 2346.48 20130201 0 0           355
544925.28 0.043750 2728.09 20130201 0 0           356 703538.77 0.037500 3263.11
20130201 0 0           357 705887.33 0.035000 3174.75 20130201 0 0           358
933911.55 0.042500 4600.62 20130201 0 0           359 1040461.97 0.038750
4909.28 20130201 0 0           360 708999.61 0.041250 3441.01 20130201 0 0      
    361 798768.26 0.036250 3648.41 20130201 0 0           362 722730.24 0.041250
3507.65 20130201 0 0           363 1743427.79 0.038750 8210.34 20130201 0 0    
      364 544197.11 0.038750 2562.79 20130201 0 0           365 606563.17
0.042500 2988.04 20130201 0 0           366 511169.77 0.042500 2518.12 20130201
0 0           367 537207.41 0.038750 2529.88 20130201 0 0           368
778876.16 0.040000 3723.84 20130201 0 0           369 582302.06 0.036250 2659.69
20130201 0 0           370 805163.96 0.043750 4025.49 20130201 0 0           371
659027.69 0.038750 3103.56 20130201 0 0           372 582980.79 0.033750 2581.49
20130201 0 0           373 703218.55 0.038750 3316.58 20130201 0 0           374
574095.07 0.035000 2582.01 20130201 0 0           375 781392.15 0.038750 3679.82
20130201 0 0           376 765844.78 0.037500 3552.10 20130201 0 0           377
954591.61 0.038750 4495.47 20130201 0 0           378 992582.96 0.038750 4702.37
20130201 0 0           379 684148.51 0.043750 3425.10 20130201 0 0           380
977233.61 0.041250 4749.57 20130201 0 0           381 782780.95 0.041250 3806.92
20130201 0 0           382 776178.17 0.042500 3837.13 20130201 0 0           383
723908.04 0.037500 3357.59 20130201 0 0           384 901228.38 0.041250 4373.96
20130201 0 0           385 1364814.54 0.038750 6442.25 20130201 0 0          
386 994957.72 0.037500 4631.16 20130201 0 0           387 658218.69 0.043750
3295.28 20130201 0 0           388 643051.25 0.038750 3028.33 20130201 0 0      
    389 724001.15 0.042500 3566.56 20130201 0 0           390 768890.57 0.040000
3676.10 20130201 0 0           391 705935.15 0.037500 3274.23 20130201 0 0      
    392 733892.98 0.037500 3403.90 20130201 0 0           393 540802.12 0.038750
2546.80 20130201 0 0           394 491109.20 0.037500 2277.83 20130201 0 0      
    395 995966.88 0.040000 4768.66 20130201 0 0           396 767572.85 0.035000
3457.64 20130201 0 0           397 961181.84 0.046250 4961.45 20130201 0 0      
    398 1074921.27 0.041250 5231.79 20130201 0 0           399 979013.15
0.043750 4907.97 20130201 0 0           400 680175.19 0.042500 3364.87 20130201
0 0           401 822565.28 0.038750 3879.46 20130201 0 0           402
959284.44 0.041250 4662.33 20130201 0 0           403 539596.84 0.038750 2548.68
20130201 0 0           404 967261.86 0.041250 4701.10 20130201 0 0           405
693047.90 0.041250 3373.16 20130201 0 0           406 1214820.27 0.041250
5912.73 20130201 0 0           407 1135585.36 0.041250 5519.19 20130201 0 0    
      408 815028.29 0.041250 3966.86 20130201 0 0           409 724761.11
0.038750 3423.33 20130201 0 0           410 726314.02 0.038750 3431.56 20130201
0 0           411 701987.10 0.040000 3356.23 20130201 0 0           412
658052.24 0.038750 3103.56 20130201 0 0           413 763739.40 0.038750 3602.02
20130201 0 0           414 945787.81 0.038750 4467.25 20130201 0 0           415
1148343.05 0.040000 5490.28 20130201 0 0           416 1090036.79 0.037500
5071.12 20130201 0 0           417 1493494.68 0.040000 7161.23 20130201 0 0    
      418 946380.43 0.042500 4668.51 20130201 0 0           419 647066.35
0.040000 3093.65 20130201 0 0           420 913591.19 0.036250 4172.87 20130201
0 0           421 716877.44 0.040000 3437.39 20130201 0 0           422
612136.29 0.041250 2970.90 20130201 0 0           423 791604.48 0.037500 3677.14
20130201 0 0           424 689005.83 0.040000 3294.17 20130201 0 0           425
973531.50 0.037500 4515.38 20130201 0 0           426 987443.35 0.038750 4655.35
20130201 0 0           427 977556.66 0.038750 4603.62 20130201 0 0           428
797690.85 0.040000 3819.32 20130201 0 0           429 798847.35 0.040000 3819.32
20130201 0 0           430 1221883.33 0.038750 5762.76 20130201 0 0          
431 963609.61 0.040000 4607.06 20130201 0 0           432 835634.48 0.041250
4061.36 20130201 0 0           433 617818.06 0.037500 2865.53 20130201 0 0      
    434 815489.33 0.040000 3898.89 20130201 0 0           435 988541.53 0.038750
4655.35 20130201 0 0           436 773033.94 0.037500 3585.44 20130201 0 0      
    437 997623.65 0.042500 4914.48 20130201 0 0           438 679041.88 0.041250
3295.62 20130201 0 0           439 661024.74 0.038750 3112.97 20130201 0 0      
    440 765719.58 0.041250 3716.29 20130201 0 0           441 700965.82 0.038750
3301.06 20130201 0 0           442 710834.21 0.038750 3357.49 20130201 0 0      
    443 707932.14 0.037500 3283.49 20130201 0 0           444 639535.30 0.037500
2966.26 20130201 0 0           445 1298084.84 0.038750 6113.08 20130201 0 0    
      446 677948.42 0.037500 3149.19 20130201 0 0           447 943576.69
0.037500 4376.44 20130201 0 0           448 911654.97 0.038750 4293.26 20130201
0 0           449 709330.03 0.037500 3289.97 20130201 0 0           450
823643.93 0.032500 3590.45 20130201 0 0           451 1168237.80 0.037500
5418.45 20130201 0 0           452 551168.60 0.037500 2556.40 20130201 0 0      
    453 662184.90 0.037500 3080.64 20130201 0 0           454 996847.85 0.035000
4490.45 20130201 0 0           455 754516.72 0.037500 3504.86 20130201 0 0      
    456 948504.91 0.035000 4265.92 20130201 0 0           457 689912.52 0.035000
3102.90 20130201 0 0           458 665894.36 0.035000 2999.62 20130201 0 0      
    459 919581.96 0.036250 4200.23 20130201 0 0           460 1244773.76
0.041250 6058.12 20130201 0 0           461 875351.07 0.037500 4066.15 20130201
0 0           462 738909.83 0.038750 3479.75 20130201 0 0           463
967475.01 0.035000 4351.24 20130201 0 0           464 599096.31 0.037500 2778.69
20130201 0 0           465 550490.52 0.042500 2711.82 20130201 0 0           466
627095.16 0.040000 2998.17 20130201 0 0           467 658052.24 0.038750 3103.56
20130201 0 0           468 1175726.50 0.037500 5453.19 20130201 0 0          
469 842506.98 0.038750 3967.63 20130201 0 0           470 649021.00 0.037500
3010.25 20130201 0 0           471 733743.86 0.043750 3669.75 20130201 0 0      
    472 755859.84 0.037500 3505.79 20130201 0 0           473 997113.56 0.040000
4774.15 20130201 0 0           474 823701.63 0.035000 3704.62 20130201 0 0      
    475 948661.46 0.041250 4604.17 20130201 0 0           476 775600.45 0.042500
3832.21 20130201 0 0           477 523228.04 0.038750 2464.04 20130201 0 0      
    478 532500.00 0.038750 2504.01 20130201 0 0           479 698968.76 0.038750
3291.66 20130201 0 0           480 891684.43 0.038750 4199.22 20130201 0 0      
    481 700965.82 0.038750 3301.06 20130201 0 0           482 870000.00 0.038750
4091.06 20130201 0 0           483 1659940.29 0.036250 7581.85 20130201 0 0    
      484 692977.59 0.038750 3263.45 20130201 0 0           485 998526.80
0.038750 4702.37 20130201 0 0           486 838678.02 0.035000 3771.98 20130201
0 0           487 884000.00 0.036250 4031.49 20130201 0 0           488
592145.60 0.040000 2831.07 20130201 0 0           489 675842.88 0.038750 3182.75
20130201 0 0           490 693998.63 0.040000 3318.04 20130201 0 0           491
562152.04 0.037500 2607.34 20130201 0 0           492 1817318.77 0.038750
8558.31 20130201 0 0           493 614032.12 0.035000 2761.62 20130201 0 0      
    494 784789.81 0.036250 3584.56 20130201 0 0           495 570239.84 0.037500
2644.85 20130201 0 0           496 741206.44 0.038750 3490.57 20130201 0 0      
    497 508266.62 0.040000 2430.04 20130201 0 0           498 962000.00 0.036250
4387.21 20130201 0 0           499 516000.00 0.036250 2353.22 20130201 0 0      
    500 998493.84 0.037500 4631.16 20130201 0 0           501 663105.58 0.043750
3315.25 20130201 0 0           502 1865809.00 0.035000 8391.52 20130201 0 0    
      503 1465000.00 0.041250 7100.12 20130201 0 0           504 875000.00
0.038750 4114.57 20130201 0 0           505 693000.07 0.040000 3313.26 20130201
0 0           506 671843.79 0.043750 3358.94 20130201 0 0           507
900400.00 0.037500 4169.89 20130201 0 0           508 672308.09 0.038750 3166.11
20130201 0 0           509 811276.25 0.037500 3762.81 20130201 0 0           510
858704.71 0.037500 3982.79 20130201 0 0           511 518634.82 0.038750 2442.41
20130201 0 0           512 709952.55 0.038750 3343.39 20130201 0 0           513
648977.03 0.035000 2918.79 20130201 0 0           514 834418.68 0.036250 3817.15
20130201 0 0           515 678199.40 0.038750 3193.85 20130201 0 0           516
664000.00 0.038750 3122.37 20130201 0 0           517 539256.02 0.042500 2656.48
20130201 0 0           518 636539.83 0.037500 2952.36 20130201 0 0           519
566107.67 0.035000 2546.08 20130201 0 0           520 662999.91 0.037500 3075.09
20130201 0 0           521 648999.21 0.036250 2964.33 20130201 0 0           522
607104.29 0.038750 2859.04 20130201 0 0           523 674005.59 0.038750 3174.10
20130201 0 0           524 1088358.29 0.037500 5047.96 20130201 0 0          
525 930596.26 0.037500 4316.24 20130201 0 0           526 617818.06 0.037500
2865.53 20130201 0 0           527 778825.20 0.037500 3612.30 20130201 0 0      
    528 619086.61 0.038750 2915.47 20130201 0 0           529 706933.64 0.037500
3278.86 20130201 0 0           530 881727.75 0.040000 4215.58 20130201 0 0      
    531 726974.24 0.041250 3528.25 20130201 0 0           532 786786.74 0.036250
3593.68 20130201 0 0           533 535210.36 0.038750 2520.47 20130201 0 0      
    534 583120.40 0.037500 2704.60 20130201 0 0           535 520000.00 0.036250
2371.47 20130201 0 0           536 612500.00 0.035000 2750.40 20130201 0 0      
    537 1068750.00 0.037500 4949.55 20130201 0 0           538 602386.53
0.031250 2584.82 20130201 0 0           539 835794.03 0.040000 3995.97 20130201
0 0           540 490000.00 0.033750 2166.27 20130201 0 0           541
675957.63 0.036250 3087.47 20130201 0 0           542 700000.00 0.035000 3143.31
20130201 0 0           543 866663.55 0.036250 3958.53 20130201 0 0           544
603148.97 0.041250 2927.28 20130201 0 0           545 719960.00 0.035000 3232.94
20130201 0 0           546 572136.98 0.037500 2653.65 20130201 0 0           547
805035.66 0.037500 3733.87 20130201 0 0           548 798821.43 0.038750 3761.90
20130201 0 0           549 527187.05 0.036250 2407.95 20130201 0 0           550
708954.03 0.038750 3338.68 20130201 0 0           551 510247.19 0.038750 2402.91
20130201 0 0           552 621582.93 0.038750 2927.23 20130201 0 0           553
752000.00 0.038750 3536.18 20130201 0 0           554 698824.29 0.031250 2998.63
20130201 0 0           555 862000.00 0.037500 3992.06 20130201 0 0           556
680000.00 0.037500 3149.19 20130201 0 0           557 1196595.02 0.037500
5549.98 20130201 0 0           558 787238.53 0.038750 3707.35 20130201 0 0      
    559 1272372.77 0.038750 5992.00 20130201 0 0           560 876000.00
0.038750 4119.28 20130201 0 0           561 493848.90 0.040000 2367.98 20130201
0 0           562 898340.99 0.038750 4236.84 20130201 0 0           563
890752.00 0.037500 4144.88 20130201 0 0           564 519233.94 0.038750 2445.23
20130201 0 0           565 648977.04 0.035000 2918.79 20130201 0 0           566
828804.12 0.040000 3962.55 20130201 0 0           567 695062.47 0.043750 3475.03
20130201 0 0           568 848719.76 0.037500 3936.48 20130201 0 0           569
774856.79 0.038750 3649.04 20130201 0 0           570 938615.19 0.038750 4420.23
20130201 0 0           571 654013.47 0.037500 3033.41 20130201 0 0           572
901669.69 0.038750 4246.24 20130201 0 0           573 1447910.80 0.040000
6922.52 20130201 0 0           574 458338.66 0.040000 2191.34 20130201 0 0      
    575 646267.50 0.038750 3043.37 20130201 0 0           576 606775.99 0.040000
2910.32 20130201 0 0           577 470607.05 0.038750 2219.52 20130201 0 0      
    578 613766.51 0.038750 2899.01 20130201 0 0           579 599154.60 0.041250
2907.90 20130201 0 0           580 609101.34 0.038750 2868.45 20130201 0 0      
    581 1342762.53 0.040000 6419.80 20130201 0 0           582 946367.85
0.040000 4537.78 20130201 0 0           583 877402.97 0.038750 4138.09 20130201
0 0           584 486765.75 0.037500 2257.69 20130201 0 0           585
1265049.23 0.036250 5778.17 20130201 0 0           586 788836.17 0.038750
3714.87 20130201 0 0           587 645173.63 0.041250 3135.68 20130201 0 0      
    588 988573.59 0.040000 4726.41 20130201 0 0           589 677278.38 0.037500
3141.31 20130201 0 0           590 810803.75 0.038750 3818.33 20130201 0 0      
    591 698945.69 0.037500 3241.81 20130201 0 0           592 577010.22 0.036250
2635.52 20130201 0 0           593 928629.92 0.038750 4373.20 20130201 0 0      
    594 967572.46 0.038750 4556.60 20130201 0 0           595 1373830.70
0.038750 6501.03 20130201 0 0           596 672507.79 0.038750 3167.05 20130201
0 0           597 517286.33 0.042500 2548.25 20130201 0 0           598
549189.74 0.038750 2586.30 20130201 0 0           599 886662.53 0.037500 4112.47
20130201 0 0           600 898674.12 0.038750 4232.13 20130201 0 0           601
678998.22 0.038750 3197.61 20130201 0 0           602 713886.96 0.038750 3366.90
20130201 0 0           603 711019.06 0.042500 3502.61 20130201 0 0           604
823888.71 0.043750 4119.10 20130201 0 0           605 494254.46 0.037500 2292.42
20130201 0 0           606 988508.91 0.037500 4584.84 20130201 0 0           607
795851.67 0.040000 3805.00 20130201 0 0           608 578147.02 0.038750 2722.67
20130201 0 0           609 992253.26 0.037500 4602.21 20130201 0 0           610
683990.86 0.038750 3221.12 20130201 0 0           611 455342.99 0.040000 2177.01
20130201 0 0           612 773858.26 0.038750 3644.34 20130201 0 0           613
691002.96 0.040000 3303.71 20130201 0 0           614 773858.26 0.038750 3644.34
20130201 0 0           615 1172500.00 0.036250 5347.20 20130201 0 0          
616 823784.60 0.038750 3879.46 20130201 0 0           617 720437.08 0.038750
3392.76 20130201 0 0           618 503224.00 0.036250 2298.50 20130201 0 0      
    619 857461.99 0.038750 4044.04 20130201 0 0           620 823719.97 0.042500
4063.42 20130201 0 0           621 758880.37 0.038750 3573.80 20130201 0 0      
    622 507251.62 0.038750 2388.80 20130201 0 0           623 581500.00 0.038750
2734.43 20130201 0 0           624 573116.23 0.036250 2617.73 20130201 0 0      
    625 941011.66 0.038750 4431.51 20130201 0 0           626 719366.09 0.035000
3235.37 20130201 0 0           627 690785.66 0.037500 3213.70 20130201 0 0      
    628 677050.90 0.040000 3246.42 20130201 0 0           629 950568.58 0.033750
4209.20 20130201 0 0           630 702416.84 0.036250 3208.32 20130201 0 0      
    631 676002.64 0.038750 3183.51 20130201 0 0           632 666444.61 0.035000
3002.10 20130201 0 0           633 715572.08 0.035000 3218.30 20130201 0 0      
    634 717967.55 0.041250 3489.48 20130201 0 0           635 834450.96 0.037500
3876.28 20130201 0 0           636 633956.23 0.032500 2763.56 20130201 0 0      
    637 719000.00 0.035000 3228.63 20130201 0 0           638 644028.53 0.037500
2987.10 20130201 0 0           639 718939.29 0.038750 3385.71 20130201 0 0      
    640 948569.15 0.037500 4399.60 20130201 0 0           641 698945.69 0.037500
3241.81 20130201 0 0           642 994532.69 0.038750 4683.56 20130201 0 0      
    643 1193160.09 0.036250 5449.81 20130201 0 0           644 509281.42
0.041250 2471.71 20130201 0 0           645 934000.00 0.038750 4392.01 20130201
0 0           646 822786.08 0.038750 3874.75 20130201 0 0           647
545000.00 0.033750 2409.42 20130201 0 0           648 1119523.63 0.036250
5113.48 20130201 0 0           649 884095.62 0.038750 4163.48 20130201 0 0      
    650 738957.34 0.041250 3586.41 20130201 0 0           651 589929.63 0.038750
2778.16 20130201 0 0           652 632645.70 0.037500 2934.30 20130201 0 0      
    653 663963.46 0.037500 3079.56 20130201 0 0           654 925966.70 0.040000
4439.96 20130201 0 0           655 898703.26 0.040000 4296.74 20130201 0 0      
    656 627054.13 0.037500 2908.37 20130201 0 0           657 918583.50 0.036250
4195.67 20130201 0 0           658 645980.03 0.040000 3092.93 20130201 0 0      
    659 523261.69 0.041250 2539.56 20130201 0 0           660 611118.22 0.040000
2921.78 20130201 0 0           661 778850.90 0.038750 3667.85 20130201 0 0      
    662 476065.88 0.036250 2174.45 20130201 0 0          



 



  46 47 48 49 50 51 52 53 54 55 56 57   Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period 1                         2                         3                    
    4                         5                         6                      
  7                         8                         9                        
10                         11                         12                        
13                         14                         15                        
16                         17                         18                        
19                         20                         21                        
22                         23                         24                        
25                         26                         27                        
28                         29                         30                        
31                         32                         33                        
34                         35                         36                        
37                         38                         39                        
40                         41                         42                        
43                         44                         45                        
46                         47                         48                        
49                         50                         51                        
52                         53                         54                        
55                         56                         57                        
58                         59                         60                        
61                         62                         63                        
64                         65                         66                        
67                         68                         69                        
70                         71                         72                        
73                         74                         75                        
76                         77                         78                        
79                         80                         81                        
82                         83                         84                        
85                         86                         87                        
88                         89                         90                        
91                         92                         93                        
94                         95                         96                        
97                         98                         99                        
100                         101                         102                    
    103                         104                         105                
        106                         107                         108            
            109                         110                         111        
                112                         113                         114    
                    115                         116                         117
                        118                         119                        
120                         121                         122                    
    123                         124                         125                
        126                         127                         128            
            129                         130                         131        
                132                         133                         134    
                    135                         136                         137
                        138                         139                        
140                         141                         142                    
    143                         144                         145                
        146                         147                         148            
            149                         150                         151        
                152                         153                         154    
                    155                         156                         157
                        158                         159                        
160                         161                         162                    
    163                         164                         165                
        166                         167                         168            
            169                         170                         171        
                172                         173                         174    
                    175                         176                         177
                        178                         179                        
180                         181                         182                    
    183                         184                         185                
        186                         187                         188            
            189                         190                         191        
                192                         193                         194    
                    195                         196                         197
                        198                         199                        
200                         201                         202                    
    203                         204                         205                
        206                         207                         208            
            209                         210                         211        
                212                         213                         214    
                    215                         216                         217
                        218                         219                        
220                         221                         222                    
    223                         224                         225                
        226                         227                         228            
            229                         230                         231        
                232                         233                         234    
                    235                         236                         237
                        238                         239                        
240                         241                         242                    
    243                         244                         245                
        246                         247                         248            
            249                         250                         251        
                252                         253                         254    
                    255                         256                         257
                        258                         259                        
260                         261                         262                    
    263                         264                         265                
        266                         267                         268            
            269                         270                         271        
                272                         273                         274    
                    275                         276                         277
                        278                         279                        
280                         281                         282                    
    283                         284                         285                
        286                         287                         288            
            289                         290                         291        
                292                         293                         294    
                    295                         296                         297
                        298                         299                        
300                         301                         302                    
    303                         304                         305                
        306                         307                         308            
            309                         310                         311        
                312                         313                         314    
                    315                         316                         317
                        318                         319                        
320                         321                         322                    
    323                         324                         325                
        326                         327                         328            
            329                         330                         331        
                332                         333                         334    
                    335                         336                         337
                        338                         339                        
340                         341                         342                    
    343                         344                         345                
        346                         347                         348            
            349                         350                         351        
                352                         353                         354    
                    355                         356                         357
                        358                         359                        
360                         361                         362                    
    363                         364                         365                
        366                         367                         368            
            369                         370                         371        
                372                         373                         374    
                    375                         376                         377
                        378                         379                        
380                         381                         382                    
    383                         384                         385                
        386                         387                         388            
            389                         390                         391        
                392                         393                         394    
                    395                         396                         397
                        398                         399                        
400                         401                         402                    
    403                         404                         405                
        406                         407                         408            
            409                         410                         411        
                412                         413                         414    
                    415                         416                         417
                        418                         419                        
420                         421                         422                    
    423                         424                         425                
        426                         427                         428            
            429                         430                         431        
                432                         433                         434    
                    435                         436                         437
                        438                         439                        
440                         441                         442                    
    443                         444                         445                
        446                         447                         448            
            449                         450                         451        
                452                         453                         454    
                    455                         456                         457
                        458                         459                        
460                         461                         462                    
    463                         464                         465                
        466                         467                         468            
            469                         470                         471        
                472                         473                         474    
                    475                         476                         477
                        478                         479                        
480                         481                         482                    
    483                         484                         485                
        486                         487                         488            
            489                         490                         491        
                492                         493                         494    
                    495                         496                         497
                        498                         499                        
500                         501                         502                    
    503                         504                         505                
        506                         507                         508            
            509                         510                         511        
                512                         513                         514    
                    515                         516                         517
                        518                         519                        
520                         521                         522                    
    523                         524                         525                
        526                         527                         528            
            529                         530                         531        
                532                         533                         534    
                    535                         536                         537
                        538                         539                        
540                         541                         542                    
    543                         544                         545                
        546                         547                         548            
            549                         550                         551        
                552                         553                         554    
                    555                         556                         557
                        558                         559                        
560                         561                         562                    
    563                         564                         565                
        566                         567                         568            
            569                         570                         571        
                572                         573                         574    
                    575                         576                         577
                        578                         579                        
580                         581                         582                    
    583                         584                         585                
        586                         587                         588            
            589                         590                         591        
                592                         593                         594    
                    595                         596                         597
                        598                         599                        
600                         601                         602                    
    603                         604                         605                
        606                         607                         608            
            609                         610                         611        
                612                         613                         614    
                    615                         616                         617
                        618                         619                        
620                         621                         622                    
    623                         624                         625                
        626                         627                         628            
            629                         630                         631        
                632                         633                         634    
                    635                         636                         637
                        638                         639                        
640                         641                         642                    
    643                         644                         645                
        646                         647                         648            
            649                         650                         651        
                652                         653                         654    
                    655                         656                         657
                        658                         659                        
660                         661                         662                    
   



 



  58 59 60 61 62 63 64 65 66 67 68 69   Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term 1                     0   2                     0   3                
    0   4                     0   5                     0   6                  
  0   7                     0   8                     0   9                    
0   10                     0   11                     0   12                    
0   13                     0   14                     0   15                    
0   16                     0   17                     0   18                    
0   19                     0   20                     0   21                    
0   22                     0   23                     0   24                    
0   25                     0   26                     0   27                    
0   28                     0   29                     0   30                    
0   31                     0   32                     0   33                    
0   34                     0   35                     0   36                    
0   37                     0   38                     0   39                    
0   40                     0   41                     0   42                    
0   43                     0   44                     0   45                    
0   46                     0   47                     0   48                    
0   49                     0   50                     0   51                    
0   52                     0   53                     0   54                    
0   55                     0   56                     0   57                    
0   58                     0   59                     0   60                    
0   61                     0   62                     0   63                    
0   64                     0   65                     0   66                    
0   67                     0   68                     0   69                    
0   70                     0   71                     0   72                    
0   73                     0   74                     0   75                    
0   76                     0   77                     0   78                    
0   79                     0   80                     0   81                    
0   82                     0   83                     0   84                    
0   85                     0   86                     0   87                    
0   88                     0   89                     0   90                    
0   91                     0   92                     0   93                    
0   94                     0   95                 99 99 60   96                
99 99 60   97                 99 99 60   98                 99 99 60   99      
          99 99 60   100                 99 99 60   101                 99 99 60
  102                 99 99 60   103                     0   104                
99 99 60   105                 99 99 60   106                 99 99 60   107    
            99 99 60   108                 99 99 60   109                 99 99
60   110                 99 99 60   111                 99 99 60   112          
      99 99 60   113                 99 99 60   114                 99 99 60  
115                 99 99 60   116                 99 99 60   117              
  99 99 60   118                 99 99 60   119                 99 99 60   120  
              99 99 60   121                 99 99 60   122                 99
99 60   123                 99 99 60   124                 99 99 60   125      
          99 99 60   126                 99 99 60   127                     0  
128                 99 99 60   129                 99 99 60   130              
  99 99 60   131                 99 99 60   132                 99 99 60   133  
              99 99 60   134                 99 99 60   135                 99
99 60   136                 99 99 60   137                 99 99 60   138      
          99 99 60   139                 99 99 60   140                 99 99 60
  141                 99 99 60   142                 99 99 60   143            
    99 99 60   144                 99 99 60   145                 99 99 60   146
                99 99 60   147                 99 99 60   148                 99
99 60   149                 99 99 60   150                 99 99 60   151      
              0   152                     0   153                     0   154  
                  0   155                     0   156                     0  
157                     0   158                     0   159                    
0   160                     0   161                     0   162                
    0   163                     0   164                     0   165            
        0   166                     0   167                     0   168        
            0   169                     0   170                     0   171    
                0   172                     0   173                     0   174
                    0   175                     0   176                     0  
177                     0   178                     0   179                    
0   180                     0   181                     0   182                
    0   183                     0   184                     0   185            
        0   186                     0   187                     0   188        
            0   189                     0   190                     0   191    
                0   192                     0   193                     0   194
                    0   195                     0   196                     0  
197                     0   198                     0   199                    
0   200                     0   201                     0   202                
    0   203                     0   204                     0   205            
        0   206                     0   207                     0   208        
            0   209                     0   210                     0   211    
                0   212                     0   213                     0   214
                    0   215                     0   216                     0  
217                     0   218                     0   219                    
0   220                     0   221                     0   222                
    0   223                     0   224                     0   225            
        0   226                     0   227                     0   228        
            0   229                     0   230                     0   231    
                0   232                     0   233                     0   234
                    0   235                     0   236                     0  
237                     0   238                     0   239                    
0   240                     0   241                     0   242                
    0   243                     0   244                     0   245            
        0   246                     0   247                     0   248        
            0   249                     0   250                     0   251    
                0   252                     0   253                     0   254
                    0   255                     0   256                     0  
257                     0   258                     0   259                    
0   260                     0   261                     0   262                
    0   263                     0   264                     0   265            
        0   266                     0   267                     0   268        
            0   269                     0   270                     0   271    
                0   272                     0   273                     0   274
                    0   275                     0   276                     0  
277                     0   278                     0   279                    
0   280                     0   281                     0   282                
    0   283                     0   284                     0   285            
        0   286                     0   287                     0   288        
            0   289                     0   290                     0   291    
                0   292                     0   293                     0   294
                    0   295                     0   296                     0  
297                     0   298                     0   299                    
0   300                     0   301                     0   302                
    0   303                     0   304                     0   305            
        0   306                     0   307                     0   308        
            0   309                     0   310                     0   311    
                0   312                     0   313                     0   314
                    0   315                     0   316                     0  
317                     0   318                     0   319                    
0   320                     0   321                     0   322                
    0   323                     0   324                     0   325            
        0   326                     0   327                     0   328        
            0   329                     0   330                     0   331    
                0   332                     0   333                     0   334
                    0   335                     0   336                     0  
337                     0   338                     0   339                    
0   340                     0   341                     0   342                
    0   343                     0   344                     0   345            
        0   346                     0   347                     0   348        
            0   349                     0   350                     0   351    
                0   352                     0   353                     0   354
                    0   355                     0   356                     0  
357                     0   358                     0   359                    
0   360                     0   361                     0   362                
    0   363                     0   364                     0   365            
        0   366                     0   367                     0   368        
            0   369                     0   370                     0   371    
                0   372                     0   373                     0   374
                    0   375                     0   376                     0  
377                     0   378                     0   379                    
0   380                     0   381                     0   382                
    0   383                     0   384                     0   385            
        0   386                     0   387                     0   388        
            0   389                     0   390                     0   391    
                0   392                     0   393                     0   394
                    0   395                     0   396                     0  
397                     0   398                     0   399                    
0   400                     0   401                     0   402                
    0   403                     0   404                     0   405            
        0   406                     0   407                     0   408        
            0   409                     0   410                     0   411    
                0   412                     0   413                     0   414
                    0   415                     0   416                     0  
417                     0   418                     0   419                    
0   420                     0   421                     0   422                
    0   423                     0   424                     0   425            
        0   426                     0   427                     0   428        
            0   429                     0   430                     0   431    
                0   432                     0   433                     0   434
                    0   435                     0   436                     0  
437                     0   438                     0   439                    
0   440                     0   441                     0   442                
    0   443                     0   444                     0   445            
        0   446                     0   447                     0   448        
            0   449                     0   450                     0   451    
                0   452                     0   453                     0   454
                    0   455                     0   456                     0  
457                     0   458                     0   459                    
0   460                     0   461                     0   462                
    0   463                     0   464                     0   465            
        0   466                     0   467                     0   468        
            0   469                     0   470                     0   471    
                0   472                     0   473                     0   474
                    0   475                     0   476                     0  
477                     0   478                     0   479                    
0   480                     0   481                     0   482                
    0   483                     0   484                     0   485            
        0   486                     0   487                     0   488        
            0   489                     0   490                     0   491    
                0   492                     0   493                     0   494
                    0   495                     0   496                     0  
497                     0   498                     0   499                    
0   500                     0   501                     0   502                
    0   503                     0   504                     0   505            
        0   506                     0   507                     0   508        
            0   509                     0   510                     0   511    
                0   512                     0   513                     0   514
                    0   515                     0   516                     0  
517                     0   518                     0   519                    
0   520                     0   521                     0   522                
    0   523                     0   524                     0   525            
        0   526                     0   527                     0   528        
            0   529                     0   530                     0   531    
                0   532                     0   533                     0   534
                    0   535                     0   536                     0  
537                     0   538                     0   539                    
0   540                     0   541                     0   542                
    0   543                     0   544                     0   545            
        0   546                     0   547                     0   548        
            0   549                     0   550                     0   551    
                0   552                     0   553                     0   554
                    0   555                     0   556                     0  
557                     0   558                     0   559                    
0   560                     0   561                     0   562                
    0   563                     0   564                     0   565            
        0   566                     0   567                     0   568        
            0   569                     0   570                     0   571    
                0   572                     0   573                     0   574
                    0   575                     0   576                     0  
577                     0   578                     0   579                    
0   580                     0   581                     0   582                
    0   583                     0   584                     0   585            
        0   586                     0   587                     0   588        
            0   589                     0   590                     0   591    
                0   592                     0   593                     0   594
                    0   595                     0   596                     0  
597                     0   598                     0   599                    
0   600                     0   601                     0   602                
    0   603                     0   604                     0   605            
        0   606                     0   607                     0   608        
            0   609                     0   610                     0   611    
                0   612                     0   613                     0   614
                    0   615                     0   616                     0  
617                     0   618                     0   619                    
0   620                     0   621                     0   622                
    0   623                     0   624                     0   625            
        0   626                     0   627                     0   628        
            0   629                     0   630                     0   631    
                0   632                     0   633                     0   634
                    0   635                     0   636                     0  
637                     0   638                     0   639                    
0   640                     0   641                     0   642                
    0   643                     0   644                     0   645            
        0   646                     0   647                     0   648        
            0   649                     0   650                     0   651    
                0   652                     0   653                     0   654
                    0   655                     0   656                     0  
657                     0   658                     0   659                    
0   660                     0   661                     0   662                
    0  



 



  70 71 72 73 74 75 76 77 78 79 80   Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 884 1   1   19 22 23 1     2 770 1   1   33   19 1     3 914 1  
0   17.5   17 1     4 333 1   0   3   0 1     5 813 2   0   17 7 8 1     6 100 1
  0   5.5 5 2 1     7 443 3   0   14   9 1     8 924 3   1   8   1.5 1     9 626
1   0   27   20 1     10 1018 1   0   10 17 0 1     11 963 1   0   1 6 2 1    
12 858 4   0   12.5 8.5 5 1     13 349 1   1   7.5 2 0 1     14 782 1   0   13 7
0 1     15 918 3   1   10 13 8 1     16 456 2   0   4   23 1     17 454 1   0  
0 15 2 1     18 437 1   0   9   0 1     19 490 1   0   15 0 1 1     20 425 3   0
  19 27 3 1     21 453 4   1   0.25 13 0 1     22 429 1   1   19   10 1     23
474 1   0   14   0 1     24 396 3   0   8 0.75 0 1     25 192 1   0   5   4 1  
  26 408 1   0   17   1 1     27 276 1   0   3   1 1     28 445 1   0   10 5 9 1
    29 426 1   1   9 1 0.5 1     30 422 1   0   20   0 1     31 133 1   0   20 4
4 1     32 95 2   0   3.5   0 1     33 607 1   0   15   5 1     34 67 1   0   3
12 1 1     35 15 2   0   2   12 1     36 59 1   0   4   3 1     37 45 2   0   9
  0 1     38 623 1   0   16 0 1 1     39 194 2   1   22.5 0 6 1     40 18 1   0
  10   1 1     41 589 1   0   16.5 6.5 8 1     42 43 1   0   17 0 7 1     43 50
1   0   2 4 2 1     44 115 2   0   0.5   0.5 1     45 225 1   0   5 2 0 1     46
227 2   0   2   5.5 1     47 827 1   0   0 3 2 1     48 820 2   0   2.5   0 1  
  49 1023 2   0   4 1 2 1     50 600 1   0   20   2 1     51 450 2   1   10  
4.5 1     52 242 2   1   9   0 1     53 510 1   0   8   6.5 1     54 992 1   0  
5 16 5 1     55 471 1   1   16   3.25 1     56 193 1   0   4   4 1     57 1030 1
  0   5 5 6 1     58 366 1   1   12 1 6.25 1     59 219 1   0   24.5   3.25 1  
  60 431 1   0   4 2 4 1     61 385 1   0   13   2 1     62 665 1   0   19 2 0.5
1     63 768 1   1   22   5 1     64 644 2   0   25   3 1     65 641 3   0   12
  3.25 1     66 84 1   0   1   0 1     67 696 3   0   0   3 1     68 272 1   0  
7   6 1     69 297 1   0   1.25   0 1     70 345 2   0   2   4 1     71 391 2  
0   17 15 3 1     72 308 1   0   14   14 1     73 343 1   0   0   0 1     74 135
3   0   36   8 1     75 116 1   1   7   0 1     76 10 1   0   11   13 1     77
23 1   0   3 5.5 0.5 1     78 20 2   0   5.5   0 1     79 58 1   0   10 4 8 1  
  80 41 1   0   2.25 4.5 1 1     81 208 1   1   9.25 16 11 1     82 63 1   0  
5.25   8.25 1     83 373 1   0   7   6 1     84 61 1   0   2   1 1     85 24 3  
0   1.25   0 1     86 127 3   0   26.75   0 1     87 464 1   0   2.5   9 1    
88 597 1   0   8   0 1     89 260 1   0   14   0.25 1     90 484 1   0   5.5  
0.75 1     91 599 1   1   3.5 3.5 0 1     92 305 3   0   3   0 1     93 312 2  
0   8.5 0 0 1     94 280 1   1   6 4.5 0 1     95 628 1   0   3.5   0 1     96
733 1   0   5   18 1 2/6/2013   97 302 1   0   10   2 1     98 1007 2   1   11  
0 1     99 720 1   0   14   0 1     100 976 2   0   6   0 1     101 517 3   0  
9   0 1     102 283 2   0   1 1 8 1     103 26 2   1   22   0 1     104 596 1  
0   19 6 0 1     105 11 1   0   1.5 2 0 1     106 786 8   0   0 16 5 1     107
483 1   1   7   0 1     108 226 1   0   0   18 1     109 52 1   0   2 3 0 1    
110 1035 1   0   2   0 1     111 243 3   0   6   0 1     112 941 1   0   22   5
1     113 87 1   0   2 1 0 1     114 40 1   1   18 14 8 1     115 837 4   0  
0.25 2.5 3 1     116 171 1   0   5.5   0 1     117 163 2   0   13 30 0 1     118
501 3   0   0   0 1     119 264 1   0   0.25   0 1     120 819 3   0   3 1.5 0 1
    121 856 1   0   3   2 1     122 142 1   0   4   0 1     123 240 1   0   2.5
0 0 1     124 338 2   0   4.5   0 1     125 88 1   0   7   1 1     126 224 3   1
  5   4 1     127 704 5   0   40   0 1     128 374 1   0   6.5   0 1     129 968
1   0   3   0 1     130 51 1   0   6   0 1     131 204 1   1   6 8 1 1     132
875 1   1   12   0 1     133 319 1   0   3.5 1 0 1     134 910 1   1   7   5 1  
  135 1040 2   0   9   0 1     136 497 1   1   24   0 1     137 624 2   0   20
15 25 1     138 184 1   0   2   0 1     139 846 2   1   26 6 0 1     140 900 4  
1   13 12 0 1     141 900 4   1   13 12 0 1     142 882 3   0   9 0 1 1     143
435 1   0   4 2 0 1     144 718 1   0   12 2 0 1     145 195 1   1   7 10 14 1  
  146 251 1   0   1.5 0.5 0 1     147 712 2   0   1.5   0 1     148 926 1   0  
4.5 11 1 1     149 1038 1   0   0.25 2 0 1     150 808 1   0   18   0 1     151
898 1   1   7.5   0.75 1     152 403 3   0   0   0 1     153 693 1   0   19.25
19 7 1     154 69 2   0   6   9 1     155 134 2   1   20.5   0 1     156 512 1  
1   10   10 1     157 921 1   0   15   7 1     158 996 1   0   6.75 6.75 6.5 1  
  159 1047 3   0   4.5 4.75 0 1     160 616 1   0   29 0 0.75 1     161 1017 1  
1   9.25 9.25 10 1     162 278 1   1   29   10 1     163 361 1   1   0 28 7 1  
  164 849 3   0   32.25   7 1     165 844 1   1   7 21 26 1     166 217 2   0  
7   6 1     167 57 1   0   10   0 1     168 358 1   1   23   6.5 1     169 881 2
  0   27 26 10 1     170 783 1   0   18   4 1     171 434 1   0   5.5 3.5 0 1  
  172 930 1   0   2.5   9 1     173 745 2   1   7 5 0 1     174 525 1   0   3.25
  1.25 1     175 504 1   0   5 3 1.5 1     176 506 2   0   9   4 1     177 542 1
  0   3   2 1     178 822 4   0   13.25   11 1     179 545 2   0   3.5   3 1    
180 491 1   0   1.5 1.25 3 1     181 957 1   0   8   7 1     182 868 2   0   7
16 4 1     183 323 1   0   6   0 1     184 549 2   0   14 9 13 1     185 980 1  
1   2   36 1     186 239 2   1   31 14 0 1     187 296 1   0   1   0 1     188
811 2   0   11   7 1     189 522 1   1   10   1 1     190 473 2   0   30 4.5 4.5
1     191 335 2   0   0   6 1     192 739 1   1   24 9 2 1     193 1005 2   0  
3.25   0 1     194 230 1   1   9.75   5 1     195 399 2   0   16   0 1     196
584 1   1   10 10 7 1     197 446 1   1   30   13 1     198 3 1   0   7   3 1  
  199 1036 1   0   6 2 0 1     200 257 2   0   23.75   0 1     201 574 1   0  
6.25   0 1     202 964 1   0   0   7 1     203 388 1   0   3   0 1     204 253 1
  0   22   0 1     205 965 1   0   12.25 12 7 1     206 468 1   0   7.5   2.5 1
    207 961 1   0   0.25   0 1     208 104 1   0   19.75   0 1     209 966 4   0
  10.75   4.5 1     210 541 1   0   4 12 2.25 1     211 157 1   0   8 7 25 1    
212 105 1   0   8   0 1     213 101 1   1   14   5.5 1     214 974 1   0   0  
14 1     215 64 2   0   30   28 1     216 412 1   0   10 5.25 0 1     217 989 1
  1   9 3 5 1     218 108 1   0   10   0 1     219 130 2   1   13 2 0 1     220
47 2   0   12   0 1     221 190 2   0   12   5 1     222 299 2   1   3   0 1    
223 282 1   0   3   2 1     224 404 2   0   10   0 1     225 746 1   0   0.25  
0 1     226 519 1   1   19   2.25 1     227 833 2   1   15 0 0 1     228 486 1  
0   53.25   9 1     229 537 1   0   10.5   2.25 1     230 154 1   0   1 0 0 1  
  231 138 3   0   1 11 0 1     232 318 1   0   0 21.5 0 1     233 580 2   0   3
  0 1     234 489 1   0   0   2.5 1     235 1008 1   0   11 8.25 2 1     236 381
1   0   3.25 7.5 3 1     237 315 1   0   5.75   0 1     238 329 1   1   12.75  
8.5 1     239 205 1   0   5 0.75 9.5 1     240 972 1   0   0.75 1.5 2.75 1    
241 180 1   0   32.75   13.25 1     242 505 1   0   3.75 1 0 1     243 975 2   0
  0 8 1.25 1     244 249 1   1   7.75 7.75 0 1     245 328 1   1   8.5   1.5 1  
  246 1046 3   0   1.75 7.5 0.25 1     247 307 1   0   10 0 3.25 1     248 314 1
  0   0.5   0 1     249 71 1   1   7   2.75 1     250 270 2   0   9.5 2.25 0 1  
  251 614 1   1   5 2 0 1     252 524 2   0   3   0 1     253 609 1   0   24.5  
6 1     254 66 1   0   0 0.5 0 1     255 742 2   0   6 2 0 1     256 990 2   0  
4.5   8.25 1     257 694 3   1   12 12 0 1     258 350 2   0   34 0 0 1     259
906 2   0   6   0 1     260 540 2   0   0   0 1     261 419 1   0   5.25 1.75 1
1     262 332 1   0   1   2 1     263 271 1   0   34   0 1     264 287 1   0  
4.25   6.5 1     265 207 1   0   5 0 0 1     266 416 1   0   6 0.75 0 1     267
82 1   0   2   0 1     268 407 1   0   4 8 0 1     269 987 1   0   2.25 5.75 2 1
    270 337 1   0   12   1 1     271 839 1   0   2.25   9.25 1     272 818 1   1
  12   2.25 1     273 861 1   0   7   0 1     274 29 2   0   17   4 1     275 49
1   0   4 1 1 1     276 31 1   0   7 6 12 1     277 891 1   1   31 9 5 1     278
958 1   0   17   3 1     279 36 1   0   14   2.5 1     280 863 3   0   30.75   6
1     281 1010 1   0   0 5 0 1     282 436 3   0   21.75   0 1     283 923 1   0
  19 17 11 1     284 294 1   1   19 30 0 1     285 703 1   0   4 5 0 1     286
378 2   0   10   3 1     287 804 3   1   32   0 1     288 671 1   0   1.75  
5.25 1     289 702 2   0   13   2.75 1     290 185 1   1   5 20.25 13.25 1    
291 199 2   0   0 25 15 1     292 677 2   1   6   2.5 1     293 691 1   1   10  
2 1     294 1042 3   0   4.75 1 3.25 1     295 984 1   1   3   4 1     296 155 1
  0   3.25 3.25 7 1     297 521 3   1   9.75 4.75 2 1     298 760 4   1   10  
0.75 1     299 156 1   1   21.25   28 1     300 1002 1   0   7.25 7 6 1     301
555 1   0   7   0 1     302 621 2   0   11.5   17 1     303 728 2   1   18.75  
22 1     304 367 2   1   27   24 1     305 617 1   0   2   2 1     306 518 1   0
  9 8 7 1     307 629 1   0   9   0 1     308 643 1   0   1.5   4 1     309 460
1   0   10   1 1     310 14 1   0   6.5 31.5 4 1     311 1024 2   1   16 12 2 1
    312 400 3   0   1 4.75 0 1     313 1026 3   0   7.75 15 2.5 1     314 642 1
  0   16.5 3.25 8 1     315 794 1   1   27.5   6 1     316 340 4   1   28 6 0 1
    317 354 2   0   0.25 15 0 1     318 234 1   0   9   6 1     319 389 2   0  
0 0 0 1     320 527 3   0   30   10 1     321 591 1   0   0   1.5 1     322 911
1   0   0 5 8.5 1     323 516 3   0   21   2.5 1     324 513 1   0   5   0 1    
325 865 1   0   7   0 1     326 905 1   0   1   0 1     327 528 1   0   6 6 2.5
1     328 449 1   1   7   11 1     329 867 2   1   25.5   18.5 1     330 562 1  
1   26   3 1     331 847 2   0   13.25 4 0 1     332 223 1   0   1   0 1     333
721 2   0   17   5 1     334 304 3   0   8 3 0 1     335 274 2   0   4   0 1    
336 7 1   0   1   0 1     337 835 3   1   11.5 10 10 1     338 382 1   0   12 4
9 1     339 500 1   0   3.75   0 1     340 717 1   0   0.75   3 1     341 548 3
  0   1 6.25 2.5 1     342 16 3   1   12   5 1     343 495 1   0   10.25   4 1  
  344 326 1   0   19   16 1     345 785 2   1   20 20.25 0 1     346 79 1   0  
6   0 1     347 575 2   0   2   6 1     348 859 3   1   18   2 1     349 536 1  
0   25   5 1     350 452 3   1   7.5 7.5 10 1     351 749 4   0   0   4 1    
352 766 2   0   8   6 1     353 605 1   0   6.75   0 1     354 981 4   1   21  
9 1     355 993 1   0   12   0 1     356 673 1   0   10 15 2 1     357 1027 3  
1   9 1.25 5 1     358 772 2   1   5.5 3.25 0 1     359 935 3   1   18   2.75 1
    360 829 1   0   2   2 1     361 663 1   1   19   1 1     362 293 2   1  
11.5 6 0 1     363 119 1   1   5.5   0 1     364 538 2   0   3   3 1     365 298
1   1   6.75   0 1     366 137 2   0   0.25   0 1     367 222 1   0   1   3 1  
  368 618 1   0   33   0 1     369 123 3   0   6   0 1     370 300 1   0   2   0
1     371 175 1   0   0.25   0 1     372 929 2   0   0 9 0 1     373 789 1   0  
32   16 1     374 74 2   0   21 18 0 1     375 608 1   0   18 26 19 1     376
336 1   0   16   4 1     377 183 2   0   6.75 1.25 0 1     378 514 1   0   3   0
1 2/6/2013   379 1041 3   1   0.25 21 9 1     380 943 2   0   10 7 6 1     381
878 1   0   12 14 5 1     382 792 1   0   7   4.75 1     383 122 1   0   22 11 8
1     384 874 2   1   19.5 0.25 24.25 1     385 781 1   1   25 5 16 1     386
850 1   0   18   0 1     387 1016 1   0   9   0 1     388 795 1   0   5.5   0.75
1     389 174 2   1   4.25   0 1     390 873 2   0   0 3 10 1     391 767 1   0
  6 5 3 1     392 98 2   0   2 0 0 1     393 438 1   0   4   0 1     394 44 1  
0   4.5   0.5 1     395 936 1   0   0 22.75 0 1     396 952 2   0   5   0 1    
397 758 4   1   26   11 1     398 440 1   0   10.5   8 1     399 698 1   0   29
  2 1     400 295 1   0   4   3.5 1     401 567 1   1   9   2 1     402 710 1  
1   13   1 1     403 301 1   1   3 3 10 1     404 96 1   1   20   11 1     405
960 1   0   5   12 1     406 854 1   1   2.5 5 1 1     407 218 1   1   17   3 1
    408 120 1   0   11 12 1 1     409 89 2   0   1 13 3 1     410 186 1   0  
4.5 7.75 0 1     411 904 3   0   15 7 13 1     412 725 1   0   37.75   26 1    
413 985 3   0   6 11 10 1     414 790 3   0   11 9 0 1     415 106 1   1   47  
13 1     416 39 2   0   0   0 1     417 187 1   0   2.5   0 1     418 864 2   0
  0   4 1     419 713 3   0   14 6 5 1     420 189 1   0   28 32 20 1     421
734 2   0   0   0 1     422 886 1   1   10 4 1 1     423 376 1   0   4 6 2 1    
424 986 1   0   0.5   2 1     425 131 1   0   0.25   1 1     426 178 1   0   4  
6 1     427 56 1   0   10 10 2.25 1     428 1001 2   0   13   0 1     429 834 2
  1   20 30 0 1     430 573 1   0   0   0 1     431 472 1   0   9   2.5 1    
432 798 1   0   3 6 4.25 1     433 701 2   0   2.5 13 0 1     434 1006 2   0   4
5 0 1     435 1015 2   0   1 0.5 4 1     436 1014 2   0   14   0 1     437 927 1
  0   0   0 1     438 876 4   1   20 20 1.5 1     439 595 2   1   16   14 1    
440 764 1   0   20 24 0 1     441 752 1   0   7.25   10.25 1     442 814 1   0  
23 3 6 1     443 761 1   1   19.25   10 1     444 731 1   0   13.75 32 15 1    
445 750 1   0   17   10 1     446 386 1   0   24   20 1     447 176 1   1   22  
6 1     448 877 2   0   24 16.25 7.25 1     449 1032 2   0   4 0 0 1     450 365
3   0   0   0 1     451 897 1   0   0 3 0 1     452 563 3   0   4 0 0 1     453
951 1   1   11   13 1     454 940 2   1   39   33 1     455 832 1   0   0 0 0 1
    456 654 1   0   8 11 33 1     457 206 1   0   0 5 42 1     458 747 1   0   2
2 5 1     459 215 3   0   6   4 1     460 290 1   1   8 8 13 1     461 32 1   0
  0   35 1     462 459 2   1   13 13 0 1     463 784 2   0   10.25   32 1    
464 593 2   0   8 5 0 1     465 202 2   1   1 1 0 1     466 311 1   0   6.75   1
1     467 203 1   0   25   6 1     468 652 2   0   10   0 1     469 1009 1   1  
3.75   0 1     470 520 2   0   0   0 1     471 177 1   1   6.25   1.25 1     472
78 1   0   13.5   2 1     473 256 1   0   1 0.25 3 1     474 244 3   1   30 7 0
1     475 688 2   1   25.25   15 1     476 397 2   1   12 12 6 1     477 622 2  
0   6.5 4 5 1     478 107 1   0   8   1 1     479 529 1   1   12.5   12 1    
480 729 1   1   6 6 2.5 1     481 363 1   1   11   3 1     482 220 1   0   1   1
1     483 771 2   0   19.25   0.25 1     484 164 1   0   0 21 13 1     485 648 2
  0   6.25   0 1     486 34 1   0   3 24 5 1     487 161 1   0   12 5 5 1    
488 1037 1   0   6.25 4.5 3.5 1     489 577 1   0   11 4 0 1     490 903 2   1  
8   19 1     491 756 1   0   7 4 4 1     492 851 3   0   30.75   5 1     493 666
1   0   2 0 1 1     494 357 1   1   17.75   3 1     495 321 1   0   9 8 0 1    
496 533 1   0   11.5 6.75 0 1     497 241 2   0   23   0 1     498 424 1   0  
35 27 9 1     499 35 1   0   5   0 1     500 508 2   0   5   0 1     501 380 1  
0   8   7.5 1     502 247 1   0   3.25   0 1     503 324 1   0   5   2 1     504
1000 2   0   2.75 7.25 2.5 1     505 173 4   0   2 19.5 10 1     506 532 1   0  
27.25   0 1     507 237 1   0   3 0.25 0 1     508 269 1   0   1.25   3 1    
509 590 1   0   7 1 1 1     510 612 2   1   8.5 8.5 0 1     511 503 1   1   16 7
0 1     512 268 1   1   14   3 1     513 901 1   0   1 15.75 8 1     514 551 4  
0   11   1.25 1     515 266 1   1   15   0 1     516 1090 1   0   0.5   7 1    
517 824 2   0   14 13 0 1     518 526 1   0   4.5   7 1     519 708 1   0   0 23
1.25 1     520 809 1   0   16 22 1.75 1     521 653 3   0   16.25 4.5 0 1    
522 1048 1   0   1 1 0 1     523 546 1   0   11.5 0.5 8.92 1     524 126 4   0  
5.5 2.75 2 1     525 461 1   1   11 9 6 1     526 494 1   1   0   0 1     527
530 1   0   6 2 2 1     528 755 1   1   27   15 1     529 80 2   0   12   2.25 1
    530 141 2   1   10 10 5 1     531 476 1   0   0   15 1     532 670 2   0   6
5.75 0 1     533 118 1   0   8 13 1.5 1     534 447 1   0   0   0 1     535 535
3   0   11   0 1     536 650 1   1   29.25   6 1     537 159 1   0   1   9 1    
538 124 1   0   0.5   0 1     539 60 1   1   15   4 1     540 330 2   0   5.5 8
0 1     541 146 1   0   3.5 2 2 1     542 352 1   0   2   7 1     543 430 1   0
  20 29 2 1     544 726 2   0   10 6.75 0 1     545 675 3   0   1.5 6 0 1    
546 1045 1   0   6   2 1     547 564 1   0   4.25   0 1     548 896 1   0   2.25
  0 1     549 466 1   0   13.5   0 1     550 962 2   1   13 5 2.5 1     551 362
2   0   21 21.5 14 1     552 604 2   0   0.5   0 1     553 902 3   0   2.25 6.5
0 1     554 209 2   0   24.5   0 1     555 292 1   0   8 13 23 1     556 320 1  
0   34 20 12 1     557 346 1   0   8.5 14 0 1     558 258 2   0   2 2.75 0 1    
559 657 2   1   18   0 1     560 1043 2   0   0.5   0 1     561 826 3   0   24  
23 1     562 212 2   0   23   0.5 1     563 552 4   0   28 18 7 1     564 803 1
  0   9   5 1     565 395 1   0   0.25   0 1     566 566 1   0   17   0 1    
567 802 2   0   30 30 11 1     568 950 2   0   4.75   10 1     569 796 2   0  
4.5 19 13 1     570 1065 1   0   24.25 24.25 3 1     571 1049 2   1   19   5 1  
  572 262 2   0   13   13 1     573 465 2   1   17   2 1     574 158 1   0   26
2 5 1     575 441 2   1   5.5 5 0 1     576 499 1   0   0.25   0 1     577 17 1
  0   2 17 4.75 1     578 102 2   0   1 0.75 0 1     579 1044 1   0   3   6 1  
  580 945 1   0   10.75   1.75 1     581 971 3   1   20 20 5 1     582 140 1   0
  4 4 3 1     583 699 1   0   2.5   6.5 1     584 689 1   1   38   4.5 1     585
715 1   1   42 27 6 1     586 1077 2   1   1.5 5 14 1     587 613 1   0   11.25
  1 1     588 603 2   0   40   11 1     589 1081 3   0   2   0 1     590 1085 1
  0   1 3 1 1     591 233 1   0   5   21 1     592 462 1   0   1   6 1     593
160 1   0   18 12 10 1     594 457 1   0   0 4.25 7 1     595 1025 2   1   6 9 5
1     596 170 2   1   17   4 1     597 932 2   0   13   18 1     598 682 2   0  
2.5   11 1     599 487 1   1   3 5 9 1     600 800 1   0   0   10 1     601 469
2   0   4 2 2 1     602 751 2   0   21 11 1.75 1     603 736 1   0   3 10 10 1  
  604 544 2   1   17 17 0 1     605 150 1   0   0   6 1     606 598 1   0   14  
14 1     607 823 1   0   6.5 1 5 1     608 568 1   0   2   2.5 1     609 959 1  
1   12   0 1     610 1020 1   0   0   1.5 1     611 852 1   0   12   8 1     612
780 1   0   28   14.5 1     613 442 2   0   11 6 0 1     614 550 1   0   16 1 1
1     615 997 1   1   14   4.5 1     616 53 2   0   24.75   6.75 1     617 655 1
  0   4.75   15 1     618 144 1   0   14 4 3 1     619 70 3   1   35   1 1    
620 883 1   1   15.5   2 1     621 740 4   1   24.5 8 9 1     622 415 1   0   0
  0 1     623 777 2   0   20 6 1 1     624 709 4   1   16.5   2.5 1     625 913
1   0   5   0 1     626 762 2   1   11 26 19 1     627 748 4   0   3 12 8 1    
628 1022 1   0   12   5 1     629 831 3   1   12 9 3.5 1     630 773 1   0   7.5
  10 1     631 678 1   0   13   10 1     632 942 2   0   1.5 3 6 1     633 722 3
  0   4 20 8 1     634 759 2   1   7.25   0 1     635 845 1   0   5.25 3 1 1    
636 588 1   0   13   11 1     637 776 1   0   22 11 10 1     638 316 1   1   29
  20 1     639 779 1   1   30   24 1     640 707 2   0   0   0 1     641 982 3  
0   10 1.5 6 1     642 954 1   0   6.75 10.25 1 1     643 949 3   0   9   0 1  
  644 37 1   0   24 24 4 1     645 65 2   0   3   6 1     646 46 1   0   12 10
0.25 1     647 73 1   0   13 3 4 1     648 585 2   0   1.5 10 0 1     649 560 2
  1   7 13 2 1     650 534 1   0   0.25   0 1     651 565 2   1   11   0 1    
652 634 2   0   0 10.25 0 1     653 869 1   1   3 3 0 1     654 855 1   0   1 0
38 1     655 81 1   0   6   7 1     656 417 1   0   8 2 0 1     657 347 2   0  
10.5   0 1     658 353 1   0   7   15 1     659 322 1   0   3 7 0 1     660 515
2   1   10.25   0 1     661 109 3   0   5.5   0 1     662 853 2   0   6.25 6 0 1
   



 



  81 82 83 84 85 86 87 88 89 90 91   Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower 1           795           2           785           3           735    
      4           812           5           774           6           737      
    7           732           8           760           9           783        
  10           778           11           767           12           790        
  13           761           14           777           15           780        
  16           736           17           737           18           770        
  19           802           20           756           21           766        
  22           772           23           781           24           784        
  25           791           26           752           27           770        
  28           768           29           780           30           794        
  31           737           32           760           33           802        
  34           787           35           798           36           749        
  37           781           38           800           39           772        
  40           770           41           767           42           720        
  43           787           44           796           45           778        
  46           763           47           794           48           793        
  49           786           50           792           51           783        
  52           763           53           758           54           759        
  55           759           56           791           57           799        
  58           754           59           787           60           800        
  61           800           62           794           63           765        
  64           758           65           781           66           804        
  67           802           68           797           69           785        
  70           792           71           782           72           738        
  73           774           74           809           75           780        
  76           762           77           771           78           768        
  79           763           80           744           81           776        
  82           788           83           769           84           796        
  85           772           86           769           87           727        
  88           776           89           780           90           764        
  91           787           92           722           93           764        
  94           806           95           736           96           797 795   3
    97           771           98           786           99           757      
    100           768           101           774           102           783  
        103           749           104           771           105          
791           106           756           107           816           108      
    814           109           754           110           782           111  
        778           112           806           113           804          
114           806           115           806           116           757      
    117           754           118           758           119           784  
        120           767           121           794           122          
812           123           772           124           779           125      
    793           126           774           127           728           128  
        804           129           806           130           779          
131           797           132           798           133           799      
    134           781           135           769           136           774  
        137           725           138           789           139          
762           140           751           141           751           142      
    779           143           767           144           711           145  
        791           146           799           147           761          
148           786           149           781           150           789      
    151           787           152           723           153           809  
        154           766           155           796           156          
712           157           739           158           733           159      
    760           160           768           161           724           162  
        793           163           729           164           808          
165           771           166           794           167           773      
    168           769           169           786           170           730  
        171           785           172           752           173          
795           174           795           175           802           176      
    780           177           808           178           800           179  
        791           180           783           181           787          
182           774           183           773           184           790      
    185           812           186           732           187           787  
        188           770           189           743           190          
764           191           775           192           766           193      
    782           194           778           195           784           196  
        759           197           803           198           788          
199           770           200           808           201           794      
    202           738           203           789           204           737  
        205           754           206           759           207          
776           208           790           209           801           210      
    784           211           708           212           801           213  
        717           214           754           215           758          
216           775           217           753           218           806      
    219           759           220           791           221           748  
        222           775           223           763           224          
763           225           790           226           812           227      
    797           228           783           229           772           230  
        739           231           725           232           772          
233           779           234           766           235           742      
    236           744           237           795           238           762  
        239           794           240           802           241          
768           242           763           243           745           244      
    782           245           795           246           742           247  
        738           248           801           249           764          
250           780           251           772           252           761      
    253           753           254           773           255           777  
        256           712           257           733           258          
796           259           773           260           787           261      
    770           262           741           263           782           264  
        789           265           766           266           779          
267           709           268           743           269           776      
    270           737           271           809           272           801  
        273           785           274           763           275          
758           276           728           277           807           278      
    788           279           792           280           793           281  
        792           282           806           283           782          
284           791           285           791           286           783      
    287           761           288           791           289           796  
        290           782           291           763           292          
780           293           809           294           761           295      
    725           296           793           297           785           298  
        762           299           762           300           790          
301           791           302           804           303           770      
    304           782           305           783           306           800  
        307           773           308           739           309          
794           310           793           311           807           312      
    751           313           794           314           780           315  
        769           316           758           317           717          
318           740           319           753           320           763      
    321           796           322           789           323           729  
        324           763           325           747           326          
768           327           795           328           740           329      
    752           330           800           331           797           332  
        775           333           777           334           740          
335           814           336           772           337           760      
    338           777           339           707           340           714  
        341           753           342           731           343          
791           344           766           345           783           346      
    780           347           785           348           779           349  
        730           350           720           351           793          
352           780           353           795           354           750      
    355           763           356           814           357           780  
        358           789           359           769           360          
809           361           778           362           768           363      
    800           364           807           365           801           366  
        771           367           764           368           789          
369           784           370           787           371           797      
    372           779           373           720           374           806  
        375           733           376           779           377          
777           378           736 753   3     379           747           380    
      778           381           784           382           791           383
          775           384           754           385           773          
386           792           387           755           388           798      
    389           780           390           743           391           776  
        392           766           393           727           394          
797           395           785           396           724           397      
    736           398           804           399           770           400  
        777           401           724           402           771          
403           761           404           790           405           792      
    406           764           407           801           408           786  
        409           807           410           782           411          
771           412           789           413           793           414      
    782           415           797           416           798           417  
        802           418           808           419           780          
420           744           421           790           422           770      
    423           730           424           805           425           779  
        426           771           427           749           428          
790           429           787           430           791           431      
    785           432           802           433           795           434  
        808           435           762           436           790          
437           788           438           771           439           739      
    440           816           441           795           442           794  
        443           811           444           806           445          
755           446           775           447           760           448      
    803           449           773           450           799           451  
        773           452           760           453           767          
454           764           455           773           456           755      
    457           791           458           804           459           742  
        460           781           461           794           462          
767           463           814           464           746           465      
    738           466           770           467           743           468  
        754           469           771           470           712          
471           727           472           759           473           755      
    474           745           475           709           476           727  
        477           729           478           774           479          
780           480           771           481           761           482      
    784           483           722           484           775           485  
        765           486           812           487           716          
488           772           489           786           490           772      
    491           774           492           732           493           778  
        494           784           495           788           496          
700           497           801           498           741           499      
    767           500           793           501           786           502  
        788           503           726           504           776          
505           787           506           731           507           767      
    508           768           509           776           510           759  
        511           728           512           807           513          
780           514           752           515           741           516      
    772           517           714           518           802           519  
        785           520           788           521           755          
522           778           523           787           524           732      
    525           721           526           798           527           750  
        528           774           529           780           530          
746           531           802           532           789           533      
    783           534           773           535           781           536  
        800           537           799           538           763          
539           752           540           777           541           770      
    542           796           543           781           544           757  
        545           771           546           724           547          
797           548           806           549           798           550      
    713           551           737           552           780           553  
        769           554           805           555           731          
556           769           557           798           558           721      
    559           787           560           779           561           770  
        562           776           563           697           564          
774           565           765           566           728           567      
    766           568           784           569           773           570  
        771           571           768           572           796          
573           729           574           775           575           773      
    576           773           577           790           578           776  
        579           811           580           774           581          
722           582           727           583           794           584      
    736           585           756           586           782           587  
        790           588           778           589           753          
590           757           591           792           592           784      
    593           778           594           728           595           724  
        596           780           597           784           598          
758           599           784           600           812           601      
    791           602           782           603           762           604  
        801           605           756           606           803          
607           791           608           722           609           745      
    610           791           611           776           612           723  
        613           790           614           759           615          
721           616           801           617           721           618      
    805           619           718           620           709           621  
        759           622           788           623           781          
624           768           625           775           626           734      
    627           758           628           797           629           765  
        630           772           631           780           632          
787           633           760           634           734           635      
    805           636           761           637           758           638  
        733           639           761           640           771          
641           765           642           784           643           789      
    644           794           645           724           646           762  
        647           784           648           764           649          
777           650           768           651           773           652      
    792           653           708           654           765           655  
        745           656           787           657           780          
658           798           659           785           660           809      
    661           782           662           770          



 



  92 93 94 95 96 97 98 99 100 101   Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income 1             000000000000     20880.14 2             000000000000  
  8769.75 3             000000000000     8784.47 4             000000000000    
14111.25 5             000000000000     45781.42 6             000000000000    
17916.67 7             000000000000     24853.66 8             000000000000    
73806.29 9             000000000000     95883.08 10             000000000000    
12083.34 11             000000000000     13334 12             000000000000    
44913.83 13             000000000000     13301.58 14             000000000000  
  8250.67 15             000000000000     6955 16             000000000000    
25000 17             000000000000     16397.62 18             000000000000    
23373.5 19             000000000000     28437.5 20             000000000000    
10833.88 21             000000000000     12916.67 22             000000000000  
  29394.75 23             000000000000     21666.67 24             000000000000
    38603.07 25             000000000000     12500 26             000000000000  
  15258.34 27             000000000000     19301.08 28             000000000000
    12291.66 29             000000000000     8774.58 30             000000000000
    39583.34 31             000000000000     23504.95 32            
000000000000     12083.32 33             000000000000     0 34            
000000000000     0 35             000000000000     10346.68 36            
000000000000     18514.47 37             000000000000     24941.91 38          
  000000000000     5000.02 39             000000000000     52368.91 40          
  000000000000     66172.87 41             000000000000     0 42            
000000000000     7591.66 43             000000000000     17217.44 44            
000000000000     19044.34 45             000000000000     11606.92 46          
  000000000000     13000 47             000000000000     4089.11 48            
000000000000     12083.34 49             000000000000     13740.16 50          
  000000000000     14100.94 51             000000000000     141230.81 52        
    000000000000     41666.67 53             000000000000     10146.66 54      
      000000000000     14296.1 55             000000000000     21814.08 56      
      000000000000     18021.93 57             000000000000     11166.44 58    
        000000000000     16250 59             000000000000     11281.58 60      
      000000000000     20416.66 61             000000000000     9752.67 62      
      000000000000     11818.28 63             000000000000     25744.54 64    
        000000000000     12500 65             000000000000     6854.41 66      
      000000000000     17917.67 67             000000000000     0 68            
000000000000     29166.67 69             000000000000     27625 70            
000000000000     0 71             000000000000     20590.84 72            
000000000000     1972 73             000000000000     16667 74            
000000000000     12500.02 75             000000000000     33283.5 76            
000000000000     13728.07 77             000000000000     14458.5 78            
000000000000     13592.8 79             000000000000     9583.33 80            
000000000000     10958.34 81             000000000000     10465.13 82          
  000000000000     25429 83             000000000000     16666.67 84            
000000000000     17766.66 85             000000000000     23166.67 86          
  000000000000     38333.34 87             000000000000     13993.04 88        
    000000000000     38571.09 89             000000000000     54166.66 90      
      000000000000     12500 91             000000000000     4568.47 92        
    000000000000     16666.67 93             000000000000     13875 94          
  000000000000     6129 95             000000000000     22958 96            
000000000000     16055 97             000000000000     19230 98            
000000000000     51006.77 99             000000000000     24246.55 100          
  000000000000     36848 101             000000000000     0 102            
000000000000     0 103             000000000000     0 104            
000000000000     24833.34 105             000000000000     15000 106            
000000000000     4721.38 107             000000000000     45909.56 108          
  000000000000     44509 109             000000000000     16666.67 110          
  000000000000     11250 111             000000000000     88774.36 112          
  000000000000     27500 113             000000000000     10577 114            
000000000000     18637.58 115             000000000000     11166.68 116        
    000000000000     14167 117             000000000000     0 118            
000000000000     19767 119             000000000000     14984 120            
000000000000     18247.15 121             000000000000     25923.96 122        
    000000000000     31250 123             000000000000     16183.34 124        
    000000000000     20000 125             000000000000     25000 126          
  000000000000     21312 127             000000000000     21982.9 128          
  000000000000     16700 129             000000000000     32424 130            
000000000000     11444 131             000000000000     17583 132            
000000000000     75313.97 133             000000000000     23749.92 134        
    000000000000     17500 135             000000000000     20833.34 136        
    000000000000     24285 137             000000000000     14671.08 138        
    000000000000     22956 139             000000000000     66666.67 140        
    000000000000     34634.33 141             000000000000     53738 142        
    000000000000     7159 143             000000000000     12435 144            
000000000000     14018.75 145             000000000000     0 146            
000000000000     12928 147             000000000000     0 148            
000000000000     9791.67 149             000000000000     20416.66 150          
  000000000000     18750 151             000000000000     20948.44 152          
  000000000000     11958.33 153             000000000000     10666.09 154      
      000000000000     17000 155             000000000000     16745.33 156      
      000000000000     29166.67 157             000000000000     77078.16 158  
          000000000000     18578.04 159             000000000000     7506.36 160
            000000000000     16602.82 161             000000000000     16130.54
162             000000000000     16675.67 163             000000000000     0 164
            000000000000     18750 165             000000000000     14477.67 166
            000000000000     32565.09 167             000000000000     12675 168
            000000000000     10359.24 169             000000000000     9611.33
170             000000000000     15500 171             000000000000     9872.71
172             000000000000     13005.89 173             000000000000    
114525.73 174             000000000000     14467.14 175             000000000000
    10150.01 176             000000000000     15215.06 177            
000000000000     17510 178             000000000000     25481.88 179            
000000000000     16695.66 180             000000000000     11358.53 181        
    000000000000     27083.33 182             000000000000     13410.82 183    
        000000000000     11114.26 184             000000000000     14503.93 185
            000000000000     445.6 186             000000000000     218317.83
187             000000000000     48333.35 188             000000000000    
16823.83 189             000000000000     56776.14 190             000000000000
    18873.91 191             000000000000     2353.5 192            
000000000000     10708.81 193             000000000000     14025 194            
000000000000     41493.54 195             000000000000     35153.73 196        
    000000000000     12873.83 197             000000000000     14666.67 198    
        000000000000     11011.01 199             000000000000     8421.66 200  
          000000000000     20833.33 201             000000000000     31661.17
202             000000000000     1885 203             000000000000     12352.51
204             000000000000     23833 205             000000000000     8378.43
206             000000000000     26154.32 207             000000000000    
19166.66 208             000000000000     12546.57 209             000000000000
    21791 210             000000000000     16666.67 211             000000000000
    5996 212             000000000000     22759.58 213             000000000000
    39180.71 214             000000000000     20775.92 215            
000000000000     30425.04 216             000000000000     20833.32 217        
    000000000000     13178.86 218             000000000000     14166.67 219    
        000000000000     39531.5 220             000000000000     41766.68 221  
          000000000000     0 222             000000000000     23273.2 223      
      000000000000     20705.99 224             000000000000     46330.12 225  
          000000000000     24166.67 226             000000000000     47864.67
227             000000000000     13141.68 228             000000000000    
33078.48 229             000000000000     16666.67 230             000000000000
    14166.66 231             000000000000     16783.8 232            
000000000000     9956.71 233             000000000000     57403.73 234          
  000000000000     20833.33 235             000000000000     17499.74 236      
      000000000000     15000 237             000000000000     11361.48 238      
      000000000000     22671.96 239             000000000000     12677.6 240    
        000000000000     18070 241             000000000000     20000 242      
      000000000000     7737.6 243             000000000000     0 244            
000000000000     11105.09 245             000000000000     20134.01 246        
    000000000000     13050.45 247             000000000000     10552.67 248    
        000000000000     9644.25 249             000000000000     17968.92 250  
          000000000000     16941.28 251             000000000000     18621.41
252             000000000000     2916.67 253             000000000000    
29666.67 254             000000000000     10266.54 255             000000000000
    9433.34 256             000000000000     7291.67 257            
000000000000     9182.93 258             000000000000     27904.13 259          
  000000000000     21866.83 260             000000000000     14578.85 261      
      000000000000     17916.66 262             000000000000     8333.34 263    
        000000000000     39833.34 264             000000000000     31751.2 265  
          000000000000     15416.66 266             000000000000     6996.14 267
            000000000000     13166.48 268             000000000000     10416.66
269             000000000000     12201.54 270             000000000000    
29166.67 271             000000000000     7383.33 272             000000000000  
  337658.53 273             000000000000     9333.34 274            
000000000000     19166.68 275             000000000000     5833.34 276          
  000000000000     20833.32 277             000000000000     7111 278          
  000000000000     17468.75 279             000000000000     22763.7 280        
    000000000000     17995.05 281             000000000000     15000 282        
    000000000000     229955.58 283             000000000000     48270 284      
      000000000000     3628 285             000000000000     15468.46 286      
      000000000000     17424.16 287             000000000000     16093.8 288    
        000000000000     13403.2 289             000000000000     10208.33 290  
          000000000000     14251.54 291             000000000000     12083.34
292             000000000000     0 293             000000000000     28023.42 294
            000000000000     7916.67 295             000000000000     11487.59
296             000000000000     2347.5 297             000000000000     13334
298             000000000000     36733.21 299             000000000000    
57811.83 300             000000000000     4833.17 301             000000000000  
  15000 302             000000000000     10989.59 303             000000000000  
  48785.3 304             000000000000     19247.25 305             000000000000
    12500 306             000000000000     14145.73 307             000000000000
    13258.33 308             000000000000     14933.34 309            
000000000000     12499.99 310             000000000000     8195.13 311          
  000000000000     15572.04 312             000000000000     13750 313          
  000000000000     14694.26 314             000000000000     13502.5 315        
    000000000000     17348.64 316             000000000000     30550.87 317    
        000000000000     12772 318             000000000000     31725.2 319    
        000000000000     5891.83 320             000000000000     21041.67 321  
          000000000000     13333.35 322             000000000000     13994.16
323             000000000000     14539.64 324             000000000000    
12435.25 325             000000000000     12730.67 326             000000000000
    16250 327             000000000000     19583.33 328             000000000000
    9053.33 329             000000000000     20948.88 330            
000000000000     11916.67 331             000000000000     14262.83 332        
    000000000000     13375 333             000000000000     15196.93 334        
    000000000000     18333.34 335             000000000000     8860.74 336      
      000000000000     14416.68 337             000000000000     15537.5 338    
        000000000000     7512.11 339             000000000000     29682.72 340  
          000000000000     25000 341             000000000000     8441.6 342    
        000000000000     16279.08 343             000000000000     15078.99 344
            000000000000     24041.66 345             000000000000     23418.81
346             000000000000     8437.87 347             000000000000    
27009.58 348             000000000000     152105.29 349             000000000000
    14416.66 350             000000000000     12990.01 351            
000000000000     1780.75 352             000000000000     10208.33 353          
  000000000000     12500 354             000000000000     11017.27 355          
  000000000000     15500 356             000000000000     14209.87 357          
  000000000000     0 358             000000000000     20464.26 359            
000000000000     163264.42 360             000000000000     15322.34 361        
    000000000000     23500 362             000000000000     0 363            
000000000000     38917.21 364             000000000000     21200.01 365        
    000000000000     16088.79 366             000000000000     25000 367        
    000000000000     14583.34 368             000000000000     27625.87 369    
        000000000000     17500 370             000000000000     72853 371      
      000000000000     17500.04 372             000000000000     16666.67 373  
          000000000000     14040 374             000000000000     9731.76 375  
          000000000000     18688.32 376             000000000000     17707 377  
          000000000000     23143.39 378             000000000000     21888.01
379             000000000000     11250.01 380             000000000000    
10132.63 381             000000000000     9908.25 382             000000000000  
  15355.77 383             000000000000     20183.92 384            
000000000000     13104.59 385             000000000000     28505.04 386        
    000000000000     26102 387             000000000000     10387.17 388        
    000000000000     10833.33 389             000000000000     22661.54 390    
        000000000000     0 391             000000000000     16058.34 392        
    000000000000     0 393             000000000000     15000 394            
000000000000     16636.75 395             000000000000     0 396            
000000000000     25250 397             000000000000     65009.37 398            
000000000000     33333.33 399             000000000000     20216.68 400        
    000000000000     30464 401             000000000000     20333.33 402        
    000000000000     24109.67 403             000000000000     30348.1 404      
      000000000000     18052.94 405             000000000000     16708.34 406  
          000000000000     10326.26 407             000000000000     33474.83
408             000000000000     7482.33 409             000000000000    
29166.66 410             000000000000     11362.1 411             000000000000  
  10322.42 412             000000000000     16206.38 413            
000000000000     12438.36 414             000000000000     13433.34 415        
    000000000000     37908.17 416             000000000000     27916.68 417    
        000000000000     35704.15 418             000000000000     25388.42 419
            000000000000     11921.87 420             000000000000     16526.91
421             000000000000     25834 422             000000000000     7691.92
423             000000000000     12083.37 424             000000000000    
17083.34 425             000000000000     37500 426             000000000000    
31250 427             000000000000     19466.67 428             000000000000    
17026.24 429             000000000000     17772.3 430             000000000000  
  133822.09 431             000000000000     28049.99 432            
000000000000     12666.66 433             000000000000     9166.67 434          
  000000000000     10663 435             000000000000     8833.12 436          
  000000000000     16168.77 437             000000000000     16666.67 438      
      000000000000     25865 439             000000000000     62689.5 440      
      000000000000     8759.81 441             000000000000     9828.7 442      
      000000000000     9176.03 443             000000000000     42356.79 444    
        000000000000     10699.06 445             000000000000     30092.97 446
            000000000000     26356.51 447             000000000000     20817.09
448             000000000000     8110.54 449             000000000000     7634
450             000000000000     14168 451             000000000000     8545.34
452             000000000000     12489.95 453             000000000000    
23678.92 454             000000000000     99243.75 455             000000000000
    13333.33 456             000000000000     10344.58 457            
000000000000     3074.79 458             000000000000     8805.08 459          
  000000000000     29166.67 460             000000000000     22949.96 461      
      000000000000     1595.5 462             000000000000     20064.42 463    
        000000000000     20574.16 464             000000000000     9933.41 465  
          000000000000     3042.28 466             000000000000     21693.68 467
            000000000000     13083.33 468             000000000000     56865.55
469             000000000000     15018.16 470             000000000000    
18078.71 471             000000000000     22273.97 472             000000000000
    20606.82 473             000000000000     28814.09 474            
000000000000     21284.17 475             000000000000     27798.5 476          
  000000000000     22240 477             000000000000     14467.25 478          
  000000000000     11700 479             000000000000     43302 480            
000000000000     14551.75 481             000000000000     86031 482            
000000000000     30907 483             000000000000     26541.66 484            
000000000000     0 485             000000000000     19333.34 486            
000000000000     2059.02 487             000000000000     4916.67 488          
  000000000000     13183.12 489             000000000000     14742.34 490      
      000000000000     35437.25 491             000000000000     11676 492      
      000000000000     43922 493             000000000000     5833.33 494      
      000000000000     32276.33 495             000000000000     9739.25 496    
        000000000000     7623.7 497             000000000000     10452.16 498  
          000000000000     0 499             000000000000     20833.33 500      
      000000000000     20833.34 501             000000000000     13778.13 502  
          000000000000     20833.33 503             000000000000     81048.81
504             000000000000     20600 505             000000000000     12240
506             000000000000     14360 507             000000000000     5194.48
508             000000000000     26916.65 509             000000000000     16125
510             000000000000     17013.75 511             000000000000    
5359.5 512             000000000000     21462.17 513             000000000000  
  9166.67 514             000000000000     24080.12 515             000000000000
    22425.01 516             000000000000     25000 517             000000000000
    13830 518             000000000000     15000 519             000000000000  
  0 520             000000000000     3615.07 521             000000000000    
10416.67 522             000000000000     8476 523             000000000000    
9265.41 524             000000000000     16150 525             000000000000    
4975.4 526             000000000000     5274.06 527             000000000000    
8825 528             000000000000     21800 529             000000000000    
30235.57 530             000000000000     985.08 531             000000000000  
  2259.8 532             000000000000     10000 533             000000000000    
10545.84 534             000000000000     31250 535             000000000000    
18993.32 536             000000000000     14868.38 537             000000000000
    18750 538             000000000000     13245.84 539             000000000000
    22258.34 540             000000000000     11666.68 541            
000000000000     23126.03 542             000000000000     12090.88 543        
    000000000000     0 544             000000000000     13029.7 545            
000000000000     7500 546             000000000000     0 547            
000000000000     50098.99 548             000000000000     18409 549            
000000000000     13639.25 550             000000000000     9222.42 551          
  000000000000     6662.92 552             000000000000     24477.91 553        
    000000000000     10900 554             000000000000     30261.12 555        
    000000000000     16212.49 556             000000000000     13230.75 557    
        000000000000     54560.58 558             000000000000     13265 559    
        000000000000     10416.66 560             000000000000     15621.16 561
            000000000000     1558.21 562             000000000000     17458.34
563             000000000000     9414.01 564             000000000000    
14166.67 565             000000000000     18750 566             000000000000    
0 567             000000000000     13352.38 568             000000000000    
8622.34 569             000000000000     6377.55 570             000000000000  
  32476.46 571             000000000000     23847.2 572             000000000000
    12767.83 573             000000000000     28321.23 574            
000000000000     11091.38 575             000000000000     17894.23 576        
    000000000000     16667.67 577             000000000000     10446.52 578    
        000000000000     9119 579             000000000000     17001.25 580    
        000000000000     8700 581             000000000000     22870 582        
    000000000000     28134 583             000000000000     11672.46 584        
    000000000000     16768.07 585             000000000000     7983.91 586      
      000000000000     12500 587             000000000000     14839.58 588      
      000000000000     38041.38 589             000000000000     19142.77 590  
          000000000000     17171.62 591             000000000000     30333.22
592             000000000000     17500 593             000000000000     12122.06
594             000000000000     12499.99 595             000000000000    
26221.5 596             000000000000     12744.79 597             000000000000  
  11750 598             000000000000     13511.33 599             000000000000  
  2101.17 600             000000000000     1975.8 601             000000000000  
  8972.23 602             000000000000     9202.55 603             000000000000
    11875 604             000000000000     14366.25 605             000000000000
    0 606             000000000000     42686.3 607             000000000000    
8691.8 608             000000000000     12016.66 609             000000000000  
  18306.71 610             000000000000     13623 611             000000000000  
  4638.9 612             000000000000     12773 613             000000000000    
11479.87 614             000000000000     11666.67 615             000000000000
    20829.9 616             000000000000     29166.67 617            
000000000000     0 618             000000000000     4167 619            
000000000000     63847.46 620             000000000000     16149.87 621        
    000000000000     26262.71 622             000000000000     10833.33 623    
        000000000000     14939 624             000000000000     51480.83 625    
        000000000000     15000 626             000000000000     23881.58 627    
        000000000000     8333.34 628             000000000000     13583.42 629  
          000000000000     8663.75 630             000000000000     16306.26 631
            000000000000     20000 632             000000000000     11250 633  
          000000000000     12317.1 634             000000000000     34382.45 635
            000000000000     16666.68 636             000000000000     24583.34
637             000000000000     7750.75 638             000000000000    
19297.55 639             000000000000     9642.05 640             000000000000  
  19252 641             000000000000     6021.42 642             000000000000  
  17467.08 643             000000000000     19000 644             000000000000  
  6573.06 645             000000000000     18940.09 646             000000000000
    11250 647             000000000000     6734 648             000000000000    
18340 649             000000000000     5000 650             000000000000    
26250 651             000000000000     26940.46 652             000000000000    
13333.33 653             000000000000     2748.92 654             000000000000  
  8860.26 655             000000000000     27166.66 656             000000000000
    11957.08 657             000000000000     24166.67 658            
000000000000     9852.71 659             000000000000     8787.41 660          
  000000000000     23507 661             000000000000     16666.66 662          
  000000000000     7083.33



 



  102 103 104 105 106 107 108 109 110 111 112   Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification 1 15147.2 0 0 36027.34 36027.34 1 5   3   4 2 0 0 0 8769.75 8769.75
1 5   3   4 3   2405   8784.47 11189.47 1 5   3   4 4   0   14111.25 14111.25 1
5   3   4 5 17045.6 0 0 62827.02 62827.02 1 5   3   4 6 10450.94 0 0 28367.61
28367.61 1 5   3   4 7   0   24853.66 24853.66 1 5   3   4 8 0 0 0 73806.29
73806.29 1 5   3   4 9 0 0 0 95883.08 95883.08 1 5   3   4 10 12000 0 0 24083.34
24083.34 1 5   3   4 11 9996.44 0 0 23330.44 23330.44 1 5   3   4 12 10408.69 0
0 55322.52 55322.52 1 5   3   4 13 5643.91 0 3751.38 18945.49 22696.87 1 5   3  
4 14 5677.88 782.33 0 13928.55 14710.88 1 5   3   4 15 4197 0 0 11152 11152 1 5
  3   4 16 0 25341.89 0 25000 50341.89 1 5   3   4 17 6670.08 0 0 23067.7
23067.7 1 5   3   4 18 0 0 0 23373.5 23373.5 1 5   3   4 19 0 0 0 28437.5
28437.5 1 5   3   4 20 4506.66 9920.4 0 15340.54 25260.94 1 5   3   4 21 0 0
18211.42 12916.67 31128.09 1 5   3   4 22 0 0 0 29394.75 29394.75 1 5   3   4 23
0 5211.27 0 21666.67 26877.94 1 5   3   4 24 22916.4 0 0 61519.47 61519.47 1 5  
3   4 25 0 1250 0 12500 13750 1 5   3   4 26 0 0 0 15258.34 15258.34 1 5   3   4
27   0   19301.08 19301.08 1 5   3   4 28 11833.34 0 0 24125 24125 1 5   3   4
29 4000 0 2272.83 12774.58 15047.41 1 5   3   4 30 0 15204.5 0 39583.34 54787.84
1 5   3   4 31 0 0 0 23504.95 23504.95 1 5   3   4 32 0 0 0 12083.32 12083.32 1
5   3   4 33 0 19099.34 0 0 19099.34 1 5   3   4 34 17108.34 0 0 17108.34
17108.34 1 5   3   4 35 0 1537.33 0 10346.68 11884.01 1 5   3   4 36   0  
18514.47 18514.47 1 5   3   4 37 0 0 0 24941.91 24941.91 1 5   3   4 38 0
22750.21 0 5000.02 27750.23 1 5   3   4 39 0 0 0 52368.91 52368.91 1 4   3   4
40   0   66172.87 66172.87 1 5   3   4 41 21408.34 0 0 21408.34 21408.34 1 5   3
  4 42 12500 0 0 20091.66 20091.66 1 5   3   4 43 30351.38 0 0 47568.82 47568.82
1 5   3   4 44   0   19044.34 19044.34 1 5   3   4 45 4266.66 0 0 15873.58
15873.58 1 5   3   4 46   5420.75   13000 18420.75 1 5   3   4 47 1233.07
15141.88 0 5322.18 20464.06 1 5   3   4 48   7680.1   12083.34 19763.44 1 5   3
  4 49 5206.42 0 0 18946.58 18946.58 1 5   3   4 50   0   14100.94 14100.94 1 5
  3   4 51   0   141230.81 141230.81 1 5   3   4 52   0   41666.67 41666.67 1 5
  3   4 53   1034.2   10146.66 11180.86 1 5   3   4 54 14700 0 0 28996.1 28996.1
1 5   3   4 55   0   21814.08 21814.08 1 5   3   4 56 0 0 0 18021.93 18021.93 1
5   3   4 57 7500 0 0 18666.44 18666.44 1 5   3   4 58 0 0 0 16250 16250 1 4   3
  4 59 0 0 0 11281.58 11281.58 1 5   3   4 60 12083.34 0 0 32500 32500 1 5   3  
4 61   1893.49   9752.67 11646.16 1 5   3   4 62 2103.49 0 0 13921.77 13921.77 1
5   3   4 63 0 0 0 25744.54 25744.54 1 5   3   4 64 0 5762.65 0 12500 18262.65 1
5   3   4 65 0 5571.8 0 6854.41 12426.21 1 5   3   4 66   12702.5   17917.67
30620.17 1 5   3   4 67 660 23018.87 0 660 23678.87 1 5   3   4 68 0 0 0
29166.67 29166.67 1 5   3   4 69 0 3064.84 0 27625 30689.84 1 5   3   4 70 0
10000 0 0 10000 1 5   3   4 71 18827.64 0 0 39418.48 39418.48 1 5   3   4 72  
56617.47   1972 58589.47 1 5   3   4 73 0 0 0 16667 16667 1 5   3   4 74  
16797.18   12500.02 29297.2 1 5   3   4 75 0 0 0 33283.5 33283.5 1 5   3   4 76
0 0 0 13728.07 13728.07 1 5   3   4 77 15833.32 0 0 30291.82 30291.82 1 5   3  
4 78   8284.06   13592.8 21876.86 1 5   3   4 79 5213.63 2424.75 0 14796.96
17221.71 1 5   3   4 80 3564.26 0 0 14522.6 14522.6 1 5   3   4 81 4965.13 0 0
15430.26 15430.26 1 5   3   4 82 0 0 0 25429 25429 1 5   3   4 83 0 0 0 16666.67
16666.67 1 5   3   4 84   3738.04   17766.66 21504.7 1 5   3   4 85   0  
23166.67 23166.67 1 5   3   4 86   0   38333.34 38333.34 1 5   3   4 87   0  
13993.04 13993.04 1 5   3   4 88   0   38571.09 38571.09 1 5   3   4 89 0 0 0
54166.66 54166.66 1 5   3   4 90 0 20555.55 0 12500 33055.55 1 5   3   4 91
26664.42 0 0 31232.89 31232.89 1 5   3   4 92 0 0 0 16666.67 16666.67 1 5   3  
4 93 20250 0 0 34125 34125 1 5   3   4 94 8190 0 0 14319 14319 1 5   3   4 95  
0   22958 22958 1 5   2   4 96   0   16055 16055 0 5   2   4 97   0   19230
19230 0 5   2   4 98   0   51006.77 51006.77 1 5   2   4 99 0 0 0 24246.55
24246.55 0 5   2   4 100   22175   36848 59023 0 5   2   4 101   494552   0
494552 0 5   2   4 102 33413.67 0 0 33413.67 33413.67 1 5   2   4 103   36980.83
  0 36980.83 0 4   2   4 104 4201.66 0 0 29035 29035 1 5   2   4 105 13750 0 0
28750 28750 1 5   2   4 106 5963 27610.17 0 10684.38 38294.55 1 5   3   4 107  
0   45909.56 45909.56 0 4   2   4 108 0 0 0 44509 44509 0 5   3   4 109 10416.66
0 0 27083.33 27083.33 1 5   3   4 110   0   11250 11250 1 5   3   4 111   0  
88774.36 88774.36 1 5   2   4 112 0 0 0 27500 27500 0 5   2   4 113 12500 0 0
23077 23077 0 5   2   4 114 0 0 0 18637.58 18637.58 0 4   2   4 115 7438.05 0 0
18604.73 18604.73 0 5   3   4 116   12750   14167 26917 1 5   2   4 117 17191.92
125000 0 17191.92 142191.92 0 5   2   4 118   0   19767 19767 0 5   2   4 119  
0   14984 14984 0 5   2   4 120 0 7644 0 18247.15 25891.15 1 5   2   4 121 0 0 0
25923.96 25923.96 0 5   3   4 122   0   31250 31250 1 5   2   4 123 3333.32
4791.67 0 19516.66 24308.33 1 5   2   3 124 0 13738.56 0 20000 33738.56 1 5   3
  4 125 0 70000 0 25000 95000 1 5   2   4 126 0 0 0 21312 21312 0 4   2   4 127
  29236.17   21982.9 51219.07 1 5   2   4 128   0   16700 16700 0 5   2   4 129
0 1437.5 0 32424 33861.5 1 5   2   4 130   0   11444 11444 0 5   2   4 131 0 0 0
17583 17583 0 4   2   4 132 0 0 0 75313.97 75313.97 0 4   2   4 133 10416.67 0 0
34166.59 34166.59 1 5   2   4 134 0 0 0 17500 17500 0 4   2   4 135   0  
20833.34 20833.34 1 5   2   4 136 0 0 0 24285 24285 1 4   2   4 137 13806 0 0
28477.08 28477.08 1 5   2   3 138   0   22956 22956 0 5   2   4 139 2166.67 0 0
68833.34 68833.34 1 4   2   4 140 0 0 0 34634.33 34634.33 0 4   2   4 141 0 0 0
53738 53738 1 4   2   4 142 1280 15493 0 8439 23932 0 5   2   4 143 16376 0 0
28811 28811 0 5   2   4 144 8138.17 0 0 22156.92 22156.92 0 5   2   4 145 0
30349.33 0 0 30349.33 0 4   2   4 146 7333 0 0 20261 20261 0 5   2   4 147  
24984   0 24984 0 5   2   4 148 10800 0 0 20591.67 20591.67 0 5   3   4 149
13500 0 0 33916.66 33916.66 1 5   3   4 150 0 22354.17 0 18750 41104.17 0 5   2
  4 151 0 0 0 20948.44 20948.44 1 5   3   4 152   7656.83   11958.33 19615.16 1
5   3   4 153 12774.99 0 0 23441.08 23441.08 1 5   3   4 154 0 0 0 17000 17000 1
5   3   4 155   0   16745.33 16745.33 1 5   3   4 156   0   29166.67 29166.67 1
5   3   4 157 0 0 0 77078.16 77078.16 1 5   3   4 158 16574.14 0 0 35152.18
35152.18 1 5   3   4 159 12500 0 0 20006.36 20006.36 1 5   3   4 160 0 0 0
16602.82 16602.82 1 5   3   4 161 0 0 0 16130.54 16130.54 1 5   3   4 162 0 0 0
16675.67 16675.67 1 5   3   4 163 22916.66 0 7608.41 22916.66 30525.07 1 5   3  
4 164   19166.67   18750 37916.67 1 5   3   4 165 6200.41 0 0 20678.08 20678.08
1 4   3   4 166 0 0 0 32565.09 32565.09 1 5   3   4 167 0 1666.66 0 12675
14341.66 1 5   3   4 168   0   10359.24 10359.24 1 5   3   4 169 9663.33 0 0
19274.66 19274.66 1 5   3   4 170   9149.48   15500 24649.48 1 5   3   4 171
5666.66 0 0 15539.37 15539.37 1 5   3   4 172   0   13005.89 13005.89 1 5   3  
4 173 6905.84 0 0 121431.57 121431.57 1 5   3   4 174 0 0 0 14467.14 14467.14 1
5   3   4 175 15834 0 0 25984.01 25984.01 1 5   3   4 176   4401.16   15215.06
19616.22 1 5   3   4 177 0 0 0 17510 17510 1 5   3   4 178   0   25481.88
25481.88 1 5   3   4 179 0 0 0 16695.66 16695.66 1 5   3   4 180 16610.53 0 0
27969.06 27969.06 1 5   3   4 181 0 0 0 27083.33 27083.33 1 5   3   4 182
7888.16 0 0 21298.98 21298.98 1 5   3   4 183 0 0 0 11114.26 11114.26 1 5   3  
4 184 0 0 0 14503.93 14503.93 1 5   3   4 185   16418.82   445.6 16864.42 1 5  
3   4 186 0 0 0 218317.83 218317.83 1 5   3   4 187 0 0 0 48333.35 48333.35 1 5
  3   4 188   0   16823.83 16823.83 1 5   3   4 189   0   56776.14 56776.14 1 5
  3   4 190 0 0 929.92 18873.91 19803.83 1 5   3   4 191   34077.67   2353.5
36431.17 1 5   3   4 192 10314.44 0 0 21023.25 21023.25 1 5   3   4 193 0 0 0
14025 14025 1 5   3   4 194   0   41493.54 41493.54 1 5   3   4 195 0 0 0
35153.73 35153.73 1 5   3   4 196 0 0 0 12873.83 12873.83 1 5   3   4 197   0  
14666.67 14666.67 1 5   3   4 198   0   11011.01 11011.01 1 5   3   4 199
7819.98 0 0 16241.64 16241.64 1 5   3   4 200 0 12849.61 0 20833.33 33682.94 1 5
  3   4 201   0   31661.17 31661.17 1 5   3   4 202 0 8276.59 1236.8 1885
11398.39 1 5   3   4 203 0 0 0 12352.51 12352.51 1 5   3   4 204 0 13005.55 0
23833 36838.55 1 5   3   4 205 8260.83 0 0 16639.26 16639.26 1 5   3   4 206   0
  26154.32 26154.32 1 5   3   4 207   0   19166.66 19166.66 1 5   3   4 208  
28125   12546.57 40671.57 1 5   3   4 209   0   21791 21791 1 5   3   4 210
8833.33 0 0 25500 25500 1 5   3   4 211 12170.83 0 0 18166.83 18166.83 1 5   3  
4 212   0   22759.58 22759.58 1 5   3   4 213   0   39180.71 39180.71 1 5   3  
4 214   0   20775.92 20775.92 1 5   3   4 215   0   30425.04 30425.04 1 5   3  
4 216 3879.11 0 0 24712.43 24712.43 1 5   3   4 217 9643.15 0 0 22822.01
22822.01 1 5   3   4 218   9305.55   14166.67 23472.22 1 5   3   4 219 18750 0 0
58281.5 58281.5 1 5   3   4 220   0   41766.68 41766.68 1 5   3   4 221  
64619.33   0 64619.33 1 5   3   4 222   0   23273.2 23273.2 1 5   3   4 223   0
  20705.99 20705.99 1 5   3   4 224 0 0 0 46330.12 46330.12 1 5   3   4 225 0 0
0 24166.67 24166.67 1 5   3   4 226   0   47864.67 47864.67 1 5   3   4 227 0 0
0 13141.68 13141.68 1 5   3   4 228 0 0 1588.03 33078.48 34666.51 1 5   3   4
229   29477.22   16666.67 46143.89 1 5   3   4 230 0 0 0 14166.66 14166.66 1 5  
3   4 231 6384.3 0 0 23168.1 23168.1 1 5   3   4 232 5940.31 0 0 15897.02
15897.02 1 5   3   4 233   0   57403.73 57403.73 1 5   3   4 234 0 0 0 20833.33
20833.33 1 5   3   4 235 0 9838.07 0 17499.74 27337.81 1 5   3   4 236 5833.5 0
0 20833.5 20833.5 1 5   3   4 237   0   11361.48 11361.48 1 5   3   4 238   0  
22671.96 22671.96 1 5   3   4 239 8195.64 0 0 20873.24 20873.24 1 5   3   4 240
4518.07 0 0 22588.07 22588.07 1 5   3   4 241   0   20000 20000 1 5   3   4 242
7640.53 0 0 15378.13 15378.13 1 5   3   4 243 19708.34 0 0 19708.34 19708.34 1 5
  3   4 244 9990 0 0 21095.09 21095.09 1 5   3   4 245   0   20134.01 20134.01 1
5   3   4 246 10922.33 0 0 23972.78 23972.78 1 5   3   4 247 11250 0 0 21802.67
21802.67 1 5   3   4 248   0   9644.25 9644.25 1 5   3   4 249   0   17968.92
17968.92 1 5   3   4 250 7540.48 0 0 24481.76 24481.76 1 5   3   4 251 1208.32 0
253.61 19829.73 20083.34 1 5   3   4 252 0 52826.44 0 2916.67 55743.11 1 5   3  
4 253   0   29666.67 29666.67 1 5   3   4 254 5000 0 0 15266.54 15266.54 1 5   3
  4 255 442 0 0 9875.34 9875.34 1 5   3   4 256 0 10508.46 0 7291.67 17800.13 1
5   3   4 257 8187.79 0 0 17370.72 17370.72 1 5   3   4 258 0 0 0 27904.13
27904.13 1 5   3   4 259 0 0 0 21866.83 21866.83 1 5   3   4 260 0 0 0 14578.85
14578.85 1 5   3   4 261 4583.33 3467.42 0 22499.99 25967.41 1 5   3   4 262  
6628   8333.34 14961.34 1 5   3   4 263 0 0 0 39833.34 39833.34 1 5   3   4 264
0 3333.33 0 31751.2 35084.53 1 5   3   4 265 0 0 0 15416.66 15416.66 1 5   3   4
266 0 18084.58 0 6996.14 25080.72 1 5   3   4 267 0 0 0 13166.48 13166.48 1 5  
3   4 268 17666.66 0 0 28083.32 28083.32 1 5   3   4 269 29788 1611.39 0
41989.54 43600.93 1 5   3   4 270 0 0 0 29166.67 29166.67 1 5   3   4 271  
1674.69   7383.33 9058.02 1 5   3   4 272   0   337658.53 337658.53 1 5   3   4
273   3374.56   9333.34 12707.9 1 5   3   4 274   58373.13   19166.68 77539.81 1
5   3   4 275 10833.34 0 0 16666.68 16666.68 1 5   3   4 276 2063.36 0 0
22896.68 22896.68 1 5   3   4 277 5333 0 0 12444 12444 1 5   3   4 278 0 2500.79
0 17468.75 19969.54 1 5   3   4 279 0 0 0 22763.7 22763.7 1 5   3   4 280   0  
17995.05 17995.05 1 5   3   4 281 7552.13 0 0 22552.13 22552.13 1 5   3   4 282
0 0 0 229955.58 229955.58 1 5   3   4 283 3705 0 0 51975 51975 1 5   3   4 284
3479.17 2662 0 7107.17 9769.17 1 5   3   4 285 17558.8 0 0 33027.26 33027.26 1 5
  3   4 286 0 0 0 17424.16 17424.16 1 5   3   4 287   4286.55   16093.8 20380.35
1 5   3   4 288 0 0 0 13403.2 13403.2 1 5   3   4 289 0 8235.83 0 10208.33
18444.16 1 5   3   4 290 1092 0 0 15343.54 15343.54 1 5   3   4 291 5323 0 0
17406.34 17406.34 1 5   3   4 292   15732.42   0 15732.42 1 5   3   4 293 0
30715.15 0 28023.42 58738.57 1 5   3   4 294 12383.34 8103.21 0 20300.01
28403.22 1 5   3   4 295   0   11487.59 11487.59 1 5   3   4 296 346.66 18581.64
1873.28 2694.16 23149.08 1 5   3   4 297 7306.55 0 0 20640.55 20640.55 1 5   3  
4 298   0   36733.21 36733.21 1 5   3   4 299   0   57811.83 57811.83 1 5   3  
4 300 8333.34 0 0 13166.51 13166.51 1 5   3   4 301   9764.52   15000 24764.52 1
5   3   4 302 0 3344.42 0 10989.59 14334.01 1 5   3   4 303 0 0 0 48785.3
48785.3 1 5   3   4 304   0   19247.25 19247.25 1 4   3   4 305   10124.63  
12500 22624.63 1 5   3   4 306 2958.58 0 0 17104.31 17104.31 1 5   3   4 307 0
3772.85 0 13258.33 17031.18 1 5   3   4 308 0 0 0 14933.34 14933.34 1 5   3   4
309   1197.63   12499.99 13697.62 1 5   3   4 310 10022.1 0 0 18217.23 18217.23
1 5   3   4 311 4128.58 0 0 19700.62 19700.62 1 5   3   4 312 29500 0 0 43250
43250 1 5   3   4 313 13174.96 0 0 27869.22 27869.22 1 5   3   4 314 10857.64 0
3443.82 24360.14 27803.96 1 5   3   4 315 0 2873.09 0 17348.64 20221.73 1 5   3
  4 316 15633.22 0 0 46184.09 46184.09 1 5   3   4 317 15025.96 0 0 27797.96
27797.96 1 5   3   4 318 0 0 0 31725.2 31725.2 1 5   3   4 319 15424.5 0 0
21316.33 21316.33 1 5   3   4 320 0 0 0 21041.67 21041.67 1 5   3   4 321   0  
13333.35 13333.35 1 5   3   4 322 3798.19 0 0 17792.35 17792.35 1 5   3   4 323
  1350   14539.64 15889.64 1 5   3   4 324   0   12435.25 12435.25 1 5   3   4
325   0   12730.67 12730.67 1 5   3   4 326   0   16250 16250 1 5   3   4 327
11217.08 0 0 30800.41 30800.41 1 5   3   4 328 0 0 0 9053.33 9053.33 1 5   3   4
329 0 0 0 20948.88 20948.88 1 5   3   4 330   20833.33   11916.67 32750 1 5   3
  4 331 6600 0 0 20862.83 20862.83 1 5   3   4 332 0 0 0 13375 13375 1 5   3   4
333 0 0 0 15196.93 15196.93 1 5   3   4 334 2580.09 4583.34 0 20913.43 25496.77
1 5   3   4 335   4076.25   8860.74 12936.99 1 5   3   4 336   0   14416.68
14416.68 1 5   3   4 337 10070.63 0 0 25608.13 25608.13 1 5   3   4 338 0
9807.37 0 7512.11 17319.48 1 5   3   4 339 0 11313.75 0 29682.72 40996.47 1 5  
3   4 340 0 0 0 25000 25000 1 5   3   4 341 13250 0 0 21691.6 21691.6 1 5   3  
4 342   0   16279.08 16279.08 1 5   3   4 343 0 0 0 15078.99 15078.99 1 5   3  
4 344   0   24041.66 24041.66 1 5   3   4 345 8631.33 0 0 32050.14 32050.14 1 5
  3   4 346 0 6936.59 2337.34 8437.87 17711.8 1 5   3   4 347 0 0 0 27009.58
27009.58 1 5   3   4 348 0 0 0 152105.29 152105.29 1 5   3   4 349   0  
14416.66 14416.66 1 5   3   4 350 1500 163.59 0 14490.01 14653.6 1 5   3   4 351
8403.35 0 0 10184.1 10184.1 1 5   3   4 352 0 7795.74 0 10208.33 18004.07 1 5  
3   4 353   12769   12500 25269 1 5   3   4 354   0   11017.27 11017.27 1 5   3
  4 355 0 3420.33 0 15500 18920.33 1 5   3   4 356 11476.4 0 0 25686.27 25686.27
1 5   3   4 357 33936.79 0 0 33936.79 33936.79 1 5   3   4 358 7500 0 0 27964.26
27964.26 1 5   3   4 359 0 0 0 163264.42 163264.42 1 5   3   4 360   0  
15322.34 15322.34 1 5   3   4 361 0 0 0 23500 23500 1 5   3   4 362 9079.86
53171.21 0 9079.86 62251.07 1 5   3   4 363   0   38917.21 38917.21 1 5   3   4
364   0   21200.01 21200.01 1 5   3   4 365   0   16088.79 16088.79 1 5   3   4
366   0   25000 25000 1 5   3   4 367 0 0 0 14583.34 14583.34 1 5   3   4 368 0
16929.03 0 27625.87 44554.9 1 5   3   4 369   0   17500 17500 1 5   3   4 370 0
0 0 72853 72853 1 5   3   4 371 0 0 0 17500.04 17500.04 1 5   3   4 372 8916.64
0 0 25583.31 25583.31 1 5   3   4 373   5604   14040 19644 1 5   3   4 374
3418.86 37.12 768.24 13150.62 13955.98 1 5   3   4 375 11166.67 0 0 29854.99
29854.99 1 5   3   4 376   0   17707 17707 1 5   3   4 377 5675 0 0 28818.39
28818.39 1 5   3   4 378   6597   21888.01 28485.01 1 5   3   4 379 12666.67 0 0
31579.56 31579.56 1 5   3   4 380 9828.87 0 0 19961.5 19961.5 1 5   3   4 381
7173.78 0 0 17082.03 17082.03 1 5   3   4 382 0 0 0 15355.77 15355.77 1 5   3  
4 383 4814.25 0 0 24998.17 24998.17 1 5   3   4 384 1441.15 1090.33 0 14545.74
15636.07 1 5   3   4 385 0 0 0 28505.04 28505.04 1 5   3   4 386   0   26102
26102 1 5   3   4 387 0 1985.25 0 10387.17 12372.42 1 5   3   4 388   22837.89  
10833.33 33671.22 1 5   3   4 389   0   22661.54 22661.54 1 4   3   4 390 0
12228.39 9050.08 0 21278.47 1 5   3   4 391 8125 0 0 24183.34 24183.34 1 5   3  
4 392 14354.5 0 0 14354.5 14354.5 1 5   3   4 393 0 0 0 15000 15000 1 5   3   4
394 0 534.75 0 16636.75 17171.5 1 5   3   4 395 20957.73 0 0 20957.73 20957.73 1
5   3   4 396   0   25250 25250 1 5   3   4 397 0 66.08 0 65009.37 65075.45 1 5
  3   4 398 0 0 0 33333.33 33333.33 1 5   3   4 399   0   20216.68 20216.68 1 5
  3   4 400   0   30464 30464 1 5   3   4 401   0   20333.33 20333.33 1 5   3  
4 402 0 0 0 24109.67 24109.67 1 5   3   4 403 0 0 0 30348.1 30348.1 1 5   3   4
404 0 852.21 0 18052.94 18905.15 1 5   3   4 405   5080.64   16708.34 21788.98 1
5   3   4 406 10408.13 0 0 20734.39 20734.39 1 5   3   4 407   0   33474.83
33474.83 1 5   3   4 408 7045.83 5617.08 0 14528.16 20145.24 1 5   3   4 409
10192.73 0 0 39359.39 39359.39 1 5   3   4 410 8970.16 0 0 20332.26 20332.26 1 5
  3   4 411 10521.33 0 0 20843.75 20843.75 1 5   3   4 412   0   16206.38
16206.38 1 5   3   4 413 14280.15 0 0 26718.51 26718.51 1 5   3   4 414 6693.34
2708.34 0 20126.68 22835.02 1 5   3   4 415   0   37908.17 37908.17 1 5   3   4
416   0   27916.68 27916.68 1 5   3   4 417   0   35704.15 35704.15 1 5   3   4
418 0 0 0 25388.42 25388.42 1 5   3   4 419 11108.93 0 0 23030.8 23030.8 1 5   3
  4 420 16076.66 0 0 32603.57 32603.57 1 5   3   4 421 0 0 0 25834 25834 1 5   3
  4 422 3278.79 0 1257.08 10970.71 12227.79 1 5   3   4 423 8203.43 0 0 20286.8
20286.8 1 5   3   4 424   0   17083.34 17083.34 1 5   3   4 425 0 0 0 37500
37500 1 5   3   4 426   0   31250 31250 1 5   3   4 427 19083.33 0 0 38550 38550
1 5   3   4 428   0   17026.24 17026.24 1 5   3   4 429 0 0 0 17772.3 17772.3 1
5   3   4 430   0   133822.09 133822.09 1 5   3   4 431   0   28049.99 28049.99
1 5   3   4 432 12715.34 0 0 25382 25382 1 5   3   4 433 10208.72 0 0 19375.39
19375.39 1 5   3   4 434 7117.07 0 0 17780.07 17780.07 1 5   3   4 435 14583.33
0 0 23416.45 23416.45 1 5   3   4 436   0   16168.77 16168.77 1 5   3   4 437 0
0 0 16666.67 16666.67 1 5   3   4 438 10250 0 0 36115 36115 1 5   3   4 439 0 0
0 62689.5 62689.5 1 5   3   4 440 9661.23 0 0 18421.04 18421.04 1 5   3   4 441
0 0 0 9828.7 9828.7 1 5   3   4 442 5431.95 0 0 14607.98 14607.98 1 5   3   4
443 0 1170.66 0 42356.79 43527.45 1 5   3   4 444 7162.84 0 0 17861.9 17861.9 1
5   3   4 445   0   30092.97 30092.97 1 5   3   4 446 0 0 0 26356.51 26356.51 1
5   3   4 447 0 0 0 20817.09 20817.09 1 4   3   4 448 11218.13 0 0 19328.67
19328.67 1 5   3   4 449 5387 0 0 13021 13021 1 5   3   4 450 0 0 0 14168 14168
1 5   3   4 451 11729.54 0 0 20274.88 20274.88 1 5   3   4 452 8866 0 0 21355.95
21355.95 1 5   3   4 453 0 0 0 23678.92 23678.92 1 5   3   4 454   0   99243.75
99243.75 1 5   3   4 455 6875 0 0 20208.33 20208.33 1 5   3   4 456 5780 0 0
16124.58 16124.58 1 5   3   4 457 0 5355.16 0 3074.79 8429.95 1 5   3   4 458 0
1532.83 0 8805.08 10337.91 1 5   3   4 459 0 30422.45 0 29166.67 59589.12 1 5  
3   4 460 1500 0 0 24449.96 24449.96 1 5   3   4 461 1290.5 3900 3004 2886 9790
1 5   3   4 462 1600 0 0 21664.42 21664.42 1 5   3   4 463   1543.08   20574.16
22117.24 1 5   3   4 464 10999.99 1387.28 1983.55 20933.4 24304.23 1 5   3   4
465 6711.86 0 49441.63 9754.14 59195.77 1 5   3   4 466 0 6353.17 2079.58
21693.68 30126.43 1 5   3   4 467 0 0 0 13083.33 13083.33 1 5   3   4 468 0 0 0
56865.55 56865.55 1 5   3   4 469   0   15018.16 15018.16 1 5   3   4 470 0 0 0
18078.71 18078.71 1 5   3   4 471   0   22273.97 22273.97 1 5   3   4 472 0
37592.43 0 20606.82 58199.25 1 5   3   4 473 7402.6 0 0 36216.69 36216.69 1 5  
3   4 474 8506.34 0 0 29790.51 29790.51 1 4   3   4 475 0 0 0 27798.5 27798.5 1
5   3   4 476 11830.49 0 0 34070.49 34070.49 1 5   3   4 477 10393.07 0 0
24860.32 24860.32 1 5   3   4 478 0 9589 0 11700 21289 1 5   3   4 479 0 0 0
43302 43302 1 5   3   4 480 0 0 0 14551.75 14551.75 1 5   3   4 481 0 0 0 86031
86031 1 5   3   4 482 0 0 0 30907 30907 1 5   3   4 483   9166.66   26541.66
35708.32 1 5   3   4 484 12915.07 0 0 12915.07 12915.07 1 5   3   4 485 0 8782.6
0 19333.34 28115.94 1 5   3   4 486 8385.37 467.17 1425.65 10444.39 12337.21 1 5
  3   4 487 4166.67 10814.83 3333.34 9083.34 23231.51 1 5   3   4 488 5865.83 0
0 19048.95 19048.95 1 5   3   4 489 6500 0 7431.17 21242.34 28673.51 1 5   3   4
490 0 0 0 35437.25 35437.25 1 5   3   4 491 5235 0 0 16911 16911 1 5   3   4 492
0 0 0 43922 43922 1 5   3   4 493 0 10947.06 0 5833.33 16780.39 1 5   3   4 494
  0   32276.33 32276.33 1 5   3   4 495 8501.18 0 0 18240.43 18240.43 1 5   3  
4 496 13125 0 0 20748.7 20748.7 1 5   3   4 497   0   10452.16 10452.16 1 5   3
  4 498 2640.87 30047.62 0 2640.87 32688.49 1 5   3   4 499 0 0 0 20833.33
20833.33 1 5   3   4 500   13894.09   20833.34 34727.43 1 5   3   4 501   0  
13778.13 13778.13 1 5   3   4 502 0 81250 0 20833.33 102083.33 1 5   3   4 503 0
0 0 81048.81 81048.81 1 5   3   4 504 15755.64 0 0 36355.64 36355.64 1 5   3   4
505 6638.92 2788.67 78.81 18878.92 21746.4 1 5   3   4 506   0   14360 14360 1 5
  3   4 507 14975 0 0 20169.48 20169.48 1 5   3   4 508 0 0 0 26916.65 26916.65
1 5   3   4 509 14583.34 0 0 30708.34 30708.34 1 5   3   4 510 13662.61 0 0
30676.36 30676.36 1 5   3   4 511 4150.52 0 0 9510.02 9510.02 1 5   3   4 512 0
0 0 21462.17 21462.17 1 5   3   4 513 24375 0 0 33541.67 33541.67 1 5   3   4
514 0 0 0 24080.12 24080.12 1 5   3   4 515 0 0 0 22425.01 22425.01 1 5   3   4
516 0 0 0 25000 25000 1 5   3   4 517 11066.67 7186.25 4564.87 24896.67 36647.79
1 5   3   4 518   0   15000 15000 1 5   3   4 519 10583.34 0 0 10583.34 10583.34
1 5   3   4 520 9846.34 0 0 13461.41 13461.41 1 5   3   4 521 1180.71 15282.35 0
11597.38 26879.73 1 5   3   4 522 8127.6 0 0 16603.6 16603.6 1 5   3   4 523
4229.67 0 0 13495.08 13495.08 1 5   3   4 524 0 6755.57 5687.95 16150 28593.52 1
5   3   4 525 11112.84 0 0 16088.24 16088.24 1 5   3   4 526 1128.9 0 0 6402.96
6402.96 1 5   3   4 527 2698 0 0 11523 11523 1 5   3   4 528 0 0 0 21800 21800 1
5   3   4 529 0 2898.53 0 30235.57 33134.1 1 5   3   4 530 13305.79 0 0 14290.87
14290.87 1 5   3   4 531 957.8 21666.67 0 3217.6 24884.27 1 5   3   4 532
8197.92 0 0 18197.92 18197.92 1 5   3   4 533 5299.15 0 0 15844.99 15844.99 1 5
  3   4 534 0 0 0 31250 31250 1 5   3   4 535 0 0 0 18993.32 18993.32 1 5   3  
4 536 0 0 0 14868.38 14868.38 1 5   3   4 537 0 0 0 18750 18750 1 5   3   4 538
  0   13245.84 13245.84 1 5   3   4 539 0 0 0 22258.34 22258.34 1 5   3   4 540
8840.84 15154.98 4655.34 20507.52 40317.84 1 5   3   4 541 0 0 0 23126.03
23126.03 1 5   3   4 542   0   12090.88 12090.88 1 5   3   4 543 24780.26 0 0
24780.26 24780.26 1 5   3   4 544 2279.83 0 0 15309.53 15309.53 1 5   3   4 545
8333 0 0 15833 15833 1 5   3   4 546   29018.08   0 29018.08 1 5   3   4 547   0
  50098.99 50098.99 1 5   3   4 548   0   18409 18409 1 5   3   4 549   3510  
13639.25 17149.25 1 5   3   4 550 12170.33 112 0 21392.75 21504.75 1 5   3   4
551 11406.5 0 0 18069.42 18069.42 1 5   3   4 552 0 0 0 24477.91 24477.91 1 5  
3   4 553 8257.83 0 769.23 19157.83 19927.06 1 5   3   4 554 0 0 0 30261.12
30261.12 1 5   3   4 555 8122 5992 0 24334.49 30326.49 1 5   3   4 556 9113.09 0
0 22343.84 22343.84 1 5   3   4 557 11129.7 0 0 65690.28 65690.28 1 5   3   4
558 14166.66 0 0 27431.66 27431.66 1 5   3   4 559   116764.83   10416.66
127181.49 1 4   3   4 560   2210.56   15621.16 17831.72 1 5   3   4 561 0
6154.37 6124.15 1558.21 13836.73 1 5   3   4 562   4544.44   17458.34 22002.78 1
5   3   4 563 15125.04 0 0 24539.05 24539.05 1 5   3   4 564 0 0 0 14166.67
14166.67 1 5   3   4 565 0 0 0 18750 18750 1 5   3   4 566 0 40350.83 0 0
40350.83 1 5   3   4 567 595.8 7252.26 0 13948.18 21200.44 1 5   3   4 568  
11491.12   8622.34 20113.46 1 5   3   4 569 14596.88 0 0 20974.43 20974.43 1 5  
3   4 570 0 17869.79 0 32476.46 50346.25 1 5   3   4 571   0   23847.2 23847.2 1
5   3   4 572 0 4056.27 0 12767.83 16824.1 1 5   3   4 573   0   28321.23
28321.23 1 5   3   4 574 8458.34 0 0 19549.72 19549.72 1 5   3   4 575 10500
1897.17 0 28394.23 30291.4 1 5   3   4 576   0   16667.67 16667.67 1 5   3   4
577 981.85 0 0 11428.37 11428.37 1 5   3   4 578 8388.89 0 0 17507.89 17507.89 1
5   3   4 579   0   17001.25 17001.25 1 5   3   4 580 0 910.08 0 8700 9610.08 1
5   3   4 581 6066.66 0 0 28936.66 28936.66 1 5   3   4 582 33375 897 980 61509
63386 1 5   3   4 583   4452.56   11672.46 16125.02 1 5   3   4 584 0 0 1351.83
16768.07 18119.9 1 4   3   4 585 5192.7 6328.56 0 13176.61 19505.17 1 5   3   4
586 18376.13 0 0 30876.13 30876.13 1 5   3   4 587 0 0 0 14839.58 14839.58 1 5  
3   4 588 0 0 0 38041.38 38041.38 1 5   3   4 589 0 0 0 19142.77 19142.77 1 5  
3   4 590 12204.6 0 0 29376.22 29376.22 1 5   3   4 591   0   30333.22 30333.22
1 5   3   4 592   0   17500 17500 1 5   3   4 593 11616.8 0 0 23738.86 23738.86
1 5   3   4 594 18145.83 0 0 30645.82 30645.82 1 5   3   4 595 5518 0 0 31739.5
31739.5 1 5   3   4 596   0   12744.79 12744.79 1 5   3   4 597 0 0 0 11750
11750 1 5   3   4 598 0 2295.32 4995.06 13511.33 20801.71 1 5   3   4 599
12327.84 0 0 14429.01 14429.01 1 5   3   4 600 4830.88 5036.67 2300.18 6806.68
14143.53 1 5   3   4 601 24999.87 0 0 33972.1 33972.1 1 5   3   4 602 10404.43 0
0 19606.98 19606.98 1 5   3   4 603 15741.18 0 0 27616.18 27616.18 1 5   3   4
604 2166.67 0 0 16532.92 16532.92 1 5   3   4 605   10903.5   0 10903.5 1 5   3
  4 606 0 0 0 42686.3 42686.3 1 5   3   4 607 10416.67 0 0 19108.47 19108.47 1 5
  3   4 608   1317.88   12016.66 13334.54 1 5   3   4 609   0   18306.71
18306.71 1 5   3   4 610   0   13623 13623 1 5   3   4 611   1915   4638.9
6553.9 1 5   3   4 612 0 15569.12 0 12773 28342.12 1 5   3   4 613 3750 0 8745
15229.87 23974.87 1 5   3   4 614 10716.5 0 0 22383.17 22383.17 1 5   3   4 615
  0   20829.9 20829.9 1 5   3   4 616 0 2190.95 0 29166.67 31357.62 1 5   3   4
617 0 55984.36 0 0 55984.36 1 5   3   4 618 8500 0 0 12667 12667 1 5   3   4 619
  0   63847.46 63847.46 1 5   3   4 620   0   16149.87 16149.87 1 5   3   4 621
4210.71 0 0 30473.42 30473.42 1 5   3   4 622   0   10833.33 10833.33 1 5   3  
4 623 10725 0 0 25664 25664 1 5   3   4 624   0   51480.83 51480.83 1 5   3   4
625 0 10524.28 0 15000 25524.28 1 5   3   4 626 16041.67 0 0 39923.25 39923.25 1
5   3   4 627 9635.6 8072.71 0 17968.94 26041.65 1 5   3   4 628 0 0 0 13583.42
13583.42 1 5   3   4 629 6372.49 0 0 15036.24 15036.24 1 5   3   4 630 0 0 0
16306.26 16306.26 1 5   3   4 631   0   20000 20000 1 5   3   4 632 7925.08 0 0
19175.08 19175.08 1 5   3   4 633 1994.42 0 4471.05 14311.52 18782.57 1 5   3  
4 634   193.79   34382.45 34576.24 1 5   3   4 635 8115.66 0 0 24782.34 24782.34
1 5   3   4 636   0   24583.34 24583.34 1 5   3   4 637 7167 0 0 14917.75
14917.75 1 5   3   4 638 0 0 0 19297.55 19297.55 1 5   3   4 639   172.25  
9642.05 9814.3 1 5   3   4 640 0 0 0 19252 19252 1 5   3   4 641 2531 402.63
420.85 8552.42 9375.9 1 5   3   4 642 0 4157.04 0 17467.08 21624.12 1 5   3   4
643   10315.81   19000 29315.81 1 5   3   4 644 1228.29 0 0 7801.35 7801.35 1 5
  3   4 645 0 0 0 18940.09 18940.09 0 5   3   4 646 19166.66 0 0 30416.66
30416.66 1 5   3   4 647 9583.34 0 0 16317.34 16317.34 1 5   3   4 648 14215.06
0 0 32555.06 32555.06 1 5   3   4 649 16666.68 0 0 21666.68 21666.68 1 5   3   4
650 0 0 0 26250 26250 1 5   3   4 651   0   26940.46 26940.46 1 5   3   4 652
16122.12 0 0 29455.45 29455.45 1 5   3   4 653 2600 7439.08 0 5348.92 12788 1 5
  3   4 654 5700 0 0 15923.16 18827.41 1 5   3   4 655 0 20264 0 27166.66
47430.66 1 5   3   4 656 28327.36 0 0 40284.44 40284.44 1 5   3   4 657   0  
24166.67 24166.67 1 5   3   4 658   18645.26   9852.71 28497.97 1 5   3   4 659
7908.34 0 0 16695.75 16695.75 1 5   3   4 660   0   23507 23507 1 5   3   4 661
0 0 0 16666.66 16666.66 1 5   3   4 662 8797.15 0 0 15880.48 15880.48 1 5   3  
4



 



  113 114 115 116 117 118 119 120 121 122   Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code 1   195818.63 5164.88 0.143360       Sausalito CA
94965 2   56427.7 3896.22 0.444280       GRANADA HILLS CA 91344 3   184451.01
5014.05 0.448104       Corte Madera CA 94925 4   249602.37 5988.02 0.424344    
100 San Francisco CA 94131 5   295481.31 9562.84 0.152209       Lafayette CA
94549 6   572107.85 5697.55 0.200847       Morgan Hill CA 95037 7   329935.36
5915.52 0.238014       Scottsdale AZ 85266 8   125660.92 12678.59 0.171782      
Danville CA 94526 9   1255157.37 6662.15 0.069482       San Francisco CA 94117
10   152646.29 8395.84 0.348616     100 San Francisco CA 94114 11   109322.79
5411.24 0.231939       San Rafael CA 94903 12   115691.62 14534.11 0.262716    
  Loomis CA 95650 13   98659.69 7919.07 0.348906     100 Oakland CA 94610 14  
30448.04 4261.79 0.289703     100 Petaluma CA 94952 15   61525.52 4627.54
0.414952       BAINBRIDGE ISLAND WA 98110 16   94635.7 11841.87 0.235229      
NAPERVILLE IL 60540 17   55242.59 8386.15 0.363545       WILMETTE IL 60091 18  
297235.93 4681.06 0.200272     100 HINSDALE IL 60521 19   163150.1 5222.63
0.183653       WILMETTE IL 60091 20   82549.8 5962.72 0.236045       NORRIDGE IL
60706 21   258167.6 8902.7 0.286002     44.4404 DOWNERS GROVE IL 60515 22  
89131.51 5869.34 0.199673       DOWNERS GROVE IL 60515 23   541431.17 7438.52
0.276752       GLENCOE IL 60022 24   1019345.11 24632.58 0.400403     100
CHICAGO IL 60603 25   130708.9 5093.88 0.370464       WINNETKA IL 60093 26  
265159.25 5995.67 0.392944       ARLINGTON HEIGHTS IL 60004 27   54609.46
5269.93 0.273038       GLENCOE IL 60022 28   237461.52 4188.34 0.173610      
GLENVIEW IL 60025 29   91764.54 3912.58 0.260017       ARLINGTON HEIGHTS IL
60004 30   684911.71 7805.13 0.142461     100 CHICAGO IL 60647 31   175829.21
6181.43 0.262984       OLD TAPPAN NJ 07675 32   440286.97 5192.88 0.429756    
100 HOUSTON TX 77009 33   260827.84 4839.24 0.253372       ST. LOUIS MO 63141 34
  354014.58 7276.6 0.425325       SUDBURY MA 01776 35   358543.68 4856.75
0.408679       LEXINGTON MA 02420 36   478738.92 3792.8 0.204856       HINGHAM
MA 02043 37   210177.19 10104.07 0.405104     100 NEWTON MA 02459 38   75861.88
3784.91 0.136392       OMAHA NE 68130 39   60269.78 8455.59 0.161462      
ANDOVER MA 01810 40   231220.41 6251.68 0.094475       ANDOVER MA 01810 41  
717081.56 4118.37 0.192372       NEWTON MA 02459 42   47984.62 5357.86 0.266671
      MEDFIELD MA 02052 43   384521.56 8517.72 0.179061       CHESTNUT HILL MA
02467 44   344759.88 6461 0.339261       BROOKLINE MA 02445 45   248182.15
3322.47 0.209308     100 NEWTON MA 02461 46   705052.82 5423.23 0.294409      
SAN FRANCISCO CA 94115 47   57186.2 6325.05 0.309081       BERKELEY CA 94708 48
  37865.75 5572.5 0.281960     100 DANVILLE CA 94526 49   110162.36 6322.02
0.333676       SAN JOSE CA 95125 50   37530.5 3876.32 0.274898       PROSPER TX
75078 51   4255878.33 9602.42 0.067991       BOULDER CO 80302 52   4092969.76
6380.63 0.153135       SCOTTSDALE AZ 85255 53   94522.34 4503.71 0.402805      
Lenoir City TN 37772 54   46149.72 5854.08 0.201892       Fairfield CT 06824 55
  93181.69 7206.72 0.330370       San Diego CA 92127 56   890666.1 7153.53
0.396935       MARTINVILLE NJ 08836 57   234529.4 5217.29 0.279501       San
Jose CA 95129 58   79559.22 6229.36 0.383345       Sunnyvale CA 94087 59  
1293201.34 4515.22 0.400229       MARYVILLE TN 37803 60   92597.44 4677.37
0.143919       Lexington MA 02421 61   473116.8 4295.59 0.368842      
Southborough MA 01772 62   94360.4 5340 0.383572       Los Gatos CA 95030 63  
951952.29 6086.63 0.236424       SACRAMENTO CA 95821 64   329738.75 7268.66
0.398007       SPRING TX 77389 65   399120.14 6240.68 0.502219       DENVER CO
80209 66   201023.98 9538.43 0.311508     100 WESTON MA 02493 67   157850.07
7075.18 0.298797       SAMMAMISH WA 98074 68   1384314 3587.03 0.122984      
ATLANTA GA 30319 69   176665.76 6077.32 0.198024     100 MIDLOTHIAN VA 23112 70
  177877.71 3938.92 0.393892       ATHENS GA 30606 71   224721.75 7985.63
0.202586       ATLANTA GA 30350 72   1027451.58 6162.26 0.105177      
ALEXANDRIA VA 22304 73   223464.05 4998.73 0.299918     100 MILTON GA 30004 74  
324385.1 11022.25 0.376222       LONG BRANCH NJ 07740 75   160875.69 7404.21
0.222459     100 NEW YORK NY 10023 76   188603.04 5368.1 0.391031       NEWTON
MA 02467 77   47305.4 5761.96 0.190215       NEEDHAM MA 02492 78   52255.4
4870.01 0.222610     100 MEDFIELD MA 02052 79   468630.46 5176.55 0.300583      
WELLESLEY MA 02481 80   81041.36 5233.92 0.360398       NEWTONVILLE MA 02460 81
  96119.94 5648.42 0.366061       KATONAH NY 10536 82   69237.29 4706.4 0.185080
      WINCHESTER MA 01890 83   158968.19 6992.03 0.419522       WINCHESTER MA
01890 84   124299.88 8185.25 0.380626       CAMBRIDGE MA 02421 85   487876.62
9546.43 0.412076     100 WAYLAND MA 01778 86   630272.3 10877.12 0.283751    
100 ANDOVER MA 01810 87   88731.82 5507 0.393553       NEW YORK NY 10025 88  
117790.06 5139.37 0.133244       ST. LOUIS MO 63141 89   684842.93 6115.8
0.112907       KENSINGTON MD 20895 90   39545.61 4729.16 0.143067      
NAPERVILLE IL 60540 91   459632.56 4916.71 0.157421     100 AUSTIN TX 78723 92  
234385.44 6990.38 0.419423     100 SEATTLE WA 98109 93   102435.07 10729.45
0.314416     100 OAK PARK IL 60302 94   109945.17 4167.1 0.291019     100
PASADENA MD 21122 95   446164.07 6657.45 0.289984       BROOKLYN NY 11201 96  
470432.58 4600.58 0.286551       SAUSALITO CA 94965 97   684469.14 6517.32
0.338914       SAN FRANCISCO CA 94118 98   671531.46 14514.44 0.284559     100
DIABLO CA 94528 99   120157.46 8537.23 0.352101       LARKSPUR CA 94939 100  
77232.55 15150.14 0.256682       WASHINGTON DC 20008 101   233260 28808.15
0.058251       MILL VALLEY CA 94941 102   303912.51 11702.67 0.350236      
ENCINITAS CA 92024 103   285252.72 9296.39 0.251384       SONOMA CA 95476 104  
92980.56 9414.8 0.324257       Piedmont CA 94611 105   152001.34 7001.17
0.243519       SCARSDALE NY 10583 106   2416617.92 9708.63 0.253525       SAN
JOSE CA 95120 107   756398.82 11598.5 0.252638     100 Manhattan Beach CA 90266
108   1664308.03 7955.94 0.178749       COTO DE CAZA CA 92679 109   200409.63
6704.53 0.247552     100 CONCORD MA 01742 110   316039.75 4453.49 0.395866    
100 SAN FRANCISCO CA 94114 111   517731.57 13226.85 0.148994     100 SAN
FRANCISCO CA 94107 112   410251.14 6046.56 0.219875       Stanford CA 94305 113
  545772.71 9223.53 0.399685     100 WELLESLEY MA 02481 114   60028 6465.06
0.346883       SAN FRANCISCO CA 94117 115   148676.02 6925.91 0.372266      
Mountain View CA 94040 116   5323026.44 7414.93 0.275474     100 LA JOLLA CA
92037 117   8826671.69 25243.76 0.177533     100 MENLO PARK CA 94025 118  
1191736 8786.73 0.444515     100 SAN FRANCISCO CA 94114 119   393670.81 5465.8
0.364776     100 CORTE MADERA CA 94925 120   254677.03 11670.82 0.450765     100
LAFAYETTE CA 94549 121   619910.74 9638.94 0.371816       ALISO VIEJO CA 92656
122   1925515.54 8226.91 0.263261     73.5311 CHERRY HILLS VILLAGE CO 80113 123
  163878.38 8266.46 0.340067     100 SAN FRANCISCO CA 94114 124   554719.34
8898.58 0.263751     100 LAFAYETTE CA 94549 125   1427851.87 6450.79 0.067903  
    Greenwich CT 06831 126   1006557.48 7840 0.367868       LOS ANGELES VENICE
AREA CA 90291 127   1230535.71 20177.8 0.393951     100 PORTLAND OR 97239 128  
740190.57 6125.63 0.366804     100 SAN FRANCISCO CA 94114 129   571985.75
6999.88 0.206721     100 SAN FRANCISCO CA 94109 130   153726.66 5006.37 0.437467
    95.807 NEWTON MA 02467 131   892637.7 5934.98 0.337541       SAN RAFAEL CA
94901 132   2267820 6538.76 0.086820     100 MENLO PARK CA 94025 133   232176.42
8883.55 0.260007     100 PALO ALTO CA 94301 134   244845.19 7730.9 0.441766    
  LAFAYETTE CA 94549 135   2041684.88 6974.77 0.334789     100 SAN FRANCISCO CA
94131 136   348039.55 6340.18 0.261074       LAKE OSWEGO OR 97034 137  
275115.06 8167.57 0.286812       WALNUT CREEK CA 94596 138   300789.3 5633.47
0.245403     100 SAN FRANCISCO CA 94123 139   291042.69 11070.4 0.160829     100
LAFAYETTE CA 94549 140   852884 5177.76 0.149498       Moraga CA 94556 141  
224879.22 11098.03 0.206521       San Francisco CA 94107 142   1056088.63 5844.7
0.244221       BERKELEY CA 94705 143   342744.96 7379.74 0.256143     100 SAN
FRANCISCO CA 94117 144   58501.36 6506.16 0.293640     100 PORTLAND OR 97212 145
  4663553.73 4369.03 0.143958       MALIBU AREA CA 90265 146   600055.17 7194.24
0.355078     100 SAN FRANCISCO CA 94117 147   1382276.65 8158.78 0.326560    
100 TUALATIN OR 97062 148   151763.68 4374.87 0.212458       REDWOOD CITY CA
94062 149   151439.32 7228.73 0.213132     100 BURLINGAME CA 94010 150  
233509.78 13930.08 0.338897     64.2291 SAN MATEO CA 94402 151   463185.78
4811.67 0.229691       AVE CA 93950 152   397692.62 6974.29 0.355556      
CORONADO CA 92118 153   396405.54 5097.12 0.217444       MAPLE VALLEY WA 98038
154   450493.53 6597.92 0.388113       WINCHESTER MA 01890 155   201644.19
6132.36 0.366213     100 NORFOLK VA 23518 156   239415.38 7324.57 0.251128      
DENVER CO 80218 157   79699.31 8110.16 0.105220       IRVINE CA 92603 158  
47742.87 8078.39 0.229812       GLADWYNE PA 19035 159   80229.82 8552.1 0.427469
    100 AVON CT 06001 160   439227.91 6102.63 0.367566       CHESTERFIELD MO
63017 161   72507.65 6407.76 0.397244       ESTES PARK CO 80517 162   185486.98
6308.01 0.378276       STAFFORD VA 22554 163   71504.06 4601.68 0.150751      
ATLANTA GA 30339 164   200206.89 12672.93 0.334231       ALAMO CA 94507 165  
97055 7236.29 0.349950       RANCHO PALOS VERDES CA 90275 166   104858.24
5732.14 0.176021       WARREN NJ 07059 167   144739.36 4259.14 0.296977     100
CHERRY HILLS VILLAGE CO 80113 168   616909.3 4782.63 0.461678       PARKLAND FL
33076 169   66316.97 3767.87 0.195483       SAN DIEGO CA 92128 170   287567.11
10138.41 0.411303       PLEASANTON CA 94566 171   78878.06 5850.36 0.376486    
100 EVANSTON IL 60201 172   50671.92 5424.52 0.417082       SAN DIEGO CA 92127
173   449841.01 5465.27 0.045007     100 SOUTH LAKE TAHOE CA 96150 174  
35167.07 4844.77 0.334881       FRISCO TX 75034 175   66999.03 4429.03 0.170452
      BETHESDA MD 20817 176   303503.01 7552.05 0.384990       SANTA ROSA BEACH
FL 32459 177   58726.36 3327.69 0.190045       WESTFORD MA 01886 178   388866.56
7025.33 0.275699       REDWOOD CITY CA 94065 179   387517.77 5853.41 0.350595  
    ALTADENA CA 91001 180   88847.32 4216.59 0.150759       GAITHERSBURG MD
20878 181   752030.47 5021.44 0.185407       ALAMO CA 94507 182   210556.7
8842.85 0.415177       CORONA CA 92881 183   129889.08 3779.99 0.340103      
SEATTLE WA 98199 184   234591.87 5881.45 0.405507       LOS ALTOS CA 94024 185  
3324806.4 5073.9 0.300864       SANTA FE NM 87501 186   266692.99 12569.87
0.057576       VENTNOR CITY NJ 08406 187   59856.54 5765.54 0.119287     100
TEMPE AZ 85284 188   183119.13 5208.81 0.309609       VENICE CA 90291 189  
123727.73 9397.3 0.165515       NEW ORLEANS LA 70118 190   145519.42 5819.08
0.293836       VIENNA VA 22182 191   3208036.67 13866.65 0.380626       WEST
PALM BEACH FL 33405 192   89045.64 7070.08 0.336298       HUNTINGTON BEACH CA
92649 193   159489.09 5648.48 0.402744     100 FREMONT CA 94539 194   146951.19
5390.3 0.129907       ALEXANDRIA VA 22308 195   513982.5 5604.49 0.159428    
100 SAINT LOUIS MO 63119 196   35899.75 4572.13 0.355149       PARKER CO 80134
197   204287.28 4294.99 0.292840       OAK BROOK IL 60523 198   72366.28 4181.54
0.379760       GREAT FALLS VA 22066 199   117730 6107.99 0.376070     100
MANHATTAN BEACH CA 90266 200   84755.72 8517.14 0.252862     100 SUWANEE GA
30024 201   1815843.8 7609.26 0.240334     100 FORT WORTH TX 76107 202  
585016.32 4938.99 0.433306       REDMOND WA 98053 203   50885.26 4817.29
0.389985     100 BOTHELL WA 98011 204   123609.6 10723.89 0.291105     100
KIRKLAND WA 98033 205   58832.85 5110.4 0.307129       REDLANDS CA 92373 206  
440418.79 8114.77 0.310265       BIRMINGHAM MI 48009 207   120999.79 3677.37
0.191863     100 GOLDEN CO 80403 208   822412.18 5682.63 0.139720     100 DALLAS
TX 75225 209   56658.15 5665.64 0.259999       FRISCO TX 75034 210   229209.05
5669.77 0.222344       DALLAS TX 75225 211   252175.92 7628 0.419886       NEW
YORK NY 10028 212   258598.5 6471.71 0.284351     100 EDGEWATER NJ 07020 213  
224964.31 8334.4 0.212717       PORT WASHINGTON NY 11050 214   163676.64 7498.57
0.360926       NEW YORK NY 10024 215   783015.39 11220.42 0.368789       NEW
YORK NY 10011 216   256657.63 8379.29 0.339072     100 NEW YORK NY 10023 217  
68171.91 4339.22 0.190133       BROOKLYN NY 11201 218   1090275.02 6182.09
0.263379     100 ARMONK NY 10504 219   807193.69 19328.19 0.331635     100
BROOKLYN NY 11215 220   409622.78 10890.45 0.260745       SOUTHAMPTON NY 11968
221   427597.21 10677.25 0.165233       ROSLYN NY 11576 222   102197.04 8527.74
0.366419     100 SPARKS MD 21152 223   91806.81 4761.78 0.229971       BETHESDA
MD 20817 224   1557578 9868.55 0.213005       FLAGSTAFF AZ 86001 225   276670.91
5643.16 0.233510     100 SCOTTSDALE AZ 85259 226   233334.08 4843.62 0.101194  
    PARADISE VALLEY AZ 85253 227   330417.86 4897.94 0.372703     100 SCOTTSDALE
AZ 85255 228   151816.4 5827.34 0.168097       RENO NV 89519 229   188111.38
6919.18 0.149948       DALLAS TX 75225 230   834091.41 6323.54 0.446368     100
WEST HARTFORD CT 06107 231   67186.89 6862.67 0.296212     100 STATEN ISLAND NY
10306 232   505066.73 6397.79 0.402452     100 VIENNA VA 22180 233   388194.06
7114.16 0.123932     100 DALLAS TX 75225 234   180143.9 8011 0.384528      
VIENNA VA 22181 235   124761.32 9516.54 0.348109       FALLS CHURCH VA 22041 236
  154407 5595.29 0.268572       BETHESDA MD 20816 237   306042.49 4409.64
0.388122     100 FAIRFAX VA 22030 238   213734.04 5895.89 0.260052      
ARLINGTON VA 22213 239   120856.85 5031.64 0.241057       ARLINGTON VA 22201 240
  580739.75 5086.92 0.225204       MCLEAN VA 22102 241   840226.61 5922.74
0.296137       OAKTON VA 22124 242   337924.32 5336.9 0.347045     100 ROCKVILLE
MD 20850 243   222786.94 8292.15 0.420743       VIENNA VA 22182 244   219341.11
5669.64 0.268766     100 ARLINGTON VA 22207 245   187979.03 7435.17 0.369284    
  WASHINGTON DC 20009 246   153564.99 7772.24 0.324211       ASHBURN VA 20148
247   133273.22 6577.28 0.301673       FAIRFAX VA 22031 248   246088.68 3754.83
0.389334     100 WASHINGTON DC 20009 249   120184.13 4599 0.255942       NORTH
BEACH MD 20714 250   1050957.67 10477.58 0.427975     100 BETHESDA MD 20814 251
  45650.45 5526.01 0.275154     100 OVERLAND PARK KS 66062 252   37293.93
6140.16 0.110151     100 OVERLAND PARK KS 66221 253   1552865.66 7940.52
0.267658       LEAWOOD KS 66211 254   165167.4 4054.08 0.265553     100 HANOVER
MA 02339 255   132504.49 3794.97 0.384288     100 SAN DIEGO CA 92109 256  
93526.58 6846.8 0.384649       LA JOLLA CA 92037 257   95501.4 5959.04 0.343051
    100 BEND OR 97702 258   670888.78 7977.96 0.285906       BUCKHEAD GA 30625
259   41288.23 6546.32 0.299372     100 HENDERSONVILLE TN 37075 260   55430.16
3514.13 0.241043     100 SPRING BRANCH TX 78070 261   497777.14 5129.76 0.197546
      EXCELSIOR MN 55331 262   96124.64 4275.29 0.285756       RALEIGH NC 27614
263   340371.94 6722.91 0.168776       LAFAYETTE CA 94549 264   63388.31 6052.64
0.172516       MASON OH 45040 265   50029.28 4932.3 0.319933     100 MASON OH
45040 266   108963.3 4479.64 0.178609     100 BOSTON MA 02116 267   89176.15
4826.56 0.366579     100 WINCHESTER MA 01890 268   99129.79 6184.06 0.220204    
95.3996 GLENCOE IL 60022 269   165500.91 9352.23 0.214496       SARATOGA CA
95070 270   203944.55 5648.74 0.193671       HILLSBOROUGH CA 94010 271  
164685.21 3999.39 0.441530       SOLANA BEACH CA 92075 272   281767.67 10751.72
0.031842       RANCHO SANTE FE CA 92067 273   99266.78 5704.69 0.448909     100
LAFAYETTE CA 94549 274   263965.92 13214.64 0.170424       LEXINGTON MA 02420
275   80714.17 5455 0.327300       SOUTHBOROUGH MA 01772 276   70850.87 9379.72
0.409654       NEWTON MA 02461 277   794708.5 5178.88 0.416175       SAN RAFAEL
CA 94901 278   511339.63 5903.44 0.295622       SAN MATEO CA 94402 279  
171454.33 4362.96 0.191663       BROOKLINE MA 02446 280   64217.31 7938.82
0.441167       WOODLAND HILLS CA 91364 281   150685.86 7041.79 0.312245     100
SAN FRANCISCO CA 94105 282   2063108.48 23000.85 0.100023     100 SHERBORN MA
01770 283   359653.89 6825.2 0.131317       SAN MATEO CA 94402 284   778244.19
4108.44 0.420552     100 NANTUCKET MA 02554 285   117156.58 4689.05 0.141975    
100 NEWTON MA 02458 286   175763.48 7516.57 0.431388       SHERWOOD OR 97140 287
  1286469.27 6415.06 0.314767     100 SEBASTOPOL CA 95472 288   675201.66
6079.12 0.453557       BAINBRIDGE ISLAND WA 98110 289   235163.36 5201.07
0.281990       DUVALL WA 98019 290   643963.83 5171.03 0.337017       SONOMA CA
95476 291   247316.83 4401.91 0.252891       BELLINGHAM WA 98225 292   114154.03
3674.67 0.233573       BAINBRIDGE ISLAND WA 98110 293   114842.3 5340.8 0.090925
      CLYDE HILL WA 98004 294   245194.51 6065.11 0.213536       SEATTLE WA
98112 295   445148.95 4147.56 0.361047       CARLSBAD CA 92009 296   102920.44
10153.81 0.438627       CARLSBAD CA 92009 297   80849.85 6669.48 0.323125      
EL CAJON CA 92020 298   237079.41 15114.98 0.411480       LAGUNA HILLS CA 92653
299   203544.87 21861.95 0.378157       NAPLES FL 34103 300   40495.99 4378.15
0.332522       BERKELEY CA 94707 301   408929.34 4628.54 0.186902     100
MOUNTAIN VIEW CA 94040 302   126209.98 6146.27 0.428789       DEL MAR CA 92014
303   317389.58 9058.5 0.185681       CORONADO CA 92118 304   174941.53 6833.31
0.355028       SAN CARLOS CA 94070 305   132079.55 8305.91 0.367118      
ATHERTON CA 94027 306   60637.05 4317.04 0.252395       MENLO PARK CA 94025 307
  717887.17 6511.63 0.382336     100 PALO ALTO CA 94303 308   33768.8 5821.15
0.389809       SAN DIEGO CA 92103 309   29598.75 5551.91 0.405319       NEWPORT
BEACH CA 92660 310   241448.79 5955.5 0.326916       WOLCOTT CO 81655 311  
117259.25 5482.64 0.278298       CORONA DEL MAR CA 92625 312   1043727.63
13689.88 0.316529     100 ALAMO CA 94507 313   732405.62 9808.38 0.351943      
REDWOOD CITY CA 94061 314   226641.48 8582.05 0.308663       SAN FRANCISCO CA
94132 315   35689.88 7218.39 0.356962       ENGLEWOOD CO 80111 316   395546.76
17540.58 0.379797       Johns Island SC 29455 317   513465.21 7150.3 0.257224  
  100 ISLE OF PALMS SC 29451 318   629720.3 8962.21 0.282495       FAIRFAX VA
22033 319   250791.8 7050.61 0.330761       CHERRY HILLS VILLAGE CO 80113 320  
121789.93 9355.11 0.444599       COLUMBIA SC 29212 321   177963.18 3831.24
0.287343       DENVER CO 80210 322   56352.79 4829.47 0.271435       REDLANDS CA
92373 323   37325.39 6676.18 0.420159       NASHVILLE TN 37221 324   51083.96
5107.78 0.410750     100 NASHVILLE TN 37205 325   108429.62 3672.28 0.288459    
100 SAN DIEGO CA 92020 326   96766.62 5821.51 0.358247     100 FLAGSTAFF AZ
86001 327   179734.32 5350.09 0.173702       SALADO TX 76571 328   120056.02
3982.63 0.439908       DALLS TX 75214 329   66046.93 6733.91 0.321445      
VISTA CA 92084 330   120671.62 10431.6 0.318522       SOUTHLAKE TX 76092 331  
194079.38 7028.33 0.336883     100 LEAQUE CITY TX 77573 332   232545.53 4590.92
0.343246     100 REDONDO BEACH CA 90277 333   262871.49 6350.84 0.417903      
FAIRVIEW TX 75069 334   147005.91 8548.53 0.335279     100 ALEXANDRIA VA 22308
335   186492.5 4504.56 0.348192     100 ELLICOTT CITY MD 21042 336   3641206.93
7399.12 0.513233     100 SAN FRANCISCO CA 94114 337   190339.41 9294.75 0.362961
      KENSINGTON CA 94708 338   625698.38 6766.29 0.390675       LONG BEACH CA
90803 339   251612.59 11498.61 0.280478     100 CORONA DEL MAR CA 92625 340  
59316.94 8482.88 0.339315       MENLO PARK CA 94025 341   95847.11 6239.48
0.287645       SAN CARLOS CA 94070 342   68029 5327.8 0.327279       NEWTON
CENTER MA 02459 343   48214.54 5596.14 0.371122       PULASKI WI 54162 344  
138023 6658.19 0.276944       PASADENA CA 91105 345   625205.24 14284.14
0.445681     100 NEW YORK NY 10007 346   775443.96 6571.56 0.371027     100 SAN
DIEGO CA 92109 347   112926.32 9144.09 0.338550       NEW CANAAN CT 06840 348  
677359.58 14877.27 0.097809       NEWPORT BEACH CA 92660 349   455302.82 4411.67
0.306012       DALLAS TX 75205 350   100324.84 6615.32 0.451447       MURRIETA
CA 92562 351   59297.39 4521.84 0.444010       RIVERSIDE CA 92506 352   68894.74
7321.36 0.406650       CARLSBAD CA 92011 353   167434.17 6673.34 0.264092    
100 HALF MOON BAY CA 94019 354   118735.41 3961.09 0.359535       ALTO NM 88312
355   278501.64 8207.43 0.433789     100 MIAMI FL 33143 356   703217.88 4515.93
0.175811       IRVINE CA 92620 357   327342.03 13331.63 0.392837       SARATOGA
CA 95070 358   119556.73 9001.58 0.321896     100 ENCINO CA 91436 359  
902126.41 14007.76 0.085798       NEWPORT BEACH CA 92660 360   60910.83 6203.79
0.404885       CUPERTINO CA 95014 361   285561.16 5992.83 0.255014       DRAPER
UT 84020 362   174900.27 5285.18 0.084901     100 BEL AIR MD 21015 363  
167245.05 11695.24 0.300516     92.349 GREENWICH CT 06831 364   123693.4 8044.28
0.379447       HOUSTON TX 77056 365   80546.08 5918.9 0.367890     100 PALM
SPRINGS CA 92262 366   409797.34 7575.88 0.303035     100 MIAMI BEACH FL 33140
367   623283.54 4333.75 0.297171       HINGHAM MA 02043 368   1562617.71
13258.47 0.297576     100 DALLAS TX 75205 369   135182.89 7359.12 0.420521    
100 DALLAS TX 75225 370   648655.66 6416.67 0.088077       WHITE STONE VA 22578
371   211781.14 4683.83 0.267647     100 SUDBURY MA 01776 372   301508.41
7759.57 0.303306     100 BOLTON MA 01740 373   96481.86 6149.1 0.313027      
NEWPORT BEACH CA 92663 374   74406.68 3629.62 0.260076     100 GIG HARBOR WA
98332 375   51587.73 8302.67 0.278100       ST. LOUIS MO 63141 376   112013.3
5875.15 0.331798       KIRKLAND WA 98033 377   125694.14 9553.79 0.331517    
82.888 SEATTLE WA 98115 378   518224.4 8888.12 0.312028     79.7268 TOPANGA CA
90290 379   121761.85 10269.96 0.325209       FREMONT CA 94539 380   43749.56
6894.32 0.345381       SAN MATEO CA 94403 381   191628.07 5478.46 0.320715      
BURLINGAME CA 94010 382   85769.84 5374.47 0.349997       SAN RAMON CA 94582 383
  767426.78 5498.3 0.219948       IRVINE CA 92602 384   197390.74 5946.51
0.380307       SANTA BARBARA CA 93105 385   144034.32 11116.65 0.389989      
PACIFIC PALISADES CA 90272 386   264770.79 8599.67 0.329464     100 EMERALD
HILLS CA 94062 387   84675.33 4837.54 0.390994     100 PLEASANTON CA 94566 388  
93524.74 12031.37 0.357319       LA SELVA BEACH CA 95076 389   361430.36 8907.75
0.393078     100 THOUSAND OAKS CA 91360 390   49733.64 7201.46 0.338439      
SAN CARLOS CA 94070 391   246124.77 4710.07 0.194765       LOS GATOS CA 95030
392   584788.81 5372.36 0.374263     100 HILLSBOROUGH CA 94010 393   107371.02
5243.19 0.349546     100 FORT BEND TX 77459 394   50866.04 3057.45 0.178054    
  ALLEN TX 75013 395   42202.98 7560.98 0.360773     94.313 Huntington Beacgh CA
92649 396   360464.32 5606.96 0.222058     100 DALLAS TX 75225 397   295066.59
10354.68 0.159118       Redwood City CA 94062 398   509123.03 7825.47 0.234764  
    Highland Park TX 75205 399   80649.17 7096.07 0.351001       Mercer Island
WA 98040 400   129382.07 5249.56 0.172320       WALNUT CREEK CA 94596 401  
135956.1 6007.91 0.295471       Seguin TX 78155 402   443433.17 7807.12 0.323817
      Seattle WA 98119 403   1047179.93 4215.72 0.138912       Columbia SC 29209
404   76006.72 7991.91 0.422737       Sammamish WA 98075 405   182372.69 4629.46
0.212468       Cupertino CA 95014 406   136238.23 9138.39 0.440736      
Piedmont CA 94611 407   264043.28 8168.96 0.244033       Laguna Beach CA 92651
408   41405.28 5663.83 0.281150       New Canaan CT 06840 409   288247.97 8084.5
0.205402       Huntington NY 11743 410   789584.46 5140.48 0.252824     100 Rye
NY 10580 411   66732.12 8502.42 0.407912       Saratoga CA 95070 412   327761.98
6481.87 0.399958       La Canada Flintridge CA 91011 413   235191.2 6812.28
0.254965       Brea CA 92823 414   641971.57 9993.5 0.437639     100 Encinitas
CA 92024 415   191101.36 13017.44 0.343394       Greenwich CT 06830 416  
1861040.9 10609.54 0.380043     100 San Diego CA 92130 417   1450262.41 11720.89
0.328278     100 Atherton CA 94027 418   93695.52 7794.19 0.306998       Newport
Beach CA 92660 419   436072.99 4295.77 0.186523       San Diego CA 92131 420  
348989.06 8582.76 0.263246       La Canada Flintridge CA 91011 421   381286.79
9913.23 0.383728     100 Fairfield CA 94534 422   687740.08 4384.23 0.358546    
  Austin TX 78735 423   68951.17 6268.24 0.308981       Los Altos CA 94024 424  
203912.35 5543.17 0.324478       Monte Sereno CA 95030 425   134186.97 5999.96
0.159999       Stamford CT 06902 426   361084.35 6294.47 0.201423      
Alpharetta GA 30022 427   317516.5 8580.3 0.222576       Brookline MA 02445 428
  241414.43 5819.16 0.341776     100 Fremont CA 94539 429   293959.17 6514.61
0.366560     100 Encinitas CA 92024 430   1295023.1 10224 0.076400      
Highland Park TX 75205 431   276130.03 7997.64 0.285121       Greenwich CT 06830
432   275494.14 5306.41 0.209062       Cupertino CA 95014 433   495140.79
5719.52 0.295195     100 Seattle WA 98112 434   586846.91 6787.81 0.381765    
100 Fremont CA 94539 435   261905.48 6616.81 0.282571       San Francisco CA
94127 436   592370.79 5608.95 0.346900     100 Yorba Linda CA 92887 437  
221437.15 5712.3 0.342738     100 SAN CARLOS CA 94070 438   1450828.04 12147.5
0.336356       LOOMIS CA 95650 439   384386.28 12327.76 0.196648      
SACRAMENTO CA 95864 440   172691.09 5272.06 0.286198     100 NOVATO CA 94945 441
  34972.86 4409.16 0.448601       MANHATTAN BEACH CA 90266 442   50337.89
4708.96 0.322355       BURLINGAME CA 94010 443   356330.86 6169.1 0.141729      
NEWPORT COAST CA 92657 444   119426.85 4221.21 0.236325       SAN CARLOS CA
94070 445   906628.94 9754.88 0.324158       NEWPORT BEACH CA 92660 446  
102579.05 4926.82 0.186930       MANHATTAN BEACH CA 90266 447   74200.81 6512.02
0.312821       LOS ANGELES CA 90045 448   494204.13 6752.7 0.349362       SOUTH
PASADENA CA 91030 449   37487.41 4359.96 0.334841     100 BELMONT CA 94002 450  
1527532.1 6267.64 0.442380     100 WALNUT CREEK CA 94595 451   121196.73 7326.61
0.361364     100 BURLINGAME CA 94010 452   68154.64 8140.8 0.381196     100
HOUSTON TX 77044 453   135514.05 7008.16 0.295966       BERKELEY CA 94707 454  
3199140.27 8857.6 0.089251       SAN RAFAEL CA 94901 455   129976.18 5393.34
0.266887     60.3646 ALAMO CA 94507 456   189836.56 6197.48 0.384350       LOS
ALTOS CA 94022 457   85698.92 3488.55 0.413828       MENLO PARK CA 94025 458  
161333.83 3993.33 0.386280       DANVILLE CA 94526 459   631352.98 8991.58
0.150893       MORAGA CA 94556 460   1181784.56 9976 0.408017       Newport
Beach CA 92660 461   200793.65 4619.6 0.471869       LOS ALAMITOS CA 90720 462  
273197.19 9710.66 0.448231     100 DALLAS TX 75230 463   104329.09 9687.53
0.438008       MENLO PARK CA 94025 464   161246.68 8366.51 0.344241     100 SAN
DIEGO CA 92127 465   234505.3 10220.56 0.172657     100 BIG BEAR LAKE CA 92315
466   735172.23 4280.24 0.142076       CAMAS WA 98607 467   176383 5300.32
0.405120       BLACK DIAMOND WA 98010 468   340831.13 12463.45 0.219174     100
LITTLETON CO 80124 469   402661.48 5848.22 0.389410     100 LOS ANGELES CA 90068
470   385382.27 6740.83 0.372860     100 BOULDER CO 80303 471   106882.01
6638.85 0.298054       CONCORD MA 01742 472   162389.65 6011.75 0.103296      
HINGHAM MA 02043 473   174026.27 13067.63 0.360818       SAINT LOUIS MO 63131
474   598975 13037.94 0.437654     100 BOULDER CO 80302 475   178446 7358.93
0.264724       SEATTLE WA 98112 476   408737.45 8034.61 0.235823       CONIFER
CO 80433 477   189274.53 5736.07 0.230732       CASTLE ROCK CO 80108 478  
61352.04 5282.59 0.248137       MADISON CT 06443 479   388115.84 8202.65
0.189429       AUSTIN TX 78746 480   54734.86 6986.03 0.480082       NEWPORT
BEACH CA 92660 481   54364.22 8055.86 0.093639       IRVINE CA 92604 482  
58311.78 6196.76 0.200497       POTOMAC MD 20854 483   181148.92 12249.56
0.343045       LOS ALTOS CA 94024 484   63727.35 4082.53 0.316106      
WASHINGTON DC 20036 485   352845.05 12388.28 0.440614     100 EVERGREEN CO 80439
486   1039010.75 5420.88 0.439393       BROOKLINE MA 02446 487   193852.92
6785.97 0.292102       NEW YORK NY 10025 488   82975.41 5063.52 0.265816      
SAN DIEGO CA 92103 489   170389.54 9369.24 0.326756     100 HOUSTON TX 77079 490
  567109.05 9757.19 0.275337       YORBA LINDA CA 92887 491   231075.02 4875.04
0.288276       SACRAMENTO CA 95864 492   1159033.11 11934.05 0.271710      
DANVILLE CA 94526 493   67051.7 3761.21 0.224143       CHERRY HILLS VILLAGE CO
80113 494   126648 7094.72 0.219812       PINECREST FL 33156 495   190253.4
2920.51 0.160112     100 ELLICOTT CITY MD 21043 496   58357.55 7458.41 0.359464
    100 DALLAS TX 75230 497   91479.23 3607.44 0.345138       LEXINGTON PARK MD
20653 498   1062489.81 6688.07 0.204600       BELLEVUE WA 98004 499   55898.47
3642.94 0.174861     100 SCITUATE MA 02066 500   95183.59 6936.6 0.199744    
100 DALLAS TX 75214 501   130662.04 3875.73 0.281296       CAREFEE AZ 85377 502
  490255.22 11488.87 0.112544     100 GREENWICH CT 06830 503   185530.06
14422.88 0.177953       PALO ALTO CA 94301 504   154036.51 8114.54 0.223199    
  BOCA RATON FL 33432 505   310943.39 7714.23 0.354736       LOS ALTOS CA 94022
506   2048197.63 7911.96 0.550972     100 MCKINNEY TX 75069 507   84375.19
8655.63 0.429145     100 NIWOT CO 80503 508   114125.91 5973.4 0.221922      
DENVER CO 80210 509   116439.46 4714.5 0.153525       LOVELAND CO 80538 510  
313978.33 9143.27 0.298056     100 RESTON VA 20148 511   26802.06 3954.74
0.415850     89.0945 FRANKLIN TN 37069 512   636844.53 7161.73 0.333691      
BALTIMORE MD 21212 513   207096.54 4470.64 0.133286       WINCHESTER MA 01890
514   268125.8 8402.47 0.348938       BATON ROUGE LA 70810 515   163614.18
5921.66 0.264065     100 COCKEYSVILLE MD 21030 516   181869.15 4886.47 0.195459
      LIBERTYVILLE IL 60048 517   264047 11002.14 0.300213     100 FAIRFIELD CA
94543 518   56751.41 4796.5 0.319767       DALLAS TX 75225 519   297316.81
4013.77 0.379254       BELLEVUE WA 98004 520   53610.55 3724.26 0.276662      
SANTA ANA CA 92705 521   250858.77 8905.6 0.331313     96.5218 TEMPE AZ 85284
522   56930.78 4721.28 0.284353     100 SAN DIEGO CA 92129 523   172057.55
4122.06 0.305449     0 BELLAIRE TX 77401 524   345817.69 10435.81 0.364971      
LOS GATOS CA 95032 525   30105.68 5746.82 0.357206       BOULDER CO 80304 526  
313701.36 3118.79 0.487086     100 COLORADO SPRINGS CO 80906 527   797086.34
5347.97 0.464113       NEWCASTLE WA 98059 528   142180.93 7199.56 0.330255      
UPLAND CA 91784 529   610841.5 8320.8 0.251125       HUNTINGTON BEACH CA 92618
530   518501.73 6385.66 0.446835       CUPERTINO CA 95014 531   5010441.76
7795.05 0.313252       BLOOMFIELD HILLS MI 48302 532   55617.01 6951.06 0.381970
    100 BELLEVUE WA 98006 533   78940.3 3945.83 0.249027       BEL AIR MD 21015
534   124992.23 7762.38 0.248396     100 DALLAS TX 75214 535   96143.29 6451.63
0.339679     100 FRISCO TX 75034 536   106614.36 5636.6 0.379100       DENVER CO
80220 537   78970.21 8021.04 0.427789       LARCHMONT NY 10538 538   417099.91
5591.29 0.422117     100 FRAMINGHAM MA 01701 539   242646.71 7287.07 0.327386  
    DALLAS TX 75214 540   604918.1 8857.59 0.219694     100 RALEIGH NC 27615 541
  41529.5 5042.35 0.218038       WASHINGTON DC 20015 542   349488.47 5236.31
0.433079       NEW YORK NY 10012 543   106755.52 6014.44 0.242711       BURR
RIDGE IL 60527 544   110709.11 6334.18 0.413741     100 HENDERSON NV 89052 545  
312729.34 6740.71 0.425738     100 SEATTLE WA 98115 546   70886.61 6081.9
0.209590       AUSTIN TX 78726 547   472575.26 11968.7 0.238901     100 AUSTIN
TX 78746 548   426459.46 6906.27 0.375157     100 FT LAUDERDALE FL 33301 549  
300267.73 3843.27 0.224107     100 DALLAS TX 75219 550   66139.48 6808.51
0.316605       SAN RAMON CA 94582 551   364947.38 5157.08 0.285404       HOUSTON
TX 77030 552   230008.27 10759.41 0.439556     100 FT LAUDERDALE FL 33304 553  
317368.94 8586.91 0.430917     100 EL MACERO CA 95618 554   165133.66 9744.05
0.321999     100 DALLAS TX 75225 555   69372.17 6763.84 0.223034       CORONADO
CA 92118 556   70862.25 7485.32 0.335006       KENSINGTON MD 20895 557  
991181.75 11131.22 0.169450     100 ALPHARETTA GA 30022 558   126002.98 8439.21
0.307645     100 BERKELEY CA 94708 559   1913781.15 14981.47 0.117796     100
DALLAS TX 75229 560   50527.4 7443.58 0.417435     84.8842 NEWPORT BEACH CA
92660 561   51670.52 6170.55 0.445954       Benicia CA 94510 562   608172.69
9413.25 0.427821       Pleasanton CA 94566 563   279297.4 9987.76 0.407015      
Sacramento CA 95864 564   53476.09 3408.08 0.240570       Granite Bay CA 95746
565   2379476.83 4851.34 0.258738     100 Carmel Valley CA 93924 566  
2881309.67 12676.46 0.314156       MOUNTAIN VILLAGE CO 81435 567   93696.49
4390.23 0.207082       HUNTINGTON BEACH CA 92649 568   134314.73 8589.65
0.427060       SAN DIEGO CA 92106 569   244688.67 8293.67 0.395418       SEAL
BEACH CA 90740 570   284118.4 7713.55 0.153210       PLEASANT VIEW TN 37146 571
  173076.34 7764.2 0.325581       MURRIETA CA 92562 572   2167192.08 6155.16
0.365854       VILLA PARK CA 92861 573   195813.8 12603.54 0.445021      
CALABASAS CA 91302 574   423091.72 6066.55 0.310314       NORTH ATTLEBOROUGH MA
02760 575   1149333.63 11470.6 0.378675       SANTA FE NM 87501 576   202213.99
4581.18 0.274854     100 FORT WORTH TX 76107 577   47719.68 4443.9 0.388848    
  NEEDHAM MA 02492 578   71020.47 6488.9 0.370627       DALLAS TX 75205 579  
50162.12 4195.01 0.246747       FORT WORTH TX 76110 580   79221.87 4067.84
0.423289       RENO NV 89511 581   111001.21 12889.23 0.445429      
DAVIDSONVILLE MD 21035 582   99417.78 7364.95 0.116192       LAFAYETTE CA 94549
583   146906.08 4743.48 0.294169       SEATTLE WA 98109 584   1691623.1 5675.23
0.313204       PORTLAND OR 97209 585   929429.22 8409.93 0.431164       WEST
LINN OR 97068 586   195353.96 8474.36 0.274463       ALEXANDRIA VA 22307 587  
26125.94 4459.1 0.300487       ALPHARETTA GA 30004 588   278484.02 9790.63
0.257368       MOULTONBOROUGH NH 03254 589   783438 8467.52 0.442335     100
Redlands CA 92373 590   53138.89 6333.84 0.215611       BELLEVUE WA 98006 591  
1226427.7 8990.95 0.296406       PHILADELPHIA PA 19103 592   370132.79 4779.23
0.273099       GROSSE POINTE FARMS MI 48236 593   40960.41 5871.14 0.247322    
  SARATOGA CA 95070 594   73017.74 6723.48 0.219393       LOS ALTOS CA 94022 595
  74563.93 12435.69 0.391805       ENCINITAS CA 92024 596   717503.46 4715.67
0.370008       ENCINITAS CA 92024 597   318271.72 4479.42 0.381227       EL
DORADO HILLS CA 95762 598   246230.76 5519.86 0.265356       WOODWAY WA 98020
599   285850.98 4875.68 0.337908       PARK CITY UT 84060 600   48403.74 6053.77
0.428024       CORONA DEL MAR CA 92625 601   145267.23 6882.17 0.202583      
ANN ARBOR MI 48103 602   55565.94 6144.61 0.313389       LA CANADA FLINTRIDGE CA
91011 603   1378329.57 5707.46 0.206671       NEWPORT BEACH CA 92660 604  
161987.79 7426.79 0.449212     100 CAPITAN NM 88316 605   632095.39 3954.91
0.362719       LA QUINTA CA 92253 606   98043.08 8852.2 0.207378       CORONA
DEL MAR CA 92625 607   246279.16 5357.23 0.280359       LOS ALTOS CA 94024 608  
36123.59 4363.07 0.327201       SAN DIEGO CA 92109 609   214790.42 8016.18
0.437882     100 HERMOSA BEACH CA 90254 610   142125.52 4437.56 0.325740      
ALTADENA CA 91001 611   23631.04 2947.98 0.449805       TUSTIN CA 92780 612  
574101.2 10467.91 0.369341       REDONDO BEACH CA 90277 613   338900.97 4864.17
0.202886     100 REDONDO BEACH CA 90277 614   436018.36 6176.75 0.275955      
DENVER CO 80218 615   60628.21 8173.69 0.392402       DENVER CO 80206 616  
289967.51 6038.1 0.192556       NEEDHAM MA 02492 617   68592.25 7764.75 0.138695
      AUSTIN TX 78703 618   226212.29 4349.34 0.343360       BELMONT MA 02478
619   126052.37 29332.1 0.459409       GRANITE BAY CA 95746 620   44871.78
5277.03 0.326754       ORANGEVALE CA 95662 621   60521.29 8069.61 0.264808      
ROCKLIN CA 95765 622   172422.54 2869.14 0.264844     100 BEND OR 97701 623  
194364.89 8337.05 0.324854       FOLSOM CA 95630 624   103960.64 9612.35
0.186717       VANCOUVER WA 98685 625   289663.37 7384.56 0.289315     100 EL
DORADO HILLS CA 95762 626   853679.52 11658.27 0.292017       LOOMIS CA 95650
627   118455.28 6411.87 0.246216       SAN JOSE CA 95126 628   63555.4 4855.39
0.357450       MOUNTAIN VIEW CA 94043 629   337021 6017.86 0.400224      
CUPERTINO CA 95014 630   331106.29 5589.39 0.342776       SAN CARLOS CA 94070
631   128117.66 7318.08 0.365904       DANVILLE CA 94526 632   107113.21 4856.66
0.253280       SAN FRANCISCO CA 94105 633   531157.81 5006.81 0.266567       SAN
JOSE CA 95135 634   158080.16 11375.13 0.328987     100 BERKELEY CA 94707 635  
145571.79 5866.33 0.236714       SAN CARLOS CA 94070 636   610749.06 5390.81
0.219287       BERKELEY CA 94708 637   134523.03 4941.67 0.331261       SAN JOSE
CA 95124 638   769299.59 7749.14 0.401561       RANCHO SANTA FE CA 92067 639  
150845.36 4365.95 0.444856       SAN JOSE CA 95120 640   106159.41 7341.27
0.381325     100 GLENDALE CA 91206 641   261148.26 4173.26 0.445105      
FREMONT CA 94539 642   312050.31 7677.45 0.355041       LOS GATOS CA 95032 643  
901270.95 11369.79 0.387838     100 DANA POINT CA 92629 644   62787.22 3207.23
0.411112       WEST ROXBURY MA 02132 645   1065905.01 5714.77 0.301729      
WELLESLEY MA 02481 646   101099.27 5313.67 0.174696       NEWTON MA 02465 647  
72254.5 3955.26 0.242396       CONCORD MA 01742 648   283935.09 7537.51 0.231531
    100 NEW CANAAN CT 06840 649   192976.35 9732.46 0.449190       DALLAS TX
75230 650   69697.89 6129.16 0.233492     100 INDIANAPOLIS IN 46240 651  
96183.33 7086.07 0.263027     40.9303 SOUTHLAKE TX 76092 652   51615.32 8792.1
0.298488     100 LEAWOOD KS 66224 653   1707630.72 5596.02 0.437599     100
OVERLAND PARK KS 66221 654   208358.47 6634.5 0.352385       SEATTLE WA 98112
655   109002.12 7857.36 0.165660       WINNETKA IL 60093 656   437163.53 5885.56
0.146100     100 PROSPECT HEIGHT IL 60070 657   1097108.08 8792.12 0.363812    
100 CHICAGO IL 60614 658   140025.18 5870.47 0.205996       EATONTON GA 31024
659   112334.64 3249.23 0.194614     100 ATLANTA GA 30319 660   128871.19
5858.79 0.249236     100 ROSWELL GA 30075 661   337676.39 6460.6 0.387636    
100 MARIETTA GA 30068 662   50440.59 4985.6 0.313945     100 ATLANTA GA 30327



 



  123 124 125 126 127 128 129 130 131 132 133   Property Type Occupancy Sales
Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date 1 1 1   1325000.00 3 20120910           2 1 1   925000.00 3 20120905      
    3 1 1   1300000.00 3 20121005           4 1 1 1130000.00 1130000.00 3
20121011           5 1 1   1025000.00 3 20120829           6 1 1   1180000.00 3
20121103           7 7 1   800000.00 3 20121029           8 1 1   1500000.00 3
20121011           9 12 1   2350000.00 3 20121108           10 13 1 2005000.00
2005000.00 3 20121114           11 7 1   1000000.00 3 20121010           12 7 1
  1250000.00 3 20121111           13 1 1 875000.00 875000.00 3 20121109        
  14 1 1 745000.00 765000.00 3 20121120           15 1 1   845000.00 3 20121108
          16 1 1   2000000.00 98 20121113           17 1 1   1450000.00 3
20121112           18 1 1 1150000.00 1150000.00 3 20121001           19 1 1  
950000.00 3 20120905           20 1 1   800000.00 3 20121003           21 1 1
985000.00 985000.00 3 20121018           22 1 1   975000.00 3 20121029          
23 1 1   1775000.00 3 20121015           24 4 1 2050000.00 2095000.00 3 20121101
          25 1 1   1240000.00 3 20121018           26 1 1   820000.00 3 20121023
          27 1 1   970000.00 3 20121023           28 1 1   700000.00 3 20120721
          29 1 1   760000.00 3 20121121           30 1 1 1270000.00 1270000.00 3
20121128           31 1 1   890000.00 3 20120907           32 1 1 660000.00
660000.00 3 20121113           33 1 1   1100000.00 3 20121017           34 1 1  
1290000.00 3 20121003           35 1 1   975000.00 3 20121012           36 1 1  
975000.00 3 20121024           37 1 1 1105000.00 1105000.00 3 20121102          
38 7 1   655000.00 3 20121031           39 1 1   1075000.00 3 20121018          
40 1 1   1300000.00 3 20121022           41 1 1   1100000.00 3 20121107        
  42 1 1   950000.00 3 20121026           43 1 1   2050000.00 3 20121108        
  44 1 1   1275000.00 3 20121002           45 1 1 740000.00 740000.00 3 20121023
          46 12 1   2000000.00 3 20121101           47 1 1   2300000.00 3
20121106           48 1 1 1045000.00 1045000.00 3 20121117           49 1 1  
1150000.00 3 20121117           50 7 1   615000.00 3 20121214           51 1 1  
2255000.00 3 20121120           52 7 2   1200000.00 3 20121113           53 1 1
  1100000.00 3 20120813           54 1 1   1050000.00 3 20120811           55 7
1   1132000.00 3 20120817           56 1 1   927000.00 3 20121129           57 1
1   1070000.00 3 20121001           58 1 1   1070000.00 3 20121004           59
1 1   865000.00 3 20120806           60 1 1   910000.00 3 20121109           61
1 1   830000.00 3 20121107           62 1 1   1700000.00 3 20121115           63
1 1   1295000.00 3 20121112           64 7 1   1200000.00 3 20121120          
65 1 1   1300000.00 3 20121012           66 1 1 1010000.00 1050000.00 3 20121119
          67 7 1   770500.00 3 20121128           68 1 1   808000.00 3 20120925
          69 7 1 1100000.00 1100000.00 3 20120921           70 1 1   725000.00 3
20121024           71 1 1   1025000.00 3 20121030           72 1 1   1010000.00
3 20121029           73 7 1 793500.00 795000.00 3 20121106           74 1 1  
1100000.00 3 20121026           75 4 1 1575000.00 1575000.00 3 20121126        
  76 1 1   1400000.00 3 20120628           77 1 1   1230000.00 3 20120928      
    78 1 1 689000.00 690000.00 3 20121107           79 1 1   870000.00 3
20120910           80 1 1   1200000.00 3 20120923           81 1 1   940000.00 3
20121015           82 1 1   980000.00 3 20121024           83 1 1   1200000.00 3
20121129           84 1 1   2150000.00 3 20121024           85 1 1 980000.00
1000000.00 3 20121108           86 1 1 992850.00 995000.00 3 20121113          
87 4 1   945000.00 3 20120731           88 1 1   985000.00 3 20120727          
89 1 1   1500000.00 3 20121114           90 1 1   1375000.00 3 20120815        
  91 7 1 800000.00 800000.00 3 20121206           92 1 1 950000.00 970000.00 3
20121205           93 1 1 962500.00 965000.00 3 20121128           94 1 1
750000.00 770000.00 3 20121106           95 4 1   1100000.00 3 20120724        
  96 1 1   970000.00 3 20120720           97 1 1   1265000.00 3 20120830        
  98 1 1 2550000.00 2550000.00 3 20121107           99 1 1   2050000.00 3
20121005           100 12 1   2700000.00 3 20121011           101 1 2  
2700000.00 3 20120927           102 6 1   1530000.00 3 20121011           103 1
2   1065000.00 3 20121012           104 1 1   2400000.00 3 20121024          
105 1 1   1300000.00 3 20121025           106 1 1   2420000.00 3 20121017      
    107 3 1 2420000.00 2420000.00 3 20121204           108 7 1   2650000.00 3
20121031           109 1 1 1165000.00 1165000.00 3 20121024           110 3 1
905000.00 905000.00 3 20121103           111 4 2 1238625.00 1239000.00 3
20121016           112 1 1   1475000.00 3 20121024           113 1 1 1825000.00
1940000.00 3 20121018           114 1 1   1825000.00 3 20121102           115 1
1   1325000.00 3 20121101           116 1 1 2200000.00 2200000.00 3 20121022    
      117 1 1 1755000.00 1755000.00 3 20121023           118 13 1 1600000.00
1600000.00 3 20121025           119 1 1 1013000.00 1020000.00 3 20121101        
  120 1 1 1550000.00 1560000.00 3 20121029           121 7 1   1350000.00 3
20121104           122 1 1 2390000.00 2440000.00 3 20121108           123 3 1
1155000.00 1155000.00 3 20121029           124 1 1 1950000.00 1950000.00 3
20121029           125 1 1   2800000.00 3 20121115           126 1 1  
1650000.00 3 20121109           127 3 3 1075000.00 1150000.00 3 20121026        
  128 3 1 1200000.00 1200000.00 3 20121031           129 4 3 1250000.00
1250000.00 3 20121025           130 1 1 990000.00 995000.00 3 20121101          
131 1 1   1230000.00 3 20121206           132 1 1 1725000.00 1725000.00 3
20121030           133 1 1 1885000.00 1885000.00 3 20121105           134 1 1  
1625000.00 3 20121109           135 3 1 570000.00 570000.00 3 20121029          
136 1 1   1460000.00 3 20121106           137 1 1   1185000.00 3 20121106      
    138 4 1 895000.00 895000.00 3 20121105           139 1 1 1510000.00
1510000.00 3 20121101           140 7 3   720500.00 3 20121129           141 4 3
  620000.00 3 20121116           142 1 1   1325000.00 3 20121102           143 1
1 1620000.00 1620000.00 3 20121102           144 1 1 600000.00 600000.00 3
20121106           145 1 1   1200000.00 3 20121115           146 3 1 1550000.00
1550000.00 3 20121109           147 1 1 1945000.00 1950000.00 3 20121114        
  148 1 1   1080000.00 3 20121113           149 1 1 1420000.00 1420000.00 3
20121114           150 1 1 2020000.00 2020000.00 3 20121114           151 1 1  
749000.00 3 20121119           152 7 2   1330000.00 3 20121001           153 1 1
  1075000.00 3 20121011           154 1 1   1200000.00 3 20121023           155
7 1 639000.00 686500.00 3 20121023           156 1 1   1375000.00 3 20121127    
      157 7 1   1225000.00 3 20120827           158 1 1   1400000.00 3 20120919
          159 1 1 883945.00 1098000.00 3 20121009           160 7 1   1700000.00
3 20120927           161 7 1   944000.00 3 20121019           162 1 1  
1115000.00 3 20120924           163 7 1   921000.00 3 20121008           164 1 1
  1200000.00 3 20121004           165 1 1   1250000.00 3 20121007           166
1 1   890000.00 3 20121010           167 1 1 1085000.00 1100000.00 3 20121025  
        168 7 1   963000.00 3 20121110           169 7 1   1100000.00 3 20121020
          170 7 1   1440000.00 3 20121015           171 1 1 1125000.00
1125000.00 3 20121018           172 7 1   840000.00 3 20121022           173 7 2
900000.00 900000.00 3 20121023           174 7 1   793000.00 3 20121102        
  175 1 1   855000.00 3 20121020           176 1 1   3000000.00 3 20121123      
    177 1 1   640000.00 3 20121022           178 7 1   1100000.00 3 20121110    
      179 1 1   840000.00 3 20121103           180 7 1   910000.00 3 20121023  
        181 7 1   1249000.00 3 20121105           182 7 1   705000.00 3 20121109
          183 1 1   1150000.00 3 20121102           184 1 1   1900000.00 3
20121025           185 1 1   1415000.00 3 20121114           186 1 2  
1150000.00 3 20121110           187 7 1 625000.00 650000.00 3 20121026          
188 1 1   1300000.00 98 20121030           189 1 1   1400000.00 3 20121025      
    190 7 1   1550000.00 3 20121020           191 1 1   1275000.00 3 20121101  
        192 1 1   1480000.00 3 20121118           193 1 1 1315000.00 1325000.00
3 20121106           194 1 1   863500.00 3 20121120           195 1 1 800000.00
800000.00 3 20121115           196 7 1   875000.00 3 20120824           197 1 1
  1519000.00 3 20121027           198 1 1   950000.00 3 20121124           199 1
1 1250000.00 1250000.00 3 20121205           200 7 1 984000.00 995000.00 3
20121205           201 1 1 915000.00 925000.00 3 20121205           202 7 1  
860000.00 3 20121113           203 7 1 759950.00 760000.00 3 20121109          
204 1 1 985000.00 985000.00 3 20121025           205 1 1   740000.00 3 20121016
          206 1 1   1750000.00 3 20121029           207 7 1 745000.00 750000.00
3 20121211           208 1 1 1010000.00 1020000.00 3 20120919           209 7 1
  630000.00 3 20121108           210 1 1   1250000.00 3 20121108           211 2
1   1300000.00 3 20120928           212 3 1 909000.00 925000.00 3 20120928      
    213 1 1   1475000.00 3 20121008           214 2 1   2100000.00 3 20121010  
        215 2 1   2240000.00 3 20121015           216 2 1 1495000.00 1420000.00
3 20121102           217 4 1   1125000.00 3 20121019           218 1 1
1200000.00 1200000.00 3 20121023           219 12 1 3450000.00 3450000.00 3
20121127           220 1 2   1150000.00 3 20121117           221 1 1  
1500000.00 3 20120919           222 7 1 857500.00 900000.00 3 20121023          
223 1 1   1300000.00 3 20121128           224 7 2   1050000.00 3 20120905      
    225 7 1 900000.00 900000.00 3 20121101           226 1 1   1500000.00 3
20121031           227 1 1 720000.00 730000.00 3 20121116           228 1 1  
1600000.00 3 20120918           229 1 1   1305000.00 3 20121120           230 1
1 982000.00 1000000.00 3 20121025           231 1 1 915000.00 915000.00 3
20120816           232 1 1 1565701.30 1570000.00 3 20121205           233 1 1
925500.00 950000.00 3 20121108           234 1 1   1700000.00 3 20120923        
  235 7 1   1600000.00 3 20121027           236 1 1   950000.00 3 20121029      
    237 7 1 864500.00 865000.00 3 20121017           238 1 1   1276000.00 3
20121029           239 1 1   1475000.00 3 20121102           240 1 1  
1200000.00 3 20121108           241 1 1   1070000.00 3 20121111           242 7
1 1050000.00 1050000.00 3 20121112           243 7 1   892000.00 3 20121101    
      244 1 1 986000.00 1000000.00 3 20121108           245 1 1   1600000.00 3
20121116           246 7 1   1035000.00 3 20121109           247 7 1  
1120000.00 3 20121120           248 12 1 895000.00 900000.00 3 20121105        
  249 1 1   850000.00 3 20120823           250 1 1 1560000.00 1560000.00 3
20121102           251 7 1 750000.00 750000.00 3 20121123           252 7 1
800000.00 815000.00 3 20121018           253 7 1   1225000.00 3 20120629        
  254 1 1 785000.00 790000.00 3 20121106           255 1 1 800500.00 765000.00 3
20121019           256 7 1   2500000.00 98 20121023           257 7 1 705100.00
706000.00 3 20121108           258 1 2   1155000.00 3 20121130           259 7 1
819650.00 825000.00 3 20120925           260 7 1 560000.00 560000.00 3 20121214
          261 1 1   1315000.00 3 20121109           262 7 1   860000.00 3
20120731           263 7 2   1415000.00 3 20120912           264 7 1  
1100000.00 3 20121003           265 7 1 750000.00 755000.00 3 20121130          
266 3 1 779000.00 786000.00 3 20121120           267 1 1 810000.00 810000.00 3
20121106           268 1 1 830000.00 840000.00 3 20121114           269 1 1  
2100000.00 3 20120608           270 1 1   2100000.00 3 20120928           271 7
1   995000.00 3 20120929           272 1 1   2291000.00 3 20121104           273
1 1 995000.00 1025000.00 3 20121129           274 1 1   1775000.00 3 20121004  
        275 1 1   865000.00 3 20121023           276 1 1   1370000.00 3 20121101
          277 7 1   1000000.00 3 20121017           278 1 1   1400000.00 3
20121029           279 1 1   1200000.00 3 20121024           280 1 1  
1000000.00 3 20121030           281 4 1 1140000.00 1140000.00 3 20121107        
  282 1 1 2900000.00 2900000.00 3 20121115           283 1 1   1050000.00 3
20121108           284 1 2 907500.00 920000.00 3 20121114           285 1 1
741000.00 745000.00 3 20121119           286 1 1   940000.00 3 20121018        
  287 1 1 1479800.00 1510000.00 3 20121120           288 7 1   2441000.00 3
20121026           289 7 1   750000.00 3 20121113           290 1 1   1340000.00
3 20121103           291 1 1   815000.00 3 20121115           292 1 1  
930000.00 3 20121120           293 1 1   1450000.00 3 20121130           294 1 1
  725000.00 3 20121206           295 7 1   1125000.00 3 20121108           296 7
1   1550000.00 3 20121010           297 1 1   850000.00 3 20120731           298
7 1   1600000.00 3 20121020           299 6 1   3250000.00 3 20121121          
300 1 1   1277000.00 3 20121019           301 6 1 1125000.00 1075000.00 3
20121107           302 1 1   1600000.00 3 20121009           303 1 1  
2300000.00 3 20121005           304 1 1   1375000.00 3 20121018           305 1
1   3800000.00 3 20121115           306 1 1   1050000.00 3 20121014          
307 1 1 1900000.00 1900000.00 3 20121109           308 1 1   1140000.00 3
20121024           309 1 1   1125000.00 3 20121016           310 7 1  
1590000.00 3 20121019           311 7 1   1125000.00 3 20121113           312 1
1 1376500.00 1380000.00 3 20121025           313 1 1   1125000.00 3 20121112    
      314 1 1   1500000.00 3 20121121           315 7 1   900000.00 3 20121115  
        316 7 2   1000000.00 3 20120917           317 1 2 770000.00 790000.00 3
20121130           318 7 1   1300000.00 3 20121003           319 7 1  
1400000.00 3 20120905           320 1 1   1060000.00 3 20120921           321 1
1   720000.00 3 20121107           322 1 1   750000.00 3 20121130           323
7 1   980000.00 3 20121009           324 7 1 600000.00 600000.00 3 20121112    
      325 7 1 750000.00 755000.00 3 20120919           326 7 1 600000.00
575000.00 3 20121113           327 1 1   850000.00 3 20121001           328 1 1
  977000.00 3 20121110           329 1 1   1040000.00 3 20121211           330 1
1   1750000.00 3 20121024           331 7 1 640000.00 650000.00 3 20121025      
    332 1 1 975000.00 975000.00 3 20121106           333 7 1   638000.00 3
20120818           334 1 1 1300000.00 1300000.00 3 20121018           335 7 1
814433.00 840000.00 3 20121005           336 1 1 2323000.00 2325000.00 3
20120921           337 1 1   1300000.00 3 20121015           338 1 1  
1225000.00 3 20121018           339 3 1 1550000.00 1500000.00 3 20121025        
  340 1 1   3550000.00 3 20121107           341 1 1   1000000.00 3 20120814    
      342 1 1   1200000.00 3 20120820           343 1 1   815000.00 3 20120904  
        344 1 1   1700000.00 3 20120921           345 4 1 5800000.00 5800000.00
3 20121019           346 1 1 1350000.00 1350000.00 3 20121011           347 1 1
  830000.00 3 20121115           348 7 1   2300000.00 3 20121109           349 1
1   700000.00 3 20121102           350 7 1   900000.00 3 20121110           351
1 1   575000.00 3 20121025           352 7 1   1000000.00 3 20121025          
353 7 1 1200000.00 1200000.00 3 20121015           354 6 1   675000.00 3
20121106           355 1 1 705000.00 683000.00 3 20121018           356 6 1  
998000.00 3 20121120           357 1 1   2222000.00 3 20121022           358 1 1
1169000.00 1169000.00 3 20121030           359 7 1   1650000.00 3 20121108      
    360 1 1   1260000.00 3 20121109           361 1 1   1460000.00 3 20121029  
        362 7 1 1042795.00 965000.00 3 20121109           363 1 1 2910000.00
2910000.00 3 20121106           364 7 1   1670000.00 3 20121114           365 1
1 760000.00 760000.00 3 20121112           366 1 2 682500.00 685000.00 3
20121121           367 1 1   958000.00 3 20121113           368 6 1 1000000.00
975000.00 3 20121112           369 1 1 729000.00 730000.00 3 20121129          
370 1 2   1075000.00 3 20121024           371 1 1 960000.00 960000.00 3 20121115
          372 1 1 729900.00 770000.00 3 20121119           373 1 1   1990000.00
3 20121018           374 1 1 990000.00 1050000.00 3 20121111           375 1 1  
1570000.00 3 20121114           376 1 1   1550000.00 3 20121031           377 7
1 1195000.00 1198000.00 3 20121115           378 1 1 1650000.00 1667000.00 3
20120619           379 1 1   1125000.00 3 20120921           380 1 1  
1250000.00 3 20120913           381 1 1   1100000.00 3 20121011           382 1
1   1049000.00 3 20121004           383 7 1   1075000.00 3 20121007          
384 1 1   1400000.00 3 20121121           385 1 1   3000000.00 3 20121129      
    386 1 1 1800000.00 1800000.00 3 20121010           387 1 1 825000.00
830000.00 3 20121012           388 1 1   805000.00 3 20121026           389 7 1
1175000.00 1175000.00 3 20121030           390 1 1   1500000.00 3 20121029      
    391 1 1   1210000.00 3 20121120           392 1 1 1135000.00 1135000.00 3
20121129           393 7 1 677015.00 715000.00 3 20121207           394 7 1  
650000.00 3 20121204           395 7 1 1341706.00 1342000.00 3 20120927        
  396 1 1 1304200.00 1360000.00 3 20120927           397 1 1   1500000.00 3
20120914           398 1 1   1700000.00 3 20120928           399 1 1  
1465000.00 3 20120814           400 1 1   1000000.00 3 20120801           401 1
1   1100000.00 3 20120716           402 1 1   1570000.00 3 20120820          
403 7 1   905000.00 3 20120813           404 1 1   1500000.00 3 20120822        
  405 1 1   1475000.00 3 20120810           406 1 1   1762500.00 3 20120914    
      407 1 1   2300000.00 3 20120829           408 1 1   1400000.00 3 20120820
          409 1 1   1475000.00 3 20120903           410 1 1 1205000.00
1225000.00 3 20120904           411 1 1   1800000.00 3 20121116           412 1
1   1320000.00 3 20121002           413 7 1   1100000.00 3 20120920          
414 7 1 1550000.00 1645000.00 3 20120920           415 1 1   3050000.00 3
20121004           416 7 1 1995000.00 1800000.00 3 20120920           417 1 1
4168000.00 4168000.00 3 20120927           418 7 1   1459000.00 3 20121001      
    419 1 1   960000.00 3 20121001           420 1 1   1730000.00 3 20121024    
      421 7 1 960000.00 960000.00 3 20121001           422 7 1   900000.00 3
20121027           423 1 1   1500000.00 3 20121101           424 1 1  
1860000.00 3 20120902           425 1 1   1300000.00 3 20121016           426 1
1   1320000.00 3 20121013           427 1 1   1900000.00 3 20121011          
428 1 1 1200000.00 1200000.00 3 20121019           429 1 1 1850000.00 1853000.00
3 20121009           430 1 1   2200000.00 3 20121031           431 1 1  
1350000.00 3 20121031           432 1 1   1250000.00 3 20121023           433 1
1 825000.00 830000.00 3 20121105           434 1 1 1088888.00 1100000.00 3
20121115           435 1 1   1450000.00 3 20121114           436 1 1 1106000.00
1106000.00 3 20121126           437 1 1 1299000.00 1299000.00 3 20121027        
  438 7 1   1686000.00 3 20121112           439 1 1   1125000.00 3 20121015    
      440 1 1 958500.00 1015000.00 3 20121128           441 1 1   1200000.00 3
20121015           442 1 1   1850000.00 3 20121023           443 7 1  
2600000.00 3 20121103           444 1 1   1250000.00 3 20121030           445 7
1   2000000.00 3 20121027           446 1 1   1450000.00 3 20121017          
447 7 1   1570000.00 3 20121026           448 7 1   1700000.00 3 20121031      
    449 1 1 888000.00 900000.00 3 20121114           450 1 1 1650000.00
1650000.00 3 20121120           451 1 1 1650000.00 1650000.00 3 20121126        
  452 7 1 692873.00 690000.00 3 20121130           453 1 1   1600000.00 3
20120702           454 1 1   2000000.00 3 20121019           455 1 1 946000.00
946000.00 3 20121005           456 1 1   2090000.00 3 20121022           457 1 1
  1275000.00 3 20121107           458 1 1   1200000.00 3 20121102           459
7 1   1370000.00 3 20121115           460 7 1   2130000.00 3 20121025          
461 1 1   1470000.00 3 20121111           462 1 1 925000.00 975000.00 3 20121124
          463 1 1   2100000.00 3 20121002           464 7 1 750000.00 750000.00
3 20121101           465 1 2 735000.00 735000.00 3 20121011           466 7 1  
825000.00 3 20121130           467 1 1   1100000.00 3 20120810           468 7 1
1570000.00 1588000.00 3 20121106           469 1 1 1125000.00 1125000.00 3
20121030           470 7 1 1085000.00 1090000.00 3 20121109           471 1 1  
930000.00 3 20121019           472 1 1   1328000.00 3 20121019           473 7 1
  1700000.00 3 20120827           474 1 2 1525000.00 1550000.00 3 20121129      
    475 1 1   1400000.00 3 20121105           476 1 1   1200000.00 3 20120817  
        477 7 1   805000.00 3 20121106           478 1 1   715000.00 3 20121121
          479 7 1   1250000.00 3 20121206           480 7 1   1400000.00 3
20120830           481 7 1   1147000.00 3 20121116           482 1 1  
1105000.00 3 20121116           483 1 1   2375000.00 3 20121112           484 1
1   1570000.00 3 20121107           485 1 1 1250000.00 1530000.00 3 20121127    
      486 3 1   1450000.00 3 20121116           487 4 1   1300000.00 3 20120927
          488 3 1   775000.00 3 20121120           489 7 1 846050.00 858000.00 3
20121116           490 1 1   1450000.00 3 20121106           491 1 1   820000.00
3 20121210           492 1 1   2275000.00 3 20121205           493 1 1  
1100000.00 3 20121129           494 1 1   1800000.00 3 20121123           495 7
1 713915.00 714000.00 3 20121116           496 1 1   1220000.00 3 20121128      
    497 1 1   712000.00 3 20121019           498 1 1   1650000.00 3 20121219    
      499 1 1 645000.00 649000.00 3 20121127           500 1 1 1250000.00
1250000.00 3 20121205           501 7 1   830000.00 3 20120827           502 1 1
2875000.00 2875000.00 3 20121127           503 1 1   2300000.00 3 20121120      
    504 1 1   1280000.00 3 20121203           505 1 1   1884000.00 3 20121204  
        506 7 1 840973.00 858000.00 3 20121127           507 7 1 1125500.00
1130000.00 3 20121207           508 1 1   950000.00 3 20121127           509 7 1
  1250000.00 3 20121031           510 7 1 1075000.00 1100000.00 3 20121127      
    511 7 1 732900.00 735000.00 3 20121206           512 7 1   1200000.00 3
20121113           513 1 1   1300000.00 3 20121126           514 1 1  
1500000.00 3 20121015           515 1 1 849000.00 850000.00 3 20121116          
516 1 1   855000.00 3 20121203           517 1 1 675000.00 675000.00 3 20121119
          518 1 1   1080000.00 3 20121208           519 7 1   1640000.00 3
20121127           520 1 1   985000.00 3 20121102           521 7 1 1000100.00
1025000.00 3 20121106           522 7 1 760000.00 800000.00 3 20121203          
523 1 1   1000000.00 3 20121207           524 1 1   1800000.00 3 20121020      
    525 1 1   1350000.00 3 20120822           526 7 1 825000.00 900000.00 3
20121204           527 7 1   1200000.00 3 20120926           528 1 1   775000.00
3 20121203           529 7 1   1450000.00 3 20121105           530 7 1  
1325000.00 3 20121211           531 1 1   1360000.00 3 20121031           532 7
1 985000.00 985000.00 3 20121128           533 7 1   670000.00 3 20121123      
    534 1 1 730000.00 755000.00 3 20121204           535 7 1 650000.00 675000.00
3 20121211           536 1 1   1135000.00 3 20121205           537 1 1  
1377000.00 3 20121112           538 1 1 862000.00 870000.00 3 20121207          
539 1 1   1075000.00 3 20121031           540 1 1 790000.00 790000.00 3 20121211
          541 1 1   1000000.00 3 20121214           542 2 1   1775000.00 3
20121211           543 1 1   1500000.00 3 20121203           544 7 1 780000.00
795000.00 3 20121211           545 1 1 899950.00 900000.00 3 20121211          
546 7 1   875000.00 3 20121126           547 3 1 1075000.00 1100000.00 3
20121214           548 1 1 1015000.00 1000000.00 3 20121130           549 7 1
660000.00 660000.00 3 20121219           550 12 1   1135000.00 3 20121203      
    551 1 1   730000.00 3 20121207           552 1 1 830000.00 830000.00 3
20121210           553 1 1 940000.00 950000.00 3 20121219           554 1 1
1805000.00 1805000.00 3 20121210           555 1 1   2100000.00 3 20121027      
    556 1 1   1320000.00 3 20121201           557 1 1 1750000.00 1712000.00 3
20121127           558 1 1 985500.00 985500.00 3 20121211           559 1 1
1699000.00 1700000.00 3 20121219           560 7 1 1095000.00 1100000.00 3
20121211           561 1 1   745000.00 3 20120911           562 7 1   1460000.00
3 20121009           563 1 1   1700000.00 3 20121126           564 1 1  
680000.00 3 20121204           565 1 1 1195000.00 1195000.00 3 20121203        
  566 7 2   4750000.00 3 20121022           567 1 1   870000.00 3 20120824      
    568 1 1   1541000.00 3 20121121           569 1 1   1200000.00 3 20121030  
        570 1 1   1250000.00 3 20121116           571 7 1   1100000.00 3
20121030           572 7 1   1405000.00 98 20121112           573 1 1  
2600000.00 3 20121115           574 7 1   715000.00 3 20121019           575 1 2
  1104000.00 3 20121114           576 1 1 762000.00 765000.00 3 20120918        
  577 1 1   900000.00 3 20121010           578 1 2   970000.00 3 20121003      
    579 1 1   750000.00 3 20121105           580 1 1   950000.00 3 20121119    
      581 7 1   1950000.00 3 20121101           582 1 1   1665000.00 3 20121003
          583 1 1   1100000.00 3 20121022           584 3 1   750000.00 3
20121207           585 1 1   1950000.00 3 20121212           586 1 1  
1300000.00 3 20120924           587 7 1   850000.00 3 20121019           588 1 1
  1800000.00 3 20120924           589 7 1 969000.00 969000.00 3 20121028        
  590 1 1   1150000.00 3 20121116           591 4 1   2000000.00 3 20120830    
      592 1 1   848000.00 3 20121026           593 1 1   1600000.00 3 20121127  
        594 1 1   1990000.00 3 20120911           595 1 1   1975000.00 3
20121103           596 1 1   852000.00 3 20120905           597 7 1   815000.00
3 20121008           598 7 1   900000.00 3 20121207           599 1 1  
1815000.00 3 20121011           600 1 1   2260000.00 3 20121010           601 3
1   850000.00 3 20121109           602 1 1   1100000.00 3 20121025           603
7 1   1420000.00 3 20121101           604 1 2 1100000.00 1100000.00 3 20121112  
        605 7 1   700000.00 3 20121109           606 7 1   2700000.00 3 20121121
          607 1 1   1500000.00 3 20121118           608 1 1   775000.00 3
20121118           609 3 1 1325000.00 1325000.00 3 20121129           610 1 1  
930000.00 3 20121125           611 7 1   570000.00 3 20121031           612 1 1
  1450000.00 3 20121129           613 3 1 866500.00 866500.00 3 20121118        
  614 1 1   1165000.00 3 20121127           615 1 1   1650000.00 3 20121126    
      616 1 1   1400000.00 3 20121026           617 1 1   1300000.00 3 20121115
          618 1 1   1030000.00 3 20121119           619 7 1   1300000.00 3
20120629           620 1 1   1200000.00 3 20120711           621 7 1   950000.00
3 20121113           622 1 1 635000.00 638500.00 3 20121115           623 7 1  
835000.00 3 20121207           624 1 1   966000.00 3 20121115           625 7 1
1178000.00 1180000.00 3 20121127           626 1 1   1310000.00 3 20121205      
    627 1 1   1050000.00 3 20120629           628 1 1   955000.00 3 20120907    
      629 1 1   1650000.00 3 20121027           630 1 1   1425000.00 3 20121026
          631 7 1   1190000.00 3 20121019           632 4 1   940000.00 3
20121029           633 1 1   1300000.00 3 20121120           634 1 1 900000.00
909000.00 3 20121108           635 1 1   1395000.00 3 20121110           636 1 1
  1000000.00 3 20121113           637 1 1   1400000.00 3 20121113           638
7 1   2400000.00 3 20121113           639 1 1   1750000.00 3 20121119          
640 1 1 1485000.00 1425000.00 3 20121101           641 1 1   965000.00 3
20121108           642 1 1   1775000.00 3 20121205           643 7 1 2195000.00
2195000.00 3 20121204           644 1 1   750000.00 3 20120920           645 1 1
  1325000.00 3 20121107           646 1 1   1099000.00 3 20121115           647
1 1   850000.00 3 20121113           648 1 1 1725000.00 1750000.00 3 20121128  
        649 1 1   1400000.00 3 20121022           650 1 1 925000.00 925000.00 3
20121112           651 7 1 738500.00 748000.00 3 20121128           652 7 1
792000.00 800000.00 3 20121211           653 7 1 949950.00 955000.00 3 20121127
          654 1 1   1500000.00 3 20120727           655 1 1   1250000.00 3
20120921           656 1 1 785000.00 785000.00 3 20121211           657 1 1
1150000.00 1350000.00 3 20121127           658 1 1   825000.00 3 20120907      
    659 1 1 655000.00 660000.00 3 20121004           660 7 1 812500.00 840000.00
3 20121026           661 7 1 990000.00 985000.00 3 20121109           662 1 1
596000.00 609000.00 3 20121101          



 



  134 135 136 137 138 139 140 141 142 143 144   Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number 1     0.710900 0.492000 0 0 0         2     0.745900 0.745900 0 0 0      
  3     0.650000 0.650000 0 0 0         4     0.800000 0.800000 0 0 0         5
    0.800000 0.800000 0 0 0         6     0.757600 0.757600 0 0 0         7    
0.750000 0.750000 0 0 0         8     0.800000 0.666600 0 0 0         9    
0.638200 0.425500 0 0 0         10     0.598200 0.598200 0 0 0         11    
0.800000 0.800000 0 0 0         12     0.448000 0.448000 0 0 0         13    
0.800000 0.800000 0 0 0         14     0.800000 0.800000 0 0 0         15    
0.766800 0.766800 0 0 0         16     0.662300 0.500000 0 0 0         17    
0.650000 0.650000 0 0 0         18     0.478200 0.478200 0 0 0         19    
0.778900 0.684200 0 0 0         20     0.800000 0.800000 0 0 0         21    
0.800000 0.800000 0 0 0         22     0.474300 0.474300 0 0 0         23    
0.444300 0.394300 0 0 0         24     0.731700 0.731700 0 0 0         25    
0.403200 0.403200 0 0 0         26     0.774300 0.774300 0 0 0         27    
0.727800 0.727800 0 0 0         28     0.771400 0.771400 0 0 0         29    
0.650000 0.650000 0 0 0         30     0.748000 0.748000 0 0 0         31    
0.750000 0.750000 0 0 0         32     0.800000 0.800000 0 0 0         33    
0.565400 0.565400 0 0 0         34     0.653400 0.653400 0 0 0         35    
0.638900 0.638900 0 0 0         36     0.607100 0.607100 0 0 0         37    
0.800000 0.800000 0 0 0         38     0.800000 0.800000 0 0 0         39    
0.744100 0.744100 0 0 0         40     0.756100 0.756100 0 0 0         41    
0.590900 0.590900 0 0 0         42     0.520000 0.520000 0 0 0         43    
0.690200 0.690200 0 0 0         44     0.782700 0.782700 0 0 0         45    
0.800000 0.800000 0 0 0         46     0.400000 0.400000 0 0 0         47    
0.306800 0.306800 0 0 0         48     0.800000 0.800000 0 0 0         49    
0.616500 0.616500 0 0 0         50     0.800000 0.800000 0 0 0         51    
0.437200 0.437200 0 0 0         52     0.583300 0.583300 0 0 0         53    
0.590900 0.590900 0 0 0         54     0.647600 0.647600 0 0 0         55    
0.675700 0.675700 0 0 0         56     0.760500 0.760500 0 0 0         57    
0.656000 0.656000 0 0 0         58     0.674700 0.674700 0 0 0         59    
0.749700 0.749700 0 0 0         60     0.727400 0.727400 0 0 0         61    
0.750000 0.750000 0 0 0         62     0.441100 0.441100 0 0 0         63    
0.644400 0.644400 0 0 0         64     0.524200 0.524200 0 0 0         65    
0.471900 0.471900 0 0 0         66     0.742500 0.594000 0 0 0         67    
0.752400 0.752400 0 0 0         68     0.750000 0.750000 0 0 0         69    
0.798200 0.798200 0 0 0         70     0.675800 0.675800 0 0 0         71    
0.800000 0.800000 0 0 0         72     0.715800 0.715800 0 0 0         73    
0.800000 0.800000 0 0 0         74     0.663600 0.663600 0 0 0         75    
0.600000 0.600000 0 0 0         76     0.553500 0.553500 0 0 0         77    
0.788600 0.788600 0 0 0         78     0.800000 0.800000 0 0 0         79    
0.716000 0.586200 0 0 0         80     0.591600 0.591600 0 0 0         81    
0.785100 0.785100 0 0 0         82     0.734600 0.734600 0 0 0         83    
0.675000 0.612500 0 0 0         84     0.649300 0.416700 0 0 0         85    
0.800000 0.800000 0 0 0         86     0.799700 0.799700 0 0 0         87    
0.476100 0.476100 0 0 0         88     0.787200 0.787200 0 0 0         89    
0.550000 0.550000 0 0 0         90     0.581800 0.581800 0 0 0         91    
0.750000 0.750000 0 0 0         92     0.750000 0.750000 0 0 0         93    
0.800000 0.800000 0 0 0         94     0.800000 0.800000 0 0 0         95    
0.756500 0.756500 0 0 0         96     0.644300 0.644300 0 0 0         97    
0.675800 0.675800 0 0 0         98     0.784300 0.784300 0 0 0         99    
0.587800 0.417000 0 0 0         100     0.614800 0.318500 0 0 0         101    
0.261100 0.261100 0 0 0         102     0.642000 0.444400 0 0 0         103    
0.551600 0.551600 0 0 0         104     0.535400 0.431200 0 0 0         105    
0.650000 0.615300 0 0 0         106     0.700000 0.700000 0 0 0         107    
0.800000 0.800000 0 0 0         108     0.422600 0.347100 0 0 0         109    
0.800000 0.800000 0 0 0         110     0.750000 0.750000 0 0 0         111    
0.749900 0.749900 0 0 0         112     0.671100 0.671100 0 0 0         113    
0.769800 0.769800 0 0 0         114     0.515000 0.405400 0 0 0         115    
0.720700 0.535800 0 0 0         116     0.454500 0.454500 0 0 0         117    
0.750000 0.750000 0 0 0         118     0.687500 0.687500 0 0 0         119    
0.800000 0.800000 0 0 0         120     0.800000 0.800000 0 0 0         121    
0.750000 0.725900 0 0 0         122     0.750000 0.750000 0 0 0         123    
0.800000 0.800000 0 0 0         124     0.800000 0.800000 0 0 0         125    
0.357100 0.357100 0 0 0         126     0.681800 0.681800 0 0 0         127    
0.674400 0.674400 0 0 0         128     0.800000 0.800000 0 0 0         129    
0.640000 0.640000 0 0 0         130     0.800000 0.800000 0 0 0         131    
0.742200 0.742200 0 0 0         132     0.750000 0.750000 0 0 0         133    
0.750000 0.610000 0 0 0         134     0.538400 0.538400 0 0 0         135    
0.800000 0.800000 0 0 0         136     0.650000 0.650000 0 0 0         137    
0.666600 0.666600 0 0 0         138     0.700000 0.700000 0 0 0         139    
0.728400 0.662200 0 0 0         140     0.506500 0.506500 0 0 0         141    
0.600000 0.600000 0 0 0         142     0.682200 0.682200 0 0 0         143    
0.750000 0.750000 0 0 0         144     0.800000 0.800000 0 0 0         145    
0.750000 0.750000 0 0 0         146     0.750000 0.750000 0 0 0         147    
0.514100 0.514100 0 0 0         148     0.663100 0.663100 0 0 0         149    
0.800000 0.800000 0 0 0         150     0.800000 0.495000 0 0 0         151    
0.800000 0.800000 0 0 0         152     0.595400 0.595400 0 0 0         153    
0.742300 0.742300 0 0 0         154     0.601900 0.601900 0 0 0         155    
0.800000 0.800000 0 0 0         156     0.650000 0.479000 0 0 0         157    
0.800000 0.800000 0 0 0         158     0.758500 0.687800 0 0 0         159    
0.622200 0.622200 0 0 0         160     0.632600 0.588200 0 0 0         161    
0.767400 0.767400 0 0 0         162     0.731300 0.731300 0 0 0         163    
0.672000 0.672000 0 0 0         164     0.800000 0.675800 0 0 0         165    
0.708000 0.708000 0 0 0         166     0.800000 0.800000 0 0 0         167    
0.631300 0.631300 0 0 0         168     0.597000 0.597000 0 0 0         169    
0.545400 0.545400 0 0 0         170     0.694400 0.694400 0 0 0         171    
0.546600 0.546600 0 0 0         172     0.800000 0.800000 0 0 0         173    
0.750000 0.750000 0 0 0         174     0.747700 0.747700 0 0 0         175    
0.785900 0.785900 0 0 0         176     0.320000 0.320000 0 0 0         177    
0.763100 0.763100 0 0 0         178     0.693600 0.693600 0 0 0         179    
0.792800 0.792800 0 0 0         180     0.705400 0.705400 0 0 0         181    
0.764600 0.564400 0 0 0         182     0.800000 0.800000 0 0 0         183    
0.573900 0.573900 0 0 0         184     0.586800 0.455200 0 0 0         185    
0.650000 0.650000 0 0 0         186     0.500000 0.500000 0 0 0         187    
0.800000 0.800000 0 0 0         188     0.695300 0.695300 0 0 0         189    
0.714200 0.714200 0 0 0         190     0.580600 0.580600 0 0 0         191    
0.784300 0.784300 0 0 0         192     0.618200 0.483100 0 0 0         193    
0.700000 0.700000 0 0 0         194     0.800000 0.800000 0 0 0         195    
0.750000 0.750000 0 0 0         196     0.712000 0.712000 0 0 0         197    
0.591100 0.591100 0 0 0         198     0.742100 0.742100 0 0 0         199    
0.750000 0.750000 0 0 0         200     0.599500 0.599500 0 0 0         201    
0.800000 0.800000 0 0 0         202     0.666900 0.666900 0 0 0         203    
0.800000 0.800000 0 0 0         204     0.796600 0.796600 0 0 0         205    
0.800000 0.800000 0 0 0         206     0.558200 0.558200 0 0 0         207    
0.800000 0.800000 0 0 0         208     0.750000 0.750000 0 0 0         209    
0.800000 0.800000 0 0 0         210     0.641500 0.641500 0 0 0         211    
0.538000 0.538000 0 0 0         212     0.797500 0.797500 0 0 0         213    
0.709300 0.650800 0 0 0         214     0.392800 0.392800 0 0 0         215    
0.491000 0.491000 0 0 0         216     0.789600 0.789600 0 0 0         217    
0.532400 0.532400 0 0 0         218     0.625000 0.625000 0 0 0         219    
0.700000 0.700000 0 0 0         220     0.662700 0.662700 0 0 0         221    
0.793300 0.793300 0 0 0         222     0.750000 0.750000 0 0 0         223    
0.546100 0.546100 0 0 0         224     0.519000 0.519000 0 0 0         225    
0.800000 0.800000 0 0 0         226     0.469300 0.469300 0 0 0         227    
0.800000 0.800000 0 0 0         228     0.578100 0.578100 0 0 0         229    
0.702200 0.702200 0 0 0         230     0.750000 0.750000 0 0 0         231    
0.800000 0.800000 0 0 0         232     0.638000 0.638000 0 0 0         233    
0.800000 0.800000 0 0 0         234     0.750000 0.661700 0 0 0         235    
0.796800 0.796800 0 0 0         236     0.736800 0.736800 0 0 0         237    
0.800000 0.800000 0 0 0         238     0.626900 0.548500 0 0 0         239    
0.610100 0.610100 0 0 0         240     0.705000 0.705000 0 0 0         241    
0.749500 0.661600 0 0 0         242     0.750000 0.750000 0 0 0         243    
0.784700 0.784700 0 0 0         244     0.800000 0.800000 0 0 0         245    
0.743700 0.743700 0 0 0         246     0.730400 0.730400 0 0 0         247    
0.790100 0.790100 0 0 0         248     0.800000 0.800000 0 0 0         249    
0.800000 0.800000 0 0 0         250     0.464700 0.464700 0 0 0         251    
0.798100 0.798100 0 0 0         252     0.800000 0.800000 0 0 0         253    
0.750000 0.750000 0 0 0         254     0.745200 0.745200 0 0 0         255    
0.800000 0.800000 0 0 0         256     0.248400 0.248400 0 0 0         257    
0.798500 0.798500 0 0 0         258     0.700000 0.700000 0 0 0         259    
0.799900 0.799900 0 0 0         260     0.800000 0.800000 0 0 0         261    
0.570300 0.570300 0 0 0         262     0.800000 0.800000 0 0 0         263    
0.510200 0.510200 0 0 0         264     0.798100 0.798100 0 0 0         265    
0.800000 0.800000 0 0 0         266     0.775300 0.775300 0 0 0         267    
0.800000 0.800000 0 0 0         268     0.800000 0.800000 0 0 0         269    
0.699500 0.699500 0 0 0         270     0.452300 0.452300 0 0 0         271    
0.678100 0.605100 0 0 0         272     0.653400 0.653400 0 0 0         273    
0.800000 0.800000 0 0 0         274     0.560500 0.560500 0 0 0         275    
0.734100 0.734100 0 0 0         276     0.729900 0.547400 0 0 0         277    
0.710000 0.710000 0 0 0         278     0.662800 0.492100 0 0 0         279    
0.623300 0.623300 0 0 0         280     0.770000 0.770000 0 0 0         281    
0.800000 0.800000 0 0 0         282     0.600000 0.600000 0 0 0         283    
0.800000 0.800000 0 0 0         284     0.749300 0.749300 0 0 0         285    
0.800000 0.800000 0 0 0         286     0.742300 0.742300 0 0 0         287    
0.675700 0.675700 0 0 0         288     0.388100 0.388100 0 0 0         289    
0.742600 0.742600 0 0 0         290     0.600000 0.426100 0 0 0         291    
0.613400 0.613400 0 0 0         292     0.547300 0.547300 0 0 0         293    
0.694400 0.591000 0 0 0         294     0.739300 0.739300 0 0 0         295    
0.531100 0.531100 0 0 0         296     0.713500 0.441200 0 0 0         297    
0.750000 0.750000 0 0 0         298     0.737500 0.737500 0 0 0         299    
0.615300 0.615300 0 0 0         300     0.532400 0.532400 0 0 0         301    
0.674400 0.674400 0 0 0         302     0.468700 0.393700 0 0 0         303    
0.560300 0.283900 0 0 0         304     0.493000 0.493000 0 0 0         305    
0.275000 0.275000 0 0 0         306     0.644700 0.644700 0 0 0         307    
0.473600 0.473600 0 0 0         308     0.610500 0.610500 0 0 0         309    
0.629100 0.629100 0 0 0         310     0.641500 0.547100 0 0 0         311    
0.634600 0.634600 0 0 0         312     0.700000 0.700000 0 0 0         313    
0.637300 0.637300 0 0 0         314     0.650000 0.650000 0 0 0         315    
0.776600 0.776600 0 0 0         316     0.750000 0.750000 0 0 0         317    
0.750000 0.750000 0 0 0         318     0.739600 0.739600 0 0 0         319    
0.560000 0.560000 0 0 0         320     0.800000 0.550000 0 0 0         321    
0.800000 0.800000 0 0 0         322     0.746600 0.746600 0 0 0         323    
0.783600 0.783600 0 0 0         324     0.750000 0.750000 0 0 0         325    
0.800000 0.800000 0 0 0         326     0.800000 0.800000 0 0 0         327    
0.736000 0.736000 0 0 0         328     0.488700 0.488700 0 0 0         329    
0.635500 0.635500 0 0 0         330     0.674200 0.674200 0 0 0         331    
0.800000 0.800000 0 0 0         332     0.750000 0.750000 0 0 0         333    
0.740500 0.740500 0 0 0         334     0.750000 0.750000 0 0 0         335    
0.799900 0.799900 0 0 0         336     0.430400 0.430400 0 0 0         337    
0.796100 0.603800 0 0 0         338     0.677500 0.555100 0 0 0         339    
0.666600 0.666600 0 0 0         340     0.277400 0.277400 0 0 0         341    
0.708700 0.708700 0 0 0         342     0.720500 0.637200 0 0 0         343    
0.756400 0.710400 0 0 0         344     0.634100 0.634100 0 0 0         345    
0.344800 0.344800 0 0 0         346     0.740000 0.740000 0 0 0         347    
0.783100 0.783100 0 0 0         348     0.517300 0.517300 0 0 0         349    
0.749700 0.749700 0 0 0         350     0.723300 0.723300 0 0 0         351    
0.800000 0.800000 0 0 0         352     0.800000 0.675000 0 0 0         353    
0.800000 0.800000 0 0 0         354     0.739200 0.739200 0 0 0         355    
0.800000 0.800000 0 0 0         356     0.706000 0.706000 0 0 0         357    
0.318100 0.318100 0 0 0         358     0.800000 0.800000 0 0 0         359    
0.632700 0.632700 0 0 0         360     0.563400 0.563400 0 0 0         361    
0.547900 0.547900 0 0 0         362     0.750000 0.750000 0 0 0         363    
0.600000 0.600000 0 0 0         364     0.326300 0.326300 0 0 0         365    
0.799200 0.799200 0 0 0         366     0.750000 0.750000 0 0 0         367    
0.561500 0.561500 0 0 0         368     0.800000 0.800000 0 0 0         369    
0.800000 0.800000 0 0 0         370     0.750000 0.750000 0 0 0         371    
0.687500 0.687500 0 0 0         372     0.800000 0.800000 0 0 0         373    
0.354400 0.354400 0 0 0         374     0.580800 0.580800 0 0 0         375    
0.562100 0.498400 0 0 0         376     0.494800 0.494800 0 0 0         377    
0.800000 0.800000 0 0 0         378     0.606000 0.606000 0 0 0         379    
0.699500 0.609700 0 0 0         380     0.784000 0.784000 0 0 0         381    
0.714000 0.714000 0 0 0         382     0.743500 0.743500 0 0 0         383    
0.674400 0.674400 0 0 0         384     0.644600 0.644600 0 0 0         385    
0.611600 0.456600 0 0 0         386     0.622200 0.555500 0 0 0         387    
0.800000 0.800000 0 0 0         388     0.800000 0.800000 0 0 0         389    
0.723400 0.617000 0 0 0         390     0.513300 0.513300 0 0 0         391    
0.584200 0.584200 0 0 0         392     0.647500 0.647500 0 0 0         393    
0.799900 0.799900 0 0 0         394     0.756600 0.756600 0 0 0         395    
0.744400 0.744400 0 0 0         396     0.590400 0.590400 0 0 0         397    
0.643300 0.643300 0 0 0         398     0.635000 0.635000 0 0 0         399    
0.670900 0.670900 0 0 0         400     0.684000 0.684000 0 0 0         401    
0.750000 0.750000 0 0 0         402     0.736900 0.612700 0 0 0         403    
0.598800 0.598800 0 0 0         404     0.646600 0.646600 0 0 0         405    
0.471800 0.471800 0 0 0         406     0.692100 0.692100 0 0 0         407    
0.495100 0.495100 0 0 0         408     0.584600 0.584600 0 0 0         409    
0.735500 0.493500 0 0 0         410     0.605600 0.605600 0 0 0         411    
0.543500 0.390500 0 0 0         412     0.556800 0.500000 0 0 0         413    
0.696300 0.696300 0 0 0         414     0.612900 0.612900 0 0 0         415    
0.540900 0.377000 0 0 0         416     0.608300 0.608300 0 0 0         417    
0.359800 0.359800 0 0 0         418     0.650400 0.650400 0 0 0         419    
0.675000 0.675000 0 0 0         420     0.615600 0.528900 0 0 0         421    
0.750000 0.750000 0 0 0         422     0.681100 0.681100 0 0 0         423    
0.529300 0.529300 0 0 0         424     0.462500 0.370900 0 0 0         425    
0.750000 0.750000 0 0 0         426     0.750000 0.750000 0 0 0         427    
0.522100 0.515200 0 0 0         428     0.666600 0.666600 0 0 0         429    
0.432400 0.432400 0 0 0         430     0.557000 0.557000 0 0 0         431    
0.714800 0.714800 0 0 0         432     0.670400 0.670400 0 0 0         433    
0.750000 0.750000 0 0 0         434     0.750000 0.750000 0 0 0         435    
0.682700 0.682700 0 0 0         436     0.700000 0.700000 0 0 0         437    
0.769000 0.769000 0 0 0         438     0.403300 0.403300 0 0 0         439    
0.588400 0.588400 0 0 0         440     0.800000 0.800000 0 0 0         441    
0.585000 0.585000 0 0 0         442     0.469700 0.385900 0 0 0         443    
0.272600 0.272600 0 0 0         444     0.552400 0.512400 0 0 0         445    
0.650000 0.650000 0 0 0         446     0.468900 0.468900 0 0 0         447    
0.601900 0.601900 0 0 0         448     0.537000 0.537000 0 0 0         449    
0.800000 0.800000 0 0 0         450     0.500000 0.500000 0 0 0         451    
0.709000 0.709000 0 0 0         452     0.800000 0.800000 0 0 0         453    
0.597000 0.415700 0 0 0         454     0.500000 0.500000 0 0 0         455    
0.800000 0.800000 0 0 0         456     0.454500 0.454500 0 0 0         457    
0.541900 0.541900 0 0 0         458     0.556600 0.556600 0 0 0         459    
0.672200 0.672200 0 0 0         460     0.586800 0.586800 0 0 0         461    
0.597200 0.597200 0 0 0         462     0.800000 0.800000 0 0 0         463    
0.461400 0.461400 0 0 0         464     0.800000 0.800000 0 0 0         465    
0.750000 0.750000 0 0 0         466     0.761200 0.761200 0 0 0         467    
0.600000 0.600000 0 0 0         468     0.750000 0.750000 0 0 0         469    
0.750000 0.750000 0 0 0         470     0.599000 0.599000 0 0 0         471    
0.790300 0.790300 0 0 0         472     0.570000 0.570000 0 0 0         473    
0.750000 0.588200 0 0 0         474     0.540900 0.540900 0 0 0         475    
0.678500 0.678500 0 0 0         476     0.649100 0.649100 0 0 0         477    
0.788800 0.650900 0 0 0         478     0.744700 0.744700 0 0 0         479    
0.560000 0.560000 0 0 0         480     0.637800 0.637800 0 0 0         481    
0.612000 0.612000 0 0 0         482     0.787300 0.787300 0 0 0         483    
0.700000 0.700000 0 0 0         484     0.442000 0.442000 0 0 0         485    
0.800000 0.800000 0 0 0         486     0.579300 0.579300 0 0 0         487    
0.680000 0.680000 0 0 0         488     0.765100 0.765100 0 0 0         489    
0.800000 0.800000 0 0 0         490     0.603400 0.479300 0 0 0         491    
0.686500 0.686500 0 0 0         492     0.800000 0.800000 0 0 0         493    
0.559000 0.559000 0 0 0         494     0.436600 0.436600 0 0 0         495    
0.799900 0.799900 0 0 0         496     0.608400 0.608400 0 0 0         497    
0.714800 0.714800 0 0 0         498     0.583000 0.583000 0 0 0         499    
0.800000 0.800000 0 0 0         500     0.800000 0.800000 0 0 0         501    
0.800000 0.800000 0 0 0         502     0.650000 0.650000 0 0 0         503    
0.784700 0.636900 0 0 0         504     0.683500 0.683500 0 0 0         505    
0.605600 0.368300 0 0 0         506     0.799900 0.799900 0 0 0         507    
0.800000 0.800000 0 0 0         508     0.708700 0.708700 0 0 0         509    
0.650000 0.650000 0 0 0         510     0.800000 0.800000 0 0 0         511    
0.708600 0.708600 0 0 0         512     0.592500 0.592500 0 0 0         513    
0.500000 0.500000 0 0 0         514     0.800000 0.558000 0 0 0         515    
0.800000 0.800000 0 0 0         516     0.776600 0.776600 0 0 0         517    
0.800000 0.800000 0 0 0         518     0.590200 0.590200 0 0 0         519    
0.345700 0.345700 0 0 0         520     0.674100 0.674100 0 0 0         521    
0.649900 0.649900 0 0 0         522     0.800000 0.800000 0 0 0         523    
0.675000 0.675000 0 0 0         524     0.605500 0.605500 0 0 0         525    
0.690300 0.690300 0 0 0         526     0.750000 0.750000 0 0 0         527    
0.650000 0.650000 0 0 0         528     0.800000 0.800000 0 0 0         529    
0.488200 0.488200 0 0 0         530     0.666400 0.666400 0 0 0         531    
0.755800 0.535200 0 0 0         532     0.800000 0.800000 0 0 0         533    
0.800000 0.800000 0 0 0         534     0.800000 0.800000 0 0 0         535    
0.800000 0.800000 0 0 0         536     0.539600 0.539600 0 0 0         537    
0.776100 0.776100 0 0 0         538     0.700000 0.700000 0 0 0         539    
0.778600 0.778600 0 0 0         540     0.620200 0.620200 0 0 0         541    
0.677000 0.677000 0 0 0         542     0.394300 0.394300 0 0 0         543    
0.578600 0.578600 0 0 0         544     0.774300 0.774300 0 0 0         545    
0.800000 0.800000 0 0 0         546     0.654800 0.654800 0 0 0         547    
0.750000 0.750000 0 0 0         548     0.800000 0.800000 0 0 0         549    
0.800000 0.800000 0 0 0         550     0.625500 0.625500 0 0 0         551    
0.700000 0.700000 0 0 0         552     0.750000 0.750000 0 0 0         553    
0.800000 0.800000 0 0 0         554     0.387800 0.387800 0 0 0         555    
0.410400 0.410400 0 0 0         556     0.515100 0.515100 0 0 0         557    
0.700000 0.700000 0 0 0         558     0.800000 0.800000 0 0 0         559    
0.750000 0.750000 0 0 0         560     0.800000 0.800000 0 0 0         561    
0.748900 0.665700 0 0 0         562     0.617100 0.617100 0 0 0         563    
0.526400 0.526400 0 0 0         564     0.764700 0.764700 0 0 0         565    
0.543900 0.543900 0 0 0         566     0.174700 0.174700 0 0 0         567    
0.800000 0.800000 0 0 0         568     0.551500 0.551500 0 0 0         569    
0.646600 0.646600 0 0 0         570     0.752000 0.752000 0 0 0         571    
0.595400 0.595400 0 0 0         572     0.642700 0.642700 0 0 0         573    
0.557600 0.557600 0 0 0         574     0.641900 0.641900 0 0 0         575    
0.586200 0.586200 0 0 0         576     0.800000 0.800000 0 0 0         577    
0.635500 0.524400 0 0 0         578     0.635500 0.635500 0 0 0         579    
0.800000 0.800000 0 0 0         580     0.642100 0.642100 0 0 0         581    
0.689500 0.689500 0 0 0         582     0.699900 0.570800 0 0 0         583    
0.800000 0.800000 0 0 0         584     0.650000 0.650000 0 0 0         585    
0.649700 0.649700 0 0 0         586     0.607600 0.607600 0 0 0         587    
0.761100 0.761100 0 0 0         588     0.550000 0.550000 0 0 0         589    
0.700000 0.700000 0 0 0         590     0.706000 0.706000 0 0 0         591    
0.350000 0.350000 0 0 0         592     0.681400 0.681400 0 0 0         593    
0.581200 0.581200 0 0 0         594     0.612500 0.486900 0 0 0         595    
0.700000 0.700000 0 0 0         596     0.790400 0.790400 0 0 0         597    
0.758200 0.635500 0 0 0         598     0.611100 0.611100 0 0 0         599    
0.626900 0.489200 0 0 0         600     0.619400 0.398200 0 0 0         601    
0.800000 0.800000 0 0 0         602     0.650900 0.650900 0 0 0         603    
0.501400 0.501400 0 0 0         604     0.750000 0.750000 0 0 0         605    
0.707100 0.707100 0 0 0         606     0.551800 0.366600 0 0 0         607    
0.531300 0.531300 0 0 0         608     0.747000 0.747000 0 0 0         609    
0.750000 0.750000 0 0 0         610     0.736500 0.736500 0 0 0         611    
0.800000 0.800000 0 0 0         612     0.534400 0.534400 0 0 0         613    
0.798600 0.798600 0 0 0         614     0.665200 0.665200 0 0 0         615    
0.710600 0.710600 0 0 0         616     0.589200 0.589200 0 0 0         617    
0.555000 0.555000 0 0 0         618     0.489300 0.489300 0 0 0         619    
0.661500 0.661500 0 0 0         620     0.688300 0.688300 0 0 0         621    
0.800000 0.800000 0 0 0         622     0.800000 0.800000 0 0 0         623    
0.696400 0.696400 0 0 0         624     0.594200 0.594200 0 0 0         625    
0.800000 0.800000 0 0 0         626     0.550000 0.550000 0 0 0         627    
0.798700 0.660800 0 0 0         628     0.712000 0.712000 0 0 0         629    
0.577000 0.577000 0 0 0         630     0.669100 0.493600 0 0 0         631    
0.568900 0.568900 0 0 0         632     0.711200 0.711200 0 0 0         633    
0.551300 0.551300 0 0 0         634     0.800000 0.800000 0 0 0         635    
0.600000 0.600000 0 0 0         636     0.635000 0.635000 0 0 0         637    
0.513500 0.513500 0 0 0         638     0.268700 0.268700 0 0 0         639    
0.411400 0.411400 0 0 0         640     0.666600 0.666600 0 0 0         641    
0.725300 0.725300 0 0 0         642     0.617400 0.561100 0 0 0         643    
0.544400 0.544400 0 0 0         644     0.680000 0.680000 0 0 0         645    
0.704900 0.704900 0 0 0         646     0.749700 0.749700 0 0 0         647    
0.641100 0.641100 0 0 0         648     0.650000 0.650000 0 0 0         649    
0.632400 0.632400 0 0 0         650     0.800000 0.800000 0 0 0         651    
0.800000 0.800000 0 0 0         652     0.800000 0.800000 0 0 0         653    
0.700000 0.700000 0 0 0         654     0.620000 0.620000 0 0 0         655    
0.720000 0.720000 0 0 0         656     0.800000 0.800000 0 0 0         657    
0.800000 0.800000 0 0 0         658     0.785200 0.785200 0 0 0         659    
0.800000 0.800000 0 0 0         660     0.753200 0.753200 0 0 0         661    
0.791800 0.791800 0 0 0         662     0.800000 0.800000 0 0 0        



 



  145 146 147 148 149 150 151 152 153 154 155   Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term 1                       2                       3                       4  
                    5                       6                       7          
            8                       9                       10                  
    11                       12                       13                      
14                       15                       16                       17  
                    18                       19                       20        
              21                       22                       23              
        24                       25                       26                    
  27                       28                       29                       30
                      31                       32                       33      
                34                       35                       36            
          37                       38                       39                  
    40                       41                       42                      
43                       44                       45                       46  
                    47                       48                       49        
              50                       51                       52              
        53                       54                       55                    
  56                       57                       58                       59
                      60                       61                       62      
                63                       64                       65            
          66                       67                       68                  
    69                       70                       71                      
72                       73                       74                       75  
                    76                       77                       78        
              79                       80                       81              
        82                       83                       84                    
  85                       86                       87                       88
                      89                       90                       91      
                92                       93                       94            
          95                       96                       97                  
    98                       99                       100                      
101                       102                       103                      
104                       105                       106                      
107                       108                       109                      
110                       111                       112                      
113                       114                       115                      
116                       117                       118                      
119                       120                       121                      
122                       123                       124                      
125                       126                       127                      
128                       129                       130                      
131                       132                       133                      
134                       135                       136                      
137                       138                       139                      
140                       141                       142                      
143                       144                       145                      
146                       147                       148                      
149                       150                       151                      
152                       153                       154                      
155                       156                       157                      
158                       159                       160                      
161                       162                       163                      
164                       165                       166                      
167                       168                       169                      
170                       171                       172                      
173                       174                       175                      
176                       177                       178                      
179                       180                       181                      
182                       183                       184                      
185                       186                       187                      
188                       189                       190                      
191                       192                       193                      
194                       195                       196                      
197                       198                       199                      
200                       201                       202                      
203                       204                       205                      
206                       207                       208                      
209                       210                       211                      
212                       213                       214                      
215                       216                       217                      
218                       219                       220                      
221                       222                       223                      
224                       225                       226                      
227                       228                       229                      
230                       231                       232                      
233                       234                       235                      
236                       237                       238                      
239                       240                       241                      
242                       243                       244                      
245                       246                       247                      
248                       249                       250                      
251                       252                       253                      
254                       255                       256                      
257                       258                       259                      
260                       261                       262                      
263                       264                       265                      
266                       267                       268                      
269                       270                       271                      
272                       273                       274                      
275                       276                       277                      
278                       279                       280                      
281                       282                       283                      
284                       285                       286                      
287                       288                       289                      
290                       291                       292                      
293                       294                       295                      
296                       297                       298                      
299                       300                       301                      
302                       303                       304                      
305                       306                       307                      
308                       309                       310                      
311                       312                       313                      
314                       315                       316                      
317                       318                       319                      
320                       321                       322                      
323                       324                       325                      
326                       327                       328                      
329                       330                       331                      
332                       333                       334                      
335                       336                       337                      
338                       339                       340                      
341                       342                       343                      
344                       345                       346                      
347                       348                       349                      
350                       351                       352                      
353                       354                       355                      
356                       357                       358                      
359                       360                       361                      
362                       363                       364                      
365                       366                       367                      
368                       369                       370                      
371                       372                       373                      
374                       375                       376                      
377                       378                       379                      
380                       381                       382                      
383                       384                       385                      
386                       387                       388                      
389                       390                       391                      
392                       393                       394                      
395                       396                       397                      
398                       399                       400                      
401                       402                       403                      
404                       405                       406                      
407                       408                       409                      
410                       411                       412                      
413                       414                       415                      
416                       417                       418                      
419                       420                       421                      
422                       423                       424                      
425                       426                       427                      
428                       429                       430                      
431                       432                       433                      
434                       435                       436                      
437                       438                       439                      
440                       441                       442                      
443                       444                       445                      
446                       447                       448                      
449                       450                       451                      
452                       453                       454                      
455                       456                       457                      
458                       459                       460                      
461                       462                       463                      
464                       465                       466                      
467                       468                       469                      
470                       471                       472                      
473                       474                       475                      
476                       477                       478                      
479                       480                       481                      
482                       483                       484                      
485                       486                       487                      
488                       489                       490                      
491                       492                       493                      
494                       495                       496                      
497                       498                       499                      
500                       501                       502                      
503                       504                       505                      
506                       507                       508                      
509                       510                       511                      
512                       513                       514                      
515                       516                       517                      
518                       519                       520                      
521                       522                       523                      
524                       525                       526                      
527                       528                       529                      
530                       531                       532                      
533                       534                       535                      
536                       537                       538                      
539                       540                       541                      
542                       543                       544                      
545                       546                       547                      
548                       549                       550                      
551                       552                       553                      
554                       555                       556                      
557                       558                       559                      
560                       561                       562                      
563                       564                       565                      
566                       567                       568                      
569                       570                       571                      
572                       573                       574                      
575                       576                       577                      
578                       579                       580                      
581                       582                       583                      
584                       585                       586                      
587                       588                       589                      
590                       591                       592                      
593                       594                       595                      
596                       597                       598                      
599                       600                       601                      
602                       603                       604                      
605                       606                       607                      
608                       609                       610                      
611                       612                       613                      
614                       615                       616                      
617                       618                       619                      
620                       621                       622                      
623                       624                       625                      
626                       627                       628                      
629                       630                       631                      
632                       633                       634                      
635                       636                       637                      
638                       639                       640                      
641                       642                       643                      
644                       645                       646                      
647                       648                       649                      
650                       651                       652                      
653                       654                       655                      
656                       657                       658                      
659                       660                       661                      
662                      



 



  156 157 158 159 160 161 162 163 164 165   Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) Primary Borrower Wage Income (Bonus) 1         19 22
290000.00 20421201 20880.14 0 2         36   0 20421201 8769.75 0 3         40  
0 20421201 8784.47 0 4         21   0 20421201 14111.25 0 5         17 11 0
20421201 45781.42 0 6         19 20 0 20421201 17916.67 0 7         16   0
20430101 24853.66 0 8         8   200000 20421201 73806.29 0 9         27  
494753 20430101 95883.08 0 10         10 17 0 20430101 12083.34 0 11         15
6 0 20430101 13334 0 12         21 20 0 20430101 44913.83 0 13         8 6 0
20430101 13301.58 0 14         13 11 0 20430101 8250.67 0 15         20 15 0
20430101 6955 0 16         20   324709.5 20430101 25000 0 17         11 15 0
20430101 16397.62 0 18         9   0 20430101 23373.5 0 19         15 0 90000
20421201 28437.5 0 20         25 27 0 20430101 10833.88 9920.4 21         15 13
0 20421201 12916.67 0 22         19   0 20430101 29394.75 0 23         14  
88750 20421201 21666.67 5211.27 24         20 15 0 20421201 38603.07 0 25      
  12   0 20421201 12500 1250 26         17   0 20430101 15258.34 0 27         3
  0 20430101 19301.08 0 28         27 32 0 20421201 12291.66 0 29         20 10
0 20430101 8774.58 0 30         20   0 20430101 39583.34 15204.5 31         26
18 0 20421201 23504.95 0 32         10   0 20430101 12083.32 0 33         15   0
20430101 0 0 34         3 12 0 20430101 0 0 35         22   0 20430101 10346.68
0 36         4   0 20430101 18514.47 0 37         9   0 20430101 24941.91 0 38  
      16 0 0 20430101 5000.02 22750.21 39         22.5 0 0 20430201 52368.91 0
40         24   0 20430101 66172.87 0 41         16.5 17 0 20430101 0 0 42      
  17 3 0 20430101 7591.66 0 43         12 4 0 20430101 17217.44 0 44         15
  0 20430101 19044.34 0 45         8 10 0 20421201 11606.92 0 46         15   0
20430101 13000 0 47         0 3 0 20421201 4089.11 0 48         7   0 20430101
12083.34 7680.1 49         17 14 0 20430101 13740.16 0 50         21   0
20430101 14100.94 0 51         22   0 20430101 141230.81 0 52         21   0
20430101 41666.67 0 53         12   0 20421201 10146.66 1034.2 54         15 18
0 20421101 14296.1 0 55         16   0 20421101 21814.08 0 56         18   0
20430101 18021.93 0 57         5 5 0 20421201 11166.44 0 58         17 13 0
20421201 16250 0 59         24.5   0 20430101 11281.58 0 60         14 13 0
20430101 20416.66 0 61         13   0 20421201 9752.67 1893.49 62         21 3 0
20430101 11818.28 0 63         22   0 20430101 25744.54 0 64         36   0
20430101 12500 5762.65 65         13   0 20421201 6854.41 0 66         15  
150000 20430101 17917.67 12702.5 67         0   0 20430101 0 0 68         7   0
20421201 29166.67 0 69         11   0 20421201 27625 0 70         8   0 20421201
0 0 71         17 19 0 20430101 20590.84 0 72         14   0 20430101 1972 0 73
        9   0 20421201 16667 0 74         36   0 20430101 12500.02 0 75        
10   0 20430101 33283.5 0 76         13   0 20430101 13728.07 0 77         3 6 0
20430101 14458.5 0 78         8   0 20430101 13592.8 0 79         20 20 111007
20430101 9583.33 2424.75 80         2.25 5 0 20430101 10958.34 0 81         9.25
20 0 20430101 10465.13 0 82         18   0 20430101 25429 0 83         7   25000
20430101 16666.67 0 84         6   500000 20430101 17766.66 3738.04 85        
16   0 20430101 23166.67 0 86         26.75   0 20430101 38333.34 0 87        
20   0 20421201 13993.04 0 88         14   0 20421201 38571.09 0 89         19  
0 20421201 54166.66 0 90         17   0 20430101 12500 20555.55 91         12 12
0 20430101 4568.47 0 92         10   0 20430101 16666.67 0 93         15 5 0
20430101 13875 0 94         16 16 0 20421201 6129 0 95         14   0 20421201
22958 0 96         22   0 20320901 16055 0 97         16   0 20421201 19230 0 98
        11   0 20421201 51006.77 0 99         14   249925 20321201 24246.55 0
100         23   800000 20430101 36848 0 101         13   0 20421201 0 0 102    
    12 12 302272 20430101 0 0 103         25   0 20421201 0 0 104         19 20
250000 20421201 24833.34 0 105         12 12 45000 20430101 15000 0 106        
0 28 0 20430101 4721.38 0 107         7   0 20430101 45909.56 0 108         0  
200000 20421201 44509 0 109         15 10 0 20430101 16666.67 0 110         12  
0 20421201 11250 0 111         20   0 20421101 88774.36 0 112         22   0
20430101 27500 0 113         2 10 0 20421201 10577 0 114         18 14 200000
20430101 18637.58 0 115         12 10 245000 20430101 11166.68 0 116         19
  0 20421201 14167 0 117         45 35 0 20421201 0 0 118         5   0 20421201
19767 0 119         30   0 20421201 14984 0 120         18 9 0 20421201 18247.15
7644 121         9   32500 20421201 25923.96 0 122         25   0 20421201 31250
0 123         6 6 0 20421201 16183.34 4791.67 124         11   0 20421201 20000
13738.56 125         9   0 20430101 25000 70000 126         5   0 20430101 21312
0 127         40   0 20421201 21982.9 0 128         6.5   0 20421201 16700 0 129
        20   0 20430101 32424 0 130         25   0 20430101 11444 0 131        
20 18 0 20430101 17583 0 132         14   0 20421201 75313.97 0 133         12 7
263750 20421201 23749.92 0 134         7   0 20430101 17500 0 135         12   0
20421201 20833.34 0 136         26   0 20430101 24285 0 137         50 30 0
20430101 14671.08 0 138         2   0 20421201 22956 0 139         26 25 100000
20421201 66666.67 0 140         13 12 0 20430101 34634.33 0 141         13 12 0
20430101 53738 0 142         14 9 0 20430101 7159 0 143         4 6 0 20421201
12435 0 144         12 8 0 20421201 14018.75 0 145         27 10 0 20430101 0 0
146         20 20 0 20421201 12928 0 147         25   0 20430101 0 0 148        
10 11 0 20430101 9791.67 0 149         10 10 0 20430101 20416.66 0 150        
18   616000 20421201 18750 22354.17 151         21   0 20430101 20948.44 0 152  
      0   0 20430101 11958.33 0 153         19.25 19 0 20430101 10666.09 0 154  
      6   0 20421201 17000 0 155         21   0 20421201 16745.33 0 156        
17   235000 20430101 29166.67 0 157         15   0 20421201 77078.16 0 158      
  22 15 99000 20430101 18578.04 0 159         6 6 0 20421201 7506.36 0 160      
  29 10 75000 20430101 16602.82 0 161         20 20 0 20430101 16130.54 0 162  
      29   0 20421201 16675.67 0 163         0 28 0 20430101 0 0 164        
32.25   0 20430101 18750 19166.67 165         33 21 0 20421201 14477.67 0 166  
      7   0 20430101 32565.09 0 167         10   0 20430101 12675 1666.66 168  
      23   0 20430101 10359.24 0 169         27 26 0 20430101 9611.33 0 170    
    18   0 20421201 15500 9149.48 171         6 4 0 20430101 9872.71 0 172      
  40   0 20421201 13005.89 0 173         36 20 0 20421201 114525.73 0 174      
  13   0 20421201 14467.14 0 175         7 5 0 20430101 10150.01 0 176        
42   0 20430101 15215.06 4401.16 177         10   0 20421201 17510 0 178        
15   0 20430101 25481.88 0 179         3.5   0 20430101 16695.66 0 180         7
10 0 20430101 11358.53 0 181         18   118125.34 20430101 27083.33 0 182    
    15 16 0 20430101 13410.82 0 183         11   0 20421201 11114.26 0 184      
  14 9 131191 20430101 14503.93 0 185         2   0 20430101 445.6 0 186        
35 34 0 20430101 218317.83 0 187         26   0 20430101 48333.35 0 188        
11   0 20430101 16823.83 0 189         10   0 20430101 56776.14 0 190         30
4.5 0 20430101 18873.91 0 191         0   0 20430101 2353.5 0 192         25 9
198191 20430101 10708.81 0 193         3.25   0 20430101 14025 0 194         14
  0 20430101 41493.54 0 195         16   0 20430101 35153.73 0 196         10 10
0 20430101 12873.83 0 197         30   0 20430101 14666.67 0 198         7   0
20430101 11011.01 0 199         6 2 0 20430101 8421.66 0 200         24   0
20430101 20833.33 12849.61 201         10   0 20430101 31661.17 0 202         0
  0 20430101 1885 0 203         3   0 20430101 12352.51 0 204         22   0
20430101 23833 13005.55 205         20 12 0 20421201 8378.43 0 206         12  
0 20430101 26154.32 0 207         8   0 20430101 19166.66 0 208         25   0
20421101 12546.57 28125 209         20   0 20430101 21791 0 210         6 12 0
20430101 16666.67 0 211         42 17 0 20430101 5996 0 212         8   0
20430101 22759.58 0 213         14   86268 20430201 39180.71 0 214         20  
0 20430101 20775.92 0 215         30   0 20430101 30425.04 0 216         10 5.25
0 20421201 20833.32 0 217         19 18 0 20430101 13178.86 0 218         10   0
20430101 14166.67 9305.55 219         13 2 0 20430101 39531.5 0 220         12  
0 20430101 41766.68 0 221         18   0 20430101 0 0 222         3   0 20430101
23273.2 0 223         30   0 20430101 20705.99 0 224         10   0 20421201
46330.12 0 225         18   0 20430101 24166.67 0 226         30   0 20430101
47864.67 0 227         19 0 0 20430101 13141.68 0 228         53.25   0 20421101
33078.48 0 229         11   0 20430101 16666.67 29477.22 230         5 0 0
20421201 14166.66 0 231         8 11 0 20421201 16783.8 0 232         0 21.5 0
20430101 9956.71 0 233         22   0 20421201 57403.73 0 234         25   40193
20421201 20833.33 0 235         17 10 0 20421201 17499.74 6508.21 236         15
19 0 20421201 15000 0 237         7   0 20421201 11361.48 0 238         21  
92729 20430101 22671.96 0 239         5 0.75 0 20430101 12677.6 0 240         20
15 0 20430101 18070 0 241         32.75   94000 20430101 20000 0 242        
3.75 5 0 20421201 7737.6 0 243         0.25 12 0 20421201 0 0 244         10 8 0
20430101 11105.09 0 245         10   0 20430101 20134.01 0 246         7 8 0
20421201 13050.45 0 247         10 10 0 20430101 10552.67 0 248         2   0
20430101 9644.25 0 249         15   0 20421101 17968.92 0 250         14 22 0
20430101 16941.28 0 251         13 2 0 20430101 18621.41 0 252         3   0
20421201 2916.67 0 253         25   0 20421101 29666.67 0 254         15 15 0
20430101 10266.54 0 255         22 3 0 20430101 9433.34 0 256         25   0
20421201 7291.67 0 257         15 15 0 20430101 9182.93 0 258         34 0 0
20430101 27904.13 0 259         7   0 20421101 21866.83 0 260         35   0
20430101 14578.85 0 261         6 2 0 20430101 17916.66 3467.42 262         33  
0 20430101 8333.34 0 263         34   0 20421101 39833.34 0 264         12   0
20421101 31751.2 3333.33 265         10 0 0 20430101 15416.66 0 266         10 1
0 20430101 6996.14 0 267         8   0 20430101 13166.48 0 268         7 8 0
20430101 10416.66 0 269         5 5.75 0 20421101 12201.54 1611.39 270        
20   0 20421201 29166.67 0 271         14   40618 20421201 7383.33 1674.69 272  
      12   0 20430101 337658.53 0 273         12   0 20430101 9333.34 423.31 274
        17   0 20430101 19166.68 58373.13 275         9 3 0 20430101 5833.34 0
276         7 10 45000 20430101 20833.32 0 277         31 9 0 20421201 7111 0
278         17   131000 20430101 17468.75 0 279         14   0 20430101 22763.7
0 280         38   0 20430101 17995.05 0 281         6 5 0 20421201 15000 0 282
        21.75   0 20430101 229955.58 0 283         19 17 0 20430101 48270 0 284
        34 30 0 20430101 3628 0 285         4 5 0 20430101 15468.46 0 286      
  10   0 20421201 17424.16 0 287         32   0 20430101 16093.8 0 288        
1.75   0 20430101 13403.2 0 289         14   0 20430101 10208.33 0 290         5
20.25 25632 20430101 14251.54 0 291         15 25 0 20430101 12083.34 0 292    
    6   0 20430101 0 0 293         10   150000 20430101 28023.42 0 294        
20 16 0 20430101 7916.67 0 295         4   0 20430101 11487.59 0 296         16
19 390000 20421201 2347.5 0 297         10 4.75 0 20421201 13334 0 298        
10   0 20421201 36733.21 0 299         21.25   0 20430101 57811.83 0 300        
7.25 12.5 0 20421101 4833.17 0 301         7   0 20421201 15000 9764.52 302    
    31   120000 20421201 10989.59 3344.42 303         32   629013 20421201
48785.3 0 304         27   0 20421101 19247.25 0 305         10   0 20430101
12500 0 306         20 8 0 20421201 14145.73 0 307         14   0 20430101
13258.33 3772.85 308         15   0 20430101 14933.34 0 309         10   0
20421201 12499.99 1197.63 310         10 31.5 150000 20430101 8195.13 0 311    
    16 12 0 20421201 15572.04 0 312         13 15 0 20421201 13750 0 313        
18 20 0 20430101 14694.26 0 314         17 17 0 20430101 13502.5 0 315        
30   0 20430101 17348.64 2873.09 316         28 6 0 20421101 30550.87 0 317    
    13 15 0 20430101 12772 0 318         20   0 20421101 31725.2 0 319        
12 15 0 20421101 5891.83 0 320         30   37481 20421201 21041.67 0 321      
  8   0 20430101 13333.35 0 322         0 5 0 20430101 13994.16 0 323         21
  0 20421201 14539.64 0 324         9   0 20430101 12435.25 0 325         24   0
20421101 12730.67 0 326         30   0 20430101 16250 0 327         6 6 0
20430101 19583.33 0 328         30   0 20430101 9053.33 0 329         25.5   0
20430101 20948.88 0 330         26   0 20430101 11916.67 20833.33 331         16
10 0 20430101 14262.83 0 332         21   0 20421201 13375 0 333         17   0
20421201 15196.93 0 334         8 3 0 20421201 18333.34 4583.34 335         4  
0 20421201 8860.74 0 336         20   0 20421101 14416.68 0 337         15 15
250000 20430101 15537.5 0 338         12 5 150000 20421201 7512.11 0 339        
31   0 20430101 29682.72 11313.75 340         10   0 20421201 25000 0 341      
  13 6.25 0 20421201 8441.6 0 342         14   45126 20430101 16279.08 0 343    
    10.25   20754 20430101 15078.99 0 344         20   0 20430101 24041.66 0 345
        28 21 0 20421201 23418.81 0 346         6   0 20430101 8437.87 0 347    
    16   0 20430101 27009.58 0 348         18   0 20430101 152105.29 0 349      
  25   0 20430101 14416.66 0 350         10 10 0 20430101 12990.01 0 351        
0   0 20421201 1780.75 0 352         15   125000 20430101 10208.33 0 353        
39   0 20421201 12500 0 354         38   0 20430101 11017.27 0 355         25  
0 20421201 15500 3420.33 356         10 15 0 20430101 14209.87 0 357         20
9 0 20430101 0 0 358         5.5 3.25 0 20421201 20464.26 0 359         18   0
20430101 163264.42 0 360         5   0 20430101 15322.34 0 361         19   0
20430101 23500 0 362         11.5 6 0 20430101 0 35784 363         15   0
20430101 38917.21 0 364         15   0 20430101 21200.01 0 365         7   0
20430101 16088.79 0 366         9   0 20430101 25000 0 367         10   0
20430101 14583.34 0 368         34   0 20430101 27625.87 16929.03 369         7
  0 20430101 17500 0 370         28   0 20430101 72853 0 371         14   0
20430101 17500.04 0 372         14 14 0 20430101 16666.67 0 373         32   0
20421201 14040 0 374         21 18 0 20430101 9731.76 37.12 375         32 26
100000 20430101 18688.32 0 376         16   0 20430101 17707 0 377         9 4 0
20430101 23143.39 0 378         20   0 20420901 21888.01 6597 379         5 21
101009 20421201 11250.01 0 380         12 9 0 20421201 10132.63 0 381        
147 15 0 20421201 9908.25 0 382         20   0 20421201 15355.77 0 383        
22 12 0 20430101 20183.92 0 384         35 25 0 20430101 13104.59 0 385        
25 20 5000 20430101 28505.04 0 386         18   120000 20421201 26102 0 387    
    19   0 20421201 10387.17 1985.25 388         5.5   0 20430101 10833.33 0 389
        4.25   125000 20430101 22661.54 0 390         0 3 0 20430101 0 0 391    
    7.75 5 0 20430101 16058.34 0 392         2 15 0 20430101 0 0 393         30
  0 20430101 15000 0 394         5   0 20430101 16636.75 534.75 395         0 23
0 20421201 0 0 396         5   0 20421201 25250 0 397         26   0 20421101
65009.37 0 398         19   0 20421101 33333.33 0 399         29   0 20421101
20216.68 0 400         8   0 20421001 30464 0 401         10   0 20421201
20333.33 0 402         17   90 20421201 24109.67 0 403         24 3 0 20421101
30348.1 0 404         20   0 20421201 18052.94 0 405         22   0 20421101
16708.34 5080.64 406         2.5 5 0 20421101 10326.26 0 407         17   0
20421201 33474.83 0 408         11 14 0 20421101 7482.33 0 409         10 15
357000 20421101 29166.66 0 410         4.5 12 0 20421101 11362.1 0 411        
21 21 269442 20430101 10322.42 0 412         38   33142 20421201 16206.38 0 413
        10 11 0 20421201 12438.36 0 414         17 9 0 20421101 13433.34 1041.67
415         47   293334 20430101 37908.17 0 416         24   0 20421101 27916.68
0 417         25   0 20421101 35704.15 0 418         0   0 20421201 25388.42 0
419         14 13 0 20430101 11921.87 0 420         28 32 139864.84 20430101
16526.91 0 421         13   0 20421101 25834 0 422         25 17 0 20430101
7691.92 0 423         17 11 0 20421201 12083.37 0 424         15   114134
20430101 17083.34 0 425         8   0 20430101 37500 0 426         20   0
20430101 31250 0 427         10 10 13144 20430101 19466.67 0 428         18   0
20421201 17026.24 0 429         20 30 0 20430101 17772.3 0 430         0   0
20421201 133822.09 0 431         9   0 20430101 28049.99 0 432         26 21 0
20421201 12666.66 0 433         15 15 0 20430101 9166.67 0 434         9 9 0
20430101 10663 0 435         15 15 0 20430101 8833.12 0 436         15   0
20430101 16168.77 0 437         15   0 20430101 16666.67 0 438         20 20 0
20430101 25865 0 439         16   0 20430101 62689.5 0 440         20 24 0
20430101 8759.81 0 441         18   0 20430101 9828.7 0 442         27 9 145185
20421201 9176.03 0 443         19.25   0 20430101 42356.79 0 444         27 32
50000 20430101 10699.06 0 445         17   0 20430101 30092.97 0 446         24
  0 20421201 26356.51 0 447         22   0 20430101 20817.09 0 448         24
16.25 0 20430101 8110.54 0 449         4 4 0 20430101 7634 0 450         24   0
20430101 14168 0 451         10 10 0 20430101 8545.34 0 452         12 3 0
20430101 12489.95 0 453         36   262924 20421101 23678.92 0 454         39  
0 20421201 99243.75 0 455         13 10 0 20421201 13333.33 0 456         8 11 0
20430101 10344.58 0 457         0 5 0 20430101 3074.79 0 458         8 2 0
20421201 8805.08 0 459         28   0 20430101 29166.67 30422.45 460         27
34 0 20421201 22949.96 0 461         0   0 20421201 1595.5 0 462         13 13 0
20430101 20064.42 0 463         21   0 20430101 20574.16 1543.08 464         15
15 0 20430101 9933.41 1387.28 465         5 5 0 20430101 3042.28 0 466        
28   0 20430101 21693.68 0 467         25   0 20421201 13083.33 0 468         21
  0 20430101 56865.55 0 469         3.75   0 20430101 15018.16 0 470         17
  0 20430101 18078.71 0 471         6.25   0 20430101 22273.97 0 472        
13.5   0 20430101 20606.82 9806.6 473         14 8 275000 20421201 28814.09 0
474         30 10 0 20430101 21284.17 0 475         25.25   0 20430101 27798.5 0
476         12 12 0 20421101 22240 0 477         35 34 91973 20430101 14467.25 0
478         16   0 20430201 11700 0 479         28   0 20430101 43302 0 480    
    33 6 0 20430101 14551.75 0 481         20   0 20430101 86031 0 482        
33   0 20430201 30907 0 483         20   0 20430101 26541.66 9166.66 484        
0 21 0 20430101 0 0 485         20   0 20430101 19333.34 8782.6 486         3 24
0 20430101 2059.02 0 487         12 5 0 20430201 4916.67 0 488         7 5 0
20430101 13183.12 0 489         20 8 0 20430101 14742.34 0 490         28  
68726 20430101 35437.25 0 491         13 4 0 20430101 11676 0 492         37   0
20430101 43922 0 493         12 0 0 20430101 5833.33 0 494         20   0
20430101 32276.33 0 495         13 9 0 20430101 9739.25 0 496         11.5 11 0
20430101 7623.7 0 497         23   0 20430101 10452.16 0 498         35 27 0
20430201 0 0 499         5   0 20430201 20833.33 0 500         19   0 20430101
20833.34 13894.09 501         24   0 20430101 13778.13 0 502         3.25   0
20430101 20833.33 81250 503         11   292400 20430201 81048.81 0 504        
18 18 0 20430201 20600 0 505         31 21 411772 20430101 12240 0 506        
30   0 20430101 14360 0 507         11 11 0 20430201 5194.48 0 508         7   0
20430101 26916.65 0 509         7 7 0 20430101 16125 0 510         10 10 0
20430101 17013.75 0 511         16 7 0 20430101 5359.5 0 512         14   0
20430101 21462.17 0 513         1 15.75 0 20430101 9166.67 0 514         11  
142346 20421201 24080.12 0 515         15   0 20430101 22425.01 0 516         16
  0 20430201 25000 0 517         14 13 0 20430101 13830 7186.25 518         4.5
  0 20430101 15000 0 519         0 23 0 20430101 0 0 520         25 22 0
20430101 3615.07 0 521         17 5 0 20430101 10416.67 9239.17 522         3 2
0 20430101 8476 0 523         11.5 17 0 20430101 9265.41 0 524         20 2.75 0
20430101 16150 6755.57 525         12 10 0 20430101 4975.4 0 526         0   0
20430101 5274.06 0 527         7 2 0 20430101 8825 0 528         27   0 20430101
21800 0 529         30   0 20430101 30235.57 2898.53 530         10 10 0
20430101 985.08 0 531         0   93927 20430101 2259.8 0 532         10 6 0
20430101 10000 0 533         14 13 0 20430101 10545.84 0 534         3   0
20430101 31250 0 535         11   0 20430201 18993.32 0 536         30   0
20430201 14868.38 0 537         20   0 20430201 18750 0 538         24   0
20430101 13245.84 0 539         15   0 20430101 22258.34 0 540         10 8 0
20430201 11666.68 15154.98 541         4 2 0 20430101 23126.03 0 542         2  
0 20430201 12090.88 0 543         20 29 0 20430101 0 0 544         15 10 0
20430101 13029.7 0 545         6 6 0 20430201 7500 0 546         6   0 20430101
0 0 547         32   0 20430101 50098.99 0 548         28   0 20430101 18409 0
549         13.5   0 20430101 13639.25 3510 550         25 12 0 20430101 9222.42
0 551         24.5 31 0 20430101 6662.92 0 552         8   0 20430101 24477.91 0
553         7 7 0 20430201 10900 0 554         25   0 20430101 30261.12 0 555  
      9 31 0 20430201 16212.49 0 556         34 20 0 20430201 13230.75 0 557    
    15 15 0 20430101 54560.58 0 558         5 5 0 20430101 13265 0 559        
18   0 20430101 10416.66 116764.83 560         2   0 20430201 15621.16 0 561    
    37   62000 20421101 1558.21 0 562         23   0 20421201 17458.34 4544.44
563         28 19 0 20430101 9414.01 0 564         14   0 20430101 14166.67 0
565         13   0 20430101 18750 0 566         26   0 20430101 0 0 567        
30 30 0 20430101 13352.38 0 568         11   0 20430101 8622.34 0 569         40
19 0 20430101 6377.55 0 570         24.25 24.25 0 20430101 32476.46 17869.79 571
        19   0 20430101 23847.2 0 572         28   0 20430101 12767.83 250 573  
      25   0 20430101 28321.23 0 574         26 27 0 20430101 11091.38 0 575    
    30 30 0 20430101 17894.23 0 576         13   0 20421101 16667.67 0 577      
  2 17 76281 20421201 10446.52 0 578         15 4 0 20421101 9119 0 579        
15   0 20430101 17001.25 0 580         15   0 20430101 8700 910.08 581        
20 20 0 20430101 22870 0 582         12 12 215000 20421101 28134 897 583        
5   0 20421201 11672.46 0 584         38   0 20430101 16768.07 0 585         42
27 0 20430101 7983.91 0 586         30 18 0 20430101 12500 0 587         11.25  
0 20421201 14839.58 0 588         40   0 20430101 38041.38 0 589         20   0
20430101 19142.77 0 590         6 6 0 20430101 17171.62 0 591         62   0
20430101 30333.22 0 592         25   0 20430101 17500 0 593         22 22 0
20430101 12122.06 0 594         15 17 56505 20430101 12499.99 0 595         23 9
0 20421201 26221.5 0 596         20   0 20430101 12744.79 0 597         25  
87788 20430101 11750 0 598         34   0 20430101 13511.33 0 599         3 5
250000 20430101 2101.17 0 600         0   110000 20430101 1975.8 0 601         4
2 0 20430101 8972.23 0 602         21 11 0 20421201 9202.55 0 603         25 25
0 20430101 11875 0 604         30 17 0 20430101 14366.25 0 605         0   0
20430101 0 0 606         20   101754.45 20430101 42686.3 0 607         15 15 0
20430101 8691.8 0 608         2   0 20430101 12016.66 1317.88 609         12   0
20430101 18306.71 0 610         9   0 20430101 13623 0 611         12   0
20430101 4638.9 0 612         28   0 20430101 12773 0 613         17 7 0
20430101 11479.87 0 614         16 25 0 20430101 11666.67 0 615         20   0
20430201 20829.9 0 616         28   0 20430101 29166.67 2190.95 617         8  
0 20430101 0 0 618         14 16 0 20430101 4167 0 619         35   0 20421201
63847.46 0 620         15.5   0 20421201 16149.87 0 621         31 8 0 20430101
26262.71 0 622         14   0 20430101 10833.33 0 623         20 12 0 20430201
14939 0 624         16.5   0 20430101 51480.83 0 625         20   0 20430101
15000 0 626         11 26 0 20430101 23881.58 0 627         3 12 144732 20421101
8333.34 0 628         20   0 20421101 13583.42 0 629         12 9 0 20430101
8663.75 0 630         7.5   229663 20430101 16306.26 0 631         13   0
20430101 20000 0 632         1.5 3 0 20421201 11250 0 633         4 20 0
20430101 12317.1 0 634         19   0 20421201 34382.45 0 635         15 20 0
20421201 16666.68 0 636         13   0 20430101 24583.34 0 637         22 11 0
20430201 7750.75 0 638         29   0 20430101 19297.55 0 639         30   0
20430101 9642.05 0 640         20   0 20430101 19252 0 641         20 2.5 0
20430101 6021.42 0 642         22 20 100000 20430101 17467.08 4157.04 643      
  15   0 20430101 19000 10315.81 644         24 25 0 20430101 6573.06 0 645    
    12   0 20430201 18940.09 0 646         12 10 0 20430101 11250 0 647        
13 3 0 20430201 6734 0 648         15 15 0 20430101 18340 0 649         25 22 0
20430101 5000 0 650         0.25   0 20430101 26250 0 651         11   0
20430101 26940.46 0 652         14 10.25 0 20430101 13333.33 0 653         3 15
0 20430101 2748.92 0 654         19 15 0 20421101 8860.26 0 655         20   0
20430101 27166.66 20264 656         14 2 0 20430101 11957.08 0 657         11  
0 20430101 24166.67 0 658         8   0 20421201 9852.71 18645.26 659         3
7 0 20430101 8787.41 0 660         15   0 20430101 23507 0 661         17   0
20430101 16666.66 0 662         6.25 6 0 20430101 7083.33 0



 



  166 167 168 169 170 171 172   Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 0 15147.2 0 0 Full Two Years Two Months 2 0 0 0 0 Full Two Years
Two Months 3 0 0 0 0 Full Two Years Two Months 4 0 0 0 0 Full Two Years Two
Months 5 0 17045.6 0 0 Full Two Years Two Months 6 0 10450.94 0 0 Full Two Years
Two Months 7 0 0 0 0 Full Two Years Two Months 8 0 0 0 0 Full Two Years Two
Months 9 0 0 0 0 Full Two Years Two Months 10 0 12000 0 0 Full Two Years Two
Months 11 0 9996.44 0 0 Full Two Years Two Months 12 0 10408.69 0 0 Full Two
Years Two Months 13 0 5643.91 0 3751.38 Full Two Years Two Months 14 0 5677.88 0
0 Full Two Years Two Months 15 0 4197 0 0 Full Two Years Two Months 16 0 0 0 0
Full Two Years Two Months 17 0 6670.08 0 0 Full Two Years Two Months 18 0 0 0 0
Full Two Years Two Months 19 0 0 0 0 Full Two Years Two Months 20 0 4506.66 0 0
Full Two Years Two Months 21 0 0 0 18211.42 Full Two Years Two Months 22 0 0 0 0
Full Two Years Two Months 23 0 0 0 0 Full Two Years Two Months 24 0 22916.4 0 0
Full Two Years Two Months 25 0 0 0 0 Full Two Years Two Months 26 0 0 0 0 Full
Two Years Two Months 27 0 0 0 0 Full Two Years Two Months 28 0 11833.34 0 0 Full
Two Years Two Months 29 0 4000 0 0 Full Two Years Two Months 30 0 0 0 0 Full Two
Years Two Months 31 0 0 0 0 Full Two Years Two Months 32 0 0 0 0 Full Two Years
Two Months 33 0 0 0 0 Full Two Years Two Months 34 0 17108.34 0 0 Full Two Years
Two Months 35 0 0 0 0 Full Two Years Two Months 36 0 0 0 0 Full Two Years Two
Months 37 0 0 0 0 Full Two Years Two Months 38 0 0 0 0 Full Two Years Two Months
39 0 0 0 0 Full Two Years Two Months 40 0 0 0 0 Full Two Years Two Months 41 0
21408.34 0 0 Full Two Years Two Months 42 0 12500 0 0 Full Two Years Two Months
43 0 30351.38 0 0 Full Two Years Two Months 44 0 0 0 0 Full Two Years Two Months
45 0 4266.66 0 0 Full Two Years Two Months 46 0 0 0 0 Full Two Years Two Months
47 0 1233.07 0 0 Full Two Years Two Months 48 0 0 0 0 Full Two Years Two Months
49 0 5206.42 0 0 Full Two Years Two Months 50 0 0 0 0 Full Two Years Two Months
51 0 0 0 0 Full Two Years Two Months 52 0 0 0 0 Full Two Years Two Months 53 0 0
0 0 Full Two Years Two Months 54 0 14700 0 0 Full Two Years Two Months 55 0 0 0
0 Full Two Years Two Months 56 0 0 0 0 Full Two Years Two Months 57 0 7500 0 0
Full Two Years Two Months 58 0 0 0 0 Full Two Years Two Months 59 0 0 0 0 Full
Two Years Two Months 60 0 12083.34 0 0 Full Two Years Two Months 61 0 0 0 0 Full
Two Years Two Months 62 0 2103.49 0 0 Full Two Years Two Months 63 0 0 0 0 Full
Two Years Two Months 64 0 0 0 0 Full Two Years Two Months 65 5571.8 0 0 0 Full
Two Years Two Months 66 0 0 0 0 Full Two Years Two Months 67 0 660 0 0 Full Two
Years Two Months 68 0 0 0 0 Full Two Years Two Months 69 0 0 0 0 Full Two Years
Two Months 70 10000 0 0 0 Full Two Years Two Months 71 0 18827.64 0 0 Full Two
Years Two Months 72 56617.47 0 0 0 Full Two Years Two Months 73 0 0 0 0 Full Two
Years Two Months 74 16797.18 0 0 0 Full Two Years Two Months 75 0 0 0 0 Full Two
Years Two Months 76 0 0 0 0 Full Two Years Two Months 77 0 15833.32 0 0 Full Two
Years Two Months 78 8284.06 0 0 0 Full Two Years Two Months 79 0 5213.63 0 0
Full Two Years Two Months 80 0 3564.26 0 0 Full Two Years Two Months 81 0
4965.13 0 0 Full Two Years Two Months 82 0 0 0 0 Full Two Years Two Months 83 0
0 0 0 Full Two Years Two Months 84 0 0 0 0 Full Two Years Two Months 85 0 0 0 0
Full Two Years Two Months 86 0 0 0 0 Full Two Years Two Months 87 0 0 0 0 Full
Two Years Two Months 88 0 0 0 0 Full Two Years Two Months 89 0 0 0 0 Full Two
Years Two Months 90 0 0 0 0 Full Two Years Two Months 91 0 26664.42 0 0 Full Two
Years Two Months 92 0 0 0 0 Full Two Years Two Months 93 0 20250 0 0 Full Two
Years Two Months 94 0 8190 0 0 Full Two Years Two Months 95 0 0 0 0 Full Two
Years Two Months 96 0 0 0 0 Full Two Years Two Months 97 0 0 0 0 Full Two Years
Two Months 98 0 0 0 0 Full Two Years Two Months 99 0 0 0 0 Full Two Years Two
Months 100 0 0 0 0 Full Two Years Two Months 101 0 0 0 0 Full Two Years Two
Months 102 0 33413.67 0 0 Full Two Years Two Months 103 0 0 0 0 Full Two Years
Two Months 104 0 4201.66 0 0 Full Two Years Two Months 105 0 13750 0 0 Full Two
Years Two Months 106 0 5963 0 0 Full Two Years Two Months 107 0 0 0 0 Full Two
Years Two Months 108 0 0 0 0 Full Two Years Two Months 109 0 10416.66 0 0 Full
Two Years Two Months 110 0 0 0 0 Full Two Years Two Months 111 0 0 0 0 Full Two
Years Two Months 112 0 0 0 0 Full Two Years Two Months 113 0 12500 0 0 Full Two
Years Two Months 114 0 0 0 0 Full Two Years Two Months 115 0 7438.05 0 0 Full
Two Years Two Months 116 0 0 0 0 Full Two Years Two Months 117 0 17191.92 0 0
Full Two Years Two Months 118 0 0 0 0 Full Two Years Two Months 119 0 0 0 0 Full
Two Years Two Months 120 0 0 0 0 Full Two Years Two Months 121 0 0 0 0 Full Two
Years Two Months 122 0 0 0 0 Full Two Years Two Months 123 0 3333.32 0 0 Full
Two Years One Month 124 0 0 0 0 Full Two Years Two Months 125 0 0 0 0 Full Two
Years Two Months 126 0 0 0 0 Full Two Years Two Months 127 0 0 0 0 Full Two
Years Two Months 128 0 0 0 0 Full Two Years Two Months 129 0 0 0 0 Full Two
Years Two Months 130 0 0 0 0 Full Two Years Two Months 131 0 0 0 0 Full Two
Years Two Months 132 0 0 0 0 Full Two Years Two Months 133 0 10416.67 0 0 Full
Two Years Two Months 134 0 0 0 0 Full Two Years Two Months 135 0 0 0 0 Full Two
Years Two Months 136 0 0 0 0 Full Two Years Two Months 137 0 13806 0 0 Full Two
Years One Month 138 0 0 0 0 Full Two Years Two Months 139 0 2166.67 0 0 Full Two
Years Two Months 140 0 0 0 0 Full Two Years Two Months 141 0 0 0 0 Full Two
Years Two Months 142 0 1280 0 0 Full Two Years Two Months 143 0 16376 0 0 Full
Two Years Two Months 144 0 8138.17 0 0 Full Two Years Two Months 145 0 0 0 0
Full Two Years Two Months 146 0 7333 0 0 Full Two Years Two Months 147 24984 0 0
0 Full Two Years Two Months 148 0 10800 0 0 Full Two Years Two Months 149 0
13500 0 0 Full Two Years Two Months 150 0 0 0 0 Full Two Years Two Months 151 0
0 0 0 Full Two Years Two Months 152 0 0 0 0 Full Two Years Two Months 153 0
12774.99 0 0 Full Two Years Two Months 154 0 0 0 0 Full Two Years Two Months 155
0 0 0 0 Full Two Years Two Months 156 0 0 0 0 Full Two Years Two Months 157 0 0
0 0 Full Two Years Two Months 158 0 16574.14 0 0 Full Two Years Two Months 159 0
12500 0 0 Full Two Years Two Months 160 0 0 0 0 Full Two Years Two Months 161 0
0 0 0 Full Two Years Two Months 162 0 0 0 0 Full Two Years Two Months 163 0
22916.66 7608.41 0 Full Two Years Two Months 164 0 0 0 0 Full Two Years Two
Months 165 0 6200.41 0 0 Full Two Years Two Months 166 0 0 0 0 Full Two Years
Two Months 167 0 0 0 0 Full Two Years Two Months 168 0 0 0 0 Full Two Years Two
Months 169 0 9663.33 0 0 Full Two Years Two Months 170 0 0 0 0 Full Two Years
Two Months 171 0 5666.66 0 0 Full Two Years Two Months 172 0 0 0 0 Full Two
Years Two Months 173 0 6905.84 0 0 Full Two Years Two Months 174 0 0 0 0 Full
Two Years Two Months 175 0 15834 0 0 Full Two Years Two Months 176 0 0 0 0 Full
Two Years Two Months 177 0 0 0 0 Full Two Years Two Months 178 0 0 0 0 Full Two
Years Two Months 179 0 0 0 0 Full Two Years Two Months 180 0 16610.53 0 0 Full
Two Years Two Months 181 0 0 0 0 Full Two Years Two Months 182 0 7888.16 0 0
Full Two Years Two Months 183 0 0 0 0 Full Two Years Two Months 184 0 0 0 0 Full
Two Years Two Months 185 0 0 0 0 Full Two Years Two Months 186 0 0 0 0 Full Two
Years Two Months 187 0 0 0 0 Full Two Years Two Months 188 0 0 0 0 Full Two
Years Two Months 189 0 0 0 0 Full Two Years Two Months 190 0 0 0 0 Full Two
Years Two Months 191 0 0 0 0 Full Two Years Two Months 192 0 10314.44 0 0 Full
Two Years Two Months 193 0 0 0 0 Full Two Years Two Months 194 0 0 0 0 Full Two
Years Two Months 195 0 0 0 0 Full Two Years Two Months 196 0 0 0 0 Full Two
Years Two Months 197 0 0 0 0 Full Two Years Two Months 198 0 0 0 0 Full Two
Years Two Months 199 0 7819.98 0 0 Full Two Years Two Months 200 0 0 0 0 Full
Two Years Two Months 201 0 0 0 0 Full Two Years Two Months 202 0 0 0 0 Full Two
Years Two Months 203 0 0 0 0 Full Two Years Two Months 204 0 0 0 0 Full Two
Years Two Months 205 0 8260.83 0 0 Full Two Years Two Months 206 0 0 0 0 Full
Two Years Two Months 207 0 0 0 0 Full Two Years Two Months 208 0 0 0 0 Full Two
Years Two Months 209 0 0 0 0 Full Two Years Two Months 210 0 8833.33 0 0 Full
Two Years Two Months 211 0 12170.83 0 0 Full Two Years Two Months 212 0 0 0 0
Full Two Years Two Months 213 0 0 0 0 Full Two Years Two Months 214 0 0 0 0 Full
Two Years Two Months 215 0 0 0 0 Full Two Years Two Months 216 0 3879.11 0 0
Full Two Years Two Months 217 0 9643.15 0 0 Full Two Years Two Months 218 0 0 0
0 Full Two Years Two Months 219 0 18750 0 0 Full Two Years Two Months 220 0 0 0
0 Full Two Years Two Months 221 0 0 0 0 Full Two Years Two Months 222 0 0 0 0
Full Two Years Two Months 223 0 0 0 0 Full Two Years Two Months 224 0 0 0 0 Full
Two Years Two Months 225 0 0 0 0 Full Two Years Two Months 226 0 0 0 0 Full Two
Years Two Months 227 0 0 0 0 Full Two Years Two Months 228 0 0 0 0 Full Two
Years Two Months 229 0 0 0 0 Full Two Years Two Months 230 0 0 0 0 Full Two
Years Two Months 231 0 6384.3 0 0 Full Two Years Two Months 232 0 5940.31 0 0
Full Two Years Two Months 233 0 0 0 0 Full Two Years Two Months 234 0 0 0 0 Full
Two Years Two Months 235 0 0 0 0 Full Two Years Two Months 236 0 5833.5 0 0 Full
Two Years Two Months 237 0 0 0 0 Full Two Years Two Months 238 0 0 0 0 Full Two
Years Two Months 239 0 8195.64 0 0 Full Two Years Two Months 240 0 4518.07 0 0
Full Two Years Two Months 241 0 0 0 0 Full Two Years Two Months 242 0 7640.53 0
0 Full Two Years Two Months 243 0 19708.34 0 0 Full Two Years Two Months 244 0
9990 0 0 Full Two Years Two Months 245 0 0 0 0 Full Two Years Two Months 246 0
10922.33 0 0 Full Two Years Two Months 247 0 11250 0 0 Full Two Years Two Months
248 0 0 0 0 Full Two Years Two Months 249 0 0 0 0 Full Two Years Two Months 250
0 7540.48 0 0 Full Two Years Two Months 251 0 1208.32 253.61 0 Full Two Years
Two Months 252 52826.44 0 0 0 Full Two Years Two Months 253 0 0 0 0 Full Two
Years Two Months 254 0 5000 0 0 Full Two Years Two Months 255 0 442 0 0 Full Two
Years Two Months 256 0 0 0 0 Full Two Years Two Months 257 0 8187.79 0 0 Full
Two Years Two Months 258 0 0 0 0 Full Two Years Two Months 259 0 0 0 0 Full Two
Years Two Months 260 0 0 0 0 Full Two Years Two Months 261 0 4583.33 0 0 Full
Two Years Two Months 262 6628 0 0 0 Full Two Years Two Months 263 0 0 0 0 Full
Two Years Two Months 264 0 0 0 0 Full Two Years Two Months 265 0 0 0 0 Full Two
Years Two Months 266 18084.58 0 0 0 Full Two Years Two Months 267 0 0 0 0 Full
Two Years Two Months 268 0 17666.66 0 0 Full Two Years Two Months 269 0 29788 0
0 Full Two Years Two Months 270 0 0 0 0 Full Two Years Two Months 271 0 0 0 0
Full Two Years Two Months 272 0 0 0 0 Full Two Years Two Months 273 2701.25 0 0
0 Full Two Years Two Months 274 0 0 0 0 Full Two Years Two Months 275 0 10833.34
0 0 Full Two Years Two Months 276 0 2063.36 0 0 Full Two Years Two Months 277 0
5333 0 0 Full Two Years Two Months 278 0 0 0 0 Full Two Years Two Months 279 0 0
0 0 Full Two Years Two Months 280 0 0 0 0 Full Two Years Two Months 281 0
7552.13 0 0 Full Two Years Two Months 282 0 0 0 0 Full Two Years Two Months 283
0 3705 0 0 Full Two Years Two Months 284 0 3479.17 0 0 Full Two Years Two Months
285 0 17558.8 0 0 Full Two Years Two Months 286 0 0 0 0 Full Two Years Two
Months 287 0 0 0 0 Full Two Years Two Months 288 0 0 0 0 Full Two Years Two
Months 289 8235.83 0 0 0 Full Two Years Two Months 290 0 1092 0 0 Full Two Years
Two Months 291 0 5323 0 0 Full Two Years Two Months 292 15732.42 0 0 0 Full Two
Years Two Months 293 0 0 0 0 Full Two Years Two Months 294 8103.21 12383.34 0 0
Full Two Years Two Months 295 0 0 0 0 Full Two Years Two Months 296 18581.64
346.66 1873.28 0 Full Two Years Two Months 297 0 7306.55 0 0 Full Two Years Two
Months 298 0 0 0 0 Full Two Years Two Months 299 0 0 0 0 Full Two Years Two
Months 300 0 8333.34 0 0 Full Two Years Two Months 301 0 0 0 0 Full Two Years
Two Months 302 0 0 0 0 Full Two Years Two Months 303 0 0 0 0 Full Two Years Two
Months 304 0 0 0 0 Full Two Years Two Months 305 0 0 0 0 Full Two Years Two
Months 306 0 2958.58 0 0 Full Two Years Two Months 307 0 0 0 0 Full Two Years
Two Months 308 0 0 0 0 Full Two Years Two Months 309 0 0 0 0 Full Two Years Two
Months 310 0 10022.1 0 0 Full Two Years Two Months 311 0 4128.58 0 0 Full Two
Years Two Months 312 0 29500 0 0 Full Two Years Two Months 313 0 13174.96 0 0
Full Two Years Two Months 314 0 10857.64 0 0 Full Two Years Two Months 315 0 0 0
0 Full Two Years Two Months 316 0 15633.22 0 0 Full Two Years Two Months 317 0
15025.96 0 0 Full Two Years Two Months 318 0 0 0 0 Full Two Years Two Months 319
0 15424.5 0 0 Full Two Years Two Months 320 0 0 0 0 Full Two Years Two Months
321 0 0 0 0 Full Two Years Two Months 322 0 3798.19 0 0 Full Two Years Two
Months 323 0 0 0 0 Full Two Years Two Months 324 0 0 0 0 Full Two Years Two
Months 325 0 0 0 0 Full Two Years Two Months 326 0 0 0 0 Full Two Years Two
Months 327 0 11217.08 0 0 Full Two Years Two Months 328 0 0 0 0 Full Two Years
Two Months 329 0 0 0 0 Full Two Years Two Months 330 0 0 0 0 Full Two Years Two
Months 331 0 6600 0 0 Full Two Years Two Months 332 0 0 0 0 Full Two Years Two
Months 333 0 0 0 0 Full Two Years Two Months 334 0 2580.09 0 0 Full Two Years
Two Months 335 0 0 0 0 Full Two Years Two Months 336 0 0 0 0 Full Two Years Two
Months 337 0 10070.63 0 0 Full Two Years Two Months 338 9807.37 0 0 0 Full Two
Years Two Months 339 0 0 0 0 Full Two Years Two Months 340 0 0 0 0 Full Two
Years Two Months 341 0 13250 0 0 Full Two Years Two Months 342 0 0 0 0 Full Two
Years Two Months 343 0 0 0 0 Full Two Years Two Months 344 0 0 0 0 Full Two
Years Two Months 345 0 8631.33 0 0 Full Two Years Two Months 346 6936.59 0 0 0
Full Two Years Two Months 347 0 0 0 0 Full Two Years Two Months 348 0 0 0 0 Full
Two Years Two Months 349 0 0 0 0 Full Two Years Two Months 350 0 1500 0 0 Full
Two Years Two Months 351 0 8403.35 0 0 Full Two Years Two Months 352 7795.74 0 0
0 Full Two Years Two Months 353 0 0 0 0 Full Two Years Two Months 354 0 0 0 0
Full Two Years Two Months 355 0 0 0 0 Full Two Years Two Months 356 0 11476.4 0
0 Full Two Years Two Months 357 0 33936.79 0 0 Full Two Years Two Months 358 0
7500 0 0 Full Two Years Two Months 359 0 0 0 0 Full Two Years Two Months 360 0 0
0 0 Full Two Years Two Months 361 0 0 0 0 Full Two Years Two Months 362 0
9079.86 0 0 Full Two Years Two Months 363 0 0 0 0 Full Two Years Two Months 364
0 0 0 0 Full Two Years Two Months 365 0 0 0 0 Full Two Years Two Months 366 0 0
0 0 Full Two Years Two Months 367 0 0 0 0 Full Two Years Two Months 368 0 0 0 0
Full Two Years Two Months 369 0 0 0 0 Full Two Years Two Months 370 0 0 0 0 Full
Two Years Two Months 371 0 0 0 0 Full Two Years Two Months 372 0 8916.64 0 0
Full Two Years Two Months 373 5604 0 0 0 Full Two Years Two Months 374 0 3418.86
0 0 Full Two Years Two Months 375 0 11166.67 0 0 Full Two Years Two Months 376 0
0 0 0 Full Two Years Two Months 377 0 5675 0 0 Full Two Years Two Months 378 0 0
0 0 Full Two Years Two Months 379 0 12666.67 0 0 Full Two Years Two Months 380 0
9828.87 0 0 Full Two Years Two Months 381 0 7173.78 0 0 Full Two Years Two
Months 382 0 0 0 0 Full Two Years Two Months 383 0 4814.25 0 0 Full Two Years
Two Months 384 0 1441.15 0 0 Full Two Years Two Months 385 0 0 0 0 Full Two
Years Two Months 386 0 0 0 0 Full Two Years Two Months 387 0 0 0 0 Full Two
Years Two Months 388 22837.89 0 0 0 Full Two Years Two Months 389 0 0 0 0 Full
Two Years Two Months 390 0 0 0 0 Full Two Years Two Months 391 0 8125 0 0 Full
Two Years Two Months 392 0 14354.5 0 0 Full Two Years Two Months 393 0 0 0 0
Full Two Years Two Months 394 0 0 0 0 Full Two Years Two Months 395 0 20957.73 0
0 Full Two Years Two Months 396 0 0 0 0 Full Two Years Two Months 397 0 0 0 0
Full Two Years Two Months 398 0 0 0 0 Full Two Years Two Months 399 0 0 0 0 Full
Two Years Two Months 400 0 0 0 0 Full Two Years Two Months 401 0 0 0 0 Full Two
Years Two Months 402 0 0 0 0 Full Two Years Two Months 403 0 0 0 0 Full Two
Years Two Months 404 0 0 0 0 Full Two Years Two Months 405 0 0 0 0 Full Two
Years Two Months 406 0 10408.13 0 0 Full Two Years Two Months 407 0 0 0 0 Full
Two Years Two Months 408 0 7045.83 0 0 Full Two Years Two Months 409 0 10192.73
0 0 Full Two Years Two Months 410 0 8970.16 0 0 Full Two Years Two Months 411 0
10521.33 0 0 Full Two Years Two Months 412 0 0 0 0 Full Two Years Two Months 413
0 14280.15 0 0 Full Two Years Two Months 414 1666.67 6693.34 0 0 Full Two Years
Two Months 415 0 0 0 0 Full Two Years Two Months 416 0 0 0 0 Full Two Years Two
Months 417 0 0 0 0 Full Two Years Two Months 418 0 0 0 0 Full Two Years Two
Months 419 0 11108.93 0 0 Full Two Years Two Months 420 0 16076.66 0 0 Full Two
Years Two Months 421 0 0 0 0 Full Two Years Two Months 422 0 3278.79 0 0 Full
Two Years Two Months 423 0 8203.43 0 0 Full Two Years Two Months 424 0 0 0 0
Full Two Years Two Months 425 0 0 0 0 Full Two Years Two Months 426 0 0 0 0 Full
Two Years Two Months 427 0 19083.33 0 0 Full Two Years Two Months 428 0 0 0 0
Full Two Years Two Months 429 0 0 0 0 Full Two Years Two Months 430 0 0 0 0 Full
Two Years Two Months 431 0 0 0 0 Full Two Years Two Months 432 0 12715.34 0 0
Full Two Years Two Months 433 0 10208.72 0 0 Full Two Years Two Months 434 0
7117.07 0 0 Full Two Years Two Months 435 0 14583.33 0 0 Full Two Years Two
Months 436 0 0 0 0 Full Two Years Two Months 437 0 0 0 0 Full Two Years Two
Months 438 0 10250 0 0 Full Two Years Two Months 439 0 0 0 0 Full Two Years Two
Months 440 0 9661.23 0 0 Full Two Years Two Months 441 0 0 0 0 Full Two Years
Two Months 442 0 5431.95 0 0 Full Two Years Two Months 443 0 0 0 0 Full Two
Years Two Months 444 0 7162.84 0 0 Full Two Years Two Months 445 0 0 0 0 Full
Two Years Two Months 446 0 0 0 0 Full Two Years Two Months 447 0 0 0 0 Full Two
Years Two Months 448 0 11218.13 0 0 Full Two Years Two Months 449 0 5387 0 0
Full Two Years Two Months 450 0 0 0 0 Full Two Years Two Months 451 0 11729.54 0
0 Full Two Years Two Months 452 0 8866 0 0 Full Two Years Two Months 453 0 0 0 0
Full Two Years Two Months 454 0 0 0 0 Full Two Years Two Months 455 0 6875 0 0
Full Two Years Two Months 456 0 5780 0 0 Full Two Years Two Months 457 0 0 0 0
Full Two Years Two Months 458 0 0 0 0 Full Two Years Two Months 459 0 0 0 0 Full
Two Years Two Months 460 0 1500 0 0 Full Two Years Two Months 461 0 1290.5 0 0
Full Two Years Two Months 462 0 1600 0 0 Full Two Years Two Months 463 0 0 0 0
Full Two Years Two Months 464 0 10999.99 1983.55 0 Full Two Years Two Months 465
0 6711.86 0 0 Full Two Years Two Months 466 0 0 0 0 Full Two Years Two Months
467 0 0 0 0 Full Two Years Two Months 468 0 0 0 0 Full Two Years Two Months 469
0 0 0 0 Full Two Years Two Months 470 0 0 0 0 Full Two Years Two Months 471 0 0
0 0 Full Two Years Two Months 472 0 0 0 0 Full Two Years Two Months 473 0 7402.6
0 0 Full Two Years Two Months 474 0 8506.34 0 0 Full Two Years Two Months 475 0
0 0 0 Full Two Years Two Months 476 0 11830.49 0 0 Full Two Years Two Months 477
0 10393.07 0 0 Full Two Years Two Months 478 9589 0 0 0 Full Two Years Two
Months 479 0 0 0 0 Full Two Years Two Months 480 0 0 0 0 Full Two Years Two
Months 481 0 0 0 0 Full Two Years Two Months 482 0 0 0 0 Full Two Years Two
Months 483 0 0 0 0 Full Two Years Two Months 484 0 12915.07 0 0 Full Two Years
Two Months 485 0 0 0 0 Full Two Years Two Months 486 0 8385.37 0 0 Full Two
Years Two Months 487 10814.83 4166.67 0 3333.34 Full Two Years Two Months 488 0
5865.83 0 0 Full Two Years Two Months 489 0 6500 0 7431.17 Full Two Years Two
Months 490 0 0 0 0 Full Two Years Two Months 491 0 5235 0 0 Full Two Years Two
Months 492 0 0 0 0 Full Two Years Two Months 493 10947.06 0 0 0 Full Two Years
Two Months 494 0 0 0 0 Full Two Years Two Months 495 0 8501.18 0 0 Full Two
Years Two Months 496 0 13125 0 0 Full Two Years Two Months 497 0 0 0 0 Full Two
Years Two Months 498 30047.62 2640.87 0 0 Full Two Years Two Months 499 0 0 0 0
Full Two Years Two Months 500 0 0 0 0 Full Two Years Two Months 501 0 0 0 0 Full
Two Years Two Months 502 0 0 0 0 Full Two Years Two Months 503 0 0 0 0 Full Two
Years Two Months 504 0 15755.64 0 0 Full Two Years Two Months 505 0 6638.92 0 0
Full Two Years Two Months 506 0 0 0 0 Full Two Years Two Months 507 0 14975 0 0
Full Two Years Two Months 508 0 0 0 0 Full Two Years Two Months 509 0 14583.34 0
0 Full Two Years Two Months 510 0 13662.61 0 0 Full Two Years Two Months 511 0
4150.52 0 0 Full Two Years Two Months 512 0 0 0 0 Full Two Years Two Months 513
0 24375 0 0 Full Two Years Two Months 514 0 0 0 0 Full Two Years Two Months 515
0 0 0 0 Full Two Years Two Months 516 0 0 0 0 Full Two Years Two Months 517 0
11066.67 4564.87 0 Full Two Years Two Months 518 0 0 0 0 Full Two Years Two
Months 519 0 10583.34 0 0 Full Two Years Two Months 520 0 9846.34 0 0 Full Two
Years Two Months 521 0 1180.71 0 0 Full Two Years Two Months 522 0 8127.6 0 0
Full Two Years Two Months 523 0 4229.67 0 0 Full Two Years Two Months 524 0 0
5687.95 0 Full Two Years Two Months 525 0 11112.84 0 0 Full Two Years Two Months
526 0 1128.9 0 0 Full Two Years Two Months 527 0 2698 0 0 Full Two Years Two
Months 528 0 0 0 0 Full Two Years Two Months 529 0 0 0 0 Full Two Years Two
Months 530 0 13305.79 0 0 Full Two Years Two Months 531 0 957.8 0 0 Full Two
Years Two Months 532 0 8197.92 0 0 Full Two Years Two Months 533 0 5299.15 0 0
Full Two Years Two Months 534 0 0 0 0 Full Two Years Two Months 535 0 0 0 0 Full
Two Years Two Months 536 0 0 0 0 Full Two Years Two Months 537 0 0 0 0 Full Two
Years Two Months 538 0 0 0 0 Full Two Years Two Months 539 0 0 0 0 Full Two
Years Two Months 540 0 8840.84 0 4655.34 Full Two Years Two Months 541 0 0 0 0
Full Two Years Two Months 542 0 0 0 0 Full Two Years Two Months 543 0 24780.26 0
0 Full Two Years Two Months 544 0 2279.83 0 0 Full Two Years Two Months 545 0
8333 0 0 Full Two Years Two Months 546 29018.08 0 0 0 Full Two Years Two Months
547 0 0 0 0 Full Two Years Two Months 548 0 0 0 0 Full Two Years Two Months 549
0 0 0 0 Full Two Years Two Months 550 0 12170.33 0 0 Full Two Years Two Months
551 0 11406.5 0 0 Full Two Years Two Months 552 0 0 0 0 Full Two Years Two
Months 553 0 8257.83 769.23 0 Full Two Years Two Months 554 0 0 0 0 Full Two
Years Two Months 555 0 8122 0 0 Full Two Years Two Months 556 0 9113.09 0 0 Full
Two Years Two Months 557 0 11129.7 0 0 Full Two Years Two Months 558 0 14166.66
0 0 Full Two Years Two Months 559 0 0 0 0 Full Two Years Two Months 560 0 0 0 0
Full Two Years Two Months 561 0 0 0 0 Full Two Years Two Months 562 0 0 0 0 Full
Two Years Two Months 563 0 15125.04 0 0 Full Two Years Two Months 564 0 0 0 0
Full Two Years Two Months 565 0 0 0 0 Full Two Years Two Months 566 0 0 0 0 Full
Two Years Two Months 567 0 595.8 0 0 Full Two Years Two Months 568 11491.12 0 0
0 Full Two Years Two Months 569 0 14596.88 0 0 Full Two Years Two Months 570 0 0
0 0 Full Two Years Two Months 571 0 0 0 0 Full Two Years Two Months 572 0 0 0 0
Full Two Years Two Months 573 0 0 0 0 Full Two Years Two Months 574 0 8458.34 0
0 Full Two Years Two Months 575 0 10500 0 0 Full Two Years Two Months 576 0 0 0
0 Full Two Years Two Months 577 0 981.85 0 0 Full Two Years Two Months 578 0
8388.89 0 0 Full Two Years Two Months 579 0 0 0 0 Full Two Years Two Months 580
0 0 0 0 Full Two Years Two Months 581 0 6066.66 0 0 Full Two Years Two Months
582 0 33375 980 0 Full Two Years Two Months 583 4452.56 0 0 0 Full Two Years Two
Months 584 0 0 0 0 Full Two Years Two Months 585 0 5192.7 0 0 Full Two Years Two
Months 586 0 18376.13 0 0 Full Two Years Two Months 587 0 0 0 0 Full Two Years
Two Months 588 0 0 0 0 Full Two Years Two Months 589 0 0 0 0 Full Two Years Two
Months 590 0 12204.6 0 0 Full Two Years Two Months 591 0 0 0 0 Full Two Years
Two Months 592 0 0 0 0 Full Two Years Two Months 593 0 11616.8 0 0 Full Two
Years Two Months 594 0 18145.83 0 0 Full Two Years Two Months 595 0 5518 0 0
Full Two Years Two Months 596 0 0 0 0 Full Two Years Two Months 597 0 0 0 0 Full
Two Years Two Months 598 0 0 0 0 Full Two Years Two Months 599 0 12327.84 0 0
Full Two Years Two Months 600 0 4830.88 0 0 Full Two Years Two Months 601 0
24999.87 0 0 Full Two Years Two Months 602 0 10404.43 0 0 Full Two Years Two
Months 603 0 15741.18 0 0 Full Two Years Two Months 604 0 2166.67 0 0 Full Two
Years Two Months 605 0 0 0 0 Full Two Years Two Months 606 0 0 0 0 Full Two
Years Two Months 607 0 10416.67 0 0 Full Two Years Two Months 608 0 0 0 0 Full
Two Years Two Months 609 0 0 0 0 Full Two Years Two Months 610 0 0 0 0 Full Two
Years Two Months 611 0 0 0 0 Full Two Years Two Months 612 0 0 0 0 Full Two
Years Two Months 613 0 3750 0 8745 Full Two Years Two Months 614 0 10716.5 0 0
Full Two Years Two Months 615 0 0 0 0 Full Two Years Two Months 616 0 0 0 0 Full
Two Years Two Months 617 55984.36 0 0 0 Full Two Years Two Months 618 0 8500 0 0
Full Two Years Two Months 619 0 0 0 0 Full Two Years Two Months 620 0 0 0 0 Full
Two Years Two Months 621 0 4210.71 0 0 Full Two Years Two Months 622 0 0 0 0
Full Two Years Two Months 623 0 10725 0 0 Full Two Years Two Months 624 0 0 0 0
Full Two Years Two Months 625 10524.28 0 0 0 Full Two Years Two Months 626 0
16041.67 0 0 Full Two Years Two Months 627 8072.71 9635.6 0 0 Full Two Years Two
Months 628 0 0 0 0 Full Two Years Two Months 629 0 6372.49 0 0 Full Two Years
Two Months 630 0 0 0 0 Full Two Years Two Months 631 0 0 0 0 Full Two Years Two
Months 632 0 7925.08 0 0 Full Two Years Two Months 633 0 1994.42 0 4471.05 Full
Two Years Two Months 634 0 0 0 0 Full Two Years Two Months 635 0 8115.66 0 0
Full Two Years Two Months 636 0 0 0 0 Full Two Years Two Months 637 0 7167 0 0
Full Two Years Two Months 638 0 0 0 0 Full Two Years Two Months 639 0 0 0 0 Full
Two Years Two Months 640 0 0 0 0 Full Two Years Two Months 641 0 2531 0 0 Full
Two Years Two Months 642 0 0 0 0 Full Two Years Two Months 643 0 0 0 0 Full Two
Years Two Months 644 0 1228.29 0 0 Full Two Years Two Months 645 0 0 0 0 Full
Two Years Two Months 646 0 19166.66 0 0 Full Two Years Two Months 647 0 9583.34
0 0 Full Two Years Two Months 648 0 14215.06 0 0 Full Two Years Two Months 649 0
16666.68 0 0 Full Two Years Two Months 650 0 0 0 0 Full Two Years Two Months 651
0 0 0 0 Full Two Years Two Months 652 0 16122.12 0 0 Full Two Years Two Months
653 0 2600 0 0 Full Two Years Two Months 654 0 5700 0 0 Full Two Years Two
Months 655 0 0 0 0 Full Two Years Two Months 656 0 28327.36 0 0 Full Two Years
Two Months 657 0 0 0 0 Full Two Years Two Months 658 0 0 0 0 Full Two Years Two
Months 659 0 7908.34 0 0 Full Two Years Two Months 660 0 0 0 0 Full Two Years
Two Months 661 0 0 0 0 Full Two Years Two Months 662 0 8797.15 0 0 Full Two
Years Two Months



 

A-1

 

 

APPENDIX A

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

1.             The definition of “Assumed Principal Balance” in Section 1 is
revised to read in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2.             The definition of “Business Day” in Section 1 is revised to read
in its entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.”

 

3.             The definition of “Closing Date” in Section 1 is revised to read
in its entirety as follows:

 

“Closing Date: March 1, 2013, except with respect to Section 3 and the Servicer
Acknowledgement(s).”

 

4.             The definition of “Cut-off Date” in Section 1 is revised to read
in its entirety as follows:

 

“Cut-off Date: February 1, 2013, except with respect to the Servicer
Acknowledgement(s).”

 

5.             The definition of “Eligible Account” in Section 1 is revised to
read in its entirety as follows:

 

A-1

 

 

“Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch Ratings, Inc. (“Fitch”) and Standard & Poor’s Ratings Services (“S&P”) and
the long-term unsecured debt obligations of such entity are rated in one of the
two highest rating categories of Fitch and S&P and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

6.             The definition of “Eligible Investments” in Section 1 is revised
to read in its entirety as follows:

 

Eligible Investments: Any one or more of the following obligations or
securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America which are backed by the full faith and credit of the
United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category by each Rating Agency with
respect to short-term obligations (provided that, short-term obligations with a
maturity of at least 60 days are rated “A-1+” by S&P) and (b) any other demand
or time deposit or certificate of deposit that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to (a) any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by each Rating
Agency for long-term unsecured debt with a maturity of more than one year or in
the highest rating category by each Rating Agency with respect to short-term
obligations (provided that, short-term obligations with a maturity of at least
60 days are rated “A-1+” by S&P), in each case at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investments therein will cause the then outstanding principal
amount of securities issued by such corporation and held as Eligible Investments
to exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;

 

A-2

 

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) which are rated
in the highest rating category by each Rating Agency for long-term unsecured
debt with a maturity of more than one year or in the highest rating category by
each Rating Agency with respect to short-term obligations (provided that,
short-term obligations with a maturity of at least 60 days are rated “A-1+” by
S&P), in each case at the time of such investment; and

 

(vi)        any money market funds rated in one of the two highest rating
categories by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category by each Rating Agency with
respect to short-term obligations (provided that, with respect to S&P, shares of
a money market fund are rated “AAAm”);

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.

 

7.              The definition of “First Remittance Date” in Section 1 is
revised to read in its entirety as follows:

 

“First Remittance Date: March 20, 2013.”

 

8.             A new definition of “MERS Event” is hereby added to Section 1, to
be inserted alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i)            a Monthly Payment on a MERS Mortgage Loan has not been received
within 60 days of its Due Date;

 

(ii)           a court of competent jurisdiction in a particular state rules
that MERS is not an appropriate, permissible or authorized system for
transferring ownership of Mortgage Loans in that state; or

 

(iii)          (A) a decree or order of a court or agency or supervisory
authority having jurisdiction for the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against MERS, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (B)
MERS shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 

A-3

 

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

9.             The definition of “Principal Prepayment Period” in Section 1 is
revised to read in its entirety as follows:

 

“Principal Prepayment Period: As to any Remittance Date, the period commencing
on the 15th day of the month preceding the month in which such Remittance Date
occurs through the 14th day of the month in which such Remittance Date occurs;
provided that, with respect to the March 2013 Remittance Date, the Principal
Prepayment Period shall be the period commencing on February 1, 2013 through
March 14, 2013.”

 

10.           The definition of “Remittance Date” in Section 1 is revised to
read in its entirety as follows:

 

“Remittance Date: The 20th day (or if such 20th day is not a Business Day the
first Business Day immediately preceding such 20th day) of any month, beginning
with the First Remittance Date.”

 

11.            A new definition of “Servicing Administrator” is hereby added to
Section 1, to be inserted alphabetically and to read in its entirety as follows:

 

“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

12.           Owner Representation Correction

 

 In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 

A-4

 

 

13.           Subsection 11.01(e), first sentence is revised to read in its
entirety as follows:

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past March 25, 2043 or, if such 25th day is not a Business
Day, the next succeeding Business Day), or accept substitute or additional
collateral or release any collateral for such Mortgage Loan, unless (1) the
Mortgagor is in default with respect to the Mortgage Loan, or such default is,
in the judgment of the Servicer, imminent, (2) the modification is in accordance
with the customary procedures of the Servicer, which may change from time to
time, or industry-accepted programs, and (3) the Owner has approved such
action.”

 

14.           Subsection 11.03, third sentence is revised to read in its
entirety as follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

 

15.           Subsection 11.04, first sentence of the first paragraph is revised
to read in its entirety as follows:

 

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, in trust for the holders of Sequoia
Mortgage Trust 2013-3 Mortgage Pass-Through Certificates.”

 

16.           Subsection 11.04, subclause (f) of the second paragraph is revised
to read in its entirety as follows:

 

“(f)          any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17, 11.19 and 11.25.”

 

17.           Notwithstanding anything to the contrary in the Flow Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.

 

18.          Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised to
read in their entirety as follows, and paragraph (j) is added after paragraph
(i) of Subsection 11.05 as follows:

 

A-5

 

 

(b)          to reimburse the Servicing Administrator for P&I Advances, the
Servicing Administrator’s right to reimbursement pursuant to this subclause (b)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

(c)          to reimburse itself or the Servicing Administrator for any unpaid
portion of any Servicing Fees and for unreimbursed Servicing Advances made by
the Servicer or the Servicing Administrator, the Servicer’s right to reimburse
itself or the Servicing Administrator pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;

 

(d)          to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;



 

(f)          to reimburse the Servicing Administrator for unreimbursed P&I
Advances, to the extent that such amounts are nonrecoverable (as certified by
the Servicing Administrator to the Owner in an Officer’s Certificate) by the
Servicing Administrator pursuant to subclause (b) above;





 

(j)          to reimburse itself or the Servicing Administrator for P&I Advances
and Servicing Advances that were added to the outstanding principal balance of a
Mortgage Loan in connection with a modification of such Mortgage Loan to
capitalize arrearages; provided, that the Servicer and the Servicing
Administrator shall be entitled to be reimbursed for these amounts only from the
principal collections on the Mortgage Loans;

 

A-6

 

 

19.           Amendments to Subsection 11.13

 

(a)            Subsection 11.13 is revised by deleting the first sentence and
replacing it in its entirety with the following:

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

(b)           Subsection 11.13 is further revised to add the following
paragraphs at the end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

A-7

 

 

20.         Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing. No later than two (2) Business Days following
the end of each Principal Prepayment Period, the Servicer shall furnish to the
Master Servicer a monthly report in a mutually agreed format containing such
information regarding prepayments in full on Mortgage Loans during the
applicable Principal Prepayment Period as the Servicer and the Master Servicer
shall mutually agree.

 

21.         Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17         Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 

A-8

 

 

22.           The first sentence of Subsection 11.18 is revised to read in its
entirety as follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 

23.           The Flow Servicing Agreement is modified by adding a new
Subsection 11.26 which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

24.           The Flow Servicing Agreement is modified by adding a new
subsection 11.27 which reads in its entirety as follows:

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

25.         The first sentence of Subsection 12.01(b) is revised to read in its
entirety as follows:

 

A-9

 

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 

26.           Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04         Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

27.         Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

28.         Report on Assessment of Compliance and Attestation. The Servicer
shall disclose, and shall cause each Subservicer and Subcontractor determined to
be “participating in the servicing function” within the meaning of Item 1122 of
Regulation AB to disclose, as part of each assessment of compliance with the
Servicing Criteria delivered pursuant to Subsection 2.05 of Addendum I of the
Flow Servicing Agreement: (i) the extent and scope of any material instance of
noncompliance, including any material impacts or effects as a result of a
material instance of noncompliance, that have affected payments or expected
payments on the certificates issued pursuant to the Pooling and Servicing
Agreement; (ii) whether a material instance of noncompliance involved any
certificate issued pursuant to the Pooling and Servicing Agreement; and (iii)
its plans, if any, or actions already undertaken, for remediating a material
instance of noncompliance or the impacts caused by such material instance of
noncompliance.

 

A-10

 

 

EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

(a)          

 

(b)          The numbers on the 332 form correspond with the numbers listed
below.

 

Liquidation and Acquisition Expenses:

1.          The Actual Unpaid Principal Balance of the Mortgage Loan. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

2.           The Total Interest Due less the aggregate amount of servicing fee
that would have been earned if all delinquent payments had been made as agreed.
For documentation, an Amortization Schedule from date of default through
liquidation breaking out the net interest and servicing fees advanced is
required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.      Complete as applicable. Required documentation:

 

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period

 

   of coverage, base tax, interest, penalty. Advances prior to default require
evidence of servicer efforts to recover advances.

 

* For escrow advances - complete payment history

 

   (to calculate advances from last positive escrow balance forward)

 

* Other expenses -  copies of corporate advance history showing all payments

 

* REO repairs > $1500 require explanation

 

* REO repairs >$3000 require evidence of at least 2 bids.

 

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

 

* Unusual or extraordinary items may require further documentation.

 

13.          The total of lines 1 through 12.

 

(c)          Credits:

 

14-21.     Complete as applicable. Required documentation:

 

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

 

A-1

 

 

Letter of Proceeds Breakdown.

 

* Copy of EOB for any MI or gov't guarantee

 

* All other credits need to be clearly defined on the 332 form

 

22.         The total of lines 14 through 21.

 

Please Note:         For HUD/VA loans, use line (18a) for Part A/Initial
proceeds and line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.         The total derived from subtracting line 22 from 13. If the amount
represents a realized gain, show the amount in parenthesis ( ).

 

A-2

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by: __________________                            Date: _______________

Phone: ______________________  Email Address:_____________________

 

Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type: REO Sale 3rd Party Sale Short Sale Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown Yes No

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:

 

(1)   Actual Unpaid Principal Balance of Mortgage Loan   $   (1) (2)    Interest
accrued at Net Rate       (2) (3)   Accrued Servicing Fees       (3)
(4)   Attorney's Fees       (4) (5)   Taxes (see page 2)       (5)
(6)   Property Maintenance       (6) (7)   MI/Hazard Insurance Premiums (see
page 2)       (7) (8)   Utility Expenses       (8) (9)   Appraisal/BPO       (9)
(10) Property Inspections       (10) (11) FC Costs/Other Legal Expenses      
(11) (12) Other (itemize)           (12) Cash for Keys_______________________  
    (12) HOA/Condo Fees____________________       (12)
__________________________________       (12)           Total Expenses   $  
(13) Credits:         (14) Escrow Balance   $   (14) (15) HIP Refund       (15)
(16) Rental Receipts       (16) (17) Hazard Loss Proceeds       (17)
(18) Primary Mortgage Insurance / Gov’t Insurance       (18a) HUD Part A        
        (18b) HUD Part B         (19) Pool Insurance Proceeds       (19)
(20) Proceeds from Sale of Acquired Property       (20) (21) Other (itemize)    
      (21) __________________________________________________       (21)        
  Total Credits   $   (22) Total Realized Loss (or Amount of Gain)   $   (23)

 

A-3

 

 

Escrow Disbursement Detail

 

Type
(Tax /Ins.)   Date Paid   Period of
Coverage   Total Paid   Base
Amount   Penalties   Interest                                                  
                                                                               
                                                                             

 

A-4

 

 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

 



Column/Header Name   Description   Decimal   Format
Comment               SERVICER_LOAN_NBR   A unique number assigned to a loan by
the Servicer. This may be different than the LOAN_NBR                      
LOAN_NBR   A unique identifier assigned to each loan by the originator.        
              CLIENT_NBR   Servicer Client Number                      
SERV_INVESTOR_NBR   Contains a unique number as assigned by an external servicer
to identify a group of loans in their system.                      
BORROWER_FIRST_NAME   First Name of the Borrower.                      
BORROWER_LAST_NAME   Last name of the borrower.                      
PROP_ADDRESS   Street Name and Number of Property                      
PROP_STATE   The state where the property located.                      
PROP_ZIP   Zip code where the property is located.                      
BORR_NEXT_PAY_DUE_DATE   The date that the borrower's next payment is due to the
servicer at the end of processing cycle, as reported by Servicer.      
MM/DD/YYYY               LOAN_TYPE   Loan Type (i.e. FHA, VA, Conv)            
          BANKRUPTCY_FILED_DATE   The date a particular bankruptcy claim was
filed.       MM/DD/YYYY               BANKRUPTCY_CHAPTER_CODE   The chapter
under which the bankruptcy was filed.                       BANKRUPTCY_CASE_NBR
  The case number assigned by the court to the bankruptcy filing.              
        POST_PETITION_DUE_DATE   The payment due date once the bankruptcy has
been approved by the courts       MM/DD/YYYY              
BANKRUPTCY_DCHRG_DISM_DATE   The Date The Loan Is Removed From Bankruptcy.
Either by Dismissal, Discharged and/or a Motion For Relief Was Granted.      
MM/DD/YYYY               LOSS_MIT_APPR_DATE   The Date The Loss Mitigation Was
Approved By The Servicer       MM/DD/YYYY               LOSS_MIT_TYPE   The Type
Of Loss Mitigation Approved For A Loan Such As;        

  

A-5

 

 



Column/Header Name   Description   Decimal   Format
Comment               LOSS_MIT_EST_COMP_DATE   The Date The Loss Mitigation
/Plan Is Scheduled To End/Close       MM/DD/YYYY              
LOSS_MIT_ACT_COMP_DATE   The Date The Loss Mitigation Is Actually Completed    
  MM/DD/YYYY               FRCLSR_APPROVED_DATE   The date DA Admin sends a
letter to the servicer with instructions to begin foreclosure proceedings.      
MM/DD/YYYY               ATTORNEY_REFERRAL_DATE   Date File Was Referred To
Attorney to Pursue Foreclosure       MM/DD/YYYY               FIRST_LEGAL_DATE  
Notice of 1st legal filed by an Attorney in a Foreclosure Action      
MM/DD/YYYY               FRCLSR_SALE_EXPECTED_DATE   The date by which a
foreclosure sale is expected to occur.       MM/DD/YYYY              
FRCLSR_SALE_DATE   The actual date of the foreclosure sale.       MM/DD/YYYY    
          FRCLSR_SALE_AMT   The amount a property sold for at the foreclosure
sale.   2   No commas(,) or dollar signs ($)               EVICTION_START_DATE  
The date the servicer initiates eviction of the borrower.       MM/DD/YYYY      
        EVICTION_COMPLETED_DATE   The date the court revokes legal possession of
the property from the borrower.       MM/DD/YYYY               LIST_PRICE   The
price at which an REO property is marketed.   2   No commas(,) or dollar signs
($)               LIST_DATE   The date an REO property is listed at a particular
price.       MM/DD/YYYY               OFFER_AMT   The dollar value of an offer
for an REO property.   2   No commas(,) or dollar signs ($)              
OFFER_DATE_TIME   The date an offer is received by DA Admin or by the Servicer.
      MM/DD/YYYY               REO_CLOSING_DATE   The date the REO sale of the
property is scheduled to close.       MM/DD/YYYY              
REO_ACTUAL_CLOSING_DATE   Actual Date Of REO Sale       MM/DD/YYYY              
OCCUPANT_CODE   Classification of how the property is occupied.                
      PROP_CONDITION_CODE   A code that indicates the condition of the property.
                      PROP_INSPECTION_DATE   The date a property inspection is
performed.       MM/DD/YYYY               APPRAISAL_DATE   The date the
appraisal was done.       MM/DD/YYYY



  

A-6

 

 



Column/Header Name   Description   Decimal   Format
Comment               CURR_PROP_VAL   The current "as is" value of the property
based on brokers price opinion or appraisal.   2                  
REPAIRED_PROP_VAL   The amount the property would be worth if repairs are
completed pursuant to a broker's price opinion or appraisal.   2                
  If applicable:                           DELINQ_STATUS_CODE   FNMA Code
Describing Status of Loan                       DELINQ_REASON_CODE   The
circumstances which caused a borrower to stop paying on a loan. Code indicates
the reason why the loan is in default for this cycle.                      
MI_CLAIM_FILED_DATE   Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.       MM/DD/YYYY               MI_CLAIM_AMT   Amount of
Mortgage Insurance Claim Filed       No commas(,) or dollar signs ($)          
    MI_CLAIM_PAID_DATE   Date Mortgage Insurance Company Disbursed Claim Payment
      MM/DD/YYYY               MI_CLAIM_AMT_PAID   Amount Mortgage Insurance
Company Paid On Claim   2   No commas(,) or dollar signs ($)              
POOL_CLAIM_FILED_DATE   Date Claim Was Filed With Pool Insurance Company      
MM/DD/YYYY               POOL_CLAIM_AMT   Amount of Claim Filed With Pool
Insurance Company   2   No commas(,) or dollar signs ($)              
POOL_CLAIM_PAID_DATE   Date Claim Was Settled and The Check Was Issued By The
Pool Insurer       MM/DD/YYYY               POOL_CLAIM_AMT_PAID   Amount Paid On
Claim By Pool Insurance Company   2   No commas(,) or dollar signs ($)          
    FHA_PART_A_CLAIM_FILED_DATE   Date FHA Part A Claim Was Filed With HUD      
MM/DD/YYYY               FHA_PART_A_CLAIM_AMT   Amount of FHA Part A Claim Filed
  2   No commas(,) or dollar signs ($)               FHA_PART_A_CLAIM_PAID_DATE
  Date HUD Disbursed Part A Claim Payment       MM/DD/YYYY              
FHA_PART_A_CLAIM_PAID_AMT   Amount HUD Paid on Part A Claim   2   No commas(,)
or dollar signs ($)               FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B
Claim Was Filed With HUD       MM/DD/YYYY               FHA_PART_B_CLAIM_AMT  
Amount of FHA Part B Claim Filed   2   No commas(,) or dollar signs ($)



  

A-7

 

 

Column/Header Name   Description   Decimal   Format
Comment               FHA_PART_B_CLAIM_PAID_DATE      Date HUD Disbursed Part B
Claim Payment       MM/DD/YYYY               FHA_PART_B_CLAIM_PAID_AMT    Amount
HUD Paid on Part B Claim   2   No commas(,) or dollar signs ($)              
VA_CLAIM_FILED_DATE    Date VA Claim Was Filed With the Veterans Admin      
MM/DD/YYYY               VA_CLAIM_PAID_DATE    Date Veterans Admin. Disbursed VA
Claim Payment       MM/DD/YYYY               VA_CLAIM_PAID_AMT    Amount
Veterans Admin. Paid on VA Claim   2   No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE   The date the Motion for Relief was filed   10  
MM/DD/YYYY               FRCLSR_BID_AMT   The foreclosure sale bid amount   11  
No commas(,) or dollar signs ($) FRCLSR_SALE_TYPE   The foreclosure sales
results: REO, Third Party, Conveyance to HUD/VA                      
REO_PROCEEDS   The net proceeds from the sale of the REO property.       No
commas(,) or dollar signs ($)               BPO_DATE   The date the BPO was
done.                       CURRENT_FICO   The current FICO score              
        HAZARD_CLAIM_FILED_DATE   The date the Hazard Claim was filed with the
Hazard Insurance Company.   10   MM/DD/YYYY               HAZARD_CLAIM_AMT   The
amount of the Hazard Insurance Claim filed.   11   No commas(,) or dollar signs
($)               HAZARD_CLAIM_PAID_DATE   The date the Hazard Insurance Company
disbursed the claim payment.   10   MM/DD/YYYY              
HAZARD_CLAIM_PAID_AMT   The amount the Hazard Insurance Company paid on the
claim.   11   No commas(,) or dollar signs ($)               ACTION_CODE  
Indicates loan status       Number               NOD_DATE           MM/DD/YYYY  
            NOI_DATE           MM/DD/YYYY              
ACTUAL_PAYMENT_PLAN_START_DATE           MM/DD/YYYY              
ACTUAL_PAYMENT_ PLAN_END_DATE                           ACTUAL_REO_START_DATE  
        MM/DD/YYYY               REO_SALES_PRICE           Number              
REALIZED_LOSS/GAIN   As defined in the Servicing Agreement       Number

 

A-8

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

 

· ASUM- Approved Assumption · BAP- Borrower Assistance Program · CO- Charge Off
· DIL- Deed-in-Lieu · FFA- Formal Forbearance Agreement · MOD- Loan Modification
· PRE- Pre-Sale · SS- Short Sale · MISC- Anything else approved by the PMI or
Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

A-9

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency
Code   Delinquency Description 001   FNMA-Death of principal mortgagor 002  
FNMA-Illness of principal mortgagor 003   FNMA-Illness of mortgagor’s family
member 004   FNMA-Death of mortgagor’s family member 005   FNMA-Marital
difficulties 006   FNMA-Curtailment of income 007   FNMA-Excessive Obligation
008   FNMA-Abandonment of property 009   FNMA-Distant employee transfer 011  
FNMA-Property problem 012   FNMA-Inability to sell property 013   FNMA-Inability
to rent property 014   FNMA-Military Service 015   FNMA-Other 016  
FNMA-Unemployment 017   FNMA-Business failure 019   FNMA-Casualty loss 022  
FNMA-Energy environment costs 023   FNMA-Servicing problems 026   FNMA-Payment
adjustment 027   FNMA-Payment dispute 029   FNMA-Transfer of ownership pending
030   FNMA-Fraud 031   FNMA-Unable to contact borrower INC   FNMA-Incarceration

 

A-10

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code   Status Description 09   Forbearance 17   Pre-foreclosure Sale
Closing Plan Accepted 24   Government Seizure 26   Refinance 27   Assumption 28
  Modification 29   Charge-Off 30   Third Party Sale 31   Probate 32   Military
Indulgence 43   Foreclosure Started 44   Deed-in-Lieu Started 49   Assignment
Completed 61   Second Lien Considerations 62   Veteran’s Affairs-No Bid 63  
Veteran’s Affairs-Refund 64   Veteran’s Affairs-Buydown 65   Chapter 7
Bankruptcy 66   Chapter 11 Bankruptcy 67   Chapter 13 Bankruptcy

 

A-11

 

